Introduction to

BASIC LEGAL CITATION
PETER W. MARTIN

© 2013 by Peter W. Martin

Table of Contents
•
•

•

PREFACE
§ 1-000. BASIC LEGAL CITATION: WHAT AND WHY?
o § 1-100. Introduction
o § 1-200. Purposes of Legal Citation
o § 1-300. Types of Citation Principles
o § 1-400. Levels of Mastery
o § 1-500. Citation in Transition
o § 1-600. Who Sets Citation Norms
§ 2-000. HOW TO CITE ...
o § 2-100. Electronic Sources
 § 2-110. Electronic Sources – Core Elements
 § 2-115. Electronic Sources – Points of Difference in Citation Practice
 § 2-120. Electronic Sources – Variants and Special Cases
o § 2-200. Judicial Opinions
 § 2-210. Case Citations – Most Common Form
 § 2-215. Case Citations – Points of Difference in Citation Practice
 § 2-220. Case Citations – Variants and Special Cases
 § 2-225. Case Citations – More Points of Difference in Citation
Practice
 § 2-230. Medium-Neutral Case Citations
 § 2-240. Case Citations – Conditional Items
 § 2-250. Citing Unpublished Cases
o § 2-300. Constitutions, Statutes, and Similar Materials
 § 2-310. Constitution Citations
 § 2-320. Statute Citations – Most Common Form
 § 2-330. Statute Citations – Conditional Items
 § 2-335. Statute Citations – Points of Difference in Citation Practice
 § 2-340. Statute Citations – Variants and Special Cases
 Session Laws
 Bills
 Named Statutes
 Internal Revenue Code
 Uniform Acts and Model Codes
 § 2-350. Local Ordinance Citations
 § 2-360. Treaty Citations
o § 2-400. Agency and Executive Material
 § 2-410. Regulation Citations – Most Common Form
 § 2-415. Regulation Citations – Points of Difference in Citation
Practice
 § 2-420. Regulation Citations – Variants and Special Cases
 § 2-450. Agency Adjudication Citations

i



•

§ 2-455. Agency Adjudication Citations – Points of Difference in
Citation Practice
 § 2-470. Agency Report Citations
 § 2-480. Executive Orders and Proclamations – Most Common Form
 § 2-485. Executive Orders and Proclamations – Points of Difference in
Citation Practice
 § 2-490. Citations to Attorney General and Other Advisory Opinions –
Most Common Form
 § 2-495. Citations to Attorney General and Other Advisory Opinions –
Points of Difference in Citation Practice
o § 2-500. Arbitration Decisions
o § 2-600. Court Rules
o § 2-700. Books
 § 2-710. Book Citations – Most Common Form
 § 2-715. Book Citations – Points of Difference in Citation Practice
 § 2-720. Book Citations – Variants and Special Cases
 Institutional Authors
 Services
 Restatements
 Annotations
o § 2-800. Articles and Other Law Journal Writing
 § 2-810. Journal Article Citations – Most Common Form
 § 2-820. Journal Article Citations – Variants and Special Cases
 Student Writing by a Named Student
 Unsigned Student Writing
 Book Reviews
 Symposia and the Like
 Tributes, Dedications and Other Specially Labeled Articles
 Articles in Journals with Separate Pagination in Each Issue
 § 2-825. Journal Article Citations – Points of Difference in Citation
Practice
o § 2-900. Documents from Earlier Stages of the Same Case
§ 3-000. EXAMPLES – CITATIONS OF ...
o § 3-100. Electronic Sources
o § 3-200. Judicial Opinions
 § 3-210. Case Citations – Most Common Form
 Federal
 State
 § 3-220. Case Citations – Variants and Special Cases
 § 3-230. Medium-Neutral Case Citations
 § 3-240. Case Citations – Conditional Items
o § 3-300. Constitutions, Statutes, and Similar Materials
 § 3-310. Constitutions
 § 3-320. Statute Citations – Most Common Form
 § 3-340. Statute Citations – Variants and Special Cases
 Session Laws

ii






•

•

•

Bills
Named Statutes
Internal Revenue Code
Uniform Acts and Model Codes
 § 3-350. Local Ordinance Citations
 § 3-360. Treaty Citations
o § 3-400. Regulations, Other Agency and Executive Material
 § 3-410. Regulation Citations – Most Common Form
 § 3-420. Regulation Citations – Variants and Special Cases
 § 3-450. Agency Adjudication Citations
 § 3-470. Agency Report Citations
 § 3-480. Citations to Executive Orders and Proclamations
 § 3-490. Citations to Attorney General and Other Advisory Opinions
o § 3-500. Arbitration Decisions
o § 3-600. Court Rules
o § 3-700. Books
 § 3-710. Book Citations – Most Common Form
 § 3-720. Book Citations – Variants and Special Cases
 Institutional Authors
 Services
 Restatements
 Annotations
o § 3-800. Articles and Other Law Journal Writing
 § 3-810. Journal Article Citations – Most Common Form
 § 3-820. Journal Article Citations – Variants and Special Cases
 Student Writing by a Named Student
 Unsigned Student Writing
 Book Reviews
 Symposia and the Like
§ 4-000. ABBREVIATIONS AND OMISSIONS USED IN CITATIONS
o § 4-100. Words in Case Names
o § 4-200. Case Histories
o § 4-300. Omissions in Case Names
o § 4-400. Reporters and Courts
o § 4-500. States
o § 4-600. Months
o § 4-700. Journals
o § 4-800. Spacing and Periods
o § 4-900. Documents from Earlier Stages of a Case
§ 5-000. UNDERLINING AND ITALICS
o § 5-100. In Citations
o § 5-200. In Text
o § 5-300. Citation Items Not Italicized
§ 6-000. PLACING CITATIONS IN CONTEXT
o § 6-100. Quoting
o § 6-200. Citations and Related Text

iii

§ 6-300. Signals
§ 6-400. Order
§ 6-500. Short Form Citations
 § 6-520. Short Form Citations – Cases
 § 6-530. Short Form Citations – Constitutions and Statutes
 § 6-540. Short Form Citations – Regulations
 § 6-550. Short Form Citations – Books
 § 6-560. Short Form Citations – Journal Articles
o § 6-600. Context Examples
§ 7-000. REFERENCE TABLES
o § 7-100. Introduction
o § 7-200. Significant Changes in The Bluebook
o § 7-300. Cross Reference Table: The Bluebook
o § 7-400. Cross Reference Table: ALWD Manual
o § 7-500. Table of State-Specific Norms and Practices
TOPICAL INDEX
o
o
o

•

•

iv

PREFACE

Contents | Index

This electronic publication was conceived in the summer of 1992. A small band of Cornell
Law students, charged with identifying subjects on which computer-based materials would be
particularly helpful, placed citation at the top of the list. With their assistance I prepared the
first edition of Introduction to Basic Legal Citation. It was released on diskette that fall, one
of the first hypertext publications of Cornell's Legal Information Institute (LII). Later
reconfigured for the Web, where it still resides at: http://www.law.cornell.edu/citation/, the
work has been updated regularly in the years since. Like that online version on which it is
based, this e-book was most recently revised in the fall of 2013. As has been true of all
editions released since 2010, it is indexed to the fourth edition of the ALWD Citation Manual
and the nineteenth edition of The Bluebook. But it also rests firmly on the evolving practice of
judges writing opinions and lawyers writing briefs.
A Few Tips on Using Introduction to Basic Legal Citation
This is not a comprehensive citation reference work. Its limited aim is to serve as a tutorial on
how to cite the most widely referenced types of U.S. legal material, taking account of local
norms and the changes in citation practice forced by the shift from print to electronic sources.
It begins with an introductory unit. That is followed immediately by one on "how to cite" the
categories of authority that comprise a majority of the citations in briefs and legal
memoranda. Using the full table of contents one can proceed through this material in
sequence. The third unit, organized around illustrative examples, is intended to be used either
for review and reinforcement of the prior "how to" sections or as an alternative approach to
them. One can start with it since the illustrative examples for each document type are linked
back to the relevant "how to" principles.
The sections on abbreviations and omissions, on typeface (italics and underlining), and on
how citations fit into the larger project of legal writing that follow all support the preceding
units. They are accessible independently and also, where appropriate, via links from the
earlier sections. Finally, there are a series of cross reference tables tying this introduction to
the two major legal citation reference works and to state-specific citation rules and practices.
The work is also designed to be used by those confronting a specific citation issue. For such
purposes the table of contents provides one path to the relevant material. Another path, to
which the bar at the top of each major section provides ready access, is a topical index. This
index is alphabetically arrayed and more detailed than the table of contents. Finally, the
search function in your e-book reader software should allow an even narrower inquiry, such
as one seeking the abbreviation for a specific word (e.g., institute) or illustrative citations for a
particular state, Ohio, say.
If the device on which you are reading this e-book allows it, the pdf format will enable you to
print or to copy and paste portions, large or small, into other documents. However, since the

v

work is filled with linked cross references and both the table of contents and index rely on
them, most will find a print copy far less useful than the electronic original.
Help with Citation Issues Beyond the Scope of this Work
The "help" links available throughout the work lead back to this preface and its tips on how to
find specific topics. Being an introductory work, not a comprehensive reference, this resource
has a limited scope and assumes that users confronting specialized citation issues will have to
pursue them into the pages of The Bluebook, the ALWD Citation Manual, or a guide or
manual dealing with the citation practices of their particular jurisdiction. The cross reference
tables in sections 7-300 (Bluebook) and 7-400 (ALWD), incorporated by links throughout this
work, are designed to facilitate such out references. Wherever you see [BB|ALWD] at the end of a
section heading you can obtain direct pointers to more detailed material in The Bluebook (by
clicking on BB) or ALWD Citation Manual (ALWD).
Comments, Corrections, Extensions
Feedback on this e-book would be most welcome. What doesn't work, isn't clear, is missing,
appears to be in error? Has a change occurred in one of the fifty states that should be
reported? Comments of these and other kinds can sent by email addressed to peter.martin@
cornell.edu with the word "Citation" appearing in the subject line. Many of the features and
some of the coverage of this reference are the direct result of past user questions and advice.
Additional Resources
A complementary series of "Citing ... in brief" video tutorials offers a quick start introduction
to citation of the major categories of legal sources. These videos are also useful for review.
Currently, the following are available:
1. Citing Judicial Opinions ... in Brief (8.5 minutes)
2. Citing Constitutional and Statutory Provisions ... in Brief (14 minutes)
3. Citing Agency Material ... in Brief (12 minutes)

vi

§ 1-000. BASIC LEGAL CITATION: WHAT AND WHY? [BB|ALWD]
§ 1-100. Introduction Contents | Index | Help | < | >
When lawyers present legal arguments and judges write opinions, they cite authority. They
lace their representations of what the law is and how it applies to a given situation with
references to statutes, regulations, and prior appellate decisions they believe to be pertinent
and supporting. They also refer to persuasive secondary literature such as treatises,
restatements, and journal articles. As a consequence, those who would read law writing and
do law writing must master a new, technical language – "legal citation."
For many years, the authoritative reference work on "legal citation" was a manual written and
published by a small group of law reviews. Known by the color of its cover, The Bluebook
was the codification of professional norms that introduced generations of law students to
"legal citation." So completely do many academics, lawyers, and judges identify the process
with that book they may refer to putting citations in proper form as "Bluebooking" or ask a
law student or graduate whether she knows how to "Bluebook." The most recent edition of
The Bluebook: A Uniform System of Citation, the nineteenth, was published in 2010. In 2000
a competing reference appeared, one designed specifically for instructional use. Prepared by
the Association of Legal Writing Directors, the ALWD Citation Manual: A Professional
System of Citation (4th ed. 2010) has won wide acceptance in law schools.
Differences between the two are minor (and noted here). In the way that dictionaries both
prescribe and reflect usage, so do these manuals. Both also reflect their origins. They are
prepared in law schools with comprehensive print libraries and access to the most expensive
commercial online legal information systems. Their principal focus is on the type of writing
that law students and law professors do and that academic law journals publish. The realities
of professional practice in many settings, particularly at a time when digital distribution of
legal materials is displacing print, lead to dialects or usages in legal citation neither manual
includes. And the type of writing required of lawyers and judges and the context lead to
citation practices quite different from those appropriate to published articles.
This introduction to legal citation is focused on the forms of citation used in professional
practice rather than those used in journal publication. For that reason, it does not cover The
Bluebook's distinct typography rules for the latter. Furthermore, it aims to identify the more
important points on which there is divergence between the rules set out in the two manuals
and evolving usage reflected in legal memoranda and briefs prepared by practicing lawyers.
As is true with other languages, learning to read "legal citation" is easier than learning to write
it fluently. The active use of any language requires greater mastery than the receiving and
understanding of it. In addition, there is the potential confusion of dialects or other
nonstandard forms of expression. As already noted, "legal citation," like other languages, does
indeed have dialects. Most are readily understandable and thus pose little likelihood of
confusion for a reader. To the beginning writer, however, they present a serious risk of
misleading and inconsistent models. As a writer of "legal citation," you must take care that
you check all references that you find in the work of others. This includes citations in court
1

opinions. In part this is because commercial publishers have long viewed citation as a subtle
form of advertising through branding. Thus, citations in decisions published in the multiple
series of the National Reporter System of the Thomson Reuters unit known as West (from the
Atlantic Reporter to the Federal Supplement) have been altered by its editors to refer to other
West publications. In addition, several important state courts, California and New York
among them, have idiosyncratic citation norms for their own decisions. Many more cite their
state's statutes and administrative regulations without repetition of a full abbreviation of the
state's name in each reference, that being implied by context. While each of these courts is
likely to accept – indeed, may even prefer – briefs using the same citation dialect, Federal
courts in the same state may not. In short, copying and pasting citations from decisions and
other references into one's own writing is almost certain to yield inconsistent, nonstandard,
and even incomplete citations.
Changes in citation norms over time also caution against relying on source material for proper
citation form. The Bluebook has been revised five times since 1990, substantially in 1991,
controversially in 1996, and again in 2000, 2005, and 2010 (see § 7-200). Because of these
changes, citations you find in legal documents published in prior years, although they may
have been totally conformed to citation standards at the time of writing, may need
reformatting to comply with current ones. In other words, imported citations, even those
imported from the most carefully edited pre-2010 journal articles, books, or opinions, may not
be in proper current form. It should also be noted that The Bluebook itself has throughout
these revisions set forth two distinct versions of citation – one for journals and an alternative
set of "practitioner rules."
Few people find a dictionary the best starting point for learning a new language. For many of
the same reasons neither The Bluebook nor the ALWD Citation Manual is a good primer. Like
dictionaries, both manuals are designed as comprehensive reference works. This introduction
refers to them throughout. But while The Bluebook and the ALWD Citation Manual aim at
exhaustive coverage, these materials seek to introduce the basics through concise statements
of principles and usage linked to examples. The aim is not to separate you from a full
reference work; inevitably you will encounter unusual situations that require "looking up" the
proper "rule" or abbreviation in a more comprehensive manual. Instead, this introduction aims
at building a basic mastery of "legal citation" as codified in the two major references – a level
of mastery that should enable you to do all of your legal reading and much of your legal
writing without having to reach for them. Since both The Bluebook and the ALWD Citation
Manual embrace the full range of journal writing, they furnish guidance on how to cite all
manner of references infrequently used in practitioner writing, including a variety of foreign
law materials and historic references. By contrast, this introduction is limited to contemporary
U.S. legal material.
Because this introduction is not a substitute for a comprehensive reference, you would be wise
to introduce yourself to one as you proceed through this material. Read through its table of
contents and introductory material. Each topic covered here includes links to tables providing
references to coverage in The Bluebook and the ALWD Citation Manual. Observing how the
manual that you have chosen (or others have chosen for you) arrays its more detailed
treatment should be part of your initial exploration of each topic here.

2

There is no question but that striving for proper citation form will for a time seem a silly
distraction from the core project of writing. But as is true with other languages, those who use
this one carefully make negative assumptions about the craft of those who don't. Being a
simple language at its core, this one should fairly quickly become a matter of habit and, thus,
no longer a distraction.
§ 1-200. Purposes of Legal Citation Contents | Index | Help | < | >
What is "legal citation"? It is a standard language that allows one writer to refer to legal
authorities with sufficient precision and generality that others can follow the
references. Because writing by lawyers and judges is so dependent on such references, it is a
language of abbreviations and special terms. While this encryption creates difficulty for lay
readers, it achieves a dramatic reduction in the space consumed by the, often numerous,
references. As you become an experienced reader of law writing, you will learn to follow a
line of argument straight through the many citations embedded in it. Even so, citations are a
bother until the reader wishes to follow one. The fundamental tradeoff that underlies any
citation scheme is one between providing full information about the referenced work and
keeping the text as uncluttered as possible. Standard abbreviations and codes help achieve a
reasonable compromise of these competing interests.
A reference properly written in "legal citation" strives to do at least three things, within
limited space:
•
•

•

identify the document and document part to which the writer is referring
provide the reader with sufficient information to find the document or document part
in the sources the reader has available (which may or may not be the same sources as
those used by the writer), and
furnish important additional information about the referenced material and its
connection to the writer's argument to assist readers in deciding whether or not to
pursue the reference.

Consider the following illustration of the problem faced and the tradeoff struck by "legal
citation." In 1989, the Supreme Court decided an important copyright case. There are
countless sources of the full text opinion. One is LexisNexis, where the following appears
prior to the opinion. If a lawyer, wanting to refer to all or part of that opinion, were to include
all that identifying material in her brief (with a similar amount of identifying material for
other authorities) there would be little room for anything else. Readers of such a brief would
have an impossible time following lines of argument past the massive interruptions of
citation.

3

COMMUNITY FOR CREATIVE NON-VIOLENCE ET AL. v. REID
No. 88-293
SUPREME COURT OF THE UNITED STATES
490 U.S. 730; 109 S. Ct. 2166; 104 L. Ed. 2d 811; 1989 U.S. LEXIS 2727; 57 U.S.L.W.
4607; 10 U.S.P.Q.2D (BNA) 1985; Copy. L. Rep. (CCH) P26,425; 16 Media L. Rep. 1769
March 29, 1989, Argued
June 5, 1989, Decided
PRIOR HISTORY: CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
THE DISTRICT OF COLUMBIA CIRCUIT.
DISPOSITION: 270 U. S. App. D. C. 26, 846 F. 2d 1485, affirmed.

In standard "legal citation," the reference to this opinion becomes simply:
Cmty. for Creative Nonviolence v. Reid, 490 U.S. 730 (1989).
With economy this identifies the document and allows another lawyer to retrieve the decision
from a wide range of print and electronic sources. The "identifier" of "490 U.S. 730" suffices
for a reader who has access to West's Supreme Court Reporter published by Thomson Reuters
or to the Lawyers' Edition, Second Series published in print and online by LexisNexis or to
Westlaw or to the myriad other online and disc-based sources of Supreme Court decisions. It
also tells the reader that this is a 1989 decision of the United States Supreme Court (and not,
say, a fifty year old opinion of a U.S. District Court).
The task of "legal citation" in short is to provide sufficient information to the reader of a brief
or memorandum to aid a decision about which authorities to check as well as in what order to
consult them and to permit efficient and precise retrieval – all of that, without consuming any
more space or creating any more distraction than is absolutely necessary.
§ 1-300. Types of Citation Principles Contents | Index | Help | < | >
The detailed principles of citation can be conceived of as falling into four categories:
Full Address Principles: Principles that specify completeness of the address or
identification of a cited document or document portion in terms that will allow the reader to
retrieve it.

4

Other Minimum Content Principles: Principles that call for the inclusion in a citation of
additional information items beyond a retrieval address – the full name of the author of a
journal article, the year a decision was rendered or a book, published. Some of these
principles are conditional, that is, they require the inclusion of a particular item under
specified circumstances so that the absence of that item from a citation represents that those
circumstances do not exist. The subsequent history of a case must be indicated when it
exists, for example; the edition of a book must be indicated if there have been more than
one. Most of these additional items either furnish a "name" for the cited document or
information that will allow the reader to evaluate its importance.
Compacting Principles: Principles that reduce the space taken up by the information items
included in a citation. These include standard abbreviations ("United States Code" becomes
"U.S.C.") and principles that eliminate redundancy. (If the deciding court is communicated
by the name of the reporter, it need not be repeated in the citation's concluding parentheses
along with the date as it should otherwise be.)
Format Principles: Principles about punctuation, typography, order of items within a
citation, and the like. Such principles apply to the optional elements in a citation as well as
the mandatory ones. One need not report to the reader that a cited Supreme Court case was
decided 5-4; but if one does, there is a standard form.
§ 1-400. Levels of Mastery Contents | Index | Help | < | >
What degree of mastery of this language should one strive for – as a student, legal assistant, or
lawyer?
Recall that a citation serves several purposes. Of those purposes, one is paramount –
furnishing accurate and complete information that will enable retrieval of the cited document
or document part. The element of citation that calls for immediate mastery is painstaking care
in recording and presenting the complete address or retrieval ID of a document. Citing a case
using the wrong volume or page number, citing a statute with an erroneous section number or
without a necessary title number – errors like these cannot be explained away by the
intricacies of citation. Their negative impact on readers is palpable. Consider the frustration
you experience when you are given an erroneous or partial street address or an email address
that fails because of a typo; a judge's reaction to an erroneous citation is likely to be quite
similar.
Since, in many cases, part of the clear address to a cited document includes an abbreviation, a
small set of abbreviations must be mastered as soon as possible. A minimum set includes
those that represent the reporters for contemporary federal decisions, those that represent
codified federal statutes and regulations, and those that represent the regional reporters of
state decisions. Whenever your research is centered in the law of a particular state, you will
want also to memorize the abbreviations that represent the case reports, statutory
compilations, and regulations of that state.
Less critical in terms of function but no more difficult to master are the abbreviations that
indicate the deciding court when that information is not implicit in the name of the
reporter. You should strive to master the abbreviations for the circuits of the U.S. Courts of
5

Appeals and those for the U.S. District Courts. Any time your research is centered in the law
of a particular state you will want to master the abbreviations for its different courts.
Last and least are the conventions for reducing the space consumed by case names and journal
titles. Including the full word "Environmental" in a case name rather than the abbreviation
"Envtl." is, standing by itself, a trivial oversight. A consistent failure to abbreviate on the one
hand or the use of idiosyncratic or inconsistent abbreviations on the other can produce
inconvenience for the reader. Since your aim in nearly all law writing will be to persuade your
reader, to win your reader over, you do not want to irritate or to convey an impression of
carelessness. Therefore, a final review of one's citations against the standard abbreviations
and omissions set forth in one or the other of the dominant manuals is an important step. In
time, you will find that you have internalized most of those rules.
Writing legal citation follows thorough legal research. As you carry out your research, your
notes should capture all the information you will need to write the necessary citations. That
entails recording all the required items for a full citation. It doesn't mean that you should take
the time in the midst of research to check proper abbreviations; that can be a later step. What
you will want to achieve, as soon as possible, is knowledge of what information elements will
be required in a full citation. Knowing what to note at the time you do your research will save
you from having to pay return visits to sources simply to determine which circuit decided a
particular case, what paragraph or page numbers are associated with the portion of a decision
supporting your point, or how recently the statutory compilation on which you are relying was
updated.
Learning to read legal citation should be your first goal. Since you are surrounded by citations
in any cases or articles you read, that should be easy. Even this requires an active frame of
mind, however; it is easy to skim past citations. As you read legal material exercise your
growing command of legal citation by asking yourself occasionally about a cited source:
What is it? How would I retrieve it? And when you are reading in an environment that permits
ready access to cases, statutes or other cited material and you are curious about a point on
which there are cited references (or your head simply needs a change of pace) follow a
citation or two. Reading and following citations should not require use of a manual.
Ultimately you will be able to write most citations without use of this reference or a manual –
most but not all. The old and the unusual will drive even the most experienced legal writer
back to the pages of The Bluebook or the ALWD Citation Manual and, in states where one
exists, a local citation guide.
§ 1-500. Citation in Transition: From Proprietary Print Citations to Vendor- and
Medium-Neutral Schemes Contents | Index | Help | < | >
Neither of the major citation manuals gives much hint of the intense policy debate over
citation norms catalyzed by the shift from print to digital media. Over the past two decades
online and disc-based law collections have become primary research tools for most lawyers
and judges. Simultaneously, the number of alternate sources of individual decisions,
regulations, and statutes has exploded. Today, in many jurisdictions, legal research is carried
out by means of at least a half dozen competing versions of appellate decisions distributed in
print, via the Internet, and on disc. Because of these changes, there has been growing pressure
6

on those ultimately responsible for citation norms, namely the courts, to establish new rules
that no longer presuppose that some one publisher's print volume (created over a year after the
decisions or statutes it compiles were handed down or enacted) is the key reference. Some
jurisdictions have responded; many more are sure to follow. On the other hand, work habits
and established practices die hard, especially when they align with vested commercial
interests.
In 1996, the American Bar Association approved a resolution recommending that courts adopt
a uniform public domain citation system "equally effective for printed case reports and for
case reports electronically published on computer disks or network services." It proceeded to
lay out the essential components of such a system. The American Association of Law
Libraries had previously gone on record for "vendor and media neutral" citation. An
increasing number of state courts have adopted citation schemes embodying the core elements
recommended by these national bodies. For example, North Dakota state court opinions
released after January 1, 1997 are to be cited according to the following North Dakota
Supreme Court rule:
When available, initial citations must include the volume and initial page number of the
North Western Reporter in which the opinion is published. The initial citation of any
published opinion of the Supreme Court released on or after January 1, 1997, contained in a
brief, memorandum, or other document filed with any trial or appellate court and the
citation in the table of cases in a brief must also include a reference to the calendar year in
which the decision was filed, followed by the court designation of "ND", followed by a
sequential number assigned by the Clerk of the Supreme Court. A paragraph citation should
be placed immediately following the sequential number assigned to the case. Subsequent
citations within the brief, memorandum or other document must include the paragraph
number and sufficient references to identify the initial citation.
N.D. R. Ct. 11.6 (b).
The Rule provides examples, e.g.:
•
•

Smith v. Jones, 1997 ND 15, 600 N.W.2d 900 (fictional).
Smith v. Jones, 1996 ND 15, ¶ 21, 600 N.W.2d 900 (fictional).

For decisions of the North Dakota Court of Appeals, the formula is the same with the
substitution of "ND App" for "ND." As intended, the system facilitates precise and immediate
reference to a portion of a North Dakota appellate decision that is as effective whether the
reader follows the citation using the court's own Web site or one of the commercial online
services or finds it in a volume of the North Western Reporter. Since the key citation
elements, including paragraph numbers, are embedded in each decision by the court, they are
carried over into that print reporter and the commercial electronic services. As a
complementary measure, the North Dakota Supreme Court Web site furnishes the North
Western Reporter citations for all decisions in its database, which currently reaches back
through 1966. Consequently, researchers need not consult a commercial source to obtain the
volume and page numbers associated with over four decades of decisions.

7

While the formats and other details vary slightly, other jurisdictions have implemented case
citation schemes employing the same basic structure – case name, year, court, sequential
number, and (within the opinion) paragraph number or numbers. In addition to North Dakota
these include Colorado, Maine, Montana, New Mexico, Oklahoma, South Dakota, Utah,
Vermont, Wisconsin, and Wyoming. In 2009 Arkansas began to designate its appellate
decisions in this way, while retaining page numbers within the court-released pdf file as the
means for pinpoint cites. Four other states, Louisiana, Mississippi, Ohio, and, most recently,
Illinois, have adopted medium-neutral citation systems, but along significantly different lines.
At the federal level, the progress has, to date, been minimal. The U.S. Court of Appeals for
the Sixth Circuit began to apply medium-neutral citations to its own decisions in 1994, but it
has never directed attorneys to use them or employed them itself in referring to prior decisions
that have appeared in the Federal Reporter series. Among district courts, the District of South
Dakota appears to stand alone. Since 1996, some, although not all, of its judges have applied
paragraph numbers and case designations in the format "2008 DSD 6" to their decisions and
used the system in citations to them. (See § 2-230.)
Given their quite different structure, codified statutes and regulations lend themselves to
vendor- and medium-neutral citation. Evolving professional practice, influenced by the
prevalence of electronic media, is reducing the hold that certain preferred print editions once
held on statute and regulation citations. (See §§ 2-335, 2-410.)
§ 1-600. Who Sets Citation Norms Contents | Index | Help | < | >
There is no national citation standard-setting authority, and despite the tendency of citation
manuals to attach the word "rule" to specific citation practices, their authoritative reach is, at
best, limited to a specific sector – those writing for particular journals, editing material for one
or another commercial publisher, submitting briefs to a particular court. For most law writing,
the relevant citations norms are set by widely accepted professional usage.
The citation manual created by the editors of four law journals, the Columbia Law Review, the
Harvard Law Review, the University of Pennsylvania Law Review, and The Yale Law Journal,
invariably referred to as The Bluebook, was for decades the most widely used codification of
national citation norms. Now in its nineteenth edition, The Bluebook governs the citation
practices of the majority of U.S. student-edited law journals and has, through its successive
editions, shaped the citation education and resulting citation habits of most U.S. lawyers.
The much newer ALWD Citation Manual: A Professional System of Citation (4th ed. 2010)
has gained a wide following in U.S. law schools, and since it aims to reflect current usage, it
is highly consistent with The Bluebook.
An earlier competing academic project, The University of Chicago Manual of Legal Citation,
which called itself the "Maroon Book," offered a distinctly different and less rigid set of rules.
First published in 1989, it failed to win a significant following or affect professional practice
except insofar as it recognized the importance of leaving "a fair amount of discretion to
practitioners, authors, and editors." Id. at 9.
In some states, the norms set out in national manuals are supplemented or overridden by court
rules about the content, composition, and format of legal memoranda and briefs. Most often
8

such rules are largely consistent with national norms but set out special and typically more
detailed rules for the citation of cases, statutes, and regulations of the state in question. Some
of these state-specific rules call for inclusion of an additional citation element, such as a
medium-neutral or other official case citation. Others require less, as, for example, not calling
for repetition of the state name or its abbreviation in all state statutory citations, that being
implied. Only a handful of these court rules set out a markedly different citation format.
While court-mandated citation rules of this sort formally apply only to documents filed with
the specified courts, they are likely to influence professional citation practice within the state
more generally.
Courts not only shape local citation norms by local rules governing brief format, their policies
for publication and dissemination affect the means of citation. Only a court can effectively
establish the means for vendor- and medium-neutral citation of its decisions. Courts that leave
the association of an enduring, citable identification for each decision and its parts to a
commercial publisher, by default, force the use of the dominant publisher's print citation
scheme.
Some courts, including both the Supreme Court and court systems in a number of states,
retain full editorial responsibility for citable, final and official versions of their opinions.
Generally implemented through a public court reporter's office, this function invariably gives
rise to detailed citation norms, as well as other rules of style, that apply to decisions
distributed by the court. Where the court's citation format is significantly different from
national norms, as it is, for example, in New York, that may or may not influence lawyer
citation practice. Courts seriously implementing medium-neutral citation not only attach the
necessary decision ID and paragraph numbering to each decision, but use it in citing prior
cases.
The large commercial publishers also have their own distinct citation practices, in part
designed to reinforce brand. A judge's citation to "Butner v. United States, 440 U.S. 48, 55
(1979)" when reported in West's National Reporter System becomes "Butner v. United States,
440 U.S. 48, 55, 99 S.Ct. 914, 59 L.Ed.2d 136 (1979)." Annotations in a West annotated code
systematically place that company's National Reporter System citation for a case ahead of its
volume and page number in an official state reporter. Annotations and summaries in the
LexisNexis Lawyers' Edition of Supreme Court decisions cite to the same publisher's United
States Code Service – e.g., "15 USCS § 637(d)."
As noted in the discussion of medium-neutral citation, two important national bodies, the
American Bar Association (ABA) and American Association of Law Libraries (AALL), have
sought to persuade courts, publishers, and lawyers to implement citation standards that are not
keyed to print or to any specific publisher's offerings. The AALL has gone further and
published a Universal Citation Guide. This guide sets out a blueprint for courts designing
medium-neutral citation schemes for their own decisions, as well as complementary
approaches to other types of legal authority that can be implemented simply through
professional acceptance. See AALL, Universal Citation Guide (ver. 2.1 2002).
In the end, most of "legal citation," like most of any language, is established by constantly
evolving usage, reinforced in some cases, altered in others, by the members of distinct
communities.
9

§ 2-000. HOW TO CITE ... Contents | Index | Help | < | >
§ 2-100. How to Cite Electronic Sources
While the principal citation reference works still treat the citation of electronically accessed
sources as though they were exceptional cases, increasingly online sources, disc and e-book
publications constitute not only print alternatives, but preferred distribution channels. This is
true for judicial opinions, statutes, regulations, journal articles, and government reports of
many kinds. Not only are many legal materials now available in paired print and electronic
editions put out by a single publisher, but sources have proliferated. Today, it is far less likely
than it was only a few years ago that the person writing a legal document and that document's
readers will be working from exactly the same source in the same format.
This shift makes it important that, wherever possible, a citation furnish sufficient information
about the cited material to enable a reader to pursue the reference without regard to format or
immediate source. With the most frequently cited materials – cases, constitutions, statutes,
regulations, and recent journal articles – this is typically not a challenge since most legal
information distributors, whether commercial, public, or nonprofit, endeavor to furnish all the
data necessary for source- and medium-independent citation.
So long as you are able to furnish all the citation information called for by § 2-200, there is no
need to indicate whether you relied on any one of numerous online sources, an e-book or a
disc instead of one of the several print editions for the text of a U.S. Supreme Court decision.
Similarly, your citations to provisions of the U.S. Code or a comparable compilation of state
statutes need not indicate whether you accessed them in print or from an electronic source,
nor need you indicate that you accessed an article in a widely distributed law journal on
LexisNexis, Westlaw or some other Internet site.
Citations making specific reference to an electronic source are necessary only when the cited
material is not widely available from multiple sources and when identifying a specific
electronic source is likely significantly to aid readers' access to it.
The relevant citation principles follow; section 3-100 provides basic examples.

10

§ 2-110. Electronic Sources – Core Elements [BB|ALWD]
§ 2-110(1) Examples

– Steve Kenney & John Borking, The Value of Privacy Engineering, 2002(1) J. Info.
L. & Tech., http://www2.warwick.ac.uk/fac/soc/law/ejl/jilt/2002_1/kenny/.
– World Bank, Old Age Security: Pension Reform in China 2 (1997), http://wwwwds.worldbank.org/servlet/WDS_IBank_Servlet?pcont=details&eid=000178830_981
01912211149.
– American Bar Association, Section on Legal Education and Admissions to the Bar,
Statistics, available at
http://www.americanbar.org/groups/legal_education/resources/statistics.html (last
visited Aug. 28, 2013).

Principle 1: Cite to material as it is denominated and organized in "print" unless much better
access is available electronically. Even where an electronic source is used, if the original
material is formatted for print, cite in relation to the print version, but follow that reference
with a parallel citation to the electronic source if it is likely to aid retrieval. "Likely to aid
retrieval" should, of course, be considered from the standpoint of the expected readers of the
work in which the citation will appear. The following signals can be used to indicate whether:
•
•

the electronic source is the only known source or the print source is, as a practical
matter, unavailable (no explanatory word or phrase)
the electronic source is a parallel reference to a print source ("available at").

¡But see § 2-115(1)!
§ 2-110(2) Examples
– Steve Kenney & John Borking, The Value of Privacy Engineering, 2002(1) J. Info.
L. & Tech., http://www2.warwick.ac.uk/fac/soc/law/ejl/jilt/2002_1/kenny/.
– United States v. Mena, No. 08-5176-cr, 2010 U.S. App. LEXIS 1121, at *4 (2d Cir.
Jan. 20, 2010).
– United States v. Mena, No. 08-5176-cr, 2010 WL 177220, at *1 (2d Cir. Jan. 20,
2010).

Principle 2: The citation should consist of all the elements required for the basic document
type (e.g., case, constitution, statute, regulation, article, report, or treatise), followed by the
appropriate signal, and as complete an ID or address for the online electronic source as is
available.
Examples of appropriate address information include:
•
•

the full URL of a Web-based document
a commercial database retrieval citation (e.g., a Westlaw or LexisNexis citation)
11

¡But see § 2-115(2)!
Where no unique address is available indicate the source and database identification
information in a parenthetical, e.g.
•
•
•

(Bloomberg Law)
(Westlaw, Legal Newspapers)
(LexisNexis Veterans Benefits Manual and Related Laws and Regulations CD-ROM).

Similarly, if a complete URL is either unavailable or unwieldy and a Web search on the title
will not retrieve the document, provide a base URL plus the steps necessary to access it, in
parentheses, e.g.
•

(follow "Data & Research" link; then follow "Policy Research Reports" link).
§ 2-110(3) Examples

– American Bar Association, Section on Legal Education and Admissions to the Bar,
Statistics, available at
http://www.americanbar.org/groups/legal_education/resources/statistics.html (last
visited Aug. 28, 2013).
– Dep't of Veterans Affairs, M21-1, The Adjudiciation Division § 2.03 (LexisNexis
Veterans Benefits Manual and Related Laws and Regulations CD-ROM, 2012).

Principle 3: A date should be furnished for an electronic source when the document citation
does not itself carry that information unambiguously. That date should be the stated "current
through" date or release date for a disc publication, the "through" date for online sources if
available or a "last modified" or "last updated" date if one is furnished for the cited material
or, failing all else, a "last visited" or "accessed" date. Where such a date is required, it should
be placed at the end of the citation in a parenthetical. If there is already a parenthetical
including source and database information (see above), the two should be combined,
separated by a comma.

¡But see § 2-115(3)!

12

§ 2-115. Electronic Sources – Points of Difference in Citation Practice
§ 2-115 Examples:
– Steve Kenney & John Borking, The Value of Privacy Engineering, 2002(1) J. Info.
L. & Tech. (Mar. 22, 2002),
http://www2.warwick.ac.uk/fac/soc/law/ejl/jilt/2002_1/kenny/. [Per the ALWD
Citation Manual.]
– American Bar Association, Section on Legal Education and Admissions to the Bar,
Statistics (available at
http://www.americanbar.org/groups/legal_education/resources/statistics.html)
(accessed Aug. 28, 2013). [Per the ALWD Citation Manual.]
– World Bank, Old Age Security: Pension Reform in China 2 (1997) (available at
http://wwwwds.worldbank.org/servlet/WDS_IBank_Servlet?pcont=details&eid=000178830_981
01912211149) [Per the ALWD Citation Manual.]

Point 1: The ALWD Citation Manual treats these situations somewhat differently than the
principle set out in § 2-110(1). It provides specifically for electronic journals, placing the
URL, without signal, at the end of the citation, and for cases, where it places the URL or
commercial database cite directly following the parties' names (see § 2-225). As to other
material, whether available from both print and electronic sources or only electronic ones, it
places the electronic address (URL, commercial database cite, database identifier) in a
parenthetical preceded by "available in" or "available at".
Point 2: The first edition of the ALWD Citation Manual placed URLs in angle brackets; but
now, like The Bluebook, it leaves them off.
Point 3: The ALWD Citation Manual favors the use of "last updated" over "last modified"
and "accessed" over "last visited".
§ 2-120. Electronic Sources – Variants and Special Cases
§ 2-120 Example
– James Grimmelmann, The Structure of Search Engine Law 45 (New York Law
School Legal Studies Research Paper No. 06/07-23, 2007), available at
http://ssrn.com/abstract=979568.

Scholarly articles frequently appear online prior to their appearance in print, if, indeed, that
ever occurs. Often, they are issued in an institution's working paper series. Where that is the
case, the working paper designation and number should be included in the citation in the
parentheses containing the date.

13

§ 2-200. How to Cite Judicial Opinions Contents | Index | Help | < | >
In the U.S. legal system, judicial opinions are probably the most frequently cited category of
legal material. The articulated grounds of past judicial decisions are, in many instances,
binding precedent for currently litigated matters. Under other circumstances, they are
"persuasive" authority. In either event, if on point, they should be cited. In the context of legal
citation, judicial opinions are commonly referred to as "cases" and organized collections of
opinions are called "law reports" or "case reports." Most cited "cases" are opinions of
appellate courts; however, trial court rulings on questions of law do on occasion produce
decisions lawyers may wish to cite, despite their limited force as precedent.
Prior to the era of electronic information dissemination, many courts that produced large
numbers of legal opinions selected only a fraction of them for "publication" in law reports.
The remaining "unpublished cases" were, as a practical matter, unavailable for citation. The
appearance of online systems ready, even eager, to pick up and distribute "unpublished"
decisions forced courts to be clearer about the status of decisions they view as merely
involving the routine application of settled law. See § 2-250.
Since the decisions of American courts generally deal with multiple issues and tend to be
lengthy, recounting pre-litigation facts and procedural events of limited relevance to the
points for which they might be cited, it is rarely enough simply to cite the case. Under most
circumstances, a full case citation should include a reference to a specific portion or portions
of the opinion. A reference that merely directs the reader to a decision of the U.S. Supreme
Court and no more has a greater likelihood of frustrating than persuading. It is analogous to
route directions that identify the city or neighborhood but fail to furnish a complete street
address.
The relevant citation principles follow; section 3-200 provides both basic examples and
sample case citations from all major U.S. jurisdictions.
For a quick start introduction or review, there is also a companion video tutorial, “Citing
Judicial Opinions ... in Brief”:
http://www.access-to-law.com/citation/videos/citing_judicial_opinions.html.
It runs 8.5 minutes.

14

§ 2-210. Case Citations – Most Common Form [BB|ALWD]
§ 2-210(a) Examples
– Czapinski v. St. Francis Hosp., Inc., 2000 WI 80, 236 Wis. 2d 316, 613 N.W.2d
120.
– Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085 (Idaho
1983).

Principle: The core of a case citation consists of four elements:
Element (a) - The parties' names (often referred to as the "case name" or less frequently the
"title," "style," or "caption" of the case)
•
•

Names are italicized or underlined (§ 5-100)
and boiled down using an extensive set of omissions (§ 4-300) and abbreviations (§
4-100),
o with a lower case "v." replacing "versus",
o and ending with a comma separating this component from the next.
§ 2-210(b) Examples

– Czapinski v. St. Francis Hosp., Inc., 2000 WI 80, 236 Wis. 2d 316, 613 N.W.2d
120.
– Czapinski v. St. Francis Hosp., Inc., 2000 WI 80, ¶ 19, 236 Wis. 2d 316, 613
N.W.2d 120.
– Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085 (Idaho
1983).
– Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085,
1092 (Idaho 1983).

Element (b) - At least one retrieval ID or address for the case (often itself referred to as the
"cite or "citation") consisting of
•
•

a medium-neutral citation, if provided by the court, (§ 2-230)
failing that, one constructed of:
o the reporter volume number
o reporter name (abbreviated) (§ 4-400)
o the first page of the case in that volume.

If the reference is to a portion of the opinion (as in most instances it should be), the
paragraph number or numbers of that portion (with a medium-neutral citation) or the page
number or numbers of that part should follow the case retrieval ID or address, set off by a
comma. (Citations to one or more specific point or points in an opinion are commonly
referred to as "pinpoint" or "jump" citations.)

15

In some situations only one ID or reporter citation is required. In others, two or more
should be provided in "parallel" – i.e., in succession – separated by commas.
•

Most courts that have implemented medium-neutral citation formats call for
continued use of print-based case IDs in parallel, when available, although not
parallel "pinpoint" pages since the paragraph numbers serve that purpose equally in
print.
• When state cases are cited to a court in the same state, parallel addresses should be
provided if the case is reported in both an official state reporter and a West regional
reporter – the official reporter address coming first, the regional reporter address
second, the two separated by a comma. Under other circumstances, state decisions
that appear in a regional reporter are cited only to that reporter. This can mean that
the same decision will, when cited within its state, have a different citation form
than when cited in other jurisdictions.
¡But see § 2-215(1)!
§ 2-210(c) Examples
– Czapinski v. St. Francis Hosp., Inc., 2000 WI 80, 236 Wis. 2d 316, 613 N.W.2d
120.
– Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085 (Idaho
1983).

Element (c) The date
•

The year of decision is enclosed in parentheses if it has not already appeared in the
case ID.
§ 2-210(d) Examples

– Czapinski v. St. Francis Hosp., Inc., 2000 WI 80, 236 Wis. 2d 316, 613 N.W.2d
120.
– Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085 (Idaho
1983).
– Comm. to Prevent Mun. Bankr. v. Renne, 77 F.3d 488 (9th Cir. 1996).
– Perlman v. Swiss Bank Corp. Comprehensive Disability Prot. Plan, 979 F. Supp.
726 (N.D. Ill. 1997).
– IBM v. Universal Transcon. Corp., 191 A.D.2d 536, 595 N.Y.S.2d 106 (2d Dept.
1993).

Element (d) The court
•

In any reference where the court is sufficiently identified by the case ID or reporter
– as for example "WI" or "Wis." – no additional reference is necessary.
• The regional reporters covering numerous states and the reporters containing
decisions of the lower federal courts do not sufficiently identify the court for a
particular case. Consequently, that information must be added. Court identification
is placed, in abbreviated form, in the parentheses containing the year of decision.
16

•

The abbreviation for a state standing alone identifies a decision of the jurisdiction’s
highest appellate court. For that reason no notation at all is required when the state
is indicated in a reporter name. For example, "(Kan. 1976)" indicates a 1976
decision of the Kansas Supreme Court while a decision of the Kansas Court of
Appeals would be indicated by "(Kan. Ct. App. 1984)" and a decision of the Kansas
Supreme Court cited to the official reporter would simply show the date. ¡But see §
2-215(2)!
• Whether to indicate which of several circuits, districts, divisions or departments of a
court rendered a decision depends both on the court and the context for the citation.
Which circuit of the U.S. Courts of Appeals or which U.S. District Court handed
down a decision is always indicated. With a decision from an intermediate level
state court, the information should be included in any setting where it bears on the
citation's authority or is otherwise important. Thus, in a state where the decisions of
one department or circuit are not binding on another one, citations should identify
the unit that decided a case. When citing the same decision in another state there
would be no need to do so.
§ 2-215. Case Citations – Points of Difference in Citation Practice
Point 1: Whether to use parallel case citations and, if not, which citation to use is a subject on
which court rules often speak. The practice set out here is consistent with most of them,
although a few state rules call for citations of decisions from other jurisdictions to include
both an official reporter reference, if any, and a West regional reporter reference. See § 7-500.
Point 2: The ALWD Citation Manual rejects the dominant practice of including "Ct." when
abbreviating the many intermediate state appellate courts. Its abbreviation for the Kansas
Court of Appeals is, therefore, "Kan. App." rather than "Kan. Ct. App."
§ 2-220. Case Citations – Variants and Special Cases [BB|ALWD]
Most case citations refer to opinions that have already appeared in established print reporters
and their conformed electronic counterparts. Opinions for which that is not true either because
they are very recent or because the court or publisher of the relevant reporter did not consider
the decision important enough for such dissemination call for alternative identification. The
challenge in such a situation is to furnish the reader sufficient information to enable retrieval
of the document from one or more specialized sources. (This is one of the problems addressed
by medium-neutral citation systems. See § 2-230.) The following alternatives can be
used. While they are listed in order of traditional preference, the ultimate choice should be
made in terms of the intended readers' likely access. (Before citing a decision that is not
"published" because of the court's own judgment about its limited precedential importance, be
sure to consult the court's rules. See § 2-250.)
§ 2-220(1) Examples
– Flamme v. Wolf Ins. Agency, [Insurance] Auto. L. Rep. (CCH) ¶ 18,307 (Neb. Nov.
8, 1991).
– Collins v. United States, 3 Fed. Est. & Gift Tax Rep. (CCH) ¶ 60,060 (W.D. Okla.
Jan. 31, 1991).

17

– United States v. Mena, No. 08-5176-cr, 2010 U.S. App. LEXIS 1121, at *4 (2d Cir.
Jan. 20, 2010).
– United States v. Mena, No. 08-5176-cr, 2010 WL 177220, at *1 (2d Cir. Jan. 20,
2010).
– Everette v. Astrue, No. C 07-3013 MEJ, slip op. at 6 (N.D. Cal. Feb. 9, 2009).

Alternative 1: With cases available in a print looseleaf service or an electronic equivalent,
the minimum ID or address (following the parties' names (§ 2-210(a)) consists of:
•

a full service citation, the court (abbreviated), and the full date.
§ 2-220(2) Examples

– Flamme v. Wolf Ins. Agency, [Insurance] Auto. L. Rep. (CCH) ¶ 18,307 (Neb. Nov.
8, 1991).
– Collins v. United States, 3 Fed. Est. & Gift Tax Rep. (CCH) ¶ 60,060 (W.D. Okla.
Jan. 31, 1991).
– United States v. Mena, No. 08-5176-cr, 2010 U.S. App. LEXIS 1121, at *4 (2d Cir.
Jan. 20, 2010).
– United States v. Mena, No. 08-5176-cr, 2010 WL 177220, at *1 (2d Cir. Jan. 20,
2010).
– Everette v. Astrue, No. C 07-3013 MEJ, slip op. at 6 (N.D. Cal. Feb. 9, 2009).

Alternative 2: With cases available in electronic format but not yet in final form, the
minimum ID or address (following the parties' names (§ 2-210(a)) consists of:
•

the docket number, a citation to the electronic source (§ 2-100), the "star" page
number(s) assigned by the source for a pinpoint cite, the court (abbreviated and only
to the extent not communicated by the online citation), and the full date.

¡But see § 2-225(1)!

18

§ 2-220(3) Examples
– Flamme v. Wolf Ins. Agency, [Insurance] Auto. L. Rep. (CCH) ¶ 18,307 (Neb. Nov.
8, 1991).
– Collins v. United States, 3 Fed. Est. & Gift Tax Rep. (CCH) ¶ 60,060 (W.D. Okla.
Jan. 31, 1991).
– United States v. Mena, No. 08-5176-cr, 2010 U.S. App. LEXIS 1121, at *4 (2d Cir.
Jan. 20, 2010).
– United States v. Mena, No. 08-5176-cr, 2010 WL 177220, at *1 (2d Cir. Jan. 20,
2010).
– Everette v. Astrue, No. C 07-3013 MEJ, slip op. at 6 (N.D. Cal. Feb. 9, 2009).

Alternative 3: With cases available only from the court in slip opinion, the minimum
address (following the parties' names (§ 2-210(a)) consists of:
•

the docket number, the phrase "slip op." (for "slip opinion"), the court (abbreviated),
and the full date.

¡But see § 2-225(2)!
§ 2-225. Case Citations – More Points of Difference in Citation Practice
§ 2-225(1) Examples
– McNamara v. Astrue, No. 09-1124, 2010 U.S. App. LEXIS 175 (8th Cir. Jan. 5,
2010). [Per The Bluebook.]
– McNamara v. Astrue, ___ F.3d ___, 2010 U.S. App. LEXIS 175 (8th Cir. Jan. 5,
2010). [Per the ALWD Citation Manual.]
– McNamara v. Astrue, ___ F.3d ___, 2010 WL 10392 (8th Cir. Jan. 5, 2010). [Per
the ALWD Citation Manual.]

Point 1: The ALWD Citation Manual suggests omission of the docket number from citations
to cases that are in LEXIS or Westlaw. While that saves a modest amount of space, inclusion
of the docket number facilitates access to the decision by those using another electronic
source, whether it be a competing commercial online system or the court's own Web site.
§ 2-225(2) Examples
– McNamara v. Astrue, No. 09-1124, 2010 U.S. App. LEXIS 175 (8th Cir. Jan. 5,
2010). [Per The Bluebook.]
– McNamara v. Astrue, ___ F.3d ____, 2010 U.S. App. LEXIS 175 (8th Cir. Jan. 5,
2010). [Per the ALWD Citation Manual.]
– McNamara v. Astrue, ___ F.3d ____, 2010 WL 10392 (8th Cir. Jan. 5, 2010). [Per
the ALWD Citation Manual.]

Point 2: When the decision is certain to appear in an established reporter but has not yet been
published, the ALWD Citation Manual calls for inclusion of a skeletal print citation with three
underlined spaces taking the place of the missing volume and page numbers.
19

§ 2-230. Medium-Neutral Case Citations [BB|ALWD]
In 1996, the American Bar Association approved a resolution recommending that courts adopt
a uniform public domain citation system "equally effective for printed case reports and for
case reports electronically published on computer disks or network services" and laying out
the essential components of such a medium-neutral system (see § 1-500). The American
Association of Law Libraries had previously gone on record for "vendor and media neutral"
citation and has since issued a Universal Citation Guide that details an approach consistent
with that urged by the ABA. An increasing number of jurisdictions have adopted citation
schemes embodying some or all of the elements recommended by these national bodies.
North Dakota is representative. Its court rules state in relevant part:
When available, initial citations must include the volume and initial page number of the
North Western Reporter in which the opinion is published. The initial citation of any
published opinion of the Supreme Court released on or after January 1, 1997, contained in a
brief, memorandum, or other document filed with any trial or appellate court and the
citation in the table of cases in a brief must also include a reference to the calendar year in
which the decision was filed, followed by the court designation of "ND", followed by a
sequential number assigned by the Clerk of the Supreme Court. A paragraph citation should
be placed immediately following the sequential number assigned to the case. Subsequent
citations within the brief, memorandum or other document must include the paragraph
number and sufficient references to identify the initial citation.
N.D. R. Ct. Rule 11.6 (b).
The Rule supplies examples, e.g.:
•
•

Smith v. Jones, 1997 ND 15, 600 N.W.2d 900 (fictional).
Smith v. Jones, 1996 ND 15, ¶ 21, 600 N.W.2d 900 (fictional).

For decisions of the North Dakota Court of Appeals, the formula is the same with the
substitution of "ND App" for "ND." In jurisdictions adopting such a vendor- and mediumneutral citation scheme, that scheme should be used, together with one or more parallel
reporter citations as may, indeed, be required by court rule or local practice.
While the formats and other details vary slightly, several other jurisdictions have implemented
case citation schemes employing the same basic structure – case name, year, court, sequential
number, and (within the opinion) paragraph number or numbers. In addition to North Dakota
these include Colorado, Maine, Montana, New Mexico, Oklahoma, South Dakota, Utah,
Vermont, Wisconsin, and Wyoming. In 2009 Arkansas began to designate its appellate
decisions in this way, while retaining page numbers within the court-released pdf file as the
means for pinpoint cites. Four other states, Louisiana, Mississippi, Ohio, and, most recently,
Illinois, have adopted medium-neutral citation systems, but along the significantly different
lines noted below. At the federal level, the progress has, to date, been minimal. The U.S.
Court of Appeals for the Sixth Circuit began to apply medium-neutral citations to its own
decisions in 1994, but it has never directed attorneys to use them or employed them itself in
referring to prior decisions that have appeared in the Federal Reporter series. Among district
courts, the District of South Dakota appears to stand alone. Since 1996 some, although not all,
20

of its judges have applied paragraph numbers and case designations in the format "2008 DSD
6" to their decisions and used the system in citations to them.
Ohio's case numbering approach operates across the entire state court system rather than court
by court, with the result that successive decisions of the state supreme court may be numbered
3957 and 3995. (These system-wide numbers are assigned by the state's reporter of decisions.)
Illinois, Louisiana, and Mississippi use the docket number as the case ID rather than
generating a new one based on year and decision sequence. In addition, Louisiana uses slip
opinion page numbers rather than paragraph numbers for pinpoint citation. The U.S. Court of
Appeals for the Sixth Circuit does the same.
§ 2-240. Case Citations – Conditional Items [BB|ALWD]
The core of a case citation includes at least two items that communicate by their absence. In
other words, a case citation is read with the expectation that if certain things have occurred
they will be reported as additional elements of a reference. Citations that are silent on these
subjects are taken as representing that those facts are absent.
A citation consisting only of the core items represents that a clear holding of a majority of the
court stands for the proposition with which the writer has associated it. It also represents that
there have been no legal proceedings in the case occurring after the cited opinion that affect
its authority. Finally, with a court that releases both "published" and "unpublished" or "nonprecedential" decisions, in the absence of any indication otherwise, the citation of a decision
represents that it has been designated for publication.
§ 2-240(1) Examples
– City of Indianapolis v. Edmond, 531 U.S. 31, 50 (2000) (Rehnquist, C.J.,
dissenting).
– Edmond v. Goldsmith, 183 F.3d 659 (7th Cir. 1999), aff'd, 531 U.S. 31 (2000).

Principle 1: If the citation is to a dissenting, concurring, or plurality opinion or to dictum,
that fact should be reported in separate parentheses following the date.
§ 2-240(2) Examples
– City of Indianapolis v. Edmond, 531 U.S. 31, 50 (2000) (Rehnquist, C.J.,
dissenting).
– Edmond v. Goldsmith, 183 F.3d 659 (7th Cir. 1999), aff'd, 531 U.S. 31 (2000).

Principle 2: If there have been one or more subsequent actions in the case cited, citations
to those actions should be reported following the core items, preceded by an abbreviation
indicating the nature of the action (§ 4-200). However, denials of certiorari by the U.S.
Supreme Court or of similar discretionary appeals by other courts need not be reported
unless they are recent (within the past two years) or otherwise noteworthy.
§ 2-240(3) Example

21

– Davis v. Barnhart, No. 05-10980, 2005 U.S. App. LEXIS 22201 (11th Cir. Oct. 12,
2005) (unpublished).

Principle 3: If the deciding court releases both "published" and "unpublished" or
"nonprecedential" decisions and the latter carry less weight, decisions of that category
should have the characterization given them by the court placed in parentheses following
the date. That is unnecessary with U.S. Court of Appeals decisions cited to West's Federal
Appendix Reporter since it contains only "unpublished" decisions. Before citing an
unpublished decision, however, see § 2-250.
§ 2-250. Citing Unpublished Cases [ALWD]
Electronic distribution of judicial opinions has given wide access to decisions that the issuing
courts did not view as important or precedential. A court's withholding of such decisions from
print publication once effectively limited dissemination, but no longer. While § 2-220 outlines
the format to use in citing "unpublished" cases, court rules may well instruct that decisions the
court has affirmatively designated not to be published should not be cited at all (or at least not
unless they bear directly on a subsequent matter as, for example, through res judicata). This
may be true even if a decision has in fact been published in print. Since 2001, this has been
the case with many U.S. Court of Appeals "unpublished" decisions because of West's Federal
Appendix Reporter. Before you cite a decision that the deciding court has labeled
"unpublished" or "non-precedential," you should consult that court's rules on this point.

22

§ 2-300. How to Cite Constitutions, Statutes, and Similar Materials Contents | Index | Help
|<|>

In the United States, constitutions and statutes are structured in a way that allows citation of
relevant provisions without regard to how any particular version or edition has been printed or
electronically distributed. In this fundamental sense, they are and long have been vendor- and
medium-neutral. That is because articles, sections, clauses, and subsections rather than
volumes and page numbers identify specific passages. This holds for such similar legal
materials as local ordinances, on the one hand, and international agreements, on the other.
While these several types of legal materials share this structural quality, constitutions and
statutes differ dramatically from one another in a key respect – frequency of change. The
compiled enactments of Congress and the legislatures of the states are constantly subject to
amendment. This reality raises a risk, albeit not a large one in most situations, that the text of
the statute to which a writer refers and the text consulted by a reader following the writer's
citation, at some later date, may be different or that the provisions governing the question
being addressed are not those current in effect. These risks are a consequence of the
possibility of intervening legislative change per se compounded by the amount of time it takes
the respective publishers or disseminators to enter legislative changes in their statutory
compilations. Addressing these possibilities calls for both writer and reader to pay serious
attention to the date of the compilation relied on by the writer. The reader will assume that a
citation to the provisions of a constitution or codified statute is referring to the version in
force at the time the writing was prepared unless it includes a date element that indicates
otherwise.
The relevant citation principles follow; section 3-300 provides both basic examples and
samples from all major U.S. jurisdictions.
For a quick start introduction or review, there is also a companion video tutorial, “Citing
Constitutional and Statutory Provisions ... in Brief”:
http://www.access-to-law.com/citation/videos/citing_const_statutes.html.
It runs 14 minutes.
§ 2-310. Constitution Citations [BB|ALWD]
§ 2-310(a) Examples
– U.S. Const. art. III, § 2, cl. 2.
– U.S. Const. amend. XIII, § 2.
– N.Y. Const. art. I, § 9, cl. 2.

Principle: A citation to a provision of either the federal or a state constitution consists of two
elements:
Element (a) - The name of the constitution
(The name consists of the abbreviation of the jurisdiction – e.g., U.S. for United States,
N.Y. for New York (§ 4-500) – and "Const.")
23

§ 2-310(b) Examples
– U.S. Const. art. III, § 2, cl. 2.
– U.S. Const. amend. XIII, § 2.
– N.Y. Const. art. I, § 9, cl. 2.

Element (b) - The cited part
(Parts often include articles (abbreviated "art."), amendments (abbreviated "amend.") and
clauses (abbreviated "cl."), in addition to sections (§).)
No punctuation separates the name of the constitution from the first part identifier; commas
separate successive subparts. Nothing is italicized or underlined.
§ 2-310(c) Examples
– U.S. Const. art. III, § 2, cl. 2.
– U.S. Const. amend. XVIII, § 2 (repealed 1933).
– N.Y. Const. art. I, § 9, cl. 2.

Element (c) - The date
No date is required unless the citation is to a provision or version of the constitution no
longer in effect.
§ 2-320. Statute Citations – Most Common Form [BB|ALWD]
Statutory provisions are, whenever possible, cited to compilations. For any single U.S.
jurisdiction, there is usually a single codification scheme, ordering sections into topically
clustered units, even though there may be multiple versions of the code or compilation, print
and electronic, public and commercial. Until the recent proliferation of electronic sources,
citation norms favored citation to one particular print compilation for each jurisdiction. Most
citation manuals still appear to do so, but practice is rapidly adjusting to the reality that
electronic compilations are in general more up-to-date and therefore more widely used than
print ones, that in most jurisdictions no single version is universally relied upon, and that upto-date print compilations from other jurisdictions are maintained in very few law libraries.
§ 2-320-1(a) Example
– 42 U.S.C. § 405(c)(2)(C)(ii).

Principle 1: The core of a citation to a codified federal statutory provision consists of three
elements:
Element (a) -The title number followed by a space and "U.S.C." (for "United States Code")
§ 2-320-1(b) Example

24

– 42 U.S.C. § 405(c)(2)(C)(ii).

Element (b) - The section number preceded by the section symbol and space
§ 2-320-1(c) Examples
– 42 U.S.C. § 405(c)(2)(C)(ii).
– 42 U.S.C. § 405(c)(2)(C)(xi) (2013) (added in 2010).
– 42 U.S.C. § 13925(a)(2) (2012) (amended in 2013).

Element (c) – The date
If the provision being cited is currently in effect and has not been the subject of recent
change, no date element need be included. However, if the provision being cited has, by the
time of writing, been repealed or amended or if it has only recently been enacted, the date
of a compilation that contains the language cited should be provided in parentheses. The
precise form this takes will be governed by the form in which that compilation presents its
cutoff date.
No punctuation separates these elements. Nothing is italicized or underlined.

¡But see § 2-335!
§ 2-320-2(a) Examples
– Iowa Code § 602.1614.
– Cal. Prob. Code § 141.

Principle 2: The core of a citation to a codified state statutory provision consists of the same
basic elements in a slightly different order. Unlike citations to the U.S. Code which begin
with a title number, references to most state codes lead off with the name of the state code
(abbreviated):
Element (a) - The name of the code (abbreviated)
§ 2-320-2(b) Examples
– Iowa Code § 602.1614.
– Cal. Prob. Code § 141.

Element (b) - The number of the section or part, using the division identifiers of the
jurisdiction's code (In some states major divisions of the code are designated by name
rather than by number.)

25

§ 2-320-2(c) Examples
– Iowa Code § 602.1614.
– Iowa Code § 602.1606(1)(a) (2013).
– Iowa Code § 602.1606(1)(a) (2011) (prior to 2013 amendment).
– Cal. Prob. Code § 13100 (2013).
– Cal. Prob. Code § 13100 (2010) (prior to 2011 amendment).

Element (c) - The date
If the provision being cited is currently in effect and has not been the subject of recent
change, no date element need be included. However, if the provision being cited has, by the
time of writing, been repealed or amended or if it has only recently been enacted, the date
of a compilation that contains the language cited should be provided in parentheses. The
precise form this takes will be governed by the form in which that compilation presents its
cutoff date.

¡But see § 2-335!
§ 2-330. Statute Citations – Conditional items
§ 2-330(1) Examples
Official:
– 42 U.S.C. § 405(c)(2)(C).
– Iowa Code § 602.1614.
Unofficial:
– 42 U.S.C.A. § 13925(a)(3) (Westlaw as amended, effective Oct. 1, 2013).
– 42 U.S.C.S. § 13925(a)(3) (LexisNexis current through Pub. L. No. 113-31).
– Iowa Code Ann. § 602.1606(1)(a) (Westlaw as amended, effective July 1, 2013).

Principle 1: If possible, the reference should be to the jurisdiction's designated "official"
codification – such as the United States Code or Iowa Code. If an unofficial commercial
codification must be relied upon in order to reference a recent legislation change, it is
customary to use that product's branded abbreviation if different from the official code
(U.S.C.A. or U.S.C.S. rather than U.S.C.; Iowa Code Ann. rather than Iowa Code) and to
place the publisher's name, brand, or online source (abbreviated) ahead of the date
information in a concluding parenthetical.

¡But see § 2-335!

26

§ 2-330(2) Examples
Statute not recently amended:
– 42 U.S.C. § 405(a).
Statute recently amended:
– Iowa Code Ann. § 602.1606(1)(a) (Westlaw as amended, effective July 1, 2013).
Statute cited to a version no longer in effect:
– Cal. Prob. Code § 13100 (2010) (prior to 2011 amendment).

Principle 2: The reader of a statutory citation will expect that it refers to the statute as
currently in force unless the reference says otherwise. If that is not the case or the provision
has only recently been enacted a date for the compilation relied upon should be furnished. The
precise form this takes will be governed by the form in which that compilation presents date
information.

¡But see § 2-335!
§ 2-335. Statute Citations – Points of Difference in Citation Practice
§ 2-335(1) Examples
– Mich. Comp. Laws § x (year).
– Ind. Code § x (year). [Publisher's brand and "Ann." omitted.]

Point 1: Both The Bluebook and the ALWD Citation Manual direct a writer to cite to a
publicly produced or supervised statutory compilation (generally referred to as an "official"
code) if the provisions referred to are contained in it. In other cases, conventional practice
during the print era, encouraged by the major publishers and reflected in both citation guides,
was to identify the publisher of a commercially produced statutory compilation, and, with the
two principal annotated versions of the United States Code, to use abbreviations of their brand
names (U.S.C.A. and U.S.C.S.). Especially, as sources and versions have multiplied, however,
usage has moved toward the citing of statutes by means of their generic or "official"
designation without regard to the source actually used by the writer. If followed rigorously,
this approach involves dropping the superfluous notation ("Ann."), which simply indicates
that the code relied upon was annotated, and leaving the publisher's name or brand out of the
concluding parentheses. The existence or nonexistence of annotations in the compilation
relied on by the writer has no bearing on the statutory language itself, and, as a consequence
of the shifts in ownership and branding that have occurred in commercial law publishing and
the divergence between print and electronic versions of compilations bearing the same brand,
references to "the publisher" are no longer straightforward.
While this is the practice of nearly all appellate courts and most lawyers, neither The
Bluebook nor the ALWD Citation Manual goes so far. While both remove branding elements
from the name of state (but not federal) statutory compilations, they still include references to
the publisher in a concluding parenthetical. The ALWD Citation Manual does so in all cases
where multiple print editions exist, even if one of them is designated "official" by the state.
27

The Bluebook omits designating the publisher when the version has been designated "official"
by the state. Both manuals include "Ann." when the cited code is annotated.
To illustrate, the official compilation of Indiana statutes is regularly cited "Ind. Code § x."
According to The Bluebook citations to the commercial compilation of Indiana statutes long
known as "Burns Indiana Statutes Annotated" should take the form "Ind. Code Ann. § x
(LexisNexis year)" while those to "West's Annotated Indiana Code" should read "Ind. Code
Ann. § x (West year)." The ALWD Citation Manual treats the latter identically but, reflecting
what turns out to have been a short-lived branding strategy of Reed Elsevier (the corporate
parent of LexisNexis) would have citations to "Burns" (and U.S.C.S. plus many more)
attributed to "Lexis." Currently, however, the online versions of "Burns" show the parent
brand "LexisNexis" prominently and indicate that copyright is held by Matthew Bender &
Company, "a member of the LexisNexis Group." Meanwhile, Thomson Reuters has returned
to placing the brand "West" on its legal publications and services that, for a time, gave greater
prominence to the Thomson name. Finally, the ALWD Citation Manual includes the publisher
"Lexis" in citations to the Alaska Statutes ("Alaska Stat. § x (Lexis year)"), but The Bluebook
does not ("Alaska Stat. § x (year)") since that compilation is official.
§ 2-335(2) Examples
– Mich. Comp. Laws § x.
– Ind. Code § x.

Point 2: While it is the practice in the opinions of and briefs submitted to the U.S. Supreme
Court, the U.S. Courts of Appeals, and a majority of state courts to omit any date element
from statute citations unless the provisions have been or are likely to be subject to
amendment, both The Bluebook and the ALWD Citation Manual call for the routine inclusion
of the year or some alternative indication of the cited compilation's currency. Very likely this
reflects the degree to which they remain bound by a print paradigm and their prime focus on
law journal publication.
§ 2-335(3) Examples
– AS x. [Per Alaska Supreme Court citation practice when citing to Alaska Statutes.]
– KRS x. [Per Kentucky Supreme Court citation practice when citing to Kentucky
Revised Statutes.]
– R.C. x. [Per Ohio Supreme Court citation practice when citing to Ohio Revised
Code.]

Point 3: A standard and recurring component of state statute and regulation citations is an
abbreviation of the state name. One area of citation practice on which there is widespread
state variation is the abbreviation of a state's code when cited by or to that state’s own courts.
The abbreviations used on the examples in this introduction (§ 3-320), like the two dominant
national citation references, are full enough to distinguish unambiguously between a citation
to a provision of the Alaska Statutes and one to a similarly numbered section of the codes of
Alabama, Arizona and Arkansas. When context leaves little or no doubt about which state's
statutes are being cited, the case with briefs submitted to and decisions rendered by the courts
of a particular state, significant citation space can saved with little or no loss by having the
28

state name supplied by implication. In decisions of the Alaska Supreme Court and briefs
submitted to it, "AS" is commonly used instead of "Alaska Stat."; in Kentucky it is
understood that "KRS" stands for "Kentucky Revised Statutes" and not statutes of the state of
Kansas. At the extreme, this form of state-specific citation dialect leaves off all explicit
reference to the state. A reference in an Ohio brief to "R.C." is understood as referring to
Ohio's "Revised Code"; one in a New York brief to a section of the "General Municipal Law"
and one in a California brief to a section of the "Penal Code" are understood as referring to
the respective state's codified statutes.
§ 2-340. Statute Citations – Variants and Special Cases [BB|ALWD]
§ 2-340(1) Examples
– House Page Board Revision Act of 2007, Pub. L. No. 110-2, 121 Stat. 4.
– House Page Board Revision Act of 2007, Pub. L. No. 110-2,
http://www.gpo.gov/fdsys/pkg/PLAW-110publ2/pdf/PLAW-110publ2.pdf.
– Health Risk Limits for Perfluorooctanoic Acid and Perfluorooctane Sulfonate, 2007
Minn. Laws ch. 37,
https://www.revisor.mn.gov/laws/?id=37&doctype=Chapter&year=2007&type=0.

Special Case 1 – Session Laws: Don't cite a statute to the session laws (the compiled
enactments of a legislative body during a particular session) if a codified version will serve
your purposes. This principle confines session law citations to:
•
•
•
•
•

very recent enactments (provisions not yet codified even in supplements or pocket
parts or online versions),
enactments that are not codified because they are not of general applicability,
situations where the reference is to enactment itself or to provisions that have since
been repealed or modified,
provisions that are so scattered across the code that a reference to the session laws is
more efficient, and
those rare cases in which the language in the codified version differs in some
significant way from the session laws.

A session law reference consists of: the name of the statute (or if not named "Act of [date]"),
its public law number ("Pub. L. No.") or equivalent state designation, and the source. In the
case of a recent enactment this will most likely be electronic. See § 2-110. Where a print
source is used the reference consists of a volume or year number followed by the name of the
publication, abbreviated ("Stat." or "U.S.C.C.A.N." in the case of a federal act) and a page
number. The year of enactment, in parentheses, is included in cases where that information is
important and it has not already appeared as part of the name.

¡But see § 2-335!

29

§ 2-340(2) Example
– Social Security Number Privacy and Identity Theft Prevention Act of 2003,
H.R.2971, 108th Cong. § 101.

Special Case 2 – Bills: Bills are cited either when they support a point about the legislative
history of an enactment or when the reference concerns proposed legislation that was not
enacted.
§ 2-340(3) Example
– Social Security Act § 205(a), 42 U.S.C. § 405(a).

Special Case 3 – Named Acts: Some statutes are commonly referred to by name, and in
some of these cases, section references from the original legislation are still widely used. Such
references should never substitute for a core reference to the legislation as codified, but they
can be added to it.
§ 2-340(4) Example
– I.R.C. § 6091.

Special Case 4 – The Internal Revenue Code: An important exception to the general norms
for citation of federal statutes allows (but does not require) references to the Internal Revenue
Code to be in the form: I.R.C. § ___. This is a substitute for 26 U.S.C. § ___..
§ 2-340(5) Examples
– U.C.C. § 2-202 (amended 2003).
– Unif. Probate Code § 2-107 (amended 1990), 8(I) U.L.A. 87 (1998).
– Model Bus. Corp. Act § 10.01 (2002).

Special Case 5 – Uniform Acts and Model Codes: When a uniform act or model act or code
has been adopted by a state and is being referred to as the law of that state, it is cited like any
other state law. When a reference is to the uniform law or model code apart from its adoption
and interpretation in a particular state, the citation should consist of the name of the uniform
law or code (as abbreviated), section number, and the year that law or code (or major subpart)
was promulgated or last amended. In the case of uniform laws a parallel citation to the
Uniform Laws Annotated (U.L.A.) may be helpful.

30

§ 2-350. Local Ordinance Citations [BB|ALWD]
§ 2-350 Examples
– Cincinnati, Ohio, Municipal Code § 302-3.
– Des Moines, Iowa, Municipal Code § 8.04.040.

Ordinances governing cities, towns, or counties are cited like statutes. Just as the standard
form for a citation to a state statute includes the name of the state (abbreviated), an ordinance
citation is prefaced by the name of the political subdivision it governs.
§ 2-360. Treaty Citations [BB|ALWD]
§ 2-360(1) Examples
– North American Free Trade Agreement, U.S.-Can.-Mex., art. 705(3), Dec. 17,
1992, 32 I.L.M. 289 (1993).
– United Nations Convention on the Rights of the Child, Nov. 20, 1989,
http://www.ohchr.org/en/professionalinterest/pages/crc.aspx.
– Geneva Convention Relative to the Treatment of Prisoners of War art. 4.A.3, Aug.
12, 1949, 75 U.N.T.S. 135.

Principle 1: The core of a citation to a treaty, international convention, or other international
agreement consists of three elements:
Element (a) - The name of the treaty or agreement
Element (b) - The date of signing or approval
Element (c) - A source for the text likely to be accessible to the reader
§ 2-360(2) Examples
– North American Free Trade Agreement, U.S.-Can.-Mex., art. 705(3), Dec. 17,
1992, 32 I.L.M. 289 (1993).
– United Nations Convention on the Rights of the Child, Nov. 20, 1989,
http://www.ohchr.org/en/professionalinterest/pages/crc.aspx.
– Geneva Convention Relative to the Treatment of Prisoners of War art. 4.A.3, Aug.
12, 1949, 75 U.N.T.S. 135.

Principle 2: Three additional elements may be appropriate:
Element (a) - Conventions that are the product of an international organization should
either include the organization's name as part of the name of the agreement or be preceded
by that name.
31

Element (b) - So long as there are no more than three parties to the agreement, their names
(abbreviated) should be listed, set off by commas and separated by hyphens, following the
agreement's name.
Element (c) - When citing to a portion of the agreement, the cited subdivision, as
designated in the agreement, should be included directly following the treaty name and
parties, if listed.

32

§ 2-400. How to Cite Regulations, Other Agency and Executive Material Contents |
Index | Help | < | >

Regulations and other agency material, particularly the output of state agencies, have become
dramatically more accessible as print distribution has been supplemented or supplanted by
online dissemination. Print compilations of agency regulations in even the largest states
tended to be expensive and hard to keep up-to-date, characteristics that confined them to large
law libraries. Now most agency material is accessible on the Internet, much of it from public,
non-fee sources. Many adjudicative agencies are also now placing their decisions at a public
Web site. Greater accessibility should lead to more citation of this category of primary
material.
The relevant citation principles follow; section 3-400 provides both basic examples and
samples from all major U.S. jurisdictions.
For a quick start introduction or review, there is also a companion video tutorial, “Citing
Agency Material ... in Brief”:
http://www.access-to-law.com/citation/videos/citing_agency_material.html.
It runs 12 minutes.
§ 2-410. Regulation Citations – Most Common Form [BB|ALWD]
Like statutes, agency regulations are cited to codifications if possible.
§ 2-410(1) Examples
– 20 C.F.R. § 404.260.
– 49 C.F.R. § 236.403.
– 20 C.F.R. § 404.1520(h) (2013) (added in 2012).
– 20 C.F.R. § 404.1520(a)(4) (2012) (amended in 2012).

Principle 1: The core of a citation to a codified federal regulation consists of three elements:
Element (a) - The title number followed by a space and "C.F.R." (for "Code of Federal
Regulations")
Element (b) - The section number preceded by the section symbol and a space
Element (c) - The date
If the provision being cited is currently in effect and has not been the subject of recent
change, no date element need be included. However, if the provision being cited has, by the
time of writing, been repealed or amended or if it has only recently been enacted, the date
of a compilation that contains the language cited should be provided in parentheses. The
precise form this takes will be governed by the form in which that compilation presents its
cutoff date.
33

No punctuation separates these elements. Nothing is italicized or underlined.

34

§ 2-410(2) Examples
– Code Me. R. 12 170 7 § 5,
http://www.maine.gov/sos/cec/rules/12/170/170c007.doc.
– Minn. R. 3050.2600, http://www.revisor.mn.gov/rules/?id=3050.2600.
– Tex. Admin. Code tit. 40, § 705.3101 (2012 effective Sept. 1),
http://info.sos.state.tx.us/pls/pub/readtac$ext.viewtac.

Principle 2: The core of a citation to a codified state regulation consists of comparable
elements, in slightly different order and adjusted to the nomenclature of the particular
codification. Unlike citations to the C.F.R. which begin with a title number, references to
most state codes lead off with the name of the state code (abbreviated). If the reader may not
be familiar with how to access the code and it is online (as most state codes now are), a
parallel electronic citation may be useful. See § 2-110.

¡But see § 2-415!
§ 2-415. Regulation Citations – Points of Difference in Citation Practice
§ 2-415 Examples
– 8 AAC 15.160. [Per Alaska Supreme Court citation practice when citing to Alaska
Administrative Code.]
– 405 KAR 1:120. [Per Kentucky Supreme Court citation practice when citing to
Kentucky Administrative Regulations Service.]

Point 1: State regulations are even more rarely cited outside their state of origin than state
statutes are. Consequently, their abbreviations according to settled usage within a state often
fill in the full identification of that state by implication. This is also true with statutes. (See §
2-335(3).) Thus, while The Bluebook and ALWD Citation Manual call for Alaska regulations
to be cited to "Alaska Admin. Code tit. x, § y (year)," in decisions of the Alaska Supreme
Court and briefs submitted to it, an Alaska regulation will typically be cited "[title] AAC
[section]."
§ 2-420. Regulation Citations – Variants and Special Cases [BB|ALWD]
§ 2-420 Examples
– Authorization of Representative Fees, 74 Fed. Reg. 48381, 48384 (Sept. 23, 2009)
(amending 20 C.F.R. § 404.1720).
– Revisions to Rules Authorizing the Operation of Low Power Auxiliary Stations in the
698-806 MHz Band, 75 Fed. Reg. 3639 (Jan. April 22, 2010) (amending 47 C.F.R. pt.
15).
– Adopted Permanent Rules Relating to Telephone Assistance Plans, 34 Minn. Reg.
818 (Dec. 7, 2009) (to be codified at Minn. R. 7817.0400).
– Federal Sentencing Guidelines Manual § 3E1.1 (2012).

35

Special Case 1: Federal regulations not yet codified or citations to a regulation as originally
promulgated are cited to the Federal Register (Fed. Reg.), preceded by name or title of the
regulations. If the regulation is to be codified in C.F.R., the location where it will appear or
the portion it amends should, in most cases, be furnished parenthetically.
Special Case 2: State regulations not yet codified or citations to regulations as originally
promulgated are cited to an equivalent publication or Web site.
Special Case 3: Federal Sentencing Guidelines, which are not codified in C.F.R., are cited to
the manual in which they are published by the U.S. Sentencing Commission.
§ 2-450. Agency Adjudication Citations [BB|ALWD]
§ 2-450 Examples
– National Treasury Empls. Union, Chapter 65, 57 F.L.R.A. No. 3 (Mar. 12, 2001).
– Altercare of Hartville, 321 N.L.R.B. 847 (1996).
– H H 3 Trucking Inc., 345 N.L.R.B. No. 59 (Sept. 15, 2005),
http://mynlrb.nlrb.gov/link/document.aspx/09031d458007a338.

Agency adjudications are cited the same as judicial opinions (cases) (see § 2-200) with the
following differences of detail:
Principle 1: Names are not italicized or underlined.
Principle 2: The cited name is that of the first private party only (abbreviated as with
judicial opinions), or the official subject-matter title, omitting all procedural phrases. (If
the procedural posture of the case is important information it can be summarized in a
parenthetical phrase following the date.)
Principle 3: The agency's official reporter is cited whenever possible. If no official reporter
citation is available, the decision is cited with agency's assigned identification number and
full date, plus a parallel citation to an electronic source, an unofficial reporter or service if
possible.
Principle 4: If the name of the agency is not adequately revealed by the name of the
reporter, it should be included (abbreviated) in the parentheses ahead of the date.

¡But see § 2-455!

36

§ 2-455. Agency Adjudication Citations – Points of Difference in Citation
Practice
§ 2-455 Examples
– Natl. Treas. Empls. Union, Chapter 65 v. IRS, 57 F.L.R.A. No. 3 (Mar. 12, 2001).
[Per the ALWD Citation Manual.]
– Altercare of Hartville, 321 N.L.R.B. 847 (1996). [Per the ALWD Citation Manual.]
– H H 3 Trucking Inc., 345 N.L.R.B. No. 59 (Sept. 15, 2005),
http://mynlrb.nlrb.gov/link/document.aspx/09031d458007a338. [Per the ALWD
Citation Manual.]

Point 1: The ALWD Citation Manual calls for a format more tightly analogous to that
employed for judicial opinions, including the italicizing of party names.
§ 2-470. Agency Report Citations [BB|ALWD]
§ 2-470 Examples
–
– 1981 S.E.C. Ann. Rep. 21.
– U.S. Gen. Accounting Office, GAO-02-802, SSA: Enhanced Procedures and
Guidance Could Improve Service and Reduce Overpayments to Concurrent
Beneficiaries 11 (2002).

Principle 1: Citations to agency reports, published periodically in volumes, take the same
form as journal articles (see § 2-800).
Principle 2: Citations to agency reports that are titled and disseminated separately take the
same form as books by institutional authors (see § 2-720(1)). Where the agency numbers its
reports, as does the U.S. Government Accountability Office (formerly the General
Accounting Office) that designation should be included as part of the title.
§ 2-480. Citations to Executive Orders and Proclamations – Most Common
Form [BB|ALWD]
§ 2-480(1) Examples
– Exec. Order No. 12,893, 59 Fed. Reg. 4233 (Jan. 31, 1994).
– Proclamation No. 7202, 3 C.F.R. 48 (2000).

Principle 1: The core of a citation to a federal executive order or presidential proclamation
consists of four elements:
Element (a) - The designation "Exec. Order" or "Proclamation" followed by a space and
"No." (for number)
37

Element (b) - The order or proclamation number followed by a comma and space
Element (c) - A citation to the Federal Register in which the order or proclamation was
published (see § 2-420) or if it is likely to be more accessible the Code of Federal
Regulations edition into which it was compiled (i.e. that for the following year) followed
by a space
Element (d) - The date or year in parentheses (the date of the Federal Register publication
or the year of the C.F.R. compilation, not the date of the order or proclamation)
§ 2-480(2) Examples
– Principles for Federal Infrastructure Investments, Exec. Order No. 12,893, 59 Fed.
Reg. 4233 (Jan. 31, 1994), http://www.archives.gov/federal-register/executiveorders/pdf/12893.pdf.
– To Eliminate Circumvention of the Quantitative Limitations Applicable to Imports of
Wheat Gluten, Proclamation No. 7202, 3 C.F.R. 48 (2000),
http://frwebgate.access.gpo.gov/cgibin/getdoc.cgi?dbname=2000_cfr_3v1&docid=3CFR7202.pdf.

Principle 2: Two additional elements may be appropriate:
Element (a) - The core elements can be preceded by the title of the order or proclamation
followed by a comma and space
Element (b) - With recent documents a parallel electronic citation may be useful; all
executive orders and proclamations from 1993 on are accessible online. See § 2-110.
§ 2-480(3) Examples
– Mich. Exec. Order No. 2003-4 (Feb. 27, 2003),
http://www.michigan.gov/granholm/0,4587,7-168-21975-62542--,00.html.
– Ill. Exec. Order No. 2003-6 (Feb. 7, 2003),
http://www2.illinois.gov/Government/ExecOrders/Documents/2003/
execorder2003-6.pdf.

Principle 3: The core of a citation to a state governor's executive order or proclamation
consists of comparable elements preceded by the state abbreviation, adjusted to the
nomenclature of the particular compilation in which it appears (if any).

38

§ 2-485. Citations to Executive Orders and Proclamations – Points of Difference
in Citation Practice
§ 2-485 Examples
– Exec. Order No. 12,893, 59 Fed. Reg. 4233 (Jan. 31, 1994). [Per The Bluebook.]
– Proclamation No. 7202, 3 C.F.R. 48 (2000), available at
http://frwebgate.access.gpo.gov/cgibin/getdoc.cgi?dbname=2000_cfr_3v1&docid=3CFR7202.pdf. [Per The Bluebook.]
– Principles for Federal Infrastructure Investments, Exec. Or. 12893, 59 Fed. Reg.
4233 (Jan. 31, 1994). [Per the ALWD Citation Manual.]
– To Eliminate Circumvention of the Quantitative Limitations Applicable to Imports of
Wheat Gluten, Exec. Proc. 7202, 3 C.F.R. 48 (1999) (available at
http://frwebgate.access.gpo.gov/cgibin/getdoc.cgi?dbname=2000_cfr_3v1&docid=3CFR7202.pdf). [Per the ALWD
Citation Manual.]

Point 1: The ALWD Citation Manual calls for slightly different designations of orders and
proclamations, omits the abbreviation "No." and does not place commas in the numbers. It
also places the title of the order or proclamation in italics, when included, and treats parallel
Internet citations slightly differently.
§ 2-490. Citations to Attorney General and Other Advisory Opinions – Most
Common Form [BB|ALWD]
§ 2-490(1) Examples:
– 38 Op. Att'y Gen. 98 (1934).
– Op. Off. Legal Counsel (Aug. 10, 2005).
– 86 Cal. Att'y Gen. Op. No. 03-105 (June 19, 2003).
– 90 Md. Att'y Gen. Op. 17 (2005).

Principle 1: The core of a citation to an advisory opinion by the U.S. Attorney General, state
counterparts, and similar legal officers consists of two sets of elements:
Element (a) - The name of the office issuing the opinion (abbreviated) and the abbreviation
"Op."
Element (b) - A volume and page number followed by the year if the opinion has been
published. The opinion number, if any, and full date if it has not been.

39

§ 2-490(2) Examples
– Authority Under the Defense Base Closure and Realignment Act to Close or Realign
National Guard Installations Without the Consent of State Governors, Op. Off. Legal
Counsel (Aug. 10, 2005),
http://www.justice.gov/olc/2005/050810_brac_opinion.pdf.
– Hearing Conducted by Local Board Under Ed §4-205(c) Is a Quasi-Judicial Function
to Which the Open Meetings Act Does Not Apply, 90 Md. Att'y Gen. Op. 17 (2005),
http://www.oag.state.md.us/Opinions/2005/90oag17.pdf.

Principle 2: Two additional additional elements may be appropriate:
Element (a) - The core elements can be preceded by the title of the opinion followed by a
comma and space
Element (b) - With recent opinions a parallel electronic citation may be useful. See § 2110.
§ 2-490(3) Examples
– 86 Cal. Att'y Gen. Op. No. 03-105 (June 19, 2003).
– Hearing Conducted by Local Board Under Ed §4-205(c) Is a Quasi-Judicial Function
to Which the Open Meetings Act Does Not Apply, 90 Md. Att'y Gen. Op. 17 (2005).

Principle 3: The core of a citation to a state officer's advisory opinion consists of the same
elements as citations to those of federal officers; however, the office name is preceded by the
state abbreviation and the abbreviation "Op." is shifted to the end.

40

§ 2-495. Citations to Attorney General and Other Advisory Opinions – Points of
Difference in Citation Practice
§ 2-495 Examples
– Authority Under the Defense Base Closure and Realignment Act to Close or Realign
National Guard Installations Without the Consent of State Governors, Op. Off. Legal
Counsel (Aug. 10, 2005), available at
http://www.justice.gov/olc/2005/050810_brac_opinion.pdf. [Per The Bluebook.]
– 86 Cal. Att'y Gen. Op. No. 03-105 (June 19, 2003), available at
http://ag.ca.gov/opinions/pdfs/03-105.pdf. [Per The Bluebook.]
– Hearing Conducted by Local Board Under Ed §4-205(c) Is a Quasi-Judicial Function
to Which the Open Meetings Act Does Not Apply, 90 Md. Att'y Gen. Op. 17 (2005),
available at http://www.oag.state.md.us/Opinions/2005/90oag17.pdf. [Per The
Bluebook.]
– Authority Under the Defense Base Closure and Realignment Act to Close or Realign
National Guard Installations Without the Consent of State Governors, Op. Off. Legal
Counsel (Aug. 10, 2005) (available at
http://www.justice.gov/olc/2005/050810_brac_opinion.pdf). [Per the ALWD Citation
Manual.]
– 86 Cal. Att'y Gen. Op. 03-105 (June 19, 2003) (available at
http://ag.ca.gov/opinions/pdfs/03-105.pdf). [Per the ALWD Citation Manual.]
– Hearing Conducted by Local Board Under Ed §4-205(c) Is a Quasi-Judicial Function
to Which the Open Meetings Act Does Not Apply, 90 Md. Att'y Gen. Op. 17 (2005)
(available at http://www.oag.state.md.us/Opinions/2005/90oag17.pdf). [Per the
ALWD Citation Manual.]

Point 1: The ALWD Citation Manual omits the abbreviation "No.", places the title of the
opinion in italics, when included, and treats parallel Internet citations slightly differently.
§ 2-500. How to Cite Arbitration Decisions [BB|ALWD] Contents | Index | Help | < | >
§ 2-500 Examples
– FAA v. NATCA, 2009 WL 2380087 (May 22, 2009) (Bierig, Arb.).
– United States - Tax Treatment for "Foreign Sales Corporations," World Trade
Organization No. 108 (Aug. 30, 2002) (Falconer, Chambovey & Seung Wha Chang,
Arbs.).

Principle 1: Citations to arbitration decisions or awards take the same form as court cases if
the adversarial parties are named. See § 2-210.
Principle 2: Citations to arbitration decisions or awards take the same form as administrative
adjudications if the adversarial parties are not named. See § 2-450.
Principle 3: In either case the citation should include one additional information item – the
arbitrator's last name – in parentheses at the end of the citation.
41

§ 2-600. How to Cite Court Rules [BB|ALWD] Contents | Index | Help | < | >
§ 2-600 Examples
– Fed. R. Civ. P. 12(b)(6).
– Fed. R. Crim. P. 7(b).
– Haw. Fam. Ct. R. 106.
– N.J. Ct. R. 3:8-3.

Principle: Rules of evidence or procedure are cited by name of the set of rules (beginning
with the jurisdiction) and the rule number. The name is abbreviated. According to The
Bluebook, the current edition of the ALWD Citation Manual, and widespread practice, no date
need be included so long as the citation's reference is to the rule currently in effect.

42

§ 2-700. How to Cite Books Contents | Index | Help | < | >
The relevant citation principles follow; section 3-700 provides basic examples.
§ 2-710. Book Citations – Most Common Form [BB|ALWD]
§ 2-710(a) Examples
– 2 Calvin W. Corman, Limitation of Actions § 12.3 (1991).
– Henry Julian Abraham, Justices, Presidents, and Senators 290-95 (5th ed. 2008).

Principle: A standard book citation consists of the following elements (in order):
Element (a) - The volume number (if it is a multi-volume work)
¡But see § 2-715(1)!
§ 2-710(b) Examples
– 2 Calvin W. Corman, Limitation of Actions § 12.3 (1991).
– Henry Julian Abraham, Justices, Presidents, and Senators 290-95 (5th ed. 2008).
– Wayne R. LaFave & Austin W. Scott, Criminal Law § 5.4 (2d ed. 1986).
– Eugene F. Scoles et al., Conflict of Laws § 13.20, n.10 (5th ed. 2010).

Element (b) - The full name of the author(s) followed by a comma
•

Works by more than two authors are cited using the first author's name and "et al."
unless the inclusion of the other authors' names is significant.
• Works by two authors are cited using both names separated by "&".
• Each author's full name should be given as it appears on the publication, but
omitting any appended titles or academic degrees, such as Prof. or Ph.D.
¡But see § 2-715(2)!
§ 2-710(c) Examples
– 2 Calvin W. Corman, Limitation of Actions § 12.3 (1991).
– Henry Julian Abraham, Justices, Presidents, and Senators 290-95 (5th ed. 2008).
– Wayne R. LaFave & Austin W. Scott, Criminal Law § 5.4 (2d ed. 1986).
– Eugene F. Scoles et al., Conflict of Laws § 13.20, n. 10 (5th ed. 2010).

Element (c) - Title (italicized or underlined), with all words other than prepositions and
conjunctions begun with a capital letter

43

§ 2-710(d) Examples
– 2 Calvin W. Corman, Limitation of Actions § 12.3 (1991).
– Henry Julian Abraham, Justices, Presidents, and Senators 290-95 (5th ed. 2008).
– Wayne R. LaFave & Austin W. Scott, Criminal Law § 5.4 (2d ed. 1986).
– Eugene F. Scoles et al., Conflict of Laws § 13.20, n. 10 (5th ed. 2010).

Element (d) - Cited portion(s) of the book indicated by section, paragraph, or page
number.
§ 2-710(e) Examples
– 2 Calvin W. Corman, Limitation of Actions § 12.3 (1991).
– Henry Julian Abraham, Justices, Presidents, and Senators 290-95 (5th ed. 2008).
– Wayne R. LaFave & Austin W. Scott, Criminal Law § 5.4 (2d ed. 1986).
– Eugene F. Scoles et al., Conflict of Laws § 13.20, n. 10 (5th ed. 2010).

Element (e) - Parentheses containing the edition number (if there have been multiple
editions) and year of publication.
¡But see § 2-715(3)!
§ 2-715. Book Citations – Points of Difference in Citation Practice
§ 2-715 Examples
– Calvin W. Corman, Limitation of Actions vol. 2, § 12.3 (Little, Brown & Co. 1991).
[Per the ALWD Citation Manual.]
– Eugene F. Scoles, Peter Hay, Patrick J. Borchers & Symeon C. Symeonides,
Conflict of Laws § 13.20, n. 10 (5th ed., West 2010). [Per the ALWD Citation
Manual.]
– Henry Julian Abraham, Justices, Presidents, and Senators 290-95 (5th ed.,
Rowman & Littlefield 2008). [Per the ALWD Citation Manual.]

Point 1: While longstanding conventional practice, as reflected in The Bluebook, is to place
the volume number of a multi-volume work before the author's name, the ALWD Citation
Manual calls for a volume number to be placed following the title with the other subdivision
information.
Point 2: The Bluebook and the ALWD Citation Manual call for the same treatment of multiple
authors. The former more than the latter, however, indicates a presumption that with more
than two authors "et al." should be used.
Point 3: The ALWD Citation Manual calls for routine inclusion of the publisher's name
(abbreviated) in the parentheses, before the year of publication. Where there is an edition
number the publisher's name follows it, separated by a comma. The Bluebook directs insertion
44

of the publisher's name only when that is necessary in order to distinguish different publishers'
editions.
§ 2-720. Book Citations – Variants and Special Cases
§ 2-720(1) Examples
– Enron Corp., 2000 Annual Report 30 (2001).
– Nolan J. Malone, U.S. Bureau of the Census, Evaluating Components of
International Migration: Consistency of 2000 Nativity Data (2001).
– Research & Pub. Policy Dep't, Nat'l Urban League, The Impact of Social Security on
Child Poverty 5 (2000).

Special Case 1 – Works by Institutional Authors: [BB|ALWD]
Works by institutional authors are cited like books by individuals with the name of the
institution substituting for the name of an individual author. If an individual author is credited
for the work along with the institution, both are listed with the individual author coming first.
Where multiple units or division of the institution are listed on the work, the citation includes
the smallest unit first and then skips to the largest, omitting all in between. In cases where an
individual author is cited, the name of that author substitutes for the smallest unit.
§ 2-720(2) Examples
– Vill. of Grand View v. Skinner, 22 Envtl. L. Rep. (Envtl. Law Inst.) 20120 (2d Cir.
Oct. 24, 1991).
– Norling v. Valley Contracting, [2 Wages-Hours] Lab. L. Rep. (CCH) ¶ 35,543
(D.N.D. June 11, 1991).
– Flamme v. Wolf Ins. Agency, [Insurance] Auto. L. Rep. (CCH) ¶ 18,307 (Neb. Nov.
8, 1991).

Special Case 2 – Services: [BB|ALWD]
Compilations organized around specialized fields include a wide variety of material, ranging
from statutes to brief commentary. They are a frequent source of otherwise unpublished
cases.
Citations to material in such a service include the name or title of the cited document in
accordance with the rules applicable to its type (cases, administrative material, etc.). The
portion of the citation identifying the document's address in the service includes: volume,
abbreviated title (not italicized), publisher in parentheses, subdivision. In cases where the
volume designation is not simply a number it should be placed in brackets to separate it from
the work's title. The date accompanying the citation (in most cases, at the end, in parentheses)
is the full date of the cited document.

45

§ 2-720(3) Examples
– Restatement (Second) of Contracts § 30 (1981).
– Restatement (Second) of Judgments § 57 cmt. b, illus. 3 (1982).

Special Case 3 – Restatements: [BB|ALWD]
Restatements are not attributed to an author; they are cited simply by name, subdivision, and
year.
§ 2-720(4) Example
– Francis M. Dougherty, Annotation, Insurer's Tort Liability for Wrongful or Negligent
Issuance of Life Policy, 37 A.L.R.4th 972, 974 (1985).
– Francis M. Dougherty, Annotation, Insurer's Tort Liability for Wrongful or Negligent
Issuance of Life Policy, 37 A.L.R.4th 972, at § 1 (1985).

Special Case 4 – Annotations: [BB|ALWD]
Annotations in the American Law Reports (A.L.R.) are treated as articles in a collection or
journal. Since the online versions in LexisNexis and Westlaw fail to show original interior
pagination, they require the use of section numbers in any pinpoint reference.

46

§ 2-800. How to Cite Articles and Other Law Journal Writing Contents | Index | Help | < | >
The relevant citation principles follow; section 3-800 provides both basic examples and
further samples from a diversity of major U.S. law journals.
§ 2-810. Journal Article Citations – Most Common Form [BB|ALWD]
§ 2-810(a) Examples
– James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short
Statutes of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753
(1989).
– Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence
on Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
– Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary
Executive, Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
– Thomas L. Irving et al., The Significant Federal Circuit Cases Interpreting §112, 41
Am. U. L. Rev. 621 (1992).
- Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.

Principle: The components of a journal article citation are, in order:
Element (a) -The full name of the contributing author followed by a comma
•

Works by more than two authors are cited using the first author's name and "et al."
unless the inclusion of the other authors' names is significant.
• Works by two authors are cited using both names separated by "&".
• Middle names are NOT reduced to initials unless that is how they appear in the
original work.
§ 2-810(b) Examples
– James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short
Statutes of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753
(1989).
– Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence
on Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
– Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary
Executive, Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
– Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.

Element (b) - The article title in full (italicized or underlined) followed by a comma, with
all words other than prepositions and conjunctions begun with a capital letter

47

§ 2-810(c) Examples
– James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short
Statutes of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753
(1989).
– Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence
on Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
– Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary
Executive, Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
– Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.

Element (c) - The volume number
•

If the journal has no separate volume number but is paginated consecutively through
a year's issues use the year as the volume number.
§ 2-810(d) Examples

– James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short
Statutes of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753
(1989).
– Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence
on Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
– Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary
Executive, Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
– Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.

Element (d) - The journal name (abbreviated)
§ 2-810(e) Examples
– James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short
Statutes of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753
(1989).
– Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence
on Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
– Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary
Executive, Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
– Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.

48

Element (e) - The page number(s)
•
•

The first page of the article always appears.
If the citation is to a portion of the article, those pages should be listed as well, set
off from the first page with a comma.
§ 2-810(f) Examples

– James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short
Statutes of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753
(1989).
– Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence
on Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
– Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary
Executive, Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
– Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.

Element (f) - The year of publication in parentheses (unless it is contained in the volume
number)
§ 2-820. Journal Article Citations – Variants and Special Cases [BB|ALWD]
Journal material other than articles by contributing authors is cited in similar form with the
following differences of detail:
§ 2-820(1) Examples
– John Moustakas, Note, Group Rights in Cultural Property: Justifying Strict
Inalienability, 74 Cornell L. Rev. 1179, 1183 n.12 (1989).
– Helen L. Parise, Comment, The Proper Extension of Tort Liability Principles in the
Managed Care Industry, 64 Temple L. Rev. 977 (1991).
– Brian Victor, Case Comment, The Citizen and the Serpent: State v. Rockholt and
Entrapment in New Jersey, 38 Rutgers L. Rev. 589 (1986).
– Betsy Vencil, Comment, 26 Nat. Resources J. 606 (1986).

Special Case 1 – Student Writing by a Named Student:
•
•

The category or type of piece is added after author's name (set off by commas).
The piece is identified only by category if there is no title or only a long digest-like
heading.
¡But see § 2-825(1)!

49

§ 2-820(2) Examples:
– Note, Computer Intellectual Property and Conceptual Severance, 103 Harv. L. Rev.
1046, 1057 (1990).
– Book Note, Selling One's Birth Rights, 102 Harv. L. Rev. 1074 (1989) (reviewing
Martha A. Field, Surrogate Motherhood (1988)).
– Recent Development, 1979 Wash. U. L.Q. 1161, 1164.

Special Case 2 – Unsigned Student Writing:
•
•

The category or type of piece is indicated where author's name would appear.
The piece is identified only by category if there is no title or only a long digest-like
heading.
¡But see § 2-825(1)!
§ 2-820(3) Examples

– John M. Balkin, Nested Opposition, 99 Yale L.J. 1669 (1990) (reviewing John M.
Ellis, Against Deconstruction (1989)).
– Anthony E. Cook, The Temptation and Fall of Original Understanding, 1990 Duke
L.J. 1163 (book review).
– Book Note, Selling One's Birth Rights, 102 Harv. L. Rev. 1074 (1989) (reviewing
Martha A. Field, Surrogate Motherhood (1988)).

Special Case 3 – Book Reviews:
•

•

If the review is by an author who is not student editor, the core citation is followed by
a parenthetical simply identifying the piece as a book review or indicating the work
reviewed.
If the review by a student editor, it is cited like other student journal writing and given
the category "Book Note".
¡But see § 2-825(1)!
§ 2-820(4) Examples

– Charles Nesson, Agent Orange Meets the Blue Bus: Factfinding at the Frontiers of
Knowledge, 66 B.U. L. Rev. 521 (1986). [Part of a symposium]
– Project, Nineteenth Annual Review of Criminal Procedure: United States Supreme
Court and Court of Appeals 1988-1989, 78 Geo. L.J. 699 (1990).
– Symposium, Probability and Inference in the Law of Evidence, 66 B.U. L. Rev. 377
(1986).

50

Special Case 4 – Symposia and the Like:
•

•

Articles that are part of a symposium or survey are cited independently unless the
name of the symposium must be added to the title of the article for its scope to be
clear.
If the symposium or survey is cited as a unit, include the appropriate category label
before the title of the unit unless the title already includes the term.
§ 2-820(5) Examples

– John D. Feerick, Dedication, George Bundy Smith - A Good Lawyer, 68 Alb. L. Rev.
207 (2005).
– Jamin B. Raskin, Tribute, Burton D. Wechsler, Scholar of Struggle, 52 Am. U. L.
Rev. 9 (2002).
– C. Edwin Baker, Commentary, Media Structure, Ownership Policy, and the First
Amendment, 78 S. Cal. L. Rev. 733 (2005).
– Tribute, John L. Garvey, 49 Cath. U. L. Rev. 1 (1999).

Special Case 5 – Tributes, Dedications and Other Specially Labeled Articles:
•
•

With articles carrying a designation like "Tribute," "Dedication," or "Commentary,"
that label should be added after author's name (set off by commas).
If there is no named author, the designation is indicated where the author's name
would appear.
§ 2-820(6) Examples

– Michael Heise, Are Single-sex Schools Inherently Unequal?, Cornell L.F.,
Fall/Winter 2004, at 6, 7.
– Steve Weinberg, Missing and Presumed Murdered, A.B.A. J., Sept. 1995, at 62.

Special Case 6 – Articles in Journals with Separate Pagination in Each Issue:
•

•

With articles appearing in journals that have separate, nonconsecutive pagination in
each issue or in special issues that are separately paginated, the volume number is not
indicated, but the issue is identified by the date, as it appears on the cover, set off by
commas, following the journal name.
Page numbers, preceded by the word "at," follow the issue date.

51

§ 2-825. Journal Article Citations – Points of Difference in Citation Practice
§ 2-825 Examples
– John Moustakas, Note, Group Rights in Cultural Property: Justifying Strict
Inalienability, 74 Cornell L. Rev. 1179, 1183 n.12 (1989). [Per The Bluebook.]
– John Moustakas, Student Author, Group Rights in Cultural Property: Justifying
Strict Inalienability, 74 Cornell L. Rev. 1179, 1183 n.12 (1989). [Per the ALWD
Citation Manual.]
– John D. Feerick, Dedication, George Bundy Smith - A Good Lawyer, 68 Alb. L. Rev.
207 (2005). [Per The Bluebook.]
– John D. Feerick, George Bundy Smith - A Good Lawyer, 68 Alb. L. Rev. 207
(2005). [Per the ALWD Citation Manual.]
– Steve Weinberg, Missing and Presumed Murdered, A.B.A. J., Sept. 1995, at 62.
[Per The Bluebook.]
– Steve Weinberg, Missing and Presumed Murdered, 81 ABA J. 62 (Sept. 1995). [Per
the ALWD Citation Manual.]

Point 1: Instead of distinguishing student writing by following the author's name with a
specific category or type label such as "Note" the ALWD Citation Manual calls for use of the
generic label "Student Author".
Point 2: The ALWD Citation Manual does not call for the inclusion of an article's special
designation in its citation.
Point 3: With separately paginated issues, the ALWD Citation Manual does not leave off the
volume number or move the page number to a different location, but identifies the issue by
the date or number appearing on the cover, in the concluding parentheses. (It also abbreviates
the American Bar Association as "ABA" rather than "A.B.A.")

52

§ 2-900. How to Cite Documents from Earlier Stages of the Same Case
[BB|ALWD] Contents | Index | Help | < | >

§ 2-900 Examples
– (R. at 30.)
– (Smith Aff. ¶ 6.)
– (Compl. ¶ 10.)
– (Horn Dep. 99:23-101:5, July 22, 2005, ECF No. 22.)

References to the record and other case documents in a brief or memorandum are placed in
parentheses. The document's name is not italicized or underlined, but initial letters are
capitalized. Standard abbreviations (§ 4-900) exist for many of the document types. Pinpoint
citations are indicated using the division (paragraph, number, page) of the document in
question. Citation to a particular page (or range of page numbers) in the record is,
customarily, preceded by the word "at" followed by the page number. The date of the event is
furnished with depositions, trial testimony, and in other situations where it will aid the reader.
When the document is held in a court case management system like the federal courts'
CM/ECF which assigns document numbers that designation should also be included.

53

§ 3-000. EXAMPLES – CITATIONS OF ... Contents | Index | Help | < | >
§ 3-100. Electronic Sources
§ 3-110. Electronic Citations – Core Elements
Illustrations

American Bar Association, Section on Legal Education and
Admissions to the Bar, Statistics, available at
http://www.americanbar.org/groups/legal_eduation/resource
s/statistics.html (last visited Aug. 28, 2013).
Dep't of Veterans Affairs, M21-1, The Adjudiciation
Division § 2.03 (LexisNexis Veterans Benefits Manual and
Related Laws and Regulations CD-ROM, 2012).
§ 3-200. Judicial Opinions Contents | Index | Help | < | >
§ 3-210. Case Citations – Most Common Form
Illustrations

Wilson v. Mar. Overseas Corp., 150 F.3d 1, 6-7 (1st Cir.
1998).
Meier v. Said, 2007 ND 18, ¶ 22, 726 N.W.2d 852.
For short form examples see § 6-520.
Additional Examples
Full Range of: Federal Court Decisions | State Court Decisions
Federal Case Citations:
•
•
•
•
•

Supreme Court
Courts of Appeals
Court of Appeals for the Federal Circuit
District Courts
Bankruptcy Courts and Bankruptcy Panels
54

•
•
•

Court of Federal Claims
Tax Court
Military Service Courts of Criminal Appeals

Supreme Court
•
•
•
•
•
•
•
•

Brown v. Helvering, 291 U.S. 193, 203 (1934).
John Doe Agency v. John Doe Corp., 493 U.S. 146, 159-60 (1934) (Stevens, J.,
dissenting).
Cornish v. D.C. Bd. on Prof'l Responsibility, 117 S. Ct. 547, 136 L. Ed. 2d 430 (1996).
Cammisano v. U.S. Senate Permanent Subcomm. on Investigations, 454 U.S. 1084
(1981).
Office of Pers. Mgmt. v. Richmond, 496 U.S. 414 (1990).
Scott v. Harris, 127 S. Ct. 1769 (2007).
Lawrence v. Florida, 166 L. Ed. 2d 924 (2007).
Scott v. Harris, 75 U.S.L.W. 4297 (U.S. Apr. 30, 2007).

Courts of Appeals
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Shames v. Cal. Travel & Tourism Op. Comm’n, 607 F.3d 611 (9th Cir. 2010).
Antonov v. Cnty. of Los Angeles Dep't of Pub. Soc. Servs., 103 F.3d 137 (9th Cir. 1996).
Chatchka v. Soc'y for Concerned Citizens Interested in Equal., 69 F.3d 666 (5th Cir.
1996).
Comm. to Prevent Mun. Bankr. v. Renne, 77 F.3d 488 (9th Cir. 1996).
Cong. Fin. v. Commercial Tech., Inc., 74 F.3d 1253 (11th Cir. 1995).
Shoemaker v. Accreditation Council for Graduate Med. Educ., 87 F.3d 1322 (9th Cir.
1996).
Natural Res. Def. Council v. NRC, 216 F.3d 1180 (D.C. Cir. 2000).
Wilson v. Mar. Overseas Corp., 150 F.3d 1 (1st Cir. 1998).
Phillips Exeter Acad. v. Howard Phillips Fund, Inc., 196 F.3d 284 (1st Cir. 1999).
Grace Bible Fellowship, Inc. v. Me. Sch. Admin. Dist. No. 5, 941 F.2d 45 (1st Cir. 1991).
A.B.C. Bus Lines v. Urban Mass Transp. Admin., 831 F.2d 360 (1st Cir. 1987).
Orange Cnty. Agric. Soc'y, Inc. v. Comm'r, 893 F.2d 529 (2d Cir. 1990).
Shiau v. U.S. Dep't of Agric., 895 F.2d 1410 (2d Cir. 1989).
S'holders v. Sound Radio, 109 F.3d 873 (3d Cir. 1997).
Barry v. Bergen Cnty. Prob. Dep't, 128 F.3d 152 (3d Cir. 1997).
Tillman v. Lebanon Cnty. Corr. Facility, 221 F.3d 410 (3d Cir. 2000).
Johnstone v. N. Am. Van Lines, 958 F.2d 363 (3d Cir. 1992).
Opticians Ass'n of Am. v. Indep. Opticians of Am., 920 F.2d 187 (3d Cir. 1990).
Little Princess Assocs. v. Passgo, Inc. 922 F.2d 832 (3d Cir. 1990).
Philadelphia Marine Trade Ass'n v. Local 1242, Int'l Longshoremen's Ass'n, 915 F.2d
1561 (3d Cir. 1990).
S.C. State Ports Auth. v. NLRB, 914 F.2d 49 (4th Cir. 1990).
Gulf Atl., Inc. v. Gen. Elec. Co., 878 F.2d 1430 (4th Cir. 1989).
Stewart Glass & Mirror, Inc. v. U.S. Auto Glass Disc. Ctrs., Inc., 200 F.3d 307 (5th Cir.
2000).
Cobb v. Delta Exps., Inc., 186 F.3d 675 (5th Cir. 1999).
Moore v. U.S. Auto. Ass'n, 800 F.2d 1147 (5th Cir. 1987).
BAW Mfg. Co. v. Slaks Fifth Ave., Ltd., 547 F.2d 928 (5th Cir. 1977).
United States ex rel. Interstate Mech. Contrs., Inc. v. Int'l Fid. Ins. Co., 200 F.3d 456 (6th
Cir. 2000).
Wooddell v. Int'l Bhd. of Elec. Workers, Local 71, 907 F.2d 151 (6th Cir. 1990), rev'd 112
S. Ct. 494 (1991).
NLRB v. Dist. 29, 921 F.2d 645 (6th Cir. 1990).

55

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Schoonover v. Black Bros. Co., 914 F.2d 258 (6th Cir. 1990).
Buchanan v. Apfel, 249 F.3d 485, 2001 FED App. 0138P (6th Cir.).
Kennedy v. Nat'l Juvenile Det. Ass'n, 187 F.3d 690 (7th Cir. 1999).
Travis v. Gary Cmty. Mental Health Ctr., 921 F.2d 108 (7th Cir. 1990), cert. denied, 112
S. Ct. 60 (1991).
A.G. Edwards & Sons, Inc. v. Pub. Bldg. Comm'n, 921 F.2d 118 (7th Cir. 1990).
Trs. of Cent. States Health & Welfare Fund v. Lamberti, 878 F.2d 384 (7th Cir. 1989).
Hair v. Helena Chem. Co., 915 F.2d 1579 (8th Cir. 1990).
Mo. Hous. Dev. Comm'n v. Brice, 919 F.2d 1306 (8th Cir. 1990).
Ark. State Bank Comm'r v. Resolution Trust Corp., 911 F.2d 161 (8th Cir. 1990).
Crain v. Bd. of Police Comm'rs of the Metro. Police Dep't, 920 F.2d 1402 (8th Cir. 1990).
Am. Prof'l Testing Serv. v. Harcourt Brace Jovanovich Legal & Prof'l Publ'ns, 108 F.3d
1147 (9th Cir. 1997).
Benton Franklin Riverfront Trailway & Bridge Comm. v. Skinner, 914 F.2d 1496 (9th Cir.
1990).
Ins. Co. of Pa. v. Associated Int'l Ins. Co., 922 F.2d 516 (9th Cir. 1990)
Morrell Constr. v. Home Ins. Co., 920 F.2d 576 (9th Cir. 1990).
Olguin v. Inspiration Consol. Copper Co., 740 F.2d 1468 (9th Cir. 1984).
Dillon v. Fibreboard Corp., 919 F.2d 1488 (10th Cir. 1990).
Commc'n Workers of Am. v. Southeastern Elec. Coop., 882 F.2d 467 (10th Cir. 1989).
Haagen-Dazs Co. v. Masterbrand Distribs., 918 F.2d 183 (11th Cir. 1990).
Tally-Ho, Inc. v. Coast Cmty. Coll. Dist., 889 F.2d 1018 (11th Cir. 1989).
Nat'l Distrib. Co. v. James B. Beam Distilling Co. 845 F.2d 307 (11th Cir. 1988).

Court of Appeals for the Federal Circuit
•

Or. Steel Mills, Inc. v. United States, 862 F.2d 1541 (Fed. Cir. 1988).

District Courts
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Hollander v. Inst. For Research on Women & Gend. At Columbia Univ., No. 08 Civ. 7286
(LAK) (KNF), 2009 U.S. Dist. LEXIS 34942 (S.D.N.Y. Apr. 15, 2009).
Huangyan Imp. & Exp. Corp. v. Nature's Farm Prods., No. 99 Civ. 9404 (SHS), 2000
U.S. Dist. LEXIS 12335 (S.D.N.Y. Aug. 25, 2000).
Villar v. Crowley Mar. Corp., 780 F. Supp. 1467 (S.D. Tex. 1992).
Diaz v. Antilles Conversion & Exp., Inc., 62 F. Supp. 2d 463 (D.P.R. 1999).
Glen Holly Entm't, Inc. v. Tektronix, Inc., 100 F. Supp. 2d 1073 (C.D. Cal. 1999).
Perlman v. Swiss Bank Corp. Comprehensive Disability Prot. Plan, 979 F. Supp. 726
(N.D. Ill. 1997).
Natural Res. Def. Council v. Fox, 93 F. Supp. 2d 531 (S.D.N.Y. 2000).
Chatoff v. West Publ'g Co., 948 F. Supp. 176 (E.D.N.Y. 1996).
Haghighi v. Russian-American Broad. Co., 945 F. Supp. 1233 (D. Minn. 1996).
Upjohn Co. v. Mova Pharm. Corp., 936 F. Supp. 55 (D.P.R. 1996).
N.J. Tpk. Auth. v. PPG Indus., 16 F. Supp. 2d 460 (D.N.J. 1998).
Trs. of the Univ. of Pa. v. Mayflower Transit, Civil Action No. 97-1111, 1997 U.S. Dist.
LEXIS 14577, (E.D. Pa. Sept. 16, 1997).
Azalea Meats, Inc. v. Muscat, 246 F. Supp. 780 (S.D. Fla. 1965).
Glinsey v. Baltimore & O.R.R., 356 F. Supp. 984 (N.D. Ohio 1973), rev'd, 495 F.2d 565
(6th Cir. 1974).
Post v. Textron, Inc., 554 F. Supp. 419 (W.D. Mich. 1983).
Hotchner v. Barrymore, 31 F. Supp. 928 (E.D.N.Y. 1940).
Lamkin v. Bowen, 721 F. Supp. 263 (D. Colo. 1989).
Allen v. Hunter, 65 F. Supp. 365 (D. Kan. 1946).
Navajo Freight Lines v. Bibb, 159 F. Supp. 385 (S.D. Ill. 1958).

56

•
•
•

McRae v. Publ'ns Int'l, 985 F. Supp. 1036 (D. Kan. 1997).
Van Houten v. Ralls, 290 F. Supp. 67 (D. Nev. 1967).
United States v. Love, 141 F.R.D. 315 (D. Colo. 1992).

Bankruptcy Courts and Bankruptcy Panels
•

Weiner v. Perry, Settles & Lawson, Inc., 208 B.R. 69 (B.A.P. 1st Cir. 1997).

Court of Federal Claims
•
•
•

Ex'r of Estate of Wicker v. United States, 43 Fed. Cl. 172 (1999).
Express Foods, Inc. v. United States, 229 Ct. Cl. 733 (Cl. Ct. 1981).*
Youngstown Steel Equip. Sales, Inc. v. United States, 20 Cl. Ct. 517 (1990), rev'd, 935
F.2d 281 (Fed. Cir. 1991).

* The parenthetical reference "Cl. Ct." must be included in pre-1982 cites to the Ct. Cl.
reporter but is unnecessary in cases cited to the Cl. Ct. reporter.

Tax Court
•

Allied Equip. Leasing II v. Comm'r, 97 T.C. 575 (1991).

Military Service Courts of Criminal Appeals
•
•
•

United States v. Zamberlan, 45 M.J. 491 (C.A.A.F. 1997).
United States v. Myers, 25 M.J. 573 (A.F.C.M.R. 1987), petition denied, 27 M.J. 20
(C.M.A. 1988).
United States v. Young, 24 M.J. 626 (A.C.M.R. 1987).

State Case Citations:
In states where a citation variant appears against a different background there is a distinct
case citation format used within the jurisdiction by state courts and those submitting
memoranda or briefs to them.
•
•
•
•
•
•
•
•
•
•
•
•
•

Alabama | Alaska | Arizona | Arkansas
California | Colorado | Connecticut | Delaware
District of Columbia | Florida | Georgia | Hawaii
Idaho | Illinois | Indiana | Iowa
Kansas | Kentucky | Louisiana | Maine
Maryland | Massachusetts | Michigan | Minnesota
Mississippi | Missouri | Montana | Nebraska
Nevada | New Hampshire | New Jersey | New Mexico
New York | North Carolina | North Dakota | Ohio
Oklahoma | Oregon | Pennsylvania | Rhode Island
South Carolina | South Dakota | Tennessee | Texas
Utah | Vermont | Virginia | Washington
West Virginia | Wisconsin | Wyoming
57

Alabama
•
•
•
•
•
•
•
•
•

Se. Meats of Pelham, Inc. v. City of Birmingham, 895 So. 2d 909 (Ala. 2004).
Talton Telecomm. Corp. v. Coleman, 665 So. 2d 914 (Ala. 1995).
Piersol v. ITT Phillips Drill Div., Inc., 445 So. 2d 559 (Ala. 1989).
Mims v. Am. Fed'n of Gov't Emps., 531 So. 2d 661 (Ala. 1988).
Gov't & Civic Emps. Org. Comm. v. Windsor, 262 Ala. 285, 78 So. 2d 646 (1955).*
Gov't & Civic Emps. Org. Comm. v. Windsor, 78 So. 2d 646 (Ala. 1955).
State Dep't of Pub. Health v. Boackle-Phipps Foods, 594 So. 2d 1234 (Ala. Civ. App.
1991).
Tracy v. Tracy, 939 So. 2d 48 (Ala. Civ. App. 2006).
Sanders v. State, 947 So. 2d 432 (Ala. Crim. App. 2006).

* Publication of Alabama Reports and Alabama Appellate Court Reports (Ala. App.) ceased
in 1976. In-state references to decisions appearing in those reports should, where possible,
include parallel citations to them. Note that Alabama has two intermediate appellate courts,
one with civil and one with criminal jurisdiction.

Alaska
•
•
•

Alaska Far E. Corp. v. Newby, 630 P.2d 533 (Alaska 1981).
Parks v. State, 731 P.2d 597 (Alaska Ct. App. 1987).
Parks v. State, 731 P.2d 597 (Alaska App. 1987).*

* In-state references to Alaska Court of Appeals decisions generally use this slightly more
economical format. For more examples, see § 7-500.

Arizona
•
•
•
•
•
•
•

Tom Reed Gold Mines Co. v. United E. Mining Co., 39 Ariz. 533, 8 P.2d 449 (1932).*
Tom Reed Gold Mines Co. v. United E. Mining Co., 8 P.2d 449 (Ariz. 1932).
Spurlock v. Santa Fe Pac. R.R. Co., 143 Ariz. 469, 694 P.2d 299 (Ct. App. 1984).*
Spurlock v. Santa Fe Pac. R.R. Co., 143 Ariz. 469, 694 P.2d 299 (App. 1984).**
Spurlock v. Santa Fe Pac. R.R. Co., 694 P.2d 299 (Ariz. Ct. App. 1984).
Johnson Int'l, Inc. v. City of Phoenix, 192 Ariz. 466, 470-71 ¶ 26, 967 P.2d 607, 611-12
(App. 1998).**
Johnson Int'l, Inc. v. City of Phoenix, 967 P.2d 607, 611-12 (Ariz. Ct. App. 1998).

* In-state references to decisions appearing in Arizona Reports should, where possible,
include parallel citations to those reports.
** In-state references also generally use this slightly more economical abbreviation of the
Court of Appeals. In addition, decisions rendered since January 1, 1998, include paragraph
numbers which are generally used, together with rather than instead of page numbers, in
in-state pinpoint citations. For more examples, see § 7-500.

58

Arkansas
•
•
•
•
•
•
•
•
•
•

Whiteside v. Russellville Newspapers, Inc., 2009 Ark. 135, 295 S.W.3d 798.*
Whiteside v. Russellville Newspapers, Inc., 295 S.W.3d 798 (Ark. 2009).
Magnolia Sch. Dist. No. 14 v. Ark. State Bd. of Educ., 303 Ark. 666, 799 S.W.2d 791
(1990).*
Magnolia Sch. Dist. No. 14 v. Ark. State Bd. of Educ., 799 S.W.2d 791 (Ark. 1990).
All City Glass & Mirror v. McGraw Hill Info. Sys. Co., 295 Ark. 520, 750 S.W.2d 395
(1988).*
All City Glass & Mirror v. McGraw Hill Info. Sys. Co., 750 S.W.2d 395 (Ark. 1988).
Bronakowski v. Lindhurst, 2009 Ark. App. 513, 324 S.W.3d 719. *
Bronakowski v. Lindhurst, 324 S.W.3d 719 (Ark. 1990).
Aetna Cas. & Sur. Co. v. Dyer, 6 Ark. App. 211, 639 S.W.2d 536 (1982).*
Aetna Cas. & Sur. Co. v. Dyer, 639 S.W.2d 536 (Ark. Ct. App. 1982).

* In-state references to decisions appearing in Arkansas Reports should, where possible,
include parallel citations to those reports. Citations to decisions from 2009 on should
instead use the state's medium-neutral citation system.

California
•
•
•
•
•
•
•
•
•
•
•

Green v. State of California, 42 Cal. 4th 254, 260, 165 P.3d 118, 121, 64 Cal. Rptr. 3d
390, 393 (2007).*
(Green v. State of California (2007) 42 Cal.4th 254, 260.)**
Green v. State of California, 165 P.3d 118, 121 (Cal. 2007).
Coal. of Concerned Cmtys., Inc. v. City of Los Angeles, 34 Cal. 4th 733, 101 P.3d 563,
21 Cal. Rptr. 3d 676 (2005).*
Coal. of Concerned Cmtys., Inc. v. City of Los Angeles, 101 P.3d 563 (Cal. 2005).
Cal. Educ. Facilities Auth. v. Priest, 12 Cal. 3d 593, 526 P.2d 513, 116 Cal. Rptr. 361
(1974).*
Cal. Educ. Facilities Auth. v. Priest, 526 P.2d 513 (Cal. 1974).
Sakotas v. Workers' Comp. Appeals Bd., 80 Cal. App. 4th 262, 95 Cal. Rptr. 2d 153
(2000).*
Sakotas v. Workers' Comp. Appeals Bd., 95 Cal. Rptr. 2d 153 (Ct. App. 2000).
Salinas v. Atchison, Topeka & Santa Fe Ry. Co., 5 Cal. App. 4th 1, 6 Cal. Rptr. 2d 446
(1992).*
Salinas v. Atchison, Topeka & Santa Fe Ry. Co., 6 Cal. Rptr. 2d 446 (Ct. App. 1992).

* In-state references to decisions appearing in California Reports or California Appellate
Reports should, where possible, include parallel citations to them.
** In addition, they may but need not use the distinctive format employed by the California
courts and set out in the California Style Manual. For examples, see § 7-500.

59

Colorado
•
•
•
•
•
•
•
•
•
•
•

People v. Padilla-Lopez, 2012 CO 49, ¶ 18, 279 P.3d 651*
People v. Padilla-Lopez, 279 P.3d 651, 656 (Colo. 2012).
City of Greeley v. Poudre Valley Rural Elec., 744 P.2d 739 (Colo. 1987), appeal
dismissed, 485 U.S. 949 (1988).
B.K. Sweeney Elec. Co. v. Poston, 110 Colo. 139, 132 P.2d 443 (1942).*
B.K. Sweeney Elec. Co. v. Poston, 132 P.2d 443 (Colo. 1942).
Vaccaro v. Am. Family Ins. Group, 2012 COA 9, ¶ 18, 275 P.3d 750.*
Vaccaro v. Am. Family Ins. Group, 132 P.3d 750 (Colo. Ct. App. 2012).
People v. Petschow, 119 P.3d 495 (Colo. App. 2004).*
People v. Petschow, 119 P.3d 495 (Colo. Ct. App. 2004).
Serv. Merch. Co. v. Schwartzberg, 971 P.2d 654 (Colo. Ct. App. 1997).
Vessels Oil & Gas Co. v. Coastal Ref. & Mktg., Inc., 764 P.2d 391 (Colo. Ct. App. 1988).

* Publication of Colorado Reports ceased in 1980. In-state references to decisions
appearing in those reports should, where possible, include parallel citations to them. In
addition, in-state references to decisions of the Court of Appeals can follow the practice of
the Colorado courts and use a slightly more economic abbreviation of the court. For more
examples, see § 7-500. Citations to decisions from 2012 on can use the state's mediumneutral citation system instead of citations to the regional reporter; they need not include a
parallel citation.

Connecticut
•
•
•
•
•
•
•
•
•
•

Tovish v. Gerber Elecs., 212 Conn. 814, 565 A.2d 538 (1989).*
Tovish v. Gerber Elecs., 565 A.2d 538 (Conn. 1989).
Hansen v. Ohio Cas. Ins. Co., 239 Conn. 549, 687 A.2d 1262 (1995).*
Hansen v. Ohio Cas. Ins. Co., 687 A.2d 1262 (Conn. 1995).
Vogel v. Maimonides Acad. of W. Conn., Inc., 58 Conn. App. 624, 754 A.2d 824 (2000).*
Vogel v. Maimonides Acad. of W. Conn., Inc., 754 A.2d 824 (Conn. App. Ct. 2000).
Chaleunphone v. Slater Rd. Assocs., 26 Conn. App. 946, 602 A.2d 47 (1992).*
Chaleunphone v. Slater Rd. Assocs., 602 A.2d 47 (Conn. App. Ct. 1992).
Bishop's Corner Assocs. Ltd. P'shp v. Serv. Merch. Co., 45 Conn. Supp. 443, 720 A.2d
531 (1997).*
Bishop's Corner Assocs. Ltd. P'shp v. Serv. Merch. Co., 720 A.2d 531 (Conn. Super. Ct.
1997).

* In-state references to decisions appearing in Connecticut Reports, Connecticut Appellate
Reports, or Connecticut Supplement should, where possible, include citations to them.
Indeed, state rules specify that citations in the argument portion of a brief should be to the
official reports alone.

60

Delaware
•
•
•
•

Reagan v. Del. Ass'n of Prof'l Eng'rs, 577 A.2d 755 (Del. 1990).
In re Polaroid Corp. S'holders Litig., 560 A.2d 491 (Del. 1989).
Istituto Bancario Italiano SpA v. Hunter Eng'g Co., 449 A.2d 210 (Del. 1981).
Bank of Am. Nat'l Trust & Sav. Assoc. v. GAC Props. Credit, Inc., 389 A.2d 1304 (Del.
Ch. 1978).

District of Columbia
•
•
•

Croom v. United States, 546 A.2d 1006 (D.C. 1988).
Lennon v. United States Theatre Corp., 287 U.S. App. D.C. 202, 920 F.2d 996 (1990).*
Lennon v. United States Theatre Corp., 920 F.2d 996 (D.C. Cir. 1990).

* References to decisions of the U.S. Court of Appeals for the D.C. Circuit in briefs
submitted to D.C. courts should include citations to the United States Court of Appeals
Reports in addition to the Federal Reporter.

Florida
•
•
•
•
•
•

Swofford v. Richards Enters., Inc., 515 So. 2d 231 (Fla. 1987).
City of N. Miami v. Fla. Defenders of the Env't, 481 So. 2d 1196 (Fla. 1985).
Gore v. Space Sci. Servs., 697 So. 2d 841 (Fla. 1st DCA 1997).*
Gore v. Space Sci. Servs., 697 So. 2d 841 (Fla. Dist. Ct. App. 1997).
S.O.S. Reprod. Sys. of Tampa, Inc. v. Saxon Bus. Prods., Inc., 320 So. 2d 500 (Fla. 3d
DCA 1975).*
S.O.S. Reprod. Sys. of Tampa, Inc. v. Saxon Bus. Prods., Inc., 320 So. 2d 500 (Fla.
Dist. Ct. App. 1975).

* In-state references to decisions of the District Court of Appeal should indicate the district,
and in similar fashion references to the Circuit Court should indicate the circuit and
references to the County Court, the county. The format for doing so is set out in the Florida
rules. For those rules and more examples, see § 7-500.

Georgia
•
•
•
•
•

Retention Alts., Ltd. v. Hayward, 285 Ga. 437, 678 S.E.2d 877 (2009).*
Retention Alts., Ltd. v. Hayward, 678 S.E.2d 877 (Ga. 2009).
Dalcor Mgmt., Inc. v. Sewer Rooter, Inc., 423 S.E.2d 419 (Ga. Ct. App. 1992).
S & S Mach. Co. v. Intermar S.S. Corp., 189 Ga. App. 13, 374 S.E.2d 767 (1988).*
S & S Mach. Co. v. Intermar S.S. Corp., 374 S.E.2d 767 (Ga. Ct. App. 1988).

* In-state references to decisions appearing in Georgia Reports or Georgia Appeals
Reports should, where possible, include citations to them.

61

Hawaii
•
•
•
•

Pac. Concrete Fed. Credit Union v. Kauanoe, 62 Haw. 334, 614 P.2d 936 (1980).*
Pac. Concrete Fed. Credit Union v. Kauanoe, 614 P.2d 936 (Haw. 1980).
Krohnert v. Yacht Sys. Haw., Inc., 4 Haw. App. 190, 664 P.2d 738 (1983).*
Krohnert v. Yacht Sys. Haw., Inc., 664 P.2d 738 (Haw. Ct. App. 1983).

* In-state references to decisions appearing in Hawaii Reports or Hawaii Appellate Reports
should, where possible, include citations to them. Hawaii Appellate Reports ended in 1994.
Since 1994, Hawaii Reports have included decisions of both the Hawaii Supreme Court
and the Hawaii Intermediate Court of Appeals.

Idaho
•
•
•
•
•

Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 105 Idaho 622, 671 P.2d
1085 (1983).*
Kootenai Envtl. Alliance, Inc. v. Panhandle Yacht Club, Inc., 671 P.2d 1085 (Idaho
1983).
McCorkle v. Nw. Mut. Life Ins. Co., 112 P.3d 838 (Idaho Ct. App. 2005).
Jones v. Mountain States Tel. & Tel. Co., 105 Idaho 520, 620 P.2d 1305 (Ct. App.
1983).*
Jones v. Mountain States Tel. & Tel. Co., 620 P.2d 1305 (Idaho Ct. App. 1983).

* In-state references to decisions appearing in Idaho Reports should, where possible,
include citations to them.

Illinois
•
•
•
•
•
•
•
•
•
•

Snyder v. Heidelberger, 2011 IL 111052, 953 N.E.2d 415.*
Snyder v. Heidelberger, 953 N.E. 415 (Ill. 2011).
Linden Bros. v. Practical Elec. & Eng'g Publ'g Co., 309 Ill. 132, 140 N.E. 874 (1923).*
Linden Bros. v. Practical Elec. & Eng'g Publ'g Co., 140 N.E. 874 (Ill. 1923).
People v. Hansen, 2011 IL App (2d) 081226, 952 N.E.2d 82.*
People v. Hansen, 952 N.E.2d 82 (Ill. App. Ct. 2011).
Lewis v. Rutland Twp., 359 Ill. App. 3d 1076, 824 N.E.2d 1213 (2005).*
Lewis v. Rutland Twp., 824 N.E.2d 1213 (Ill. App. Ct. 2005).
Jastram v. Lake Villa Sch. Dist. 41, 192 Ill. App. 3d 599, 549 N.E.2d 9 (1989).*
Jastram v. Lake Villa Sch. Dist. 41, 549 N.E.2d 9 (Ill. App. Ct. 1989).

* In-state references to decisions appearing in Illinois Reports or Illinois Appellate Court
Reports should, where possible, include citations to them. Citations to decisions from 2011
on should instead use the state's medium-neutral citation system. Illinois court rules allow,
but do not require, parallel citations to the North Eastern Reporter.

62

Indiana
•
•
•
•
•

Slater v. Akron Exch. State Bank, 221 Ind. 497, 49 N.E.2d 344 (1943).*
Slater v. Akron Exch. State Bank, 49 N.E.2d 344 (Ind. 1943).
Lovko v. Lovko, 179 Ind. App. 1, 384 N.E.2d 166 (1978).*
Lovko v. Lovko, 384 N.E.2d 166 (Ind. Ct. App. 1978).
Arth Main St. Drugs, Inc. v. A-1 Beverage Comm'n, 404 N.E.2d 65 (Ind. Ct. App. 1980).

* Publication of Indiana Court of Appeals Reports ceased in 1979; Indiana Reports, in
1981. In-state references to decisions appearing in those reports should, where possible,
include parallel citations to them.

Iowa
•
•
•
•

Iowa Fed'n of Labor v. Iowa Dep't of Job Serv., 427 N.W.2d 443 (Iowa 1988).
City of Sioux City v. Bd. of Trs. of Fire Ret. Sys., 348 N.W.2d 643 (Iowa Ct. App. 1984).
Bates v. Quality Ready-Mix Co., 261 Iowa 696, 154 N.W.2d 852 (1967).*
Bates v. Quality Ready-Mix Co., 154 N.W.2d 852 (Iowa 1967).

* Publication of Iowa Reports ceased in 1968. In-state references to decisions appearing in
those reports should, where possible, include parallel citations to them.

Kansas
•
•
•
•
•
•

Farmers Ins. Co. v. Sw. Bell Tel. Co., 279 Kan. 976, 113 P.3d 258 (2005).*
Farmers Ins. Co. v. Sw. Bell Tel. Co., 113 P.3d 258 (Kan. 2005).
Cent. Fin. Co. v. Stevens, 221 Kan. 1, 558 P.2d 122 (1976).*
Cent. Fin. Co. v. Stevens, 558 P.2d 122 (Kan. 1976).
De Graeve v. Sw. Bell Tel. Co., 9 Kan. App. 2d 753, 687 P.2d 1380 (1984).*
De Graeve v. Sw. Bell Tel. Co., 687 P.2d 1380 (Kan. Ct. App. 1984).

* In-state references to decisions appearing in Kansas Reports or Kansas Court of Appeals
Reports should, where possible, include citations to them.

63

Kentucky
•
•
•
•
•

Dep't of Revenue v. Isaac W. Bernheim Found.,Inc., 505 S.W.2d 762 (Ky. 1974).
Cement Transp., Inc. v. Hodges, 505 S.W.2d 32 (Ky. App. 1974).*
Cement Transp., Inc. v. Hodges, 505 S.W.2d 32 (Ky. Ct. App. 1974).
Louisville Title Mortg. Co. v. Commonwealth, 299 Ky. 224, 184 S.W.2d 963 (1944).
Louisville Title Mortg. Co. v. Commonwealth, 184 S.W.2d 963 (Ky. Ct. App. 1944).

* In-state references should indicate the deciding court using this slightly different format
set out in Kentucky rules.

Louisiana
•
•
•
•
•
•
•
•
•
•
•
•

State v. Smith, 98-1417, p. 15 (La. 6/29/01); 793 So. 2d 1199, 1208.*
State v. Smith, 793 So. 2d 1199, 1208 (La. 2001).
Charles v. St. Mary Ironworks, Inc., 96-2923 (La. 3/14/97); 689 So. 2d 1380.*
Charles v. St. Mary Ironworks, Inc., 689 So. 2d 1380 (La. 1997).
Wilson v. Grosjean Contractors, Inc., 97-0012 (La. 3/14/97); 690 So. 2d 25.*
Wilson v. Grosjean Contractors, Inc., 690 So. 2d 25 (La. 1997).
Mellon Fin. Servs. Corp. #7 v. Alexander, 551 So. 2d 632 (La. 1989).
First Metro. Bank v. Plaia, 386 So. 2d 94 (La. 1980), on remand, 389 So. 2d 870 (La. Ct.
App. 1980).
Economy Carpets Mfrs. v. Better Bus. Bureau, Inc., 341 So. 2d 555 (La. 1977).
Siemssen v. Manpower Temp. Servs., 95-80 (La.App. 5 Cir, 5/30/95); 656 So. 2d 1115.*
Siemssen v. Manpower Temp. Servs., 656 So. 2d 1115 (La. Ct. App. 1995).
Roberts v. La. State Univ. Med. Ctr., 554 So. 2d 230 (La. Ct. App. 1989).

* In-state references to decisions from 1994 forward should include a medium-neutral
citation which, under Lousiana rules, consists of the docket number and date in the format
shown here.

Maine
•
•
•
•
•

Beale v. Sec'y of State, 1997 ME 82, ¶ 7, 693 A.2d 336.*
Beale v. Sec'y of State, 693 A.2d 336, 339 (Me. 1997).
Larochelle v. Hodsdon, 1997 ME 53, ¶ 13, 690 A.2d 986.*
Larochelle v. Hodsdon, 690 A.2d 986, 989 (Me. 1997).
Bazinet v. Concord Gen. Mut. Ins. Co., 513 A.2d 279 (Me. 1986).

* In-state references to decisions from 1997 forward should include a medium-neutral
citation which, under Maine rules, consists of the year, the state postal abbreviation, and a
sequential decision number in the format shown here. Pinpoint cites should be to the
paragraph numbers assigned by the court.

64

Maryland
•
•
•
•

Three Garden Vill. Ltd. P'ship v. United States Fid. & Guar. Co., 318 Md. 98, 567 A.2d
85 (1989).*
Three Garden Vill. Ltd. P'ship v. United States Fid. & Guar. Co., 567 A.2d 85 (Md. 1989).
Mclean Contracting Co. v. Md. Transp. Auth., 70 Md. App. 514, 521 A.2d 1251.*
Mclean Contracting Co. v. Md. Transp. Auth., 521 A.2d 1251 (Md. Ct. Spec. App.), cert.
denied, 527 A.2d 51 (Md. 1987).

* In-state references to decisions appearing in Maryland Reports or Maryland Appellate
Reports should, where possible, include citations to them. Note that the Maryland Court of
Appeals is the state's highest court and the Maryland Court of Special Appeals, an
intermediate appellate court.

Massachusetts
•
•
•
•
•
•
•
•

WBZ-TV4 v. Exec. Office of Labor, 414 Mass. 767, 610 N.E.2d 923 (1993).*
WBZ-TV4 v. Exec. Office of Labor, 610 N.E.2d 923 (Mass. 1993).
McKenzie v. Brigham & Women's Hosp., 405 Mass. 432, 541 N.E.2d 325 (1989).*
McKenzie v. Brigham & Women's Hosp., 541 N.E.2d 325 (Mass. 1989).
Ne. Avionics, Inc. v. City of Westfield, 63 Mass. App. Ct. 509, 827 N.E.2d 721 (2005).*
Ne. Avionics, Inc. v. City of Westfield, 827 N.E.2d 721 (Mass. App. Ct. 2005).
Apahouser Lock & Sec. Corp. v. Carvelli, 25 Mass. App. Ct. 1117, 522 N.E.2d 1016
(1988).*
Apahouser Lock & Sec. Corp. v. Carvelli, 522 N.E.2d 1016 (Mass. App. Ct. 1988).

* In-state references to decisions appearing in Massachusetts Reports or Massachusetts
Appeals Court Reports should, where possible, include citations to them.

65

Michigan
•
•
•
•
•
•
•
•
•
•

Booker v Med Pers Pool, 456 Mich 913; 572 NW2d 656 (1997).*
Booker v. Med. Pers. Pool, 572 N.W.2d 656 (Mich. 1997).
Renshaw v Coldwater Hous Comm'n, 381 Mich 590; 165 NW2d 5 (1969).*
Renshaw v. Coldwater Hous. Comm'n, 165 N.W.2d 5 (Mich. 1969).
Nat'l Ctr for Mfg Scis v City of Ann Arbor, 221 Mich App 541; 563 NW2d 65 (1997).*
Nat'l Ctr. for Mfg. Scis. v. City of Ann Arbor, 563 N.W.2d 65 (Mich. Ct. App. 1997).
Gordon Food Serv, Inc v Grand Rapids Material Handling Co, 183 Mich App 241; 454
NW2d 137 (1989).*
Gordon Food Serv., Inc. v. Grand Rapids Material Handling Co., 454 N.W.2d 137 (Mich.
Ct. App. 1989).
Med. Soc'y of NJ v NJ Dep't of Law & Pub Safety, 183 Mich App 241; 454 NW2d 137
(1989).*
Med. Soc'y of N.J. v. N.J. Dep't of Law & Pub. Safety, 454 N.W.2d 137 (Mich. Ct. App.
1989).

* In-state references to decisions appearing in Michigan Reports or Michigan Appeals
Reports should, where possible, include citations to them, in parallel with citations to the
regional reporter. The format shown above (including the absence of periods called for by
The Bluebook and a semi-colon separating the parallel citations) is that set out in the
Michigan rules. Those rules deviate in numerous other respects from the citation norms of
The Bluebook, for both Michigan and out-of-state authority. For those rules and more
examples, see § 7-500.

Minnesota
•
•

Minnegasco, Inc. v. Cnty. of Carver, 447 N.W.2d 878 (Minn. 1989).
Great W. Cas. Co. v. Christenson, 450 N.W.2d 153 (Minn. Ct. App. 1990).

Mississippi
•
•
•
•
•

Blackledge v. Omega Ins. Co., 98-CA-00380-SCT (¶ 7), 740 So. 2d 295 (Miss. 1998) (en
banc).*
Blackledge v. Omega Ins. Co., 740 So. 2d 295, 299 (Miss. 1998) (en banc).
ABC Mfg. Corp. v. Doyle, 97-CT-01376-SCT (¶ 14), 749 So. 2d 43 (Miss. 1997) (en
banc).*
ABC Mfg. Corp. v. Doyle, 749 So. 2d 43, 46 (Miss. 1997) (en banc).
Hartford Accident & Indem. Co. v. Foster, 528 So. 2d 255 (Miss. 1988).

* In-state references to decisions from July 1, 1997, forward should include a mediumneutral citation which, under Mississippi rules, consists of the clerk-assigned case number
in the format shown here. Pinpoint cites should be to the paragraph numbers assigned by
the court.

66

Missouri
•
•
•

Lewis v. St. Louis Indep. Packing Co., 3 S.W.2d 244 (Mo. 1928).
Ex rel. Dir. of Revenue, Mo. v. McKenzie, 936 S.W.2d 590 (Mo. Ct. App. 1996).
Imperial Util. Corp. v. Cytron, 673 S.W.2d 858 (Mo. Ct. App. 1984).

Montana
•
•
•
•

Prescott v. Innovative Res. Grp., 2010 MT 35, ¶ 19, 355 Mont. 220, 225 P.3d 1253.*
Prescott v. Innovative Res. Grp., 225 P.3d 1253, 1256 (Mont. 2010).
Johnson v. Mont. Dep't of Labor & Indus., 240 Mont. 288, 783 P.2d 1355 (1989).*
Johnson v. Mont. Dep't of Labor & Indus., 783 P.2d 1355 (Mont. 1989).

* In-state references to decisions appearing in Montana Reports should, where possible,
include citations to those reports, in parallel with citations to the regional reporter. In
addition, in-state references to decisions from 1998 forward should include a mediumneutral citation which, under Montana rules, consists of the year, the state postal
abbreviation, and a sequential decision number in the format shown here. Pinpoint cites
should be to the paragraph numbers assigned by the court.

Nebraska
•
•
•
•

NI Indus., Inc v. Husker-Hawkeye Distrib., Inc., 233 Neb. 808, 448 N.W.2d 157 (1989).*
NI Indus., Inc v. Husker-Hawkeye Distrib., Inc., 448 N.W.2d 157 (Neb. 1989).
Johnson v. Johnson, 15 Neb. App. 292, 726 N.W.2d 194 (2006).*
Johnson v. Johnson, 726 N.W.2d 194 (Neb. Ct. App. 2006).

* In-state references to decisions appearing in Nebraska Reports or Nebraska Court of
Appeals Reports should, where possible, include citations to those reports.

Nevada
•
•

Brisbin v. State Indus. Ins. Sys., 105 Nev. 1024, 810 P.2d 318 (1989).*
Brisbin v. State Indus. Ins. Sys., 810 P.2d 318 (Nev. 1989).

* In-state references to decisions appearing in Nevada Reports should, where possible,
include citations to those reports.

67

New Hampshire
•
•

Psychiatric Inst. of Am. v. Mediplex, Inc., 130 N.H. 125, 536 A.2d 169 (1987), later
proceeding, 132 N.H. 177, 564 A.2d 818 (1989).*
Psychiatric Inst. of Am. v. Mediplex, Inc., 536 A.2d 169 (N.H. 1987), later proceeding,
564 A.2d 818 (N.H. 1989).

* In-state references to decisions appearing in New Hampshire Reports should, where
possible, include citations to those reports.

New Jersey
•
•
•
•
•
•
•
•

Dep't of Envtl. Prot. v. Lennan, 147 N.J. 579, 688 A.2d 1055 (1997).*
Dep't of Envtl. Prot. v. Lennan, 688 A.2d 1055 (N.J. 1997).
Essex Cnty. Welfare Bd. v. Dep't of Insts. & Agencies, 75 N.J. 232, 381 A.2d 349
(1978).*
Essex Cnty. Welfare Bd. v. Dep't of Insts. & Agencies, 381 A.2d 349 (N.J. 1978).
Diehl v. Diehl, 389 N.J. Super. 443, 913 A.2d 803 (App. Div. 2006).*
Diehl v. Diehl, 913 A.2d 803 (N.J. Super. Ct. App. Div. 2006).
Davis v. City of Plainfield, 389 N.J. Super. 424, 913 A.2d 166 (Ch. Div. 2006).*
Davis v. City of Plainfield, 913 A.2d 166 (N.J. Super. Ct. Ch. Div. 2006).

* In-state references to decisions appearing in New Jersey Reports or New Jersey Superior
Court Reports should, where possible, include citations to those reports. With Superior
Court decisions, the division of the court should be indicated: App. Div., Ch. Div. or Law
Div.

New Mexico
•
•
•
•
•
•
•
•
•
•

Coates v. Wal-Mart Stores, Inc., 1999-NMSC-013, 127 N.M. 47, 976 P.2d 999.*
Coates v. Wal-Mart Stores, Inc., 976 P.2d 999 (N.M. 1999).
Golden Oil Co. v. Chace Oil Co., 2000-NMCA-005, ¶ 16, 128 N.M. 526, 994 P.2d 772.*
Golden Oil Co. v. Chace Oil Co., 994 P.2d 772, 776 (N.M. Ct. App. 2000).
Gallegos v. Citizens Ins. Agency, 108 N.M. 722, 779 P.2d 99 (1989).*
Gallegos v. Citizens Ins. Agency, 779 P.2d 99 (N.M. 1989).
Buckingham v. Health S. Rehab. Hosp., 124 N.M. 419, 952 P.2d 20 (Ct. App. 1997).*
Buckingham v. Health S. Rehab. Hosp., 952 P.2d 20 (N.M. Ct. App. 1997).
Gallegos v. Yeargin W. Constructors, 104 N.M. 623, 725 P.2d 599 (Ct. App. 1986).*
Gallegos v. Yeargin W. Constructors, 725 P.2d 599 (N.M. Ct. App. 1986).

* In-state references to decisions appearing in New Mexico Reports should, where
possible, include citations to those reports, in parallel with citations to the regional reporter.
In addition in-state references to decisions from 1996 forward should include a mediumneutral citation which, under New Mexico rules, consists of the year, a court identifier, and
a sequential decision number in the format shown here. Pinpoint cites should be to the
paragraph numbers assigned by the court.

68

New York
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Anderson v. Rehab. Programs Found., 90 N.Y.2d 810, 688 N.E.2d 1381, 666 N.Y.S.2d
99 (1997).*
Anderson v. Rehab. Programs Found., 688 N.E.2d 1381 (N.Y. 1997).
Berkowitz v. Chavo Int'l Inc., 74 N.Y.2d 893, 547 N.E.2d 105, 547 N.Y.S.2d 850 (1989).*
Berkowitz v. Chavo Int'l Inc., 547 N.E.2d 105 (N.Y. 1989).
M.I.F. Sec. Co. v. R.C. Stamm & Co., 60 N.Y.2d 936, 459 N.E.2d 193, 471 N.Y.S.2d 84
(1983).*
M.I.F. Sec. Co. v. R.C. Stamm & Co., 459 N.E.2d 193 (N.Y. 1983).
Medici v. Dalton Sch., Inc., 34 N.Y.2d 735, 313 N.E.2d 789, 357 N.Y.S.2d 496 (1974).*
Medici v. Dalton Sch., Inc., 313 N.E.2d 789 (N.Y. 1974).
Schwartz v. Pub. Adm'r, 24 N.Y.2d 65, 246 N.E.2d 725, 298 N.Y.S.2d 955 (1968).*
Schwartz v. Pub. Adm'r, 246 N.E.2d 725 (N.Y. 1968).
Brown v. N.Y. City Econ. Dev. Corp., 234 A.D.2d 33, 650 N.Y.S.2d 213 (1st Dep't
1996).*
Brown v. N.Y. City Econ. Dev. Corp., 650 N.Y.S.2d 213 (N.Y. App. Div. 1996).
Hugo v. A & A Maint. Enter., 269 A.D.2d 357, 702 N.Y.S.2d 387 (2d Dep't 2000).*
Hugo v. A & A Maint. Enter., 702 N.Y.S.2d 387 (N.Y. App. Div. 2000).
Laro Maint. Corp. v. Culkin, 267 A.D.2d 431, 700 N.Y.S.2d 490 (2d Dep't 1999).*
Laro Maint. Corp. v. Culkin, 700 N.Y.S.2d 490 (N.Y. App. Div. 1999).
City of New York v. Park S. Assocs., 146 A.D.2d 537, 538 N.Y.S.2d 441 (1st Dep't
1989).*
City of New York v. Park S. Assocs., 538 N.Y.S.2d 441 (N.Y. App. Div. 1989).
IBM v. Universal Transcon. Corp., 191 A.D.2d 536, 595 N.Y.S.2d 106 (2d Dep't 1993).*
IBM v. Universal Transcon. Corp., 595 N.Y.S.2d 106 (N.Y. App. Div. 1993).

* In-state references to decisions appearing in New York Reports, Appellate Division
Reports, or New York Miscellaneous Reports should, where possible, include citations to
them. In addition, in-state references to decisions of the Supreme Court Appellate Division
should normally indicate the Department.

North Carolina
•
•
•
•
•
•

Chestnut v. Private Inv. Corp., 32 N.C. 363, 373 S.E.2d 542 (1988).*
Chestnut v. Private Inv. Corp., 373 S.E.2d 542 (N.C. 1988).
Nolan v. Forsyth Mem'l Hosp., 124 N.C. App. 670, 478 S.E.2d 676 (1996).*
Nolan v. Forsyth Mem'l Hosp., 478 S.E.2d 676 (N.C. Ct. App. 1996).
Joyner v. Town of Weaverville, 94 N.C. App. 588, 380 S.E.2d 536, (1989).*
Joyner v. Town of Weaverville, 380 S.E.2d 536, (N.C. Ct. App. 1989).

* In-state references to decisions appearing in North Carolina Reports or North Carolina
Court of Appeals Reports should, where possible, include citations to them, in parallel with
citations to the regional reporter.

69

North Dakota
•
•
•
•
•
•
•
•

Linderkamp v. Hoffman, 1997 ND 64, ¶ 11, 562 N.W.2d 734.*
Linderkamp v. Hoffman, 562 N.W.2d 734, 737 (N.D. 1997).
Cont'l Res., Inc. v. Farrar Oil Co., 1997 ND 31, ¶ 12, 559 N.W.2d 841.*
Cont'l Res., Inc. v. Farrar Oil Co., 559 N.W.2d 841, 845 (N.D. 1997).
State v. Roberson, 1998 ND App 15, ¶ 12, 586 N.W.2d 687.*
State v. Roberson, 586 N.W.2d 687, 690 (N.D. Ct. App. 1998).
Norden Lab., Inc. v. Rotenberger, 358 N.W.2d 518 (N.D. 1984).
Dutchuk v. Bd. of Cnty. Comm'rs, 429 N.W.2d 21 (N.D. Ct. App. 1988).

* In-state references to decisions from 1997 forward should include a medium-neutral
citation which, under North Dakota rules, consists of the year, a court identifier, and a
sequential decision number in the format shown here. Pinpoint cites should be to the
paragraph numbers assigned by the court.

Ohio
•
•
•
•
•
•
•
•

Office of Disciplinary Counsel v. Shrode, 95 Ohio St. 3d 137, 2002-Ohio-1759, 766
N.E.2d 597, ¶ 8.*
Office of Disciplinary Counsel v. Shrode, 766 N.E.2d 597 (Ohio 2002).
Davis v. Columbus State Cmty. Coll. (1997), 78 Ohio St. 3d 1488, 678 N.E.2d 1227.*
Davis v. Columbus State Cmty. Coll., 678 N.E.2d 1227 (Ohio 1997).
Metro. Prop. & Liab. Ins. Co. v. Kott (1980), 62 Ohio St. 2d 114, 116, 403 N.E.2d 985.*
Metro. Prop. & Liab. Ins. Co. v. Kott, 403 N.E.2d 985, 986 (Ohio 1980).
Johnston v. Akron Ctr. for Reprod. Health, Inc. (1990), 68 Ohio App. 3d 655, 589 N.E.2d
432, motion overruled, 56 Ohio St. 3d 713, 565 N.E.2d 836.*
Johnston v. Akron Ctr. for Reprod. Health, Inc., 589 N.E.2d 432 (Ohio Ct. App.), motion
overruled, 565 N.E.2d 836 (Ohio 1990).

* In-state references to decisions appearing in Ohio State Reports, Ohio Appellate Reports,
or Ohio Miscellaneous Reports should, where possible, include citations to them. Ohio
court practice is to place the year immediately following the parties' names rather than at
the end of the citation. In addition, in-state references to decisions from 2002 forward
should include a medium-neutral citation which, under Ohio rules, consists of the year,
"Ohio", and a sequential decision number in the format shown in the first example. Pinpoint
cites can be to the paragraph numbers assigned by the court reporter or, with pre-2002
decisions, to the official report alone.

70

Oklahoma
•
•
•
•
•
•
•

Oliver v. Farmers Ins. of Cos., 1997 OK 71, ¶ 6, 941 P.2d 985.*
Oliver v. Farmers Ins. of Cos., 941 P.2d 985, 987 (Okla. 1997).
ABC Coating Co. v. J. Harris & Sons Ltd., 747 P.2d 271 (Okla. 1987).
Peacock v. State, 2002 OK CR 21, ¶ 5, 46 P.3d 713.*
Peacock v. State, 46 P.3d 713, 714 (Okla. Crim. App. 2002).
State ex rel. Gibson v. 1997 Dodge, 2001 OK CIV APP 130, ¶ 15, 35 P.3d 1009.*
State ex rel. Gibson v. 1997 Dodge, 35 P.3d 1009, 1013 (Okla. Civ. App. 2001).

* In-state references to decisions from 1997 forward should include a medium-neutral
citation which, under Oklahoma rules, consists of the year, a court identifier, and a
sequential decision number in the format shown here. Pinpoint cites should be to the
paragraph numbers assigned by the court. Note that the Oklahoma Court of Criminal
Appeals rather than the Oklahoma Supreme Court is the state's court of last resort in
criminal matters.

Oregon
•
•
•
•
•
•

Necanicum Inv. Co. v. Emp’t Dep’t, 345 Or 518, 200 P3d 129 (2008).*
Necanicum Inv. Co. v. Emp’t Dep’t, 345 P.3d 200 (Or. 2009).
Rocky B. Fisheries, Inc. v. N. Bend Fabrication & Mach., Inc., 297 Or 82, 679 P2d 1367
(1984).*
Rocky B. Fisheries, Inc. v. N. Bend Fabrication & Mach., Inc., 679 P.2d 1367 (Or. 1984).
Schilling v. SAIF Corp., 109 Or App 494, 820 P2d 471 (1991).*
Schilling v. SAIF Corp., 820 P.2d 471 (Or. Ct. App. 1991).

* In-state references to decisions appearing in Oregon Reports or Oregon Reports, Court of
Appeals, should, where possible, include citations to them, abbreviated as illustrated above
(omitting the periods called for by The Bluebook).

71

Pennsylvania
•
•
•
•
•
•
•
•
•
•

Blakeney v. Green's Rest., 550 Pa. 689, 704 A.2d 1380 (1997).*
Blakeney v. Green's Rest., 704 A.2d 1380 (Pa. 1997).
Beckwith Mach. Co. v. Commonwealth, 485 Pa. 337, 402 A.2d 661 (1979).*
Beckwith Mach. Co. v. Commonwealth, 402 A.2d 661 (Pa. 1979).
Bullocks v. Aliquippa & S. R.R. Co., 364 Pa. Super. 642, 525 A.2d 812, appeal denied,
516 Pa. 621, 532 A.2d 19 (1987).*
Bullocks v. Aliquippa & S. R.R. Co., 525 A.2d 812 (Pa. Super. Ct.), appeal denied, 532
A.2d 19 (Pa. 1987).
Wells v. Cendant Mobility Fin. Corp., 2006 PA Super 363, ¶ 9, 913 A.2d 929, 933.*
Wells v. Cendant Mobility Fin. Corp., 913 A.2d 929, 933 (Pa. Super. Ct. 2006).
Weaver v. Pa. Bd. of Prob. & Parole, 688 A.2d 766 (Pa. Commw. Ct. 1997).
Keystone Outdoor Adver. v. Commonwealth, 687 A.2d 47 (Pa. Commw. Ct. 1996).

* In-state references to decisions appearing in Pennsylvania State Reports, Pennsylvania
Superior Court Reports, or Pennsylvania Commonwealth Reports should, where possible,
include citations to them, in parallel with citations to the regional reporter. The Pennsylvania
Superior Court Reports ceased publication in 1998; the Pennsylvania Commonwealth
Reports, in 1994. In addition, in-state references to decisions of the Superior Court should
include a medium-neutral citation which consists of the year, a court identifier, and a
sequential decision number in the format shown here. Pinpoint cites can be to the
paragraph numbers assigned by that court.

Rhode Island
•

Brown & Sharp Mfg. Co. v. King, 404 A.2d 857 (R.I. 1979).

South Carolina
•
•
•
•

Myrtle Beach Seafood Mkt., Inc. v. Rikard, 266 S.C. 52, 221 S.E.2d 399 (S.C. 1976).*
Myrtle Beach Seafood Mkt., Inc. v. Rikard, 221 S.E.2d 399 (S.C. 1976).
Carolina Chems., Inc. v. S.C. Dep't of Health & Envtl. Control, 290 S.C. 498, 351 S.E.2d
575 (Ct. App. 1986).*
Carolina Chems., Inc. v. S.C. Dep't of Health & Envtl. Control, 351 S.E.2d 575 (S.C. Ct.
App. 1986).

* In-state references to decisions appearing in South Carolina Reports should, where
possible, include citations to those reports, in parallel with citations to the regional reporter.

72

South Dakota
•
•
•
•
•

Jansen v. Lemmon Fed. Credit Union, 1997 S.D. 44, ¶ 10, 562 N.W.2d 122, 125.*
Jansen v. Lemmon Fed. Credit Union, 562 N.W.2d 122, 125 (S.D. 1997).
Bohlmann v. Lindquist, 1997 S.D. 42, ¶ 13, 562 N.W.2d 578, 581.*
Bohlmann v. Lindquist, 562 N.W.2d 578, 581 (S.D. 1997).
Driscoll v. Great Plains Mktg. Co., 322 N.W.2d 478 (S.D. 1982).

* In-state references to decisions from 1996 forward should include a medium-neutral
citation which, under current South Dakota rules, consists of the year, the state
abbreviation (S.D.), and a sequential decision number in the format shown here. Pinpoint
cites should include the paragraph numbers assigned by the court.

Tennessee
•
•

Reagan v. Tenn. Mun. League, 751 S.W.2d 842 (Tenn. 1988).
Franklin Distrib. Co. v. Crush Int'l (U.S.A.), Inc., 726 S.W.2d 926 (Tenn. Ct. App. 1986).

Texas
•
•
•
•
•
•
•
•

Mariner Fin. Grp., Inc. v. Bossley, 79 S.W.3d 30 (Tex. 2002).
Castaldo v. State, 78 S.W.3d 345 (Tex. Crim. App. 2002).
Birnbaum v. Alliance of Am. Insurers, 994 S.W.2d 766 (Tex. App.—Austin 1999, pet.
denied).*
Birnbaum v. Alliance of Am. Insurers, 994 S.W.2d 766 (Tex. App. 1999).
Scoggins v. Best Indus. Unif. Supply Co., 899 S.W.2d 276 (Tex. App.—Houston [14th
Dist.] 1995, no writ).*
Scoggins v. Best Indus. Unif. Supply Co., 899 S.W.2d 276 (Tex. App. 1995).
Walls Reg'l Hosp. v. Altaras, 903 S.W.2d 36 (Tex. App.—Waco 1994, orig. proceeding).*
Walls Reg'l Hosp. v. Altaras, 903 S.W.2d 36 (Tex. App. 1994).

* In-state references to decisions of the Texas Courts of Appeals should include a
designation of the court plus an indication of any subsequent proceeding in the format
shown.

73

Utah
•
•
•
•
•

Utah Farm Bureau Ins. Co. v. Crook, 1999 UT 47, ¶ 6, 980 P.2d 685.*
Utah Farm Bureau Ins. Co. v. Crook, 980 P.2d 685, 686 (Utah 1999).
Fitz v. Synthes, 1999 UT 103, ¶ 11, 990 P.2d 391.*
Fitz v. Synthes, 990 P.2d 391, 393(Utah 1999).
Arrow Indus., Inc. v. Zions First Nat'l Bank, 767 P.2d 935 (Utah 1988).

* In-state references to decisions from 1999 forward should include a medium-neutral
citation which, under Utah rules, consists of the year, the state postal abbreviation, and a
sequential decision number in the format shown here. Pinpoint cites should be to the
paragraph numbers assigned by the court.

Vermont
•
•
•
•

Serecky v. Nat'l Grange Mut. Ins., 2004 VT 63, ¶ 15, 177 Vt. 58, 857 A.2d 775.*
Serecky v. Nat'l Grange Mut. Ins., 857 A.2d 775, 781 (Vt. 2005).
Ins. Co. of N. Am. v. Miller's Mut. Ins. Ass'n, 139 Vt. 255, 427 A.2d 354 (1981).*
Ins. Co. of N. Am. v. Miller's Mut. Ins. Ass'n, 427 A.2d 354 (Vt. 1981).

* In-state references to decisions appearing in Vermont Reports should, where possible,
include citations to those reports, in parallel with citations to the regional reporter. In
addition in-state references to decisions from 2003 forward should include a mediumneutral citation which, under Vermont rules, consists of the year, the state postal
abbreviation, and a sequential decision number in the format shown here. Pinpoint cites
should include the paragraph numbers assigned by the court. Vermont rules also call for
the use of medium-neutral cites for cases from other jurisdictions that have adopted them.

Virginia
•
•
•
•
•
•

Government Emps. Ins. Co. v. Moore, 266 Va. 155, 580 S.E.2d 823 (2003).*
Government Emps. Ins. Co. v. Moore, N.A., 580 S.E.2d 823 (Va. 2003).
Khanna v. Dominion Bank of N. Va., N.A., 237 Va. 242, 377 S.E.2d 378 (1989).*
Khanna v. Dominion Bank of N. Va., N.A., 377 S.E.2d 378 (Va. 1989).
First Fed. Sav. & Loan v. Gryder, 909 Va. App. 60, 383 S.E.2d 755 (1989).*
First Fed. Sav. & Loan v. Gryder, 383 S.E.2d 755 (Va. Ct. App. 1989).

* In-state references to decisions appearing in Virginia Reports or Virginia Court of Appeals
Reports should, where possible, include citations to them, in parallel with citations to the
regional reporter.

74

Washington
•
•
•
•
•
•
•
•
•
•
•
•

State v. Heddrick, 166 Wn.2d 898, ¶ 20, 215 P.3d 201 (2009).*
State v. Heddrick, 215 P.3d 201, 206 (2009).
Shorewood W. Condo. Ass'n v. Sadri, 140 Wn.2d 47, 992 P.2d 1008 (2000).*
Shorewood W. Condo. Ass'n v. Sadri, 992 P.2d 1008 (Wash. 2000).
First United Methodist Church of Seattle v. Hearing Exam'r for Seattle Landmarks Pres.
Bd., 129 Wn.2d 238, 916 P.2d 374 (1996).*
First United Methodist Church of Seattle v. Hearing Exam'r for Seattle Landmarks Pres.
Bd., 916 P.2d 374 (Wash. 1996).
People's Org. for Wash. Energy Res. v. Utilities & Transp. Comm'n, 104 Wn.2d 798, 711
P.2d 319 (1985).*
People's Org. for Wash. Energy Res. v. Utilities & Transp. Comm'n, 711 P.2d 319
(Wash. 1985).
Cameron v. Murray , 151 Wn. App. 646, ¶ 14, 214 P.3d 150 (2009).*
Cameron v. Murray, 214 P.3d 150, 155 (2009).
Graves v. Vaagen Bros. Lumber, Inc., 55 Wn. App. 908, 781 P.2d 895 (1989).*
Graves v. Vaagen Bros. Lumber, Inc., 781 P.2d 895 (Wash. Ct. App. 1989).

* In-state references to decisions appearing in Washington Reports or Washington
Appellate Reports should, where possible, include citations to them, abbreviated as
illustrated above ("Wn." rather than The Bluebook's "Wash."), in parallel with citations to the
regional reporter. Pinpoint cites need only use the page numbers in the official report or in
the case of decisions issued since 2004 the paragraph numbers appearing in the official
report.

West Virginia
•
•

Syl. pt. 3, Cline v. Paramount Pac., Inc., 156 W. Va. 641, 196 S.E.2d 87 (1973).*
Cline v. Paramount Pac., Inc., 196 S.E.2d 87 (W. Va. 1973).

* In-state references to decisions appearing in West Virginia Reports should, where
possible, include citations to those reports, in parallel with citations to the regional reporter.
Case holdings should, were possible, be cited to syllabus points in the format illustrated.

75

Wisconsin
•
•
•
•
•
•
•
•
•
•

Aicher v. Wis. Patients Comp., 2000 WI 98, ¶ 53, 237 Wis. 2d 99, 613 N.W.2d 849.*
Aicher v. Wis. Patients Comp., 613 N.W.2d 849, 865 (Wis. 2000).
Strasser v. Transtech Mobile Fleet Serv., Inc., 2000 WI 87, ¶ 60, 236 Wis. 2d 435, 613
N.W.2d 142.*
Strasser v. Transtech Mobile Fleet Serv., Inc., 613 N.W.2d 142, 155-56 (Wis. 2000).
Sudgen v. Bock, 2002 WI App 49, 251 Wis. 2d 344, 641 N.W.2d 693.*
Sudgen v. Bock, 641 N.W.2d 693 (Wis. Ct. App. 2002).
Blossom Farm Prods. Co. v. Kasson Cheese Co., 134 Wis. 2d 458, 401 N.W.2d 10
(1987).*
Blossom Farm Prods. Co. v. Kasson Cheese Co., 401 N.W.2d 10 (Wis. 1987).
Lipke v. Waushara Elec. Coop., 151 Wis. 2d 784, 447 N.W.2d 394 (Ct. App. 1989).*
Lipke v. Waushara Elec. Coop., 447 N.W.2d 394 (Wis. Ct. App. 1989).

* In-state references to decisions appearing in Wisconsin Reports should, where possible,
include citations to those reports, in parallel with the regional reporter. In addition, in-state
references to decisions from 2000 forward should include a medium-neutral citation which,
under Wisconsin rules, consists of the year, a court identifier, and a sequential decision
number in the format shown here. Pinpoint cites should be to the paragraph numbers
assigned by the court.

Wyoming
•
•
•

State v. Nelson, 2002 WY 99, ¶ 6, 49 P.3d 185 (Wyo. 2002).*
State v. Nelson, 49 P.3d 185, 188 (Wyo. 2002).
Wagner v. Wyo. Prod. Credit Ass'n, 773 P.2d 927 (Wyo. 1989).

* In-state references to decisions from 2001 forward should include a medium-neutral
citation which, under Wyoming rules, consists of the year, the state postal abbreviation, and
a sequential decision number in the format shown here. Pinpoint cites should be to the
paragraph numbers assigned by the court. From January 1, 2004, forward the inclusion of
a parallel cite is optional.

76

§ 3-220. Case Citations – Variants and Special Cases
Illustrations

Flamme v. Wolf Ins. Agency, [Insurance] Auto. L. Rep.
(CCH) ¶ 18,307 (Neb. Nov. 8, 1991).
Collins v. United States, 3 Fed. Est. & Gift Tax Rep. (CCH)
¶ 60,060 (W.D. Okla. Jan. 31, 1991).
United States v. Mena, No. 08-5176-cr, 2010 U.S. App.
LEXIS 1121, at *4 (2d Cir. Jan. 20, 2010).
United States v. Mena, No. 08-5176-cr, 2010 WL 177220, at
*1 (2d Cir. Jan. 20, 2010).
Everette v. Astrue, No. C 07-3013 MEJ, slip op. at 6 (N.D.
Cal. Feb. 9, 2009).
§ 3-230. Medium-Neutral Case Citations
Illustration

Linderkamp v. Hoffman, 1997 ND 64, ¶ 11, 562 N.W.2d
734.
Additional Examples
•
•
•
•
•
•
•
•
•
•
•
•

Sixth Circuit, U.S. Court of Appeals
Arkansas
Colorado
Illinois
Louisiana
Maine
Mississippi
Montana
New Mexico
North Dakota
Ohio
Oklahoma
77

•
•
•
•
•
•

Pennsylvania Superior Court
South Dakota
Utah
Vermont
Wisconsin
Wyoming

§ 3-240. Case Citations – Conditional Items
Illustrations

City of Indianapolis v. Edmond, 531 U.S. 31, 50 (2000)
(Rehnquist, C.J., dissenting).
Edmond v. Goldsmith, 183 F.3d 659 (7th Cir. 1999), aff'd,
531 U.S. 31 (2000).
Davis v. Barnhart, 2005 U.S. App. LEXIS 22201 (11th Cir.
Oct. 12, 2005) (unpublished).
§ 3-300. Constitutions and Statutes Contents | Index | Help | < | >
§ 3-310. Constitutions
Illustration

U.S. Const. amend. XIV, § 1.
For short form examples see § 6-530.
Additional Examples
U.S. Const. art. III, § 2, cl. 2.
U.S. Const. amend. XIII, § 2.
N.Y. Const. art. I, § 9, cl. 2.

78

§ 3-320. Statute Citations – Most Common Form
Illustrations

42 U.S.C. § 405(c)(2)(C) .
Iowa Code § 602.1614.
For short form examples see § 6-530.
Additional Examples
Federal Statute Citations | State Statute Citations
Federal Statute Citations:
42 U.S.C. § 405(c)(2)(C)(ii).
42 U.S.C. § 405(c)(2)(C)(xi) (2013) (added in 2010).
42 U.S.C.A. § 13925(a)(3) (Westlaw as amended, effective Oct. 1, 2013).
42 U.S.C.S. § 13925(a)(3) (LexisNexis current through Pub. L. No. 113-31).

State Statute Citations
In states where a citation variant appears against a different background there is a distinct
statute citation format used within the jurisdiction by state courts and those submitting
memoranda or briefs to them.
•
•
•
•
•
•
•
•
•
•
•
•
•

Alabama | Alaska | Arizona | Arkansas
California | Colorado | Connecticut | Delaware
District of Columbia | Florida | Georgia | Hawaii
Idaho | Illinois | Indiana | Iowa
Kansas | Kentucky | Louisiana | Maine
Maryland | Massachusetts | Michigan | Minnesota
Mississippi | Missouri | Montana | Nebraska
Nevada | New Hampshire | New Jersey | New Mexico
New York | North Carolina | North Dakota | Ohio
Oklahoma | Oregon | Pennsylvania | Rhode Island
South Carolina | South Dakota | Tennessee | Texas
Utah | Vermont | Virginia | Washington
West Virginia | Wisconsin | Wyoming

79

Alabama
•
•
•
•

Ala. Code § 7-1-101 ({date if needed}).*
Ala. Code § 7-1-101 (LexisNexis {date if needed}).*
Ala. Code 1975, § 7-1-101.**
§ 7-1-101, Ala. Code 1975.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example. In jurisdictions where there are multiple print
editions, the ALWD Citation Manual identifies all publishers even the one whose version is
"official" being produced under contract with the state (West in this case). The AALL
Universal Citation Guide would not include the publisher in any case.
** Within Alabama these altered citation formats are used in decisions of the state’s own
courts and submissions to them.

Alaska
•
•

Alaska Stat. § 45.01.101 ({date if needed}).*
AS 45.01.101.**

* The ALWD Citation Manual identifies the publisher even when its version is "official" being
produced under contract with the state (LexisNexis in this case); The Bluebook does not.
The AALL Universal Citation Guide would not include the publisher in any case.
** Within Alaska this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to. See Alaska
Stat. § 01.05.011 (2009).

Arizona
•
•
•
•

Ariz. Rev. Stat. § 47-1101 ({date if needed}).
Ariz. Rev. Stat. Ann. § 47-1101 ({date if needed}).*
Ariz. Rev. Stat. Ann. § 47-1101 (LexisNexis {date if needed}).*
A.R.S. § 47-1101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the third example. In jurisdictions where there are multiple print
editions, the ALWD Citation Manual identifies all publishers even the one whose version is
"official" being produced under contract with the state (West in this case - the second
example). Both also call for adding the designation "Ann." when the compilation's name
includes the word "annotated." The AALL Universal Citation Guide would not include the
publisher in any case nor would it indicate whether the version used was annotated.
** Within Arizona this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes are referred to. See Ariz. Rev. Stat. § 1-101.

80

Arkansas
•
•
•
•

Ark. Code § 4-1-101 ({date if needed}).
Ark. Code Ann. § 4-1-101 ({date if needed}).*
Ark. Code Ann. § 4-1-101 (West {date if needed}).*
A.C.A. § 4-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the third example. In jurisdictions where there are multiple print editions, the
ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case - the second
example). Both also call for adding the designation "Ann." when the compilation's name
includes the word "annotated." The AALL Universal Citation Guide would not include the
publisher in any case nor would it indicate whether the version used was annotated.
** Within Arkansas this more economical statutory citation format is sometimes used in
decisions of the state's own courts and submissions to them, under circumstances where
there is little ambiguity about which jurisdiction's statutes and which version are referred to.
See Ark. Code § 1-2-113(c).

California
•
•
•
•

Cal. Com. Code § 1101 ({date if needed}).
Cal. Com. Code § 1101 (Deering {date if needed}).*
Cal. Com. Code § 1101 (West {date if needed}).*
Commercial Code § 1101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - Deering (now owned by LexisNexis) in the second example, West in the third. The
AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.
Where this example has the abbreviation for "Commercial" citations to California's other
subject matter codes should substitute their abbreviations - e.g., "Civ." for "Civil" or "Prob."
for "Probate."
** Within California this statutory citation format, with no explicit indication of the jurisdiction,
but spelling out the name of the cited code in full, is used in decisions of the state's own
courts and submissions to them, under circumstances where there is little ambiguity about
which jurisdiction's statutes and which version are referred to.

81

Colorado
•
•
•

Colo. Rev. Stat. § 4-1-101 ({date if needed}).
Colo. Rev. Stat. Ann. § 4-1-101 (West {date if needed}).*
§ 1-101, 4 C.R.S.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the third example. In jurisdictions where there are multiple print editions, the
ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.
** Within Colorado this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes are referred to.

Connecticut
•
•
•

Conn. Gen. Stat. § 42a-1-101 ({date if needed}).
Conn. Gen. Stat. Ann. § 42a-1-101 (West {date if needed}).*
General Statutes § 42a-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Connecticut this statutory citation format, with no explicit indication of the
jurisdiction, but spelling out the name of the code in full, is used in decisions of the state's
own courts and submissions to them, under circumstances where there is little ambiguity
about which jurisdiction's statutes and which version are referred to.

82

Delaware
•
•
•

Del. Code tit. 6, § 1-101 ({date if needed}).*
Del. Code Ann. tit. 6, § 1-101 ({date if needed}).*
6 Del. C. § 1-101.**

* The ALWD Citation Manual identifies the publisher even when its version is "official" being
produced under contract with the state (LexisNexis in this case); The Bluebook does not.
Both call for adding the designation "Ann." when the compilation's name includes the word
"annotated." The AALL Universal Citation Guide would not include the publisher in any
case nor would it indicate whether the version used was annotated.
** Within Delaware this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to. See Del.
Code Ann. tit. 1, 101(b).

District of Columbia
•
•

D.C. Code § 28:1-101 ({date if needed}).*
D.C. Code Ann. § 28:1-101 (LexisNexis {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example. In jurisdictions where there are multiple print
editions, the ALWD Citation Manual identifies all publishers even the one whose version is
"official" being produced under contract with the state (West in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.

Florida
•
•
•
•

Fla. Stat. § 671.1-101 ({date if needed}).
Fla. Stat. Ann. § 671.1-101 (LexisNexis {date if needed}).*
Fla. Stat. Ann. § 671.1-101 (West {date if needed}).*
§ 671.1-101, Fla. Stat. ({date}).**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Florida this altered citation order is used in decisions of the state's own courts and
submissions to them.

83

Georgia
•
•
•

Ga. Code Ann. § 11-1-101 ({date if needed}).*
Ga. Code Ann. § 11-1-101 (West {date if needed}).*
O.C.G.A. § 11-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Georgia this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to. See Ga.
Code Ann. § 1-1-8(e).

Hawaii
•
•
•

Haw. Rev. Stat. § 490:1-101 ({date if needed}).
Haw. Rev. Stat. Ann. § 490:1-101 (LexisNexis {date if needed}).*
HRS § 490:1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example. Both also call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not include the publisher in any case nor would it indicate whether the version
used was annotated.
** Within Hawaii this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, sometimes after a first statutory reference
using a less abbreviated form.

84

Idaho
•
•

Idaho Code Ann. § 28-1-101 ({date if needed}).*
I.C. § 28-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state. In jurisdictions where there are multiple print editions, the ALWD Citation Manual
identifies all publishers even the one whose version is "official" being produced under
contract with the state (LexisNexis in this case). Both also call for adding the designation
"Ann." when the compilation's name includes the word "annotated." The AALL Universal
Citation Guide would not include the publisher in any case nor would it indicate whether the
version used was annotated.
** Within Idaho this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

Illinois
•
•
•
•

810 Ill. Comp. Stat. § 5/1-101 ({date if needed}).
810 Ill. Comp. Stat. Ann. § 5/1-101 (LexisNexis {date if needed}).*
810 Ill. Comp. Stat. Ann. § 5/1-101 (West {date if needed}).*
810 ILCS 5/1-101 ({date}).**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Illinois this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes are referred to.

85

Indiana
•
•
•
•

Ind. Code § 26-1-1-101 ({date if needed}).
Ind. Code Ann. § 26-1-1-101 (LexisNexis {date if needed}).*
Ind. Code Ann. § 26-1-1-101 (West {date if needed}).*
I.C. § 26-1-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Indiana this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, after an initial full citation.

Iowa
•
•

Iowa Code § 554.1101 ({date if needed}).
Iowa Code Ann. § 554.1101 (West {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.

Kansas
•
•
•

Kan. Stat. Ann. § 84-1-101 ({date if needed}).
Kan. Stat. Ann. § 84-1-101 (West {date if needed}).*
K.S.A. § 84-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Kansas this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

86

Kentucky
•
•
•

Ky. Rev. Stat. Ann. § 355.1-101 (LexisNexis {date if needed}).*
Ky. Rev. Stat. Ann. § 355.1-101 (West {date if needed}).*
KRS § 355.1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the first example, West in the second. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Kentucky this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

Louisiana
•
•

La. Rev. Stat. Ann. § 10:1-101 ({date if needed}).*
La. Code Civ. Proc. Ann. § 10:1-101 ({date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not indicate whether the version used was annotated.
Where this example has the abbreviation for "Code of Civil Procedure" citations to
Louisiana's other subject matter codes should substitute their abbreviations - e.g., "Civ.
Code" for "Civil Code" or "Code Crim. Proc." for "Code of Criminal Procedure."

Maine
•
•

Me. Rev. Stat. Ann. tit. 11, § 1-101 ({date if needed}).*
11 M.R.S. §1-101 ({date if needed}).**

* Both The Bluebook and ALWD Citation Manual call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not indicate whether the version used was annotated.
** Within Maine this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes are referred to.

87

Maryland
•
•
•
•

Md. Code, Com. Law § 1-101 ({date if needed}).
Md. Code Ann., Com. Law § 1-101 (LexisNexis {date if needed}).*
Md. Code Ann., Com. Law § 1-101 (West {date if needed}).*
Md. Code ({date if needed}), Commercial Law Art., § 1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
Where this example has the abbreviation for "Commercial Law" citations to Maryland's
other subject matter divisions should substitute their abbreviations - e.g., "Crim. Law" for
"Criminal Law" or "Ins." for "Insurance."
** Within Maryland this altered citation format, generally followed by a two-letter short form,
is used in decisions of the state's own courts and submissions to them.

Massachusetts
•
•
•
•

Mass. Gen. Laws ch. 106, § 1-101 ({date if needed}).
Mass. Ann. Laws ch. 106, § 1-101 (LexisNexis {date if needed}).*
Mass. Gen. Laws Ann. ch. 106, § 1-101 (West {date if needed}).*
G. L. c. 106, § 1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Massachusetts this more economical statutory citation format, with no explicit
indication of jurisdiction, is used in decisions of the state's own courts and submissions to
them, under circumstances where there is little ambiguity about which jurisdiction's statutes
and which version are referred to.

88

Michigan
•
•
•
•

Mich. Comp. Laws § 440.1101 ({date if needed}).
Mich. Stat. Ann. § 19.1101 (LexisNexis {date if needed}).*
Mich. Comp. Laws Ann. § 440.1101 (West {date if needed}).*
MCL 440.1101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Michigan this more economical statutory citation format set out in an
administrative order is used in decisions of the state's own courts and submissions to them.
For the full order see § 7-500.

Minnesota
•
•

Minn. Stat. § 336.1-101 ({date if needed}).
Minn. Stat. Ann. § 336.1-101 (West {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.

Mississippi
•
•

Miss. Code Ann. § 75-4-101 ({date if needed}).*
Miss. Code Ann. § 75-4-101 (West {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. In jurisdictions where there are multiple print editions,
the ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated. The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.

89

Missouri
•
•
•

Mo. Rev. Stat. § 400.1-101 ({date if needed}).
Mo. Ann. Stat. § 400.1-101 (West {date if needed}).*
§ 400.1-101, RSMo {date if needed}.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Missouri this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes are referred to.

Montana
•
•

Mont. Code Ann. § 30-2A-101 ({date if needed}).*
§ 30-2A-101, MCA.**

* Both The Bluebook and ALWD Citation Manual call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not indicate whether the version used was annotated.
** Within Montana this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

Nebraska
•
•

Neb. Rev. Stat. § 2-101 ({date if needed}).
Neb. Rev. Stat. Ann. § 2-101 (LexisNexis {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example. Both also call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not include the publisher in any case nor would it indicate whether the version
used was annotated.

90

Nevada
•
•
•
•

Nev. Rev. Stat. § 104.1101 ({date if needed}).
Nev. Rev. Stat. Ann. § 104.1101 (LexisNexis {date if needed}).*
Nev. Rev. Stat. Ann. § 104.1101 (West {date if needed}).*
NRS 104.1101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Nevada this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to. See Nev.
Rev. Stat. § 220.170(4).

New Hampshire
•
•
•

N.H. Rev. Stat. Ann. § 382-A: 1-101 ({date if needed}).*
N.H. Rev. Stat. Ann. § 382-A: 1-101 (LexisNexis {date if needed}).*
RSA 382-A: 1-101 ({date if needed}).**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example. In jurisdictions where there are multiple print
editions, the ALWD Citation Manual identifies all publishers even the one whose version is
"official" being produced under contract with the state (West in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.
** Within New Hampshire this more economical statutory citation format, with no explicit
indication of jurisdiction, is used in decisions of the state's own courts and submissions to
them, under circumstances where there is little ambiguity about which jurisdiction's statutes
are referred to.

91

New Jersey
•
•
•

N.J. Rev. Stat. § 12A:1-101 ({date if needed}).
N.J. Stat. Ann. § 12A:1-101 (West {date if needed}).*
N.J.S.A. 12A:1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within New Jersey this more economical statutory citation format is used in decisions of
the state's own courts and submissions to them.

New Mexico
•
•
•
•

N.M. Stat. § 55-1-101 ({date if needed}).
N.M. Stat. Ann. § 55-1-101 (LexisNexis {date if needed}).*
N.M. Stat. Ann. § 55-1-101 (West {date if needed}).*
NMSA 1978, § 55-1-101 ({date if needed}).**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within New Mexico this more economical statutory citation format is used in decisions of
the state's own courts and submissions to them.

92

New York
•
•
•
•

N.Y. U.C.C. Law § 1-101 (Consol. {date if needed}).*
N.Y. U.C.C. Law § 1-101 (Gould {date if needed}).*
N.Y. U.C.C. Law § 1-101 (McKinney {date if needed}).*
U.C.C. Law § 1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - the LexisNexis Consolidated Law Service in the first example, its Gould brand in the
second, West's McKinney brand in the third. The AALL Universal Citation Guide would not
include the publisher or brand in any case.
Where this example has the abbreviation for "Uniform Commercial Code" citations to New
York's other subject matter divisions should substitute their abbreviations - e.g., "Dom.
Rel." for "Domestic Relations" or "Ins." for "Insurance."
** Within New York this statutory citation format, with no explicit indication of jurisdiction, is
used in decisions of the state's own courts and submissions to them, under circumstances
where there is little ambiguity about which jurisdiction's statutes and which version are
referred to.

North Carolina
•
•
•

N.C. Gen. Stat. § 25-1-101 ({date if needed}).
N.C. Gen. Stat. Ann. § 25-1-101 (West {date if needed}).*
N.C.G.S. § 25-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. In jurisdictions where there are multiple print editions,
the ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.
** Within North Carolina this more economical statutory citation format is used in decisions
of the state's own courts and submissions to them.

93

North Dakota
•
•

N.D. Cent. Code § 41-01-01 ({date if needed}).
N.D.C.C. § 41-01-01.*

* Within North Dakota this more economical statutory citation format is used in decisions of
the state's own courts and submissions to them.

Ohio
•
•
•
•

Ohio Rev. Code § 1301.01 ({date if needed}).*
Ohio Rev. Code Ann. § 1301.01 (LexisNexis {date if needed}).*
Ohio Rev. Code Ann. § 1301.01 (West {date if needed}).*
R.C. 1301.01.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Ohio this more economical statutory citation format, with no explicit indication of
jurisdiction, is used in decisions of the state's own courts and submissions to them, under
circumstances where there is little ambiguity about which jurisdiction's statutes and which
version are referred to.

Oklahoma
•
•
•

Okla. Stat. tit. 12A, § 1-101 ({date if needed}).
Okla. Stat. Ann. tit. 12A, § 1-101 (West {date if needed}).*
12A O.S. § 1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Oklahoma this more economical statutory citation format is used in decisions of
the state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

94

Oregon
•
•
•

Or. Rev. Stat. § 71.1010 ({date if needed}).
Or. Rev. Stat. Ann. § 71.1010 (West {date if needed}).*
ORS 71.1010.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Oregon this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

Pennsylvania
•
•
•

13 Pa. Cons. Stat. § 1101 ({date if needed}).
13 Pa. Cons. Stat. Ann. § 1101 (West {date if needed}).*
13 Pa.C.S. § 1101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.
** Within Pennsylvania this more economical statutory citation format is used in decisions
of the state's own courts and submissions to them.

Rhode Island
•
•

R.I. Gen. Laws § 6-1-1 ({date if needed}).
G.L. 1956 § 6-1-1.*

* Within Rhode Island this more economical statutory citation format, with no explicit
indication of jurisdiction, is used in decisions of the state's own courts and submissions to
them, under circumstances where there is little ambiguity about which jurisdiction's statutes
and which version are referred to.

95

South Carolina
•

S.C. Code Ann. § 36-1-101 ({date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not indicate whether the version used was annotated.

South Dakota
•
•

S.D. Codified Laws § 57A-1-101 ({date if needed}).
SDCL 57A-1-101.*

* Within South Dakota this more economical statutory citation format is used in decisions of
the state's own courts and submissions to them.

Tennessee
•
•
•

Tenn. Code Ann. § 47-1-101 ({date if needed}).*
Tenn. Code Ann. § 47-1-101 (West {date if needed}).*
T.C.A. § 47-1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. In jurisdictions where there are multiple print editions,
the ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.
** Within Tennessee this more economical statutory citation format is often used in
decisions of the state's own courts and submissions to them, under circumstances where
there is little ambiguity about which jurisdiction's statutes and which version are referred to.

96

Texas
•
•
•

Tex. Bus. & Com. Code § 1.101 ({date if needed}).
Tex. Bus. & Com. Code Ann. § 1.101 (Vernon {date if needed}).*
TEX. BUS. & COM. CODE § 1.101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West's Vernon brand in the third. Both also call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not include the publisher in any case nor would it indicate whether the version
used was annotated.
Where this example has the abbreviation for "Business and Commerce" citations to
Texas's other subject matter divisions should substitute their abbreviations - e.g., "Educ."
for "Education" or "Ins." for "Insurance."
** Within Texas this slightly altered citation format is used in decisions of the state's own
courts and submissions to them.

Utah
•
•
•

Utah Code § 70A 1-101 ({date if needed}).
Utah Code Ann. § 70A 1-101 ({date if needed}).*
Utah Code Ann. § 70A 1-101 (West {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the third example. In jurisdictions where there are multiple print editions, the
ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.

Vermont
•
•

Vt. Stat. Ann. tit. 9A, § 1-101 ({date if needed}).*
9A V.S.A. § 1-101.**

* Both The Bluebook and ALWD Citation Manual call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not indicate whether the version used was annotated.
** Within Vermont this more economical statutory citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

97

Virginia
•
•
•

Va. Code Ann. § 8.1-101 ({date if needed}).*
Va. Code Ann. § 8.1-101 (West {date if needed}).*
Code § 8.1-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. In jurisdictions where there are multiple print editions,
the ALWD Citation Manual identifies all publishers even the one whose version is "official"
being produced under contract with the state (LexisNexis in this case). Both also call for
adding the designation "Ann." when the compilation's name includes the word "annotated."
The AALL Universal Citation Guide would not include the publisher in any case nor would it
indicate whether the version used was annotated.
** Within Virginia this more economical statutory citation format, with no explicit indication
of jurisdiction, is used in decisions of the state's own courts and submissions to them,
under circumstances where there is little ambiguity about which jurisdiction's statutes and
which version are referred to.

Washington
•
•
•
•

Wash. Rev. Code § 62A 2-101 ({date if needed}).
Wash. Rev. Code Ann. § 62A 2-101 (LexisNexis {date if needed}).*
Wash. Rev. Code Ann. § 62A.2-101 (West {date if needed}).*
RCW 62A 2-101.**

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.
** Within Washington this more economical statutory citation format is used in decisions of
the state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's statutes and which version are referred to.

98

West Virginia
•
•
•

W. Va. Code § 46-1-101 ({date if needed}).
W. Va. Code Ann. § 46-1-101 (LexisNexis {date if needed}).*
W. Va. Code Ann. § 46-1-101 (West {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - LexisNexis in the second example, West in the third. Both also call for adding the
designation "Ann." when the compilation's name includes the word "annotated." The AALL
Universal Citation Guide would not include the publisher in any case nor would it indicate
whether the version used was annotated.

Wisconsin
•
•

Wis. Stat. § 402.101 ({date if needed}).
Wis. Stat. Ann. § 402.101 (West {date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for identification of the publisher or
brand of any commercial compilation used, not prepared under direct supervision of the
state - West in the second example. Both also call for adding the designation "Ann." when
the compilation's name includes the word "annotated." The AALL Universal Citation Guide
would not include the publisher in any case nor would it indicate whether the version used
was annotated.

Wyoming
•
•

Wyo. Stat. § 34.1-1-101 ({date if needed}).
Wyo. Stat. Ann. § 34.1-1-101 ({date if needed}).*

* Both The Bluebook and ALWD Citation Manual call for adding the designation "Ann."
when the compilation's name includes the word "annotated." The AALL Universal Citation
Guide would not indicate whether the version used was annotated.

99

§ 3-340. Statute Citations – Variants and Special Cases
§ 3-341. Session Laws
Illustrations

House Page Board Revision Act of 2007, Pub. L. No. 110-2,
121 Stat. 4.
Health Risk Limits for Perfluorooctanoic Acid and
Perfluorooctane Sulfonate, 2007 Minn. Laws ch. 37,
https://www.revisor.mn.gov/laws/?id=37&doctype=Chapter
&year=2007&type=0.
§ 3-342. Bills
Illustration

H.R. 2971, 108th Cong. § 101 (2003).
§ 3-343. Named Statutes, Original Section Numbers
Illustration

Social Security Act § 223(e), 42 U.S.C. § 423(e).
§ 3-344. Internal Revenue Code
Illustration

I.R.C. § 21.
§ 3-345. Uniform Acts and Model Codes
Illustrations

U.C.C. § 2-202 (amended 2003).
Unif. Probate Code § 2-107 (amended 1990), 8(I) U.L.A. 87
(1998).
100

Model Bus. Corp. Act § 10.01 (2002).
§ 3-350. Local Ordinance Citations
Illustration

Cincinnati, Ohio, Municipal Code § 302-3.
§ 3-360. Treaty Citations
Illustration

North American Free Trade Agreement, U.S.-Can.-Mex., art.
705(3), Dec. 17, 1992, 32 I.L.M. 289 (1993).
§ 3-400. Regulations, Other Agency and Executive Material Contents | Index | Help | < | >
§ 3-410. Regulation Citations – Most Common Form
Illustrations

49 C.F.R. § 236.403.
Code Me. R. 12 170 7 § 5.
For short form examples see § 6-540.

101

Additional Examples - State Regulation Citations
In states where a citation variant appears against a different background there is a distinct
regulation citation format used within the jurisdiction by state courts and those submitting
memoranda or briefs to them.
The Bluebook and ALWD Citation Manual frequently diverge in their abbreviations for
compilations of state regulations. The Bluebook normalizes all code abbreviations to begin
with the state name. For example, Maine's compilation, as published by Weil (now owned
by LexisNexis) is entitled "Code of Maine Rules." The ALWD Citation Manual renders that
as "Code Me. R."; but The Bluebook converts it to "Me. Code. R." A comparable
divergence exists with all 12 states plus the District of Columbia for which Weil publishes
regulations. In all instances where there are competing abbreviations, the following chart
includes the one that tracks the name given the compilation by the state itself or the
principal publisher. In addition, while The Bluebook sometimes, but not consistently,
includes the name of the publisher of a compilation, e.g., Weil, in the concluding
parentheses, ahead of the date, the following examples, following the approach of the
ALWD Citation Manual and the dominant professional practice, omit reference to the
publisher in all cases.
•
•
•
•
•
•
•
•
•
•
•
•
•

Alabama | Alaska | Arizona | Arkansas
California | Colorado | Connecticut | Delaware
District of Columbia | Florida | Georgia | Hawaii
Idaho | Illinois | Indiana | Iowa
Kansas | Kentucky | Louisiana | Maine
Maryland | Massachusetts | Michigan | Minnesota
Mississippi | Missouri | Montana | Nebraska
Nevada | New Hampshire | New Jersey | New Mexico
New York | North Carolina | North Dakota | Ohio
Oklahoma | Oregon | Pennsylvania | Rhode Island
South Carolina | South Dakota | Tennessee | Texas
Utah | Vermont | Virginia | Washington
West Virginia | Wisconsin | Wyoming

102

Alabama
•
•

Ala. Admin. Code r. 250-X-5-.05 ({date if needed}).
Ala. Admin. Code, Regulation 250-X-.05.*

* Within Alabama this altered citation format is used in decisions of the state’s own courts
and submissions to them.

Alaska
•
•

Alaska Admin. Code tit. 8, § 15.160 ({date if needed}).
8 AAC 15.160.*

* Within Alaska this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations are referred to.

Arizona
•
•

Ariz. Admin. Code R9-10-248 ({date if needed}).
A.A.C. R9-10-248.*

* Within Arizona this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Arkansas
•

Code Ark. R. § ___ ({date if needed}).

California
•
•

Cal. Code Regs. tit. 14, § 757 ({date if needed}).
Cal. Code Regs., tit. 14, § 757.*

* Within California this very slightly altered citation format is used in decisions of the state’s
own courts and submissions to them.

103

Colorado
•
•

3 Code Colo. Regs. § 702-4-7-2 ({date if needed}).
3 Colo. Code Regs. § 702-4-7-2 ({date if needed}).*

* Within Colorado this differently ordered citation format is used in decisions of the state’s
own courts and submissions to them.

Connecticut
•
•

Conn. Agencies Regs. § 199-589-1 ({date if needed}).
Regs., Conn. State Agencies § 199-589-1.*

* Within Connecticut this slightly different format is used in decisions of the state's own
courts and submissions to them.

Delaware
•
•
•

14-505 Del. Code Regs. § 4.1 ({date if needed}).
14-505 Del. Admin. Code § 4.1.*

* Within Delaware this different format is used in decisions of the state's own courts and
submissions to them.

District of Columbia
•
•

D.C. Mun. Regs. tit. 5, § 602.1 ({date if needed}).
5 DCMR § 4.1.*

* Within D.C. this more economical regulation citation format is used in decisions of the
district's courts and submissions to them.

Florida
•
•

Fla. Admin. Code Ann. r. 29F-9.004 ({date if needed}).
Fla. Admin. Code R. 29F-9.004.*

* Within Florida this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them.

104

Georgia
•

Ga. Comp. R. & Regs. r. 272-2-.07(1)(u) ({date if needed}).

Hawaii
•
•

Haw. Admin. R. § 38-5.2 ({date if needed}).
HAR § 17-202-1(b).*

* Within Hawaii this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Idaho
•
•

Idaho Admin. Code r. 07.05.01.500 ({date if needed}).
IDAPA 07.05.01.500.*

* Within Idaho this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Illinois
•
•

Ill. Admin. Code tit. 2, pt. 551 ({date if needed}).
2 Ill. Admin. Code pt. 551 ({date if needed}).*

* Within Illinois this slightly different format is sometimes used in decisions of the state's
own courts and submissions to them.

Indiana
•
•

Ind. Admin. Code tit. 45, r. 1-1-64 ({date if needed}).
45 I.A.C. 1-1-64.*

* Within Indiana this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, after an initial full citation.

105

Iowa
•

Iowa Admin. Code r. 111-7.2 ({date if needed}).

Kansas
•
•

Kan. Admin. Regs. § 92-12-72 ({date if needed}).
K.A.R. 92-12-72.*

* Within Kansas this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Kentucky
•
•

405 Ky. Admin. Regs. 1:120, § 4(2) ({date if needed}).
405 KAR 1:120, § 4(2).*

* Within Kentucky this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Louisiana
•

La. Admin. Code tit. 7, § 8791 ({date if needed}).

Maine
•
•

Code Me. R. 12 152 12 § 5 ({date if needed}).
12 152 CMR 12 § 5 ({date if needed}).*

* Within Maine this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations are referred to.

106

Maryland
•
•

Code Md. Regs. 21.11.05.01.B ({date if needed}).
COMAR 21.11.05.01.B.*

* Within Maryland this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Massachusetts
•

105 Code Mass. Regs. § 531.252 ({date if needed}).

Michigan
•
•

Mich. Admin. Code r. 209.21 ({date if needed}).
Mich Admin Code, R 209.21.*

* Within Michigan this slightly different format set out in an administrative order is used in
decisions of the state's own courts and submissions to them. For the full order see § 7-500

Minnesota
•

Minn. R. 1550.1760 ({date if needed}).

Mississippi
•

Code Miss. R. 26-000-001 ({date if needed}).

Missouri
•
•

Mo. Code Regs. tit.8, § 60-2.025(9) ({date if needed}).
8 CSR 60-2.025(9).*

* Within Missouri this more economical regulation citation format, with no explicit indication
of jurisdiction, is used in decisions of the state's own courts and submissions to them,
under circumstances where there is little ambiguity about which jurisdiction's regulations
and which version are referred to.

107

Montana
•
•

Admin. R. Mont. 20.25.401(4) ({date if needed}).
ARM 20.25.401(4).*

* Within Montana this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Nebraska
•

291 Neb. Admin. Code, ch. 8, § 002.07E6 ({date if needed}).

Nevada
•
•

Nev. Admin. Code § 289.110 ({date if needed}).
NAC 289.110.*

* Within Nevada this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

New Hampshire
•
•

N.H. Code Admin. R. Lab. 403.01 ({date if needed}).
N.H. Admin. Rules, Lab 403.01.*

* Within New Hampshire this more economical regulation citation format is used in
decisions of the state's own courts and submissions to them.
Where this example has the abbreviation for "Labor" substitute the abbreviation for the
department issuing the cited rules as abbreviated in them.

New Jersey
•
•

N.J. Admin. Code § 5:93-1.3 ({date if needed}).
N.J.A.C. 5:93-1.3.*

* Within New Jersey this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them.

108

New Mexico
•
•

N.M. Admin. Code § 11.4.7.10 ({date if needed}).
11.4.7.10 NMAC ({date if needed}).*

* Within New Mexico, this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them. Since 2000 the administrative code has
been formatted with the full section number preceding the abbreviation "NMAC."

New York
•
•

9 N.Y. Comp. Codes R. & Regs. § 591.3 ({date if needed}).
9 NYCRR 591.3.*

* Within New York this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them.

North Carolina
•
•

17 N.C. Admin. Code 5C.0703 ({date if needed}).
17 NCAC 5C.0703 ({date if needed}).*

* Within North Carolina this more economical regulation citation format is used in decisions
of the state's own courts and submissions to them.

North Dakota
•
•

N.D. Admin. Code 75-02-04.1-09(2)(j) ({date if needed}).
N.D.A.C. § 75-02-04.1-09(2)(j).*

* Within North Dakota this more economical regulation citation format is often used in
decisions of the state's own courts and submissions to them.

Ohio
•

Ohio Admin. Code 1501:13-1-02 ({date if needed}).

109

Oklahoma
•
•

Okla. Admin. Code § 715:10-15-10(3) ({date if needed}).
OAC 715:10-15-10(3).*

* Within Oklahoma this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations are referred to.

Oregon
•
•

Or. Admin. R. 471-031-0090 ({date if needed}).
OAR 471-031-0090.*

* Within Oregon this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

Pennsylvania
•

1 Pa. Code § 1.4 ({date if needed}).

Rhode Island
•
•

Code R.I. R. 04 000 010 ({date if needed}).
Code R.I. Reg. 04 000 010 ({date if needed}).*

* Within Rhode Island this slightly different citation format is sometimes used in decisions of
the state's own courts and submissions to them.

South Carolina
•

S.C. Code Regs. 38-005 ({date if needed}).

•

S.C. Code Reg. 38-005.*

* Within South Carolina this slightly different citation format is sometimes used in decisions
of the state's own courts and submissions to them.

110

South Dakota
•
•

Admin. R. S.D. 5:02:08.19 ({date if needed}).
ARSD 5:02:08.19.*

* Within South Dakota this more economical regulation citation format is used in decisions
of the state's own courts and submissions to them.

Tennessee
•

Tenn. Comp. R. & Regs. 0520-4-1-.03 ({date if needed}).

Texas
•
•

Tex. Admin. Code tit. 16, § 23.24 ({date if needed}).
16 TEX. ADMIN. CODE § 23.24.*

* Within Texas this slightly altered citation format is used in decisions of the state's own
courts and submissions to them.

Utah
•

Utah Admin. Code r. 212-8 ({date if needed}).

Vermont
•
•

Code Vt. R. 12 003 001-6 ({date if needed}).
4 Code of Vt. Rules 12 003 001-6.*

* Within Vermont this altered citation format is used in decisions of the state's own courts
and submissions to them.

Virginia
•
•

19 Va. Admin. Code 30-20-40 ({date if needed}).
19 VAC 30-20-40.*

* Within Virginia this more economical regulation citation format is used in decisions of the
state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

111

Washington
•
•

Wash. Admin. Code 173-27-140(1) ({date if needed}).
WAC 173-27-140(1).*

* Within Washington this more economical regulation citation format is used in decisions of
the state's own courts and submissions to them, under circumstances where there is little
ambiguity about which jurisdiction's regulations and which version are referred to.

West Virginia
•
•

W. Va. Code R. § 127-2-3.1 ({date if needed}).
W. Va. C.S.R. § 127-2-3.1.*

* Within West Virginia this more economical regulation citation format is used in decisions
of the state's own courts and submissions to them.

Wisconsin
•
•

Wis. Admin. Code Trans. § 101.04(3) ({date if needed}).
Wis. Admin. Code § Trans. 101.04(3) ({date if needed}).*

* Within Wisconsin, this slightly altered citation format is used in decisions of the state's
own courts and submissions to them.
Where this example has the abbreviation for "Transportation" substitute the abbreviation for
the department issuing rules as abbreviated in them.

Wyoming
•
•

025-220-001 Code Wyo. R. § 4(t) ({date if needed}).
3 Weil's Code of Wyoming Rules, Department of Employment, Workers’ Compensation
Commission, Workers’ Compensation Rules, Regulations and Fee Schedules, ch. 1, §
4(t), 025 220 001-4 ({date if needed}).*

* Within Wyoming this expanded citation format is used in decisions of the state's own
courts and submissions to them.

112

§ 3-420. Regulation Citations – Variants and Special Cases
Illustrations

Authorization of Representative Fees, 74 Fed. Reg. 48381,
48384 (Sept. 23, 2009) (amending 20 C.F.R. § 404.1720).
Revisions to Rules Authorizing the Operation of Low Power
Auxiliary Stations in the 698-806 MHz Band, 75 Fed. Reg.
3639 (Jan. April 22, 2010) (amending 47 C.F.R. pt. 15).
Adopted Permanent Rules Relating to Telephone Assistance
Plans, 34 Minn. Reg. 818 (Dec. 7, 2009) (to be codified at
Minn. R. 7817.0400).
§ 3-450. Agency Adjudications
Illustrations

National Treasury Employees Union, Chapter 65, 57
F.L.R.A. No. 3 (Mar. 12, 2001).
Altercare of Hartville., 321 N.L.R.B. 847 (1996).
H H 3 Trucking Inc., 345 NLRB No. 59 (Sept. 15, 2005),
http://mynlrb.nlrb.gov/link/document.aspx/09031d458007a3
38.

113

§ 3-470. Agency Report Citations
Illustrations

1981 S.E.C. Ann. Rep. 21.
U.S. General Accounting Office, SSA: Enhanced Procedures
and Guidance Could Improve Service and Reduce
Overpayments to Concurrent Beneficiaries 11 (2002).
§ 3-480. Executive Orders and Proclamations
Illustrations

Exec. Order No. 12,893, 59 Fed. Reg. 4233 (Jan. 31, 1994).
Proclamation No. 7202, 3 C.F.R. 48 (2000).
Mich. Exec. Order No. 2003-4 (Feb. 27, 2003),
http://www.michigan.gov/granholm/0,4587,7-168-2197562542--,00.html.
§ 3-490. Attorney General and Other Advisory Opinions
Illustrations

38 Op. Att'y Gen. 98 (1934).
Authority Under the Defense Base Closure and Realignment
Act to Close or Realign National Guard Installations
Without the Consent of State Governors, Op. Off. Legal
Counsel (Aug. 10, 2005).
86 Cal. Att'y Gen. Op. No. 03-105 (June 19, 2003).

114

§ 3-500. Arbitration Decisions Contents | Index | Help | < | >
Illustration

United States - Tax Treatment for "Foreign Sales
Corporations," World Trade Organization No. 108 (Aug. 30,
2002) (Falconer, Chambovey & Seung Wha Chang, Arbs.).
§ 3-600. Court Rules Contents | Index | Help | < | >
Illustrations

Fed. R. Civ. P. 12(b)(6).
Fed. R. Crim. P. 7(b).
Haw. Fam. Ct. R. 106.
N.J. Ct. R. 3:8-3.
§ 3-700. Books Contents | Index | Help | < | >
§ 3-710. Book Citations – Most Common Form
Illustration

2 Calvin W. Corman, Limitation of Actions § 12.1 (1991).
Henry Julian Abraham, Justices, Presidents and Senators
290-95 (5th ed. 2008).
Wayne R. LaFave & Austin W. Scott, Criminal Law § 5.4
(2d ed. 1986).
Eugene F. Scoles et al., Conflict of Laws § 13.20, n.10 (5th
ed. 2010).
For short form examples see § 6-550.
115

§ 3-720. Book Citations – Variants and Special Cases
§ 3-721. Works by Institutional Authors
Illustrations

Enron Corp., 2000 Annual Report 30 (2001).
Nolan J. Malone, U. S. Bureau of the Census, Evaluating
Components of International Migration: Consistency of
2000 Nativity Data (2001).
Research and Public Policy Department, National Urban
League, The Impact of Social Security on Child Poverty 5
(2000).
§ 3-722. Services
Illustrations

Vill. of Grand View v. Skinner, 22 Envtl. L. Rep. (Envtl. L.
Inst.) 20120 (2d Cir. Oct. 24, 1991).
Norling v. Valley Contracting, [2 Wages-Hours] Lab. L.
Rep. (CCH) ¶ 35,543 (D.N.D. June 11, 1991).
Flamme v. Wolf Ins. Agency, [Insurance] Auto. L. Rep.
(CCH) ¶ 18,307 (Neb. Nov. 8, 1991).
§ 3-723. Restatements
Illustrations

Restatement (Second) of Contracts § 30 (1981).
Restatement (Second) of Judgments § 57 cmt. b, illus. 3
(1982).

116

§ 3-724. Annotations
Illustrations

Francis M. Dougherty, Annotation, Insurer's Tort Liability
for Wrongful or Negligent Issuance of Life Policy, 37
A.L.R.4th 972, 974 (1985).
§ 3-800. Articles and Other Law Journal Writing Contents | Index | Help | < | >
§ 3-810. Journal Article Citations – Most Common Form
Illustration

Dan T. Coenen, The Constitutional Case Against Intracircuit
Nonacquiescence, 75 Minn. L. Rev. 1339, 1341 (1991).
For short form examples see § 6-560.
Additional Examples
Steven L. Carter, The Right Questions in the Creation of Constitutional Meaning, 66
B.U. L. Rev. 71 (1986).
Linda Liefland, Career Patterns of Male and Female Lawyers, 35 Buff. L. Rev. 601
(1986).
David A. Strauss, Persuasion, Autonomy, and Freedom of Expression, 91 Colum. L.
Rev. 334 (1991).
Robert F. Nagel, How Useful is Judicial Review in Free Speech Cases?, 69 Cornell L.
Rev. 302 (1984).
Michael Pertschuk & Kenneth M. Davidson, What's Wrong With Conglomerate
Mergers?, 48 Fordham L. Rev. 1 (1979).
Steven G. Calabresi & Kevin H. Rhodes, The Structural Constitution: Unitary Executive,
Plural Judiciary, 105 Harv. L. Rev. 1155, 1158 (1992).
Toni M. Massaro, Shame, Culture and American Criminal Law, 89 Mich. L. Rev. 1880
(1991).
Dan T. Coenen, The Constitutional Case Against Intracircuit Nonacquiescence, 75 Minn.
L. Rev. 1339, 1341 (1991).

117

James Wilson Harshaw III, Not Enough Time?: The Constitutionality of Short Statutes
of Limitations for Civil Child Sexual Abuse Litigation, 50 Ohio St. L.J. 753 (1989).
David A.J. Richards, Originalism Without Foundations, 65 N.Y.U. L. Rev. 1373 (1990)
(reviewing Robert Bork, The Tempting of America: The Political Seduction of the Law).
Edward Rubin, Television and the Experience of Citizenship, 68 Tex. L. Rev. 1155
(1990).
John J. Gibbons, Fictions, 20 Seton Hall L. Rev. 344 (1990).
Herbert Hovenkamp, The First Great Law & Economics Movement, 42 Stan. L. Rev.
993 (1990).
David C. Williams, The Borders of the Equal Protection Clause: Indians as Peoples, 38
UCLA L. Rev. 759 (1991).
Richard A. Epstein, All Quiet on the Eastern Front, 58 U. Chi. L. Rev. 555 (1991).
Rebecca L. Brown, Separated Powers and Ordered Liberty, 139 U. Pa. L. Rev. 1513
(1991).
Naomi R. Cahn, Civil Images of Battered Women: The Impact of Domestic Violence on
Child Custody Decisions, 44 Vand. L. Rev. 1041 (1991).
William R. Stuntz, Warrants and Fourth Amendment Remedies, 77 Va. L. Rev. 881
(1991).
Allan R. Stein, Erie and Court Access, 100 Yale L.J. 1935 (1991).
Frank H. Easterbrook, Substance and Due Process, 1982 Sup. Ct. Rev. 85, 114.
Steven J. Rollins, Perceived Handicap Under the Wisconsin Fair Employment Act, 1988
Wis. L. Rev. 639.

§ 3-820. Journal Articles – Variants and Special Cases
(1) Student Writing by a Named Student
Illustrations

John Moustakas, Note, Group Rights in Cultural Property:
Justifying Strict Inalienability, 74 Cornell L. Rev. 1179,
1183 n.12 (1989).
Betsy Vencil, Comment, 26 Nat. Resources J. 606 (1986).
118

Additional Examples
Christopher M. Walters, Comment, Admission of Testimony on Eyewitness
Identification, 73 Cal. L. Rev. 1402 (1985).
Thomas J. Mahoney, Jr., Note, The Tax Benefit Rule After Hillsboro, 37 Case W. Res. L.
Rev. 362 (1986).
Mary Morton, Note, The Hearsay Rule and Epistemological Suicide, 74 Geo. L.J. 1301
(1986).
Scott H. Brandt, Recent Decision, 64 Temple L. Rev. 1007 (1991).
Kerwin E. Miller, Case Note, 28 How. L.J. 313 (1985).
Lorelei Van Wei, Note, Private Facts Tort: The End Is Here, 52 Ohio St. L.J. 299
(1991).
Stephen J. Legatzke, Note, The Equitable Recoupment Doctrine in United States v.
Dalm: Where's the Equity, 10 Va. Tax Rev. 861 (1991).
Helen L. Parise, Comment, The Proper Extension of Tort Liability Principles in the
Managed Care Industry, 64 Temp. L. Rev. 977 (1991)
J. Brett Pritchard, Note, Conduct and Belief in the Free Exercise Clause: Developments
and Deviations in Lyng v. Northwest Indian Cemetery Protective Association, 76
Cornell L. Rev. 268, 281 (1990).
Brian Victor, Case Comment, The Citizen and the Serpent: State v. Rockholt and
Entrapment in New Jersey, 38 Rutgers L. Rev. 589 (1986).

(2) Unsigned Student Writing
Illustrations

Recent Case, 103 Harv. L. Rev. 1732 (1990).
Recent Development, 1979 Wash. U.L.Q. 1161, 1164.
Recent Development, 104 Harv. L. Rev. 1723 (1991).
Additional Examples
Note, Computer Intellectual Property and Conceptual Severence, 103 Harv. L. Rev.
1046, 1057 (1990).

119

(3) Book Reviews
Illustrations

John M. Balkin, Nested Opposition, 99 Yale L.J. 1669
(1990) (reviewing John M. Ellis, Against Deconstruction
(1989)).
Book Note, Generalizing Justice, 103 Harv. L. Rev. 1384,
1389 (1990) (reviewing Lenore E. Walker, Terrifying Love:
Why Battered Women Kill and How Society Responds
(1989)).
Additional Examples
Gerald Caplan, A Review of Death by Installments by Arthur S. Miller and Jeffrey H.
Bowman, 57 Geo. Wash. L. Rev. 1643 (1989) (book review).
Anthony E. Cook, The Temptation and Fall of Original Understanding, 1990 Duke L.J.
1163 (book review).
Tom A. Glassberg, Book Note, Defending White-Collar Crime: A Game Without Rules,
63 Wash. U. L.Q. 831 (1985) (book review).
Book Note, Selling One's Birth Rights, 102 Harv. L. Rev. 1074 (1989) (reviewing
Martha A. Field, Surrogate Motherhood (1988)).

(4) Symposia and the Like
Illustrations

Project, Nineteenth Annual Review of Criminal Procedure:
United States Supreme Court and Court of Appeals 19881989, 78 Geo. L.J. 699 (1990).
Symposium, Probability and Inference in the Law of
Evidence, 66 B.U. L. Rev. 377 (1986).

120

§ 4-000. ABBREVIATIONS AND OMISSIONS USED IN CITATIONS Contents | Index | Help | <
|>

§ 4-100. Words Abbreviated in Case Names [BB|ALWD]
Set out below is a table of words and their Bluebook abbreviations with links to examples:
A-B | C | D-E | F-L | M-O | P-R | S-Z
Abbreviate the listed words wherever they appear in a party's name that is part of a citation. In
addition, abbreviate any state that is included in a party name. (See § 4-500.) When the case is
being referred to in a sentence of the text itself rather than simply as a citation only the words
starred [*] in the table below should be abbreviated and then only when not at the beginning
of a party's name.
Any other word of eight letters or more not on the following list may also be abbreviated if
the abbreviation chosen saves substantial space and reasonably connotes the original word. As
a consequence of this Bluebook principle case names prepared according to the ALWD
Citation Manual's far more extensive list of "General Abbreviations" will, for the most part,
comply, as well, with The Bluebook. There are a few minor points of divergence, however,
and one systematic difference, on which the ALWD Citation Manual has recently softened its
stance. For a number of words, but following no consistent pattern, The Bluebook uses
contractions (e.g., Eng'r and Int'l, though curiously Envtl.). Prior to the fourth edition, the
ALWD Citation Manual abbreviations used no apostrophes; all ended with periods (e.g., Engr.
and Intl.). The fourth edition authorizes use of contractions as an alternative (e.g., Engr. or
Eng'r, Intl. or Int'l).
Except when the abbreviation list explicitly provides for the plural, the plural of a listed word
is abbreviated by adding an "s" to the abbreviation of the singular.
Thus:
•
•
•

Eng'r Eng'rs
Enter. Enters.
Mfr. Mfrs.

A-B
•
•
•
•
•
•
•

Academy - Acad. «e.g.»
Administrative or Administration - Admin. «e.g.»
Administrator or Administratrix - Adm'[r,x] «e.g.»
Advertising - Adver. «e.g.»
Agriculture or Agricultural - Agric. «e.g.»
Alternative - Alt. «e.g.»
America or American - Am. «e.g.»
121

•
•
•
•
•
•
•
•
•
•
•
•
•
•

And * - & «e.g.»
Associate - Assoc. «e.g.»
Association * - Ass'n «e.g.»
Atlantic - Atl. «e.g.»
Authority - Auth. «e.g.»
Automobile or Automotive - Auto. «e.g.»
Avenue - Ave. «e.g.»
Bankruptcy - Bankr. «e.g.»
Board - Bd. «e.g.»
Broadcast or Broadcasting - Broad. «e.g.»
Brotherhood - Bhd. «e.g.»
Brothers * - Bros. «e.g.»
Building - Bldg. «e.g.»
Business - Bus. «e.g.»

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Casualty - Cas. «e.g.»
Center or Centre - Ctr. «e.g.»
Central - Cent. «e.g.»
Chemical - Chem. «e.g.»
Coalition - Coal. «e.g.»
College - Coll. «e.g.»
Commission - Comm'n «e.g.»
Commissioner - Comm'r «e.g.»
Committee - Comm. «e.g.»
Communication - Commc'n «e.g.»
Community - Cmty. «e.g.»
Company * - Co. «e.g.»
Compensation - Comp. «e.g.»
Condominium - Condo. «e.g.»
Congress or Congressional - Cong. «e.g.»
Consolidated - Consol. «e.g.»
Construction - Constr. «e.g.»
Continental - Cont'l «e.g.»
Cooperative - Coop. «e.g.»
Corporation * - Corp. «e.g.»
Correction, Correctional, or Corrections - Corr. «e.g.»
County - Cnty. «e.g.»

C

D-E
•
•
•
•
•
•

Defense - Def. «e.g.»
Department - Dep't «e.g.»
Detention - Det. «e.g.»
Development - Dev. «e.g.»
Director - Dir. «e.g.»
Discount - Disc. «e.g.»
122

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Distributor or Distributing - Distrib. «e.g.»
District - Dist. «e.g.»
Division - Div. «e.g.»
East or Eastern - E. «e.g.»
Economic, Economical, Economics, or Economy - Econ. «e.g.»
Education or Educational - Educ. «e.g.»
Electric, Electrical, Electricity, or Electronic - Elec. «e.g.»
Employee - Emp. «e.g.»
Employer or Employment - Emp'[r,t] «e.g.»
Engineer - Eng'r «e.g.»
Engineering - Eng'g «e.g.»
Enterprise - Enter. «e.g.»
Entertainment - Entm't «e.g.»
Environment - Env't «e.g.»
Environmental - Envtl. «e.g.»
Equality - Equal. «e.g.»
Equipment - Equip. «e.g.»
Examiner - Exam'r «e.g.»
Exchange - Exch. «e.g.»
Executive - Exec. «e.g.»
Executor or Executrix - Ex'[r,x] «e.g.»
Export, Exportation, or Exporter - Exp. «e.g.»

F-L
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Federal - Fed. «e.g.»
Federation - Fed'n «e.g.»
Fidelity - Fid. «e.g.»
Finance, Financial, or Financing - Fin. «e.g.»
Foundation - Found. «e.g.»
Gender - Gend. «e.g.»
General - Gen. «e.g.»
Government - Gov't «e.g.»
Group - Grp. «e.g.»
Guaranty - Guar. «e.g.»
Hospital - Hosp. «e.g.»
Housing - Hous. «e.g.»
Import, Importation, or Importer - Imp. «e.g.»
Incorporated * - Inc. «e.g.»
Indemnity - Indem. «e.g.»
Independent - Indep. «e.g.»
Industry, Industries, or Industrial - Indus. «e.g.»
Information - Info. «e.g.»
Institute or Institution - Inst. «e.g.»
Insurance - Ins. «e.g.»
International - Int'l «e.g.»
Investment - Inv. «e.g.»
Laboratory - Lab. «e.g.»
123

•
•
•

Liability - Liab. «e.g.»
Limited * - Ltd. «e.g.»
Litigation - Litig. «e.g.»

M-O
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Machine or Machinery - Mach. «e.g.»
Maintenance - Maint. «e.g.»
Management - Mgmt. «e.g.»
Manufacturer - Mfr. «e.g.»
Manufacturing - Mfg. «e.g.»
Maritime - Mar. «e.g.»
Market - Mkt. «e.g.»
Marketing - Mktg. «e.g.»
Mechanic or Mechanical - Mech. «e.g.»
Medical or Medicine - Med. «e.g.»
Memorial - Mem'l «e.g.»
Merchant, Merchandise, or Merchandising - Merch. «e.g.»
Metropolitan - Metro. «e.g.»
Mortgage - Mortg. «e.g.»
Municipal - Mun. «e.g.»
Mutual - Mut. «e.g.»
National - Nat'l «e.g.»
North or Northern - N. «e.g.»
Northeast or Northeastern - Ne. «e.g.»
Northwest or Northwestern - Nw. «e.g.»
Number * - No. «e.g.»
Opinion - Op. «e.g.»
Organization or Organizing - Org. «e.g.»

P-R
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Pacific - Pac. «e.g.»
Partnership - P'ship «e.g.»
Person, Personal, or Personnel - Pers. «e.g.»
Pharmaceutics or Pharmaceuticals - Pharm. «e.g.»
Preserve or Preservation - Pres. «e.g.»
Probation - Prob. «e.g.»
Product or Production - Prod. «e.g.»
Professional - Prof'l «e.g.»
Property - Prop. «e.g.»
Protection - Prot. «e.g.»
Public - Pub. «e.g.»
Publication - Publ'n «e.g.»
Publishing - Publ'g «e.g.»
Railroad - R.R. «e.g.»
124

•
•
•
•
•
•
•
•
•

Railway - Ry. «e.g.»
Refining - Ref. «e.g.»
Regional - Reg'l «e.g.»
Rehabilitation - Rehab. «e.g.»
Reproduction or Reproductive - Reprod. «e.g.»
Resource or Resources - Res. «e.g.»
Restaurant - Rest. «e.g.»
Retirement - Ret. «e.g.»
Road - Rd. «e.g.»

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Savings - Sav. «e.g.»
School or Schools - Sch. «e.g.»
Science - Sci. «e.g.»
Secretary - Sec'y «e.g.»
Security or Securities - Sec. «e.g.»
Service - Serv. «e.g.»
Shareholder - S'holder «e.g.»
Social - Soc. «e.g.»
Society - Soc'y «e.g.»
South or Southern - S. «e.g.»
Southeast or Southeastern - Se. «e.g.»
Southwest or Southwestern - Sw. «e.g.»
Steamship or Steamships - S.S. «e.g.»
Street - St. «e.g.»
Subcommittee - Subcomm. «e.g.»
Surety - Sur. «e.g.»
System or Systems - Sys. «e.g.»

S

T-Z
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Technology - Tech. «e.g.»
Telecommunication - Telecomm. «e.g.»
Telephone or Telegraph - Tel. «e.g.»
Temporary - Temp. «e.g.»
Township - Twp. «e.g.»
Transcontinental - Transcon. «e.g.»
Transport or Transportation - Transp. «e.g.»
Trustee - Tr. «e.g.»
Turnpike - Tpk. «e.g.»
Uniform - Unif. «e.g.»
University - Univ. «e.g.»
Utility - Util. «e.g.»
Village - Vill. «e.g.»
West or Western - W. «e.g.»

125

§ 4-200. Abbreviations for Words Used in Providing Case Histories [BB|ALWD] Contents |
Index | Help | < | >

•
•
•
•
•
•
•
•
•
•
•

acquiescing - acq.
affirmed - aff'd
affirming - aff'g
certiorari - cert.
jurisdiction - juris.
memorandum - mem.
nonacquiescing - nonacq.
probable - prob.
rehearing - reh'g
reversed - rev'd
reversing - rev'g

§ 4-300. Words Omitted in Case Names [BB|ALWD] Contents | Index | Help | < | >
§ 4-300(1) Examples
– Horn v. N.Y. Times Co., 100 N.Y.2d 85, 790 N.E.2d 753, 760 N.Y.S.2d 378 (2003).
not
– Horn v. The N.Y. Times Co., 100 N.Y.2d 85, 790 N.E.2d 753, 760 N.Y.S.2d 378 (2003).
but
– In re The N.Y. Times Co., 837 F.2d 599 (2d Cir. 1988).
– Barlow v. The Queen, [2009] UKPC 30.

Principle 1: Omit "the" when used as the first word of a party name
except:
•
•

when part of name of an object subject to in rem proceeding or
"The King/Queen".
§ 4-300(2) Examples

– Colonial Vill., Ltd. v. Washington Cnty. Bd. of Revision, 2009 Ohio 4975.
not
– Colonial Vill., Ltd. v. Washington Cnty. Bd. of Revision, Colonial Terrace Apartments v.
Washington Cnty. Bd. of Revision, Colonial Terrace Apartments II v. Washington Cnty. Bd.
of Revision, 2009 Ohio 4975.

Principle 2: Omit subsequent actions listed after the first one (when a case consolidates
several different actions).

126

§ 4-300(3) Examples
– Buenz v. Frontline Transp. Co., 227 Ill. 2d 302, 882 N.E.2d 525 (2008).
not
– Buenz v. Frontline Transp. Co., China Ocean Shipping Co. Ams., 227 Ill. 2d 302, 882
N.E.2d 525 (2008).

Principle 3: Omit all parties after the first one listed on each side.
§ 4-300(4) Examples
– In re 123 Court St., 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– In re 123 Court St., Ithaca, New York, the Car, and other chattels, 00 N.Y.S.3d 123
(1999) (fictional citation).
– State v. 123 Court St., 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– State v. Property known as 123 Court St., Ithaca, N.Y., 00 N.Y.S.3d 123 (1999)
(fictional citation).

Principle 4: In "in rem" cases:
•
•

Omit all items after the first one listed.
Omit all words other than the common street address in "in rem" cases involving real
estate.
§ 4-300(5) Examples

– In re Altman, 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– In re Altman on behalf of Harrison, 00 N.Y.S.3d 123 (1999) (fictional citation).
– Vizier ex rel. Prince v. Champion, 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– Vizier on behalf of Prince v. Champion, 00 N.Y.S.3d 123 (1999) (fictional citation).
– Thomas ex rel. Baldwin v. Sommers, 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– In re Thomas ex rel. Baldwin v. Sommers, 00 N.Y.S.3d 123 (1999) fictional citation).
– In re Anita, 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– In the matter of Anita, 00 N.Y.S.3d 123 (1999) (fictional citation).

Principle 5: Treat procedural phrases as follows:
•
•
•

Omit all procedural phrases other than the first.
Reduce all remaining procedural phrases that are roughly equivalent to "on behalf of"
or "for the use of" to ex rel.
In adversarial proceedings omit all procedural phrases other than ex rel.
127

•

Reduce all remaining procedural phrases that are roughly equivalent to "In the matter
of," "Petition of," and the like to In re.
§ 4-300(6) Examples

– Smith v. Jones, 00 N.Y.S.3d 123 (1999) (fictional citation).
not
– Smith v. Jones, Executor, 00 N.Y.S.3d 123 (1999) (fictional citation).

Principle 6: Omit terms like "trustee," "executor," or "administrator" that described a named
party.
§ 4-300(7) Examples
– Dukakis v. Massachusetts, 00 U.S. 123 (1999) (fictional citation).
not
– Dukakis v. Commonwealth of Massachusetts, 00 U.S. 123 (1999) (fictional citation).
– Dukakis v. Commonwealth, 00 Mass. 123, 00 N.E.2d 123 (1999) (fictional citation).
not
– Dukakis v. Massachusetts, 00 Mass. 123, 00 N.E.2d 123 (1999) (fictional citation).

Principle 7: Omit "State of" or its equivalents
except: when citing decisions of the courts of the state in question, in which case omit the
name of the state instead and keep "State" or the equivalent term.
§ 4-300(8) Examples
– Angelo v. Common Council of Syracuse, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123
(1999) (fictional citation).
not
– Angelo v. Common Council of City of Syracuse, 00 N.Y.3d 123, 00 N.E.2d 123, 00
N.Y.S.2d 123 (1999) (fictional citation).
– Tarson v. City of Syracuse Dept. of Pub. Works, 00 N.Y.3d 123, 00 N.E.2d 123, 00
N.Y.S.2d 123 (1999) (fictional citation).
not
– Tarson v. Syracuse Dept. of Pub. Works, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d
123 (1999) (fictional citation).

Principle 8: Omit "City of" or its equivalents
except: when the phrase begins a party name.

128

§ 4-300(9) Examples
– Glen v. Sewer District, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999) (fictional
citation).
not
– Glen v. Sewer District of East Lansing, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123
(1999) (fictional citation).

Principle 9: Omit all locational phrases
except:
•
•

those left following application of the the prior rule about "City of" or
when the omission would leave only one word in the name.
§ 4-300(10) Examples

– Ivan v. United States, 00 U.S. 123 (1999) (fictional citation).
not
– Ivan v. United States of America, 00 U.S. 123 (1999) (fictional citation).

Principle 10: Omit "of America" after "United States".
§ 4-300(11) Examples
– Smith v. Jones, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999) (fictional
citation).
not
– Smith v. Jenny Q. Jones, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999)
(fictional citation).
but
– Smith v. Jenny Q. Jones, Inc., 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999)
(fictional citation).
– In re Anita Q., 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999) (fictional
citation).
– Smith v. Chun Quon, 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999) (fictional
citation).

Principle 11: Omit first and middle names or initials of individuals
except:
•
•
•

when included in the name of a business
when the party's surname is abbreviated
when the party's given name follows the surname (as is true of Chinese, Korean and
Vietnamese names, for example).

129

§ 4-300(12) Examples
– Werner v. Tarson Pools Co., 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123 (1999)
(fictional citation).
not
– Werner v. Tarson Pools Co., Ltd., 00 N.Y.3d 123, 00 N.E.2d 123, 00 N.Y.S.2d 123
(1999) (fictional citation).

Principle 12: Omit "Inc.," "Ltd.," "N.A.," or "F.S.B.," and similar terms if the name also
contains words like "Co.," "Corp.," "R.R.," "Bros.," or "Ass'n" that indicate a business firm.
§ 4-400. Reporters and Courts [BB|ALWD] Contents | Index | Help | < | >
§ 4-410. Reporter and Court Abbreviations – Federal Courts
Supreme Court: «e.g.»
Courts of Appeals: «e.g.»
District Courts: «e.g.»
Other: «e.g.»
§ 4-420. Reporter and Court Abbreviations – The States and D.C.
All fifty states: «e.g.»
§ 4-500. State Abbreviations [BB|ALWD] Contents | Index | Help | < | >
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Alabama - Ala. «e.g.»
Alaska - Alaska «e.g.»
Arizona - Ariz. «e.g.»
Arkansas - Ark. «e.g.»
California - Cal. «e.g.»
Colorado - Colo. «e.g.»
Connecticut - Conn. «e.g.»
Delaware - Del. «e.g.»
District of Columbia - D.C. «e.g.»
Florida - Fla. «e.g.»
Georgia - Ga. «e.g.»
Hawaii - Haw. «e.g.»
Idaho - Idaho «e.g.»
Illinois - Ill. «e.g.»
Indiana - Ind. «e.g.»
Iowa - Iowa «e.g.»
Kansas - Kan. «e.g.»
Kentucky - Ky. «e.g.»
Louisiana - La. «e.g.»
130

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Maine - Me. «e.g.»
Maryland - Md. «e.g.»
Massachusetts - Mass. «e.g.»
Michigan - Mich. «e.g.»
Minnesota - Minn. «e.g.»
Mississippi - Miss. «e.g.»
Missouri - Mo. «e.g.»
Montana - Mont. «e.g.»
Nebraska - Neb. «e.g.»
Nevada - Nev. «e.g.»
New Hampshire - N.H. «e.g.»
New Jersey - N.J. «e.g.»
New Mexico - N.M. «e.g.»
New York - N.Y. «e.g.»
North Carolina - N.C. «e.g.»
North Dakota - N.D. «e.g.»
Ohio - Ohio «e.g.»
Oklahoma - Okla. «e.g.»
Oregon - Or. «e.g.»
Pennsylvania - Pa. «e.g.»
Rhode Island - R.I. «e.g.»
South Carolina - S.C. «e.g.»
South Dakota - S.D. «e.g.»
Tennessee - Tenn. «e.g.»
Texas - Tex. «e.g.»
Utah - Utah «e.g.»
Vermont - Vt. «e.g.»
Virginia - Va. «e.g.»
Washington - Wash. «e.g.»
West Virginia - W. Va. «e.g.»
Wisconsin - Wis. «e.g.»
Wyoming - Wyo. «e.g.»

§ 4-600. Months [BB|ALWD] Contents | Index | Help | < | >
•
•
•
•
•
•
•
•
•
•
•
•

January - Jan.
February - Feb.
March - Mar.
April - Apr.
May - May
June - June
July - July
August - Aug.
September - Sept.
October - Oct.
November - Nov.
December - Dec.
131

§ 4-700. Frequently Cited Journals [BB|ALWD] Contents | Index | Help | < | >
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Boston University Law Review - B.U. L. Rev. «e.g.»
Buffalo Law Review - Buff. L. Rev. «e.g.»
California Law Review - Cal. L. Rev. «e.g.»
Case Western Reserve Law Review - Case W. Res. L. Rev. «e.g.»
Columbia Law Review - Colum. L. Rev. «e.g.»
Cornell Law Review - Cornell L. Rev. «e.g.»
Duke Law Journal - Duke L.J. «e.g.»
Fordham Law Review - Fordham L. Rev. «e.g.»
Georgetown Law Journal - Geo. L.J. «e.g.»
George Washington Law Review - Geo. Wash. L. Rev. «e.g.»
Harvard Law Review - Harv. L. Rev. «e.g.»
Howard Law Journal - How. L.J. «e.g.»
Michigan Law Review - Mich. L. Rev. «e.g.»
Minnesota Law Review - Minn. L. Rev. «e.g.»
New York University Law Review - N.Y.U. L. Rev. «e.g.»
Ohio State Law Journal - Ohio St. L.J. «e.g.»
Rutgers Law Review - Rutgers L. Rev. «e.g.»
Seton Hall Law Review - Seton Hall L. Rev. «e.g.»
Stanford Law Review - Stan. L. Rev. «e.g.»
Supreme Court Review - Sup. Ct. Rev. «e.g.»
Temple Law Review - Temp. L. Rev. «e.g.»
Texas Law Review - Tex. L. Rev. «e.g.»
UCLA Law Review - UCLA L. Rev. «e.g.»
University of Chicago Law Review - U. Chi. L. Rev. «e.g.»
University of Pennsylvania Law Review - U. Pa. L. Rev. «e.g.»
Vanderbilt Law Review - Vand. L. Rev. «e.g.»
Virginia Law Review - Va. L. Rev. «e.g.»
Washington University Law Quarterly - Wash. U. L.Q. «e.g.»
Wisconsin Law Review - Wis. L. Rev. «e.g.»
Yale Law Journal - Yale L.J. «e.g.»

132

§ 4-800. Spacing between Abbreviated Words and Periods in
Abbreviations Contents | Index | Help | < | >
§ 4-810. Spacing between Abbreviated Words [BB|ALWD]
§ 4-810(1) Examples
– David•A.J.•Richards,•Originalism•Without•Foundations,•65•N.Y.U.•L.•Rev.
•1373•(1990)•(reviewing•Robert•Bork,•The•Tempting•of•America:•The•Political
•Seduction•of•the•Law).
– Orange•Cnty.•Agric.•Soc'y,•Inc.•v.•Comm'r,•893•F.2d•529•(2d•Cir.•1990).
– Natural•Res.•Def.•Council•v.•NRC,•216•F.3d•1180•(D.C.•Cir.•2000).
• = space

Principle 1: Successive words abbreviated with a single capital letter are normally not
separated from one another with a space.
Principle 2: Longer abbreviations are separated from one another and from single letter
abbreviations with a space.
Principle 3: In journal titles, successive single letters that refer to an entity are separated from
other single letter abbreviations with a space.
Principle 4: Numbers, including ordinal numbers (2d, 4th), are treated as single letters.
§ 4-820. Periods in Abbreviations [BB|ALWD]
§ 4-820(1) Examples
– David A.J. Richards, Originalism Without Foundations, 65 N.Y.U. L. Rev. 1373 (1990)
(reviewing Robert Bork, The Tempting of America: The Political Seduction of the Law).
– Orange Cnty. Agric. Soc'y, Inc. v. Comm'r, 893 F.2d 529 (2d Cir. 1990).
– Natural Res. Def. Council v. NRC, 216 F.3d 1180 (D.C. Cir. 2000).

Principle 1: In general abbreviations should end in a period.
Principle 2: However, in abbreviations that are contractions ending with an apostrophe and
the last letter of the word should not be followed by a period.
Principle 3: In addition, entities that are commonly referred to by their initials may be
abbreviated using those initials without periods.

133

§ 4-900. Documents from Earlier Stages of a Case [BB|ALWD] Contents | Index | Help | < | >
The most frequently cited and their abbreviations are:
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Affidavit - Aff.
Answer - Answer
Brief - Br.
Complaint - Compl.
Court - Ct.
Declaration - Decl.
Defendant - Def.
Deposition - Dep.
Discovery - Disc.
Document - Doc.
Exhibit - Ex.
Hearing - Hr'g
Interrogatory - Interrog.
Memorandum - Mem.
Motion - Mot.
Opinion - Op.
Petition - Pet.
Plaintiff - Pl.
Record - R.
Transcript - Tr.

134

§ 5-000. UNDERLINING AND ITALICS [BB|ALWD] Contents | Index | Help | < | >
When briefs and memoranda were prepared on typewriters, emphasized text was underlined.
While older citation reference works may still call for underlining, that format has largely
been replaced by the use of italics, made possible by word-processing software and modern
printers.
§ 5-100. In Citations Contents | Index | Help | < | >
The following citation elements should be italicized:
•
•
•
•
•
•
•

case names (including procedural phrases)
book titles
titles of journal articles
introductory signals used in citation sentences or clauses
prior or subsequent history explanatory phrases
words or phrases attributing one cited authority to another source
the cross reference words: "id.," "supra," and "infra"

If underlining is used instead of italics it should continue under successive words that are part
of the same phrase but break between items. When "e.g." appears with another signal the two
together are treated as a single item. Punctuation that is part of any of the above elements is
italicized along with it, but punctuation that separates that element from other parts of the
citation should not be.
§ 5-200. In Text Contents | Index | Help | < | >
The following words or phrases should be italicized when they appear in the text of a brief or
legal memorandum:
•
•
•
•

references to titles or case names in the text without full citation (even those which
would, in full citation, not be underlined)
foreign words that have not been assimilated into lawyer jargon
quoted words that were italicized in the original
emphasized words

135

§ 5-300. Citation Items Not Italicized Contents | Index | Help | < | >
The following citation types or elements should not be italicized:
•
•
•
•
•
•
•
•

constitutions
statutes
restatements
names of reporters and services
names of journals
rules
regulations
other administrative materials

Indeed, all items for which italics is not specified should appear without it.

136

§ 6-000. PLACING CITATIONS IN CONTEXT Contents | Index | Help | < | >
§ 6-100. Quoting [BB|ALWD]
Principle 1: Short quotations (fewer than 50 words) are generally enclosed in quotation
marks «e.g.». Any quotation marks within such a quote are converted to a single mark (').
Principle 2: Longer quotations (50 words or more) and shorter quotations to which the author
wishes to give special emphasis are set off from the text by being indented both right and left
(without quotation marks) «e.g.».
Principle 3: Both forms of quotation are followed immediately by a citation to the quoted
work. (With an indented quotation the citation is not part of the indented material, but begins
flush with the left margin «e.g.».) When the quoted work itself includes a quotation, that
quotation should if possible be attributed to the original work in a parenthetical clause. And
when that quotation shows alterations or omissions that should be indicated with the
parenthetical clause "(alteration in original)".
Principle 4: Changes to a quoted work are shown with square brackets and ellipses (" . . . ")
«e.g.». When omitted material comes at the beginning of a quotation the omission is shown by
capitalizing the first letter of the first quoted word and placing that letter in brackets rather
than with ellipses. Changes in emphasis and omissions of citations or footnotes are indicated
by parenthetical clauses.
§ 6-200. Citations and Related Text [BB|ALWD] Contents | Index | Help | < | >
Principle 1: While footnote citation is the norm for law journal and treatise writing, citations
in memoranda and briefs are integrated with the text «e.g.».
Principle 2: Under most circumstances citations should take the form of citation sentences,
beginning with capital letters and ending with periods, directly following the sentence they
support or the quotation they identify «e.g.». When a citation or citations relate to a portion of
a sentence they should be embedded in the sentence as a citation clause, set off by commas,
directly following that portion «e.g.».
Principle 3: Multiple citations whether within a citation sentence or a citation clause are set
off from one another with semi-colons «e.g.».
§ 6-300. Signals [BB|ALWD] Contents | Index | Help | < | >
Citing an authority without any preceding word to clarify or qualify its connection to the text
represents that the citation directly states the proposition or identifies a quotation or authority
with which the citation is associated «e.g.». There is a standard set of clarifying or qualifying
words used with citations. Placed in front of a citation these words are italicized (or
underlined). When instead they form the verb of a sentence that includes the citation they are
not italicized (or underlined). No comma separates the signal from the rest of the citation,
137

except for "e.g." which needs a comma before and after it. Only the signal beginning a
citation sentence has its initial letter capitalized. The standard clarifying or qualifying words
include:
(a) Signals that indicate support.
•

E.g.,
o

•

Accord
o

•

Authority states the proposition with which the citation is associated. Other
authorities, not cited, do as well «e.g.». "E.g." used with other signals (in which
case it is preceded by a comma) similarly indicates the existence of other
authorities not cited.
Used following citation to authority referred to in text when there are
additional authorities that either state or clearly support the proposition with
which the citation is associated, but the text quotes only one. Similarly, the law
of one jurisdiction may be cited as being in accord with that of another «e.g.».

See
Authority supports the proposition with which the citation is associated either
implicitly or in the form of dicta «e.g.».
See also
o Authority is additional support for the proposition with which the citation is
associated (but less direct than that indicated by "see" or "accord"). "See also"
is commonly used to refer readers to authorities already cited or discussed
«e.g.». The use of a parenthetical explanation of the source material's relevance
following a citation introduced by "see also" is encouraged.
Cf.
o Authority supports by analogy "Cf." literally means "compare." The citation
will only appear relevant to the reader if it is explained. Consequently,
parenthetical explanations of the analogy are strongly recommended «e.g.».
o

•

•

(b) Signals that suggest a useful comparison.
•

Compare ... with ...
o Comparison of authorities that supports proposition. Either side of the
comparison can have more than one item linked with "and" «e.g.». Parenthetical
explanations of comparison are strongly recommended.

(c) Signals that indicate contradiction.
•

Contra
o

•

But see
o

•

Authority directly states the contrary of the proposition with which the citation
is associated «e.g.».
Authority clearly supports the contrary of the proposition with which citation is
associated «e.g.».

But cf.
o

Authority supports the contrary of the position with which the citation is
associated by analogy. Parenthetical explanations of the analogy are strongly
138

recommended. The word "but" is omitted from the signal when it follows
another negative signal «e.g.».
(d) Signals that indicate background material.
•

See generally
o Authority presents useful background. Parenthetical explanations of the source
materials' relevance are encouraged «e.g.».

(e) Combining a signal with "e.g."
•

E.g.,
o

In addition to the cited authority, there are numerous others that state, support,
or contradict the proposition (with the other signal indicating which) but
citation to them would not be helpful or necessary. The preceding signal is
separated from "e.g." by a comma «e.g.».

§ 6-400. Order [BB|ALWD] Contents | Index | Help | < | >
Sometimes multiple citations or "strings" are necessary.
Principle 1: When a series of citations includes material grouped after more than one signal,
the signals should appear in the order in which they are listed in § 6-300.
Principle 2: Section 6-300 breaks signals (and their references) into four different "types": (a)
supportive; (b) comparative; (c) contradictory; and (d) background. Signals of the same type
must be strung together within a single citation sentence and separated by semicolons.
According to The Bluebook signals of different types should be grouped in different citation
sentences. In other words, a period should end the string of authorities indicating support, and
any authorities in contradiction, preceded by the appropriate signal, should follow in a
separate citation sentence. The ALWD Citation Manual allows all to be contained in a single
sentence with only a semicolon separating the four different categories and their signals.
Principle 3: When more than one citation is preceded by the same signal, the citations are
grouped by type in the following order:
•
•
•

•
•
•

constitutions (U.S. first, followed by states in alphabetical order*)
statutes (U.S. first, followed by states in alphabetical order*)
cases (U.S. first, followed by states in alphabetical order* and grouped within each
jurisdiction by court in descending order, with decisions of a single court** arranged
chronologically, most recent first)
regulations (U.S. first, followed by states in alphabetical order*)
books (arranged alphabetically by last name of author)
journal articles (arranged alphabetically by last name of author)

* If the writing concerns the law of a particular state, citations to the constitution, statutes,
cases, and regulations of that state should, however, precede the rest.
139

** The Bluebook and the ALWD Citation Manual take opposing positions on whether the
circuits of the U.S. Courts of Appeals and different districts of the U.S. District Courts should
be treated as separate courts for this purpose. The Bluebook states without qualification that
all circuits should be viewed as one court, while the ALWD Citation Manual specifies that
each circuit and district be treated as a separate court. Neither approach works in all cases. In
a brief to the Second Circuit of the U.S. Courts of Appeals or a U.S. District Court on whom
its decisions are binding, decisions of that circuit should be treated as one court, while those
of other circuits can reasonably be lumped together as those of a single court. The Bluebook's
approach, as applied to courts with subunits, is inappropriate in any context where decisions
of all those circuits or districts or divisions do not carry the same precedential weight.
§ 6-500. Short Form Citations [BB|ALWD] Contents | Index | Help | < | >
Principle: Once a full citation to a case, statute, regulation, book or journal article has been
provided, subsequent references within the same discussion can be less complete. The less
complete or "short form" citation must clearly identify the referenced work. Short form
citations should only be used where the reader will find it easy to return to the full citation.
Short form examples:
•
•
•
•
•

Cases
Constitutions and Statutes
Regulations
Books
Journal Articles

140

§ 6-520. Short Form Citations - Cases
Full Citation
Brown v. Helvering, 291 U.S. 193, 203 (1934).
Short Form Citations
Brown, 291 U.S. at 203.
291 U.S. at 203.
Id. at 203.
The short form should include an identifiable portion of the case name unless it appears in the
passage supported by the citation or it follows immediately after the full citation so that use of
"id." is appropriate.

Full Citation
Opticians Ass'n of Am. v. Ind. Opticians of Am., 920 F.2d 187 (3d Cir. 1990).
Short Form Citation
Opticians Ass'n, 920 F.2d at 187.

Full Citation
United States v. Wilson, 503 U.S. 329 (1992).
Short Form Citation
Wilson, 503 U.S. at 334-36.
not:
United States, 503 U.S. at 334-36
Do NOT use the name of a governmental or other common litigant as the short form name.

141

Full Citation
Hansen v. Ohio Cas. Ins. Co., 239 Conn. 549, 687 A.2d 1262 (1995).
Short Form Citation
Hansen, 239 Conn. at 551, 687 A.2d at 1269.
239 Conn. at 551, 687 A.2d at 1269.
Id. at 551, 687 A.2d at 1269.
In cases of parallel citation include both in the short form.
§ 6-530. Short Form Citations - Constitutions and Statutes
Full Citation
U.S. Const. art. III, § 2, cl. 2.
Short Form Citation
Id.

Full Citation
Narcotics Penalties and Enforcement Act of 1986, Pub. L. No. 99-570, § 1002, 100 Stat.
3207-2 (1986).
Short Form Citations
§ 1002.
Narcotics Penalties and Enforcement Act § 1002.
§ 1002, 100 Stat. 3207-2.

142

Full Citation
42 U.S.C. § 405(c)(2)(C) (2013).
Short Form Citations
42 U.S.C. § 405(c)(2)(C).
§ 405(c)(2)(C).

Full Citation
Vt. Stat. Ann. tit. 9A, § 1-101 (2012).
Short Form Citations
Title 9A, § 1-101.
§ 1-101.

Full Citation
H.R. 3957, 101st Cong., 2d Sess. 2 (1990).
Short Form Citation
H.R. 3957.
§ 6-540. Short Form Citations - Regulations
Full Citation
46 C.F.R. § 292 (2012).
Short Form Citations
46 C.F.R. § 292.
§ 292.

143

Full Citation
Federal Motor Vehicle Safety Standards; Occupant Crash Protection, 57 Fed. Reg. 26,609
(1992).
Short Form Citation
Federal Motor Vehicle Safety Standards, 57 Fed. Reg. 26,609.
§ 6-550. Short Form Citations - Books
Full Citation
E. Allen Farnsworth, Contracts § 9.3 (1982).
Short Form Citations
Id.
Id. § 9.4.
Use supra if not referring to the immediately preceding authority.

Full Citation
Henry Julian Abraham, Justices, Presidents and Senators 390-95 (5th ed. 2008).
Short Form Citations
Abraham, supra.
Abraham, supra at 390.
Use id. if the authority is the same as the immediately preceding authority. Use supra if not
referring to the immediately preceding authority.

144

§ 6-560. Short Form Citations - Journal Articles
Full Citation
Stephen J. Legatzke, Note, The Equitable Recoupment Doctrine in United States v. Dalm:
Where's the Equity, 10 Va. Tax Rev. 861 (1991).
Short Form Citations
Id.
Id. at 862.
Legatzke, supra.
Legatzke, supra at 862.
Use id. if the authority is the same as the immediately preceding authority. Use supra if not
referring to the immediately preceding authority.
§ 6-600. Context Examples Contents | Index | Help | < | >
Adapted from Respondent's Brief, Int'l Soc'y for Krishna Consciousness, Inc. v. Lee,
505 U.S. 672 (1992).
Since the 1974 decision in Lehman v. City of Shaker Heights, 418 U.S. 298 (1974), this Court
has relied upon public forum analysis to decide cases in which persons have sought to use
government property for expressive activity in violation of rules which restrict or prohibit
such activity. See United States v. Kokinda, 497 U.S. 720, 725 (1990).
This Court has held that a site owned by the government is a traditional public forum only if it
is among "those places which 'by long tradition or by government fiat have been devoted to
assembly and debate."' Cornelius, 473 U.S. at 802, quoting, Perry Educ. Ass'n, 460 U.S. at 45.
This description hearkens back to the often-quoted passage from Hague v. CIO, 307 U.S. 496
(1939):
Wherever the title of streets and parks may rest, they have immemorially been held in trust
for the use of the public and, time out of mind, have been used for purposes of assembly,
communicating thoughts between citizens, and discussing public questions. Such use of the
streets and public places has, from ancient times, been a part of the privileges, immunities,
rights, and liberties of citizens.
Id. at 515.
The Port Authority airports' sole purpose of facilitating air travel is reflected in all of their
characteristics - planning, operation, design, usage, financing, lack of integration with
145

neighboring communities, presence of captive audiences, and unique congestion and security
problems. These characteristics both attest to the special purpose of the Port Authority air
terminals and distinguish them from traditional public fora. In previous cases, this Court has
examined the nature of alleged public fora to determine their public forum status. See, e.g.,
Kokinda, 497 U.S. 720; Greer, 424 U.S. 824; Lehman, 418 U.S. 298 .
4. Captive Audiences
The presence of captive audiences in air terminals distinguish such terminals from the
traditional public fora of streets and parks. Captive audiences exist throughout the air
terminals – at enplaning and deplaning points, at ticket counters, security checkpoints,
baggage conveyor belts, and car rental and other ground transportation counters. At all of
these locations, travelers tend to remain in place in order to complete travel-related tasks
(Superintendent's Statement at 58-60 (JA 458); Anderson Affidavit at 9 (JA 488)). See
Doughty, supra note 13, at 7. As noted by Justice Douglas with regard to the patrons of public
transportation vehicles, the rights of such captive audiences "to be free from forced intrusions
on their privacy" would be violated if they were forced to be the object of uninvited
persuasion. Lehman, 418 U.S. at 307 (1974) (Douglas, J., concurring); cf. Consolidated
Edison Co. of N.Y. v. Public Serv. Comm'n, 447 U.S. 530, 542 (1980).
This Court has explicitly stated that a public forum does not exist merely because persons are
freely permitted to enter a government owned site. Indeed, the Court has ". . . expressly
rejected the suggestion that 'whenever members of the public are permitted freely to visit a
place owned or operated by the Government, then that place becomes a "public forum" for
purposes of the First Amendment.'" United States v. Albertini, 472 U.S. 675, 686 (1985)
(quoting Greer, 424 U.S. at 836); see also United States v. Grace, 461 U.S. 171, 177 (1983).
Finally, it is equally clear that the usefulness of government property as a site for expressive
activity does not make such property a traditional public forum under applicable Supreme
Court precedent. In Members of the City Council v. Taxpayers for Vincent, 466 U.S. 789
(1984), which held that lampposts are not public fora for the posting of signs, this Court
rejected in unequivocal terms the proposition that a publicly-owned facility is a public forum
because it would be a useful place for the communication of ideas: "Lampposts can of course
be used as signposts, but the mere fact that government property can be used as a vehicle for
communication does not mean that the Constitution requires such uses to be permitted. Cf.
United States Postal Serv. v. Greenburgh Civic Ass'ns, 453 U.S. at 131." Id. at 814 (footnote
omitted); see also Albertini, 472 U.S. at 686; Greer, 424 U.S. at 838 n.10.
Plaintiffs' reference to the alleged decline of downtown street life by the development of
skyways and other street alternatives in city centers is clearly irrelevant to the issue at bar.
The merits or demerits of such developments should be debated by planning commissions or
zoning boards who determine the nature of our cities. See, e.g., William H. Whyte, City 193221 (1988). Any perceived failure of responsible planning bodies to foster the development of
urban streetscapes provides no basis for holding that the Port Authority air terminals are
public fora.
Second, the alleged role of rail terminals as public fora is irrelevant because rail terminals,
unlike Port Authority air terminals, are located in the center of a city. If the concourse of
146

Grand Central Station or the waiting room of a small town rail depot served as a meeting
place for people going about their daily business, it was because the rest of the community
was a sidewalk's width away. See H. Roger Grant & Charles H. Bohi, The Country Railroad
Station in America 8-9 (1978); William D. Middleton, Grand Central 109 (1978). Clearly, the
same is not true of the Port Authority's air terminals. Although two people in Midtown
Manhattan might agree to meet "under the golden clock" of Grand Central Terminal whether
or not they were going to take a train, see William D. Middleton, Grand Central 109 (1978),
it is highly unlikely that two people who had no intention of taking air flights would agree to
meet at any of the Port Authority airports.
Moreover, contrary to Plaintiff's assertions, as an historical matter, it is far from clear that rail
stations and terminals served as public fora in the First Amendment sense. Plaintiffs fail to
document that solicitation and distribution of literature actually occurred at railroad terminals.
Plaintiffs also ignore the fact that railroad terminals were privately owned, and, therefore, any
solicitation or distribution of literature which took place was at the pleasure of the private
entities which owned the terminals. See generally United Transp. Union v. Long Island R.R.,
455 U.S. 678, 686 (1982); H. Roger Grant & Charles H. Bohi, The Country Railroad Station
in America 11-15 (1978).(22)
The distribution of literature has similar effects on pedestrian flow. Air passengers must alter
their path to avoid the distributor, or pause to take literature and perhaps stop to read it or to
throw it in a wastebin. Significantly, Plaintiff's themselves concede that "literature distribution
. . . might well be as disruptive to a traveller 'hurrying to catch a plane or to arrange ground
transportation' as a request for a voluntary donation." Petition for Writ of Certiorari at 22
(citation omitted). And, of course, if Plaintiffs were entitled to engage in such activity, others
would have the right to do so as well. As noted by this Court in Heffron v. ISKCON, "The
inquiry must not only involve ISKCON, but all other organizations that would be entitled to
distribute, sell or solicit if the . . . rule may not be enforced with respect to ISKCON." 452
U.S. 640, 654 (1981); accord Clark v. Community for Creative Non-Violence, 468 U.S. 288,
296-97 (1984).
It is well established that even in a public forum, the government is not powerless to regulate
First Amendment activity. Although it is true that all communication may not be excluded
from a public forum, content-neutral regulations may be enforced if they are reasonable and
narrowly tailored to serve significant governmental interests, and leave open ample alternative
channels of communication. E.g., Perry Educ. Ass'n v. Perry Local Educators' Ass'n, 460
U.S. at 46; Clark, 468 U.S. at 293. The Port Authority's restriction of solicitation and
distribution of literature to sidewalks adjacent to air terminal buildings satisfies this test.
Adapted from Children of Bedford, Inc. v. Petromelis, 77 N.Y.2d 713, 726-727, 573
N.E.2d 541, 553, 570 N.Y.S.2d 453, 464 (1991), vacated, 112 S.Ct. 859 (1991).
If the only purpose of section 632-a was to compensate victims, however, petitioners'
contention that the State's needs could be met by other, less burdensome means would be
more persuasive. Manifestly, article 22 and the general civil procedures address that need.
Section 632-a provides not only a method for victims to obtain compensation, however, it also
meets other compelling governmental interests. First, it preserves the victim's equitable right
to assets earned by a criminal as a result of the victimization. Compare Executive Law 631
147

with 632-a. If there is no victim a necessary requirement for implementation of the statute is
lacking, section 632-a does not apply and the criminal may discuss the crime without
restraint. E.g., compare Halmi v. Crime Victims Bd., N.Y. L.J., June 5, 1986, at 12 (N.Y. Sup.
Ct. June 4 1986), aff'd, 128 A.D.2d 411 (prostitution is victimless crime) and St. Martins
Press v. Zweibel, N.Y. L.J., Feb. 26, 1990, at 25 (N.Y. Sup. Ct. Feb. 24, 1990) (securities
fraud based on leaking market information) with Simon & Schuster v. Fischetti, 916 F.2d 777
(2d. Cir. 1991) and this case. But if there are victims and the criminal profits from
reenactment or depiction of the crime, then the victims who have been injured by the criminal
act, and the State, which has been called upon to render aid to those victims, should have the
first claim to that money. They should be compensated before the criminal.
Adapted from McCann v. Scaduto, 71 N.Y.2d 164, 182-183, 519 N.E.2d 309, 326, 524
N.Y.S.2d 398, 416-417 (1987).
We reject the above arguments for the Secretary's exercise of an interim rate authority
essentially for the same reasons that the court below rejected them. The Natural Gas Act, like
most modern ratemaking statutes, provides for a plenary ratemaking authority and vests in it
one body, there, the Federal Power Commission. As the Supreme Court held in Tennessee
Gas, an interim authority follows naturally from a plenary authority under the usual
"necessary and proper" clause. What the government has failed to understand in urging upon
us a similar argument in the present case is that such a holding necessarily depends upon the
existence of a plenary authority. In this case the rate developer has none; the scheme set out in
section 5 of the Flood Control Act of 1944 divides rate authority and vests it in two separate
branches of the government. The government's suggested approach assumes the validity of
their conclusion even before the process of deduction has begun. But see Montana Power Co.
v. Edwards, 531 F. Supp. 8 (D. Or. 1981) (adopting the approach attacked in this paragraph);
Pacific Power & Light Co. v. Duncan, 499 F. Supp. 672 (D. Or. 1980) (same); cf. Colorado
River Energy Distribs. Ass'n v. Lewis, 516 F. Supp. 926 (D.D.C. 1981) (correctly relying on
Tennessee Gas in hydroelectric ratemaking case under section 9(c) of the Reclamation Project
Act of 1939, 43 U.S.C. § 485h(c) (1976), which gives the Secretary plenary authority). To
resolve this case, we are forced to examine the substantive provisions of the Flood Control
and DOE Acts, which we have done in the first three Parts of this opinion.
Adapted from Respondent's Brief, United States v. Navajo Nation, No. 01-1375 (Oct.
9, 2002)
A. The Ideal of Tribal Self-Determination Does Not Dilute Trust Duties.
In the space of 20 pages, the Government's brief transforms the modern federal policy
favoring tribal self-determination from a supposed "focus" of IMLA to its "central aim." See
Pet. Br. 18, 19, 20, 38. Contra Kerr-McGee, 471 U.S. at 200. It repeatedly offers, never with
any citation to authority, that the historic requirement of federal approval of Indian land
transactions is merely to give "backstop protection" to the tribes, whatever that might be. E.g.,
Pet. Br. 18, 43, 49. Contra Tuscarora, 362 U.S. at 118-19; Sunderland, 266 U.S. at 234. The
Government unsuccessfully asserted in Mitchell II that the federal policy favoring Indian selfdetermination compromises trust duties. See Brief for the United States, No. 81-1748, at 35.
That argument has gained no force in the intervening 20 years.
148

§ 7-000. CROSS REFERENCE TABLES Contents | Index | Help | < | >
§ 7-100. Introduction
The principles and practices described in this Introduction to Basic Legal Citation are
elaborated in far greater specificity (and with differences noted throughout this work) in two
citation references widely used in U.S. law schools.
This concluding segment contains a set of point by point cross-references to those books.
Tables set out in subsequent sections have been designed to enable users of this introduction
to find the relevant treatment of each citation principle or category of material covered here in
either The Bluebook (§ 7-300) or the ALWD Citation Manual (§ 7-400), whichever they are
working from.
In addition, because the current Bluebook is but the latest in a long succession of editions, it
being the nineteenth, this segment offers an inventory of the more recent changes of
significance. See § 7-200.
A concluding table (§ 7-500) furnishes state by state access to citation examples of the three
most frequently cited categories of primary law material – cases, statutes, and regulations –
noting those points on which the norms and practice of each state diverge from the
prescriptions of the "national" guides.

149

§ 7-200. Significant Changes in The Bluebook: Contents | Index | Help | < | >
19th edition
The nineteenth edition made even fewer significant changes than its immediate predecessor.
The "Bluepages" – the sole title now given the introductory material introduced in the
eighteenth – and accompanying tables expanded from forty-three pages to fifty-one.
Expansion and elaboration occurred throughout, most notably in the concluding set of tables
(which comprise over half the volume). They grew by nearly forty percent. The bulk of that
growth was concentrated in T2's coverage of foreign jurisdictions, from the Argentine
Republic to the Republic of Zambia.
Electronic Media
Finally acknowledging that the Internet has for many types of legal material supplanted print
distribution, The Bluebook now sanctions citation to electronic documents obtained from
reliable online sources "as if they were the original print," permitting the omission of URL
information in such cases.
18th edition
The Bluebook's eighteenth edition made few changes of substance. The book's format was
revised; numerous rules were clarified; the treatment of foreign and international materials
was expanded; and the tables were both added to and extended. The Bluebook continues to
deal predominantly with the citation needs and norms of law journal writing. However, the
material previously relegated to nineteen pages of "practitioner notes" has, in this latest
edition, been expanded into a first section entitled "An Introduction to Basic Legal Citation"
(this work's title since its release in 1993). That section is accompanied by a new set of tables
furnishing references to local (jurisdiction-specific) citation rules and style guides,
information that has been included in the ALWD Citation Manual from the start.
Electronic Media
The Bluebook's coverage of Internet-based material significantly expanded and rationalized.
While the seventeenth edition divided Internet citations into three categories, the eighteenth
reduced the number to two – direct citations of material accessible only online and parallel
citations furnished to facilitate access to material distributed in print, but not widely available
in that form.
17th edition
Introductory Signals
The introductory signal rule changes made by the sixteenth edition were reversed in the
seventeenth. Rule 1.2 now provides as it did prior to 1996. "E.g." is back as a separate signal
and "contra" is restored.
150

Case Name Abbreviations
Rule 10.2.2 no longer spares the first or only word of a party name from abbreviation if it is in
the table of abbreviated words (T.6). In addition, that table has been expanded.
Recognition of Vendor- and Medium-Neutral Case Citations
Rule 10.3.3 acknowledges the spreading phenomenon of court adopted vendor- and mediumneutral citation systems, requires the use of such a system where the jurisdiction has adopted
one. 10.3.1(b) requires the addition of a parallel citation to a regional reporter even though the
rule establishing a vendor, medium-neutral citation system may not.
Listing of Authors
Previously the Bluebook insisted on use of "et al." rather than a full listing of author names
when a book had more than two authors. The revised Rule 15.1.1 loosens up to permit a full
list when "the names of the authors are relevant."
Recognition of Electronic Media
Electronic and other nonprint resources (commercial online systems, public and commercial
internet sites, CD-ROM, Microform and more) have been broken out of Rule 17 (which now
deals only with unpublished and forthcoming sources) and placed in a new Rule 18. (The
former Rules 18, 19, and 20 have been renumbered accordingly.)

151

§ 7-300. Cross Reference Table: The Bluebook

Contents | Index | Help | < | >

References to treatment of this work's topics in The Bluebook: A Uniform System of Citation
(Columbia Law Review Ass'n et al. eds., 19th ed. 2010)
•
•

•

•
•
•

•
•

•

•
•
•

•

•

§ 1-000. What and Why?
o The Bluebook: pp.1-2, B1
§ 2-110. Electronic Sources – Core Elements
o The Bluebook: B10, 18.2 The Internet, 18.3 Commercial Electronic Databases,
18.4 CD-ROM and Other Electronic Storage Media
§ 2-210. Case Citations – Most Common Form
o The Bluebook: B4, Rule 10, 10.2 Case Names, 10.3 Reporters and Other
Sources, 10.4 Court and Jurisdiction, 10.5 Date or Year, T1 United States
Jurisdictions, T6 Case Names and Institutional Authors in Citations, T7 Court
Names, T10 Geographical Terms
§ 2-220. Case Citations – Variants and Special Cases
o The Bluebook: Rule 10, 10.8 Special Citation Forms
§ 2-230. Medium-Neutral Case Citations
o The Bluebook: Rule 10, 10.3.3 Public Domain Format
§ 2-240. Case Citations – Conditional Items
o The Bluebook: Rule 10, 10.6 Parenthetical Information Regarding Cases, 10.7
Prior and Subsequent History, T8 Explanatory Phrases
§ 2-310. Constitution Citations
o The Bluebook: B6, Rule 11, T1 United States Jurisdictions
§ 2-320. Statute Citations – Most Common Form
o The Bluebook: B5, Rule 12, 12.2 Choosing the Proper Citation Form, 12.3
Current Official and Unofficial Codes, T1 United States Jurisdictions
§ 2-340. Statute Citations – Variants and Special Cases
o The Bluebook: Rule 12, 12.4 Session Laws, 12.9 Special Citation Forms, T1
United States Jurisdictions
§ 2-350. Local Ordinance Citations
o The Bluebook: Rule 12, 12.9.2 Ordinances
§ 2-360. Treaty Citations
o The Bluebook: Rule 21, 21.4 Treaties and Other International Agreements
§ 2-410. Regulation Citations – Most Common Form
o The Bluebook: B5, Rule 14, 14.2 Rules, Regulations, and Other Publications,
T1 United States Jurisdictions
§ 2-420. Regulation Citations – Variants and Special Cases
o The Bluebook: Rule 14, 14.2 Rules, Regulations, and Other Publications, T1
United States Jurisdictions
§ 2-450. Agency Adjudication Citations
o The Bluebook: Rule 14, 14.3 Administrative Adjudications and Arbitrations,
T1 United States Jurisdictions

152

•

•

•

•

•
•

•
•
•

•
•

•

•
•

•

§ 2-470. Agency Report Citations
o The Bluebook: Rule 14, 14.2 Rules, Regulations, and Other Publications, T1
United States Jurisdictions
§ 2-480. Executive Orders and Proclamations
o The Bluebook: Rule 14, 14.2 Rules, Regulations, and Other Publications, T1
United States Jurisdictions
§ 2-490. Attorney General and Other Advisory Opinions
o The Bluebook: Rule 14, 14.2 Rules, Regulations, and Other Publications, T1
United States Jurisdictions
§ 2-500. How to Cite Arbitrations
o The Bluebook: Rule 14, 14.3 Administrative Adjudications and Arbitrations,
T1 United States Jurisdictions
§ 2-600. How to Cite Court Rules
o The Bluebook: Rule 12, 12.9.3 Rules of Evidence and Procedure
§ 2-710. Book Citations – Most Common Form
o The Bluebook: B8, Rule 15, 15.1 Author, 15.2 Editor or Translator, 15.3 Title,
15.4 Edition, Publisher, and Date
§ 2-720(1). Works by Institutional Authors
o The Bluebook: Rule 15, 15.1(c) Institutional authors
§ 2-720(2). Services
o The Bluebook: Rule 19, 19.1 Citation Form for Services, T15 Services
§ 2-720(3). Restatements
o The Bluebook: Rule 12, 12.9.5 Model Codes, Restatements, Standards, and
Sentencing Guidelines
§ 2-720(4). Annotations
o The Bluebook: Rule 16, 16.7.6 Annotations
§ 2-810. Journal Article Citations – Most Common Form
o The Bluebook: B9, Rule 16, 16.2 Author, 16.3 Title, 16.4 Consecutively
Paginated Journals, 16.5 Nonconsecutively Paginated Journals and Magazines,
T13 Periodicals
§ 2-820. Journal Article Citations – Variants and Special Cases
o The Bluebook: Rule 16, 16.2 Author, 16.3 Title, 16.4 Consecutively Paginated
Journals, 16.5 Nonconsecutively Paginated Journals and Magazines, T13
Periodicals
§ 2-900. Documents from Earlier Stages of a Case
o The Bluebook: B7, BT1 Court Documents
§ 4-100. Words Abbreviated in Case Names
o The Bluebook: Rule 10, 10.2.1 General Rules for Case Names, 10.2.2
Additional Rules for Case Names in Citations, T6 Case Names and
Institutional Authors in Citations, T10 Geographical Terms
§ 4-200. Words Used in Case Histories
o The Bluebook: T8 Explanatory Phrases

153

•

•
•
•
•
•
•
•
•

•
•
•

•

§ 4-300. Words Omitted in Case Names
o The Bluebook: Rule 10, 10.2.1 General Rules for Case Names, 10.2.2
Additional Rules for Case Names in Citations, T6 Case Names and
Institutional Authors in Citations
§ 4-400. Reporters and Courts
o The Bluebook: T1 United States Jurisdictions
§ 4-500. Territorial Abbreviations
o The Bluebook: T10 Geographic Terms
§ 4-600. Months
o The Bluebook: T12 Months
§ 4-700. Frequently Cited Journals
o The Bluebook: T13 Periodicals
§ 4-810. Spacing between Abbreviated Words
o The Bluebook: Rule 6, 6.1(a) Spacing
§ 4-820. Periods in Abbreviations
o The Bluebook: Rule 6, 6.1(b) Periods
§ 5-000. Underlining and Italics
o The Bluebook: B1
§ 6-100. Quoting
o The Bluebook: B12, Rule 5, 5.1 Formatting of Quotations, 5.2 Alterations &
Quotations Within Quotations, 5.3 Omissions
§ 6-200. Citations and Related Text
o The Bluebook: B2
§ 6-300. Signals
o The Bluebook: B3, Rule 1, 1.2 Introductory Signals
§ 6-400. Order
o The Bluebook: B3.5, Rule 1, 1.3 Order of Signals, 1.4 Order of Authorities
Within Each Signal
§ 6-500. Short Forms
o The Bluebook: B4.2

154

§ 7-400. Cross Reference Table: ALWD Citation Manual Contents | Index | Help | < | >
References to the treatment of this work's topics in ALWD Citation Manual (4th ed. 2010)
•
•

•
•

•
•

•

•
•
•
•
•

•

•

•

§ 1-000. What and Why?
o ALWD Citation Manual: pp. 3-8
§ 2-110. Electronic Sources – Core Elements
o ALWD Citation Manual: 38.0 General Information about Online and
Electronic Citation Formats, 39.0 Westlaw and LexisNexis, 40.0 World Wide
Web Sites, 41.0 Electronic Mail and Messages, 42.0 CD-ROMs and E-Readers
§ 2-210. Case Citations – Most Common Form
o ALWD Citation Manual: 12.0 Cases
§ 2-220. Case Citations – Variants and Special Cases
o ALWD Citation Manual: 12.12 Cases Published Only on LexisNexis or
Westlaw, 12.13 Cases Not Yet Reported, 12.14 Table Cases and Federal
Appendix Cases, 12.15 Cases on the Internet, 12.17 Cases Published Only in a
Looseleaf Service
§ 2-230. Medium-Neutral Case Citations
o ALWD Citation Manual: 12.6 Neutral Citations
§ 2-240. Case Citations – Conditional Items
o ALWD Citation Manual: 12.8 Subsequent History, 12.10 Additional Rules
Concerning Subsequent and Prior History, 12.11 Parenthetical Information
§ 2-250. Citing Unpublished Cases
o ALWD Citation Manual: Sidebar 12.7 Court Rules Prohibiting or Limiting
Citation of Unreported Cases in Briefs
§ 2-310. Constitution Citations
o ALWD Citation Manual: 13.0 Constitutions
§ 2-320. Statute Citations – Most Common Form
o ALWD Citation Manual: 14.0 Statutory Codes, Session Laws, and Slip Laws
§ 2-340. Statute Citations – Variants and Special Cases
o ALWD Citation Manual: 14.0 Statutory Codes, Session Laws, and Slip Laws
§ 2-350. Local Ordinance Citations
o ALWD Citation Manual: 18.0 Local Ordinances
§ 2-360. Treaty Citations
o ALWD Citation Manual: 21.0 Treaties and Conventions to Which the United
States Is a Party, International Sources, and Foreign Sources
§ 2-410. Regulation Citations – Most Common Form
o ALWD Citation Manual: 19.0 Federal Administrative and Executive Materials,
20.0 State Administrative and Executive Materials
§ 2-420. Regulation Citations – Variants and Special Cases
o ALWD Citation Manual: 19.0 Federal Administrative and Executive Materials,
20.0 State Administrative and Executive Materials
§ 2-450. Agency Adjudication Citations
o ALWD Citation Manual: 19.5 Full Citation Format for Agency Decisions, 20.5
Full Citation Format for State Agency Decisions
155

•

•

•

•
•

•

•

•
•

•
•
•
•

•

•
•
•

§ 2-470. Agency Report Citations
o ALWD Citation Manual: 19.14 Other Administrative and Executive Materials,
20.10 Other State Administrative and Executive Materials
§ 2-480. Executive Orders and Proclamations
o ALWD Citation Manual: 19.9 Full Citation Format for Executive Orders,
Proclamations, Determinations, and Reorganization Plans, 20.9 State
Executive Materials
§ 2-490. Attorney General and Other Advisory Opinions
o ALWD Citation Manual: 19.7 Full Citation Format for Attorney General
Opinions and Justice Department Office of Legal Counsel Opinions, 20.7 Full
Citation Format for State Attorney General Opinions
§ 2-500. How to Cite Arbitrations
o ALWD Citation Manual: [Not covered]
§ 2-600. How to Cite Court Rules
o ALWD Citation Manual: 17.0 Court Rules, Ethics Rules and Opinions, and
Jury Instructions
§ 2-710. Book Citations – Most Common Form
o ALWD Citation Manual: 22.0 Books, Treatises, and Other Nonperiodic
Materials
§ 2-720(1). Works by Institutional Authors
o ALWD Citation Manual: 22.0 Books, Treatises, and Other Nonperiodic
Materials, 25.0 Legal Dictionaries, 26.0 Legal Encyclopedias
§ 2-720(2). Services
o ALWD Citation Manual: 28.0 Looseleaf Services and Reporters
§ 2-720(3). Restatements
o ALWD Citation Manual: 27.0 Restatements, Model Codes, Uniform Laws, and
Sentencing Guidelines
§ 2-720(4). Annotations
o ALWD Citation Manual: 24.0 A.L.R. Annotations
§ 2-810. Journal Article Citations – Most Common Form
o ALWD Citation Manual: 23.0 Legal and Other Periodicals
§ 2-820. Journal Article Citations – Variants and Special Cases
o ALWD Citation Manual: 23.0 Legal and Other Periodicals
§ 2-900. Documents from Earlier Stages of a Case
o ALWD Citation Manual: 29.0 Practitioner and Court Documents, Transcripts,
and Appellate Records
§ 4-100. Words Abbreviated in Case Names
o ALWD Citation Manual: 2.0 Abbreviations, 12.2 Case Name, App. 3 General
Abbreviations
§ 4-200. Words Used in Case Histories
o ALWD Citation Manual: 12.8 Subsequent History
§ 4-300. Words Omitted in Case Names
o ALWD Citation Manual: 12.2 Case Name
§ 4-400. Reporters and Courts
o ALWD Citation Manual: 2.0 Abbreviations, 12.4 Reporter Abbreviation, 12.6
Court Abbreviation, App. 4 Court Abbreviations
156

•
•
•

•
•
•
•

•
•
•
•

§ 4-500. Territorial Abbreviations
o ALWD Citation Manual: 2.0 Abbreviations, App. 3 General Abbreviations
§ 4-600. Months
o ALWD Citation Manual: 2.0 Abbreviations, App. 3 General Abbreviations
§ 4-700. Frequently Cited Journals
o ALWD Citation Manual: 2.0 Abbreviations, App. 5 Abbreviations for Legal
Periodicals
§ 4-810. Spacing between Abbreviated Words
o ALWD Citation Manual: 2.2 Spacing for Abbreviations
§ 4-820. Periods in Abbreviations
o ALWD Citation Manual: 2.0 Abbreviations, App. 3 General Abbreviations
§ 5-000. Underlining and Italics
o ALWD Citation Manual: 1.0 Typeface for Citations
§ 6-100. Quoting
o ALWD Citation Manual: 47.0 Quotations, 48.0 Altering Quoted Material, 49.0
Omissions within Quoted Material
§ 6-200. Citations and Related Text
o ALWD Citation Manual: 43.0 Citation Placement and Use
§ 6-300. Signals
o ALWD Citation Manual: 44.0 Signals
§ 6-400. Order
o ALWD Citation Manual: 45.0 Order of Cited Authorities
§ 6-500. Short Forms
o ALWD Citation Manual: 11.0 Introduction to Full and Short Citation Formats

157

§ 7-500. Table of State-Specific Citation Norms and Practices Contents | Index | Help | < | >
•
•
•
•
•

Ala. | Alaska | Ariz. | Ark. | Cal. | Colo. | Conn. | Del. | D.C. | Fla. | Ga. | Haw.
Idaho | Ill. | Ind. | Iowa | Kan. | Ky. | La. | Me. | Md. | Mass. | Mich. | Minn.
Miss. | Mo. | Mont. | Neb. | Nev. | N.H. | N.J. | N.M. | N.Y. | N.C. | N.D. | Ohio
Okla. | Or. | Pa. | R.I. | S.C. | S.D. | Tenn. | Tex. | Utah | Vt. | Va. | Wash.
W. Va. | Wis. | Wyo.

The following table provides links to the citation forms for cases, statutes, and regulations in
all fifty states and the District of Columbia. For each it also provides a sample of in-state
citation practice drawing upon a decision of the state's highest court and notes any explicit
citation rules governing briefs and memoranda submitted to that court.
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Alabama [Cases] [Statutes] [Regulations] [Examples and Rules]
Alaska [Cases] [Statutes] [Regulations] [Examples and Rules]
Arizona [Cases] [Statutes] [Regulations] [Examples and Rules]
Arkansas [Cases] [Statutes] [Regulations] [Examples and Rules]
California [Cases] [Statutes] [Regulations] [Examples and Rules]
Colorado [Cases] [Statutes] [Regulations] [Examples and Rules]
Connecticut [Cases] [Statutes] [Regulations] [Examples and Rules]
Delaware [Cases] [Statutes] [Regulations] [Examples and Rules]
District of Columbia [Cases] [Statutes] [Regulations] [Examples and Rules]
Florida [Cases] [Statutes] [Regulations] [Examples and Rules]
Georgia [Cases] [Statutes] [Regulations] [Examples and Rules]
Hawaii [Cases] [Statutes] [Regulations] [Examples and Rules]
Idaho [Cases] [Statutes] [Regulations] [Examples and Rules]
Illinois [Cases] [Statutes] [Regulations] [Examples and Rules]
Indiana [Cases] [Statutes] [Regulations] [Examples and Rules]
Iowa [Cases] [Statutes] [Regulations] [Examples and Rules]
Kansas [Cases] [Statutes] [Regulations] [Examples and Rules]
Kentucky [Cases] [Statutes] [Regulations] [Examples and Rules]
Louisiana [Cases] [Statutes] [Regulations] [Examples and Rules]
Maine [Cases] [Statutes] [Regulations] [Examples and Rules]
Maryland [Cases] [Statutes] [Regulations] [Examples and Rules]
Massachusetts [Cases] [Statutes] [Regulations] [Examples and Rules]
Michigan [Cases] [Statutes] [Regulations] [Examples and Rules]
Minnesota [Cases] [Statutes] [Regulations] [Examples and Rules]
Mississippi [Cases] [Statutes] [Regulations] [Examples and Rules]
Missouri [Cases] [Statutes] [Regulations] [Examples and Rules]
Montana [Cases] [Statutes] [Regulations] [Examples and Rules]
Nebraska [Cases] [Statutes] [Regulations] [Examples and Rules]
Nevada [Cases] [Statutes] [Regulations] [Examples and Rules]
New Hampshire [Cases] [Statutes] [Regulations] [Examples and Rules]
New Jersey [Cases] [Statutes] [Regulations] [Examples and Rules]
New Mexico [Cases] [Statutes] [Regulations] [Examples and Rules]
New York [Cases] [Statutes] [Regulations] [Examples and Rules]
158

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

North Carolina [Cases] [Statutes] [Regulations] [Examples and Rules]
North Dakota [Cases] [Statutes] [Regulations] [Examples and Rules]
Ohio [Cases] [Statutes] [Regulations] [Examples and Rules]
Oklahoma [Cases] [Statutes] [Regulations] [Examples and Rules]
Oregon [Cases] [Statutes] [Regulations] [Examples and Rules]
Pennsylvania [Cases] [Statutes] [Regulations] [Examples and Rules]
Rhode Island [Cases] [Statutes] [Regulations] [Examples and Rules]
South Carolina [Cases] [Statutes] [Regulations] [Examples and Rules]
South Dakota [Cases] [Statutes] [Regulations] [Examples and Rules]
Tennessee [Cases] [Statutes] [Regulations] [Examples and Rules]
Texas [Cases] [Statutes] [Regulations] [Examples and Rules]
Utah [Cases] [Statutes] [Regulations] [Examples and Rules]
Vermont [Cases] [Statutes] [Regulations] [Examples and Rules]
Virginia [Cases] [Statutes] [Regulations] [Examples and Rules]
Washington [Cases] [Statutes] [Regulations] [Examples and Rules]
West Virginia [Cases] [Statutes] [Regulations] [Examples and Rules]
Wisconsin [Cases] [Statutes] [Regulations] [Examples and Rules]
Wyoming [Cases] [Statutes] [Regulations] [Examples and Rules]

Alabama: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from White-Spunner Constr., Inc. v. Constr. Completion Co., LLC,
103 So. 3d 781 (Ala. 2012)
....
As required by § 39-1-1(a), Ala. Code 1975, White-Spunner subsequently obtained two
payment bonds from Hartford, one of which would compensate Auburn in the event WhiteSpunner failed to perform under the contract, the other of which would be used to compensate
subcontractors and suppliers in the event White-Spunner failed to do so in a timely fashion.
....
We begin our examination of the labor-broker issue by looking to § 34-8-1 et seq., Ala. Code
1975, the chapter of the Alabama Code governing the licensing of contractors. This Court
succinctly described its approach when interpreting statutes in DeKalb County LP Gas Co. v.
Suburban Gas, Inc., 729 So. 2d 270, 275-76 (Ala. 1998). . . .
Importantly, White-Spunner and Hartford emphasize, it is undisputed that Buena Vista
employees did not work simply as consultants, equipment installers, or performers of menial
labor. Rather, framing is specifically recognized as a construction activity by the Licensing
Board for General Contractors. See Ala. Administrative Code (Licensing Board for General
Contractors), Regulation 230-X-1-.27.

159

....
CCC nevertheless argues that Buena Vista did not engage in contracting because, it argues,
the employees supplied by Buena Vista effectively became CCC employees and employees of
a licensed contractor are not required to be licensed themselves. Cooper v. Johnston, 283 Ala.
565, 569, 219 So. 2d 392, 395 (1969).
....
Ala. R. App. P. 28, http://judicial.alabama.gov/library/rules/ap28.pdf.
(a) Brief of the Appellant/Petitioner.
The brief of the appellant or the petitioner, if a petition for a writ of certiorari is granted and
the writ issues, shall comply with the form requirements of Rule 32. In addition, the brief of
the appellant or the petitioner shall contain under appropriate headings and in the order here
indicated:
....
(10) Argument. An argument containing the contentions of the appellant/petitioner with
respect to the issues presented, and the reasons therefor, with citations to the cases, statutes,
other authorities, and parts of the record relied on. Citations of authority shall comply with the
rules of citation in the latest edition of either The Bluebook: A Uniform System of Citation or
ALWD [Association of Legal Writing Directors] Citation Manual: A Professional System of
Citation or shall otherwise comply with the style and form used in opinions of the Supreme
Court of Alabama. Citations shall reference the specific page number(s) that relate to the
proposition for which the case is cited; . . . .

Alaska: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State v. Dupier, 118 P.3d 1039 (Alaska 2005)
....
The court of appeals summarized the charges against Dupier, Miller, and Twohy and the trial
court proceedings as follows . . . State v. Dupier, 74 P.3d 922, 927-28 (Alaska App. 2003).
....
The facts of this case are undisputed. Appellees John Dupier, Rodman E. Miller, and Philip J.
Twohy each held Individual Fishing Quotas (IFQs) to fish in federal waters. In 2001, after
fishing legally in federal waters, the fishers separately attempted to land their catches in
Alaska without first obtaining state permits from the Commercial Fisheries Entry
Commission (CFEC). None of the fishers attempted to fish in state waters. The State charged
160

the fishers with possessing commercially taken fish in state waters without having a valid
interim-use permit, in violation of 20 AAC 05.110.
....
The scope of the CFEC's authority to require permits within state waters turns on the language
in the Alaska statutes governing interim-use permits, particularly AS 16.43.210(a), but also
AS 16.43.140(a), AS 16.10.267(a)(1), and AS 16.05.675. Following the court of appeals
decision in this case, the legislature amended AS 16.43.210(a) so that it is now clear that the
CFEC may issue interim-use permits for all Alaska fisheries, regardless of whether the fishery
is subject to limited entry.
....
The State argues that the 2004 amendment to AS 16.43.210(a) serves as a legislative
clarification of pre-existing law. But in Hillman v. Nationwide Mut. Fire Ins. Co., we
reasoned: "While the legislature is fully empowered to declare present law by legislation, it is
not institutionally competent to issue opinions as to what a statute passed by an earlier
legislature meant." 758 P.2d 1248, 1252-53 (Alaska 1988). We have followed the Hillman
rule in a number of subsequent cases. See State, Dep't of Revenue v. OSG Bulk Ships, Inc.,
961 P.2d 399, 406 n.13 (Alaska 1998); Univ. of Alaska v. Tumeo, 933 P.2d 1147, 1156
(Alaska 1997); Hickel v. Cowper, 874 P.2d 922, 925 n.7 (Alaska 1994); Flisock v. State, Div.
of Ret. & Benefits, 818 P.2d 640, 645 (Alaska 1991); Wrangell Forest Prods. v. Alderson, 786
P.2d 916, 918 n.1 (Alaska 1990). In this case, we decline to treat the 2004 amendment as a
legislative clarification of the pre-existing law.
....
Alaska R. App. P. 212(c), http://www.state.ak.us/courts/app.htm#212.
(c) Substantive Requirements.
(1) Brief of Appellant.
The brief of the appellant shall contain the following items under appropriate headings and in
the order here indicated:
....
(I) An argument section, which shall contain the contentions of the appellant with respect to
the issues presented, and the reasons therefor, with citations to the authorities, statutes and
parts of the record relied on. The section may be preceded by a summary. Each major
contention shall be preceded by a heading indicating the subject matter. References to the
record shall conform to the requirements of subparagraph (c)(8).
....
(8) References in Briefs to the Record.
161

(A) References in Cases in Which Excerpts are Prepared.
References in the briefs to parts of the record reproduced in an excerpt shall be to the pages of
the excerpt at which those parts appear. The form for references to pages of the excerpt is
[Exc. ____ ]. Briefs may reference parts of the record not reproduced in an excerpt. The form
for references to pages of the transcript is [Tr. ___ ] and to pages of the trial court file is
[R.___ ]. The form for references to untranscribed portions of the electronic record is [CD (#),
at Time 00:00:00 or Tape (#), at Log 00:00:00]
....
Arizona: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Ry-Tan Constr., Inc. v. Wash. Elem. Sch. Dist. No. 6, 210 Ariz.
419, 111 P.3d 1019 (2005)
....
¶17 Section 27 of the Restatement (Second) of Contracts provides that:
Manifestations of assent that are in themselves sufficient to conclude a contract will not be
prevented from so operating by the fact that the parties also manifest an intention to prepare
and adopt a written memorial thereof; but the circumstances may show that the agreements
are preliminary negotiations.
Restatement (Second) of Contracts § 27 (1981). In support of the proposition that Arizona has
adopted this section, the court refers to three recent decisions of the court of appeals. See
Tabler v. Indus. Comm'n, 202 Ariz. 518, 521 ¶10, 47 P.3d 1156, 1159 (App. 2002); Johnson
Int'l, Inc. v. City of Phoenix, 192 Ariz. 466, 470-71 ¶26, 967 P.2d 607, 611-12 (App. 1998);
AROK Constr. Co. v. Indian Constr. Servs., 174 Ariz. 291, 297, 848 P.2d 870, 876 (App.
1993).
....
¶19 Ry-Tan also argues that the Arizona School District Procurement Code (the Code), Ariz.
Admin. Code (A.A.C.) R7-2-1001 to R7-2-1195, dramatically altered the landscape of school
procurement contracts and effectively displaced the common law rule of Covington. The state
board of education adopted the Code in 1987 pursuant to legislative authority. A.R.S. § 15213.J (Supp. 2004). By its terms, the Code governs the "expenditure of public monies" for a
school district's procurement of "construction, materials and services." A.A.C. R7-2-1002.A.
¶20 The legislature, of course, can modify or abrogate the common law. To do so, however, it
must express its intent clearly and, "absent a clear manifestation of legislative intent to
abrogate the common law, we interpret statutes with every intendment in favor of consistency
with the common law." Pleak v. Entrada Prop. Owners' Ass'n, 207 Ariz. 418, 422 ¶12, 87
P.3d 831, 835 (2004) (citation omitted).
....
162

Ariz. R. Civ. App. P. 13(a), http://azrules.westgroup.com/.
Rule 13. Briefs
(a) Brief of the Appellant.
The brief of the appellant shall concisely and clearly set forth under the appropriate headings
and in the order here indicated:
....
(6) An argument which shall contain the contentions of the appellant with respect to the issues
presented, and the reasons therefor, with citations to the authorities, statutes and parts of the
record relied on. The argument may include a summary. With respect to each contention
raised on appeal, the proper standard of review on appeal shall be identified, with citations to
relevant authority, at the outset of the discussion of that contention. Citation of authorities
shall be to the volume and page number of the official reports and also when possible to the
unofficial reporters.

Note: The same text appears in the rules of criminal procedure. Ariz. R. Crim. P.
31.13(c)(1)(vi).

Arkansas: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Hinojosa v. State, 2009 Ark. 301
....
Hinojosa filed a motion to suppress, contending that his statements and the physical evidence
were illegally seized as a result of an unlawful traffic stop. Sergeant Drown testified at the
suppression hearing that he stopped Hinojosa because the license plate frame on his truck
obscured the identification of the plate's issuing state in violation of Ark. Code Ann. § 27-14716. Hinojosa asserted that the license plate cover did not violate Arkansas or Arizona law,
and that Sergeant Drown's mistake of law rendered the traffic stop without probable cause
and, therefore, illegal. The circuit court denied the motion to suppress in an order issued on
November 5, 2007, and filed a letter containing its findings regarding the suppression motion
the same day. Quoting from Travis v. State, 331 Ark. 7, 959 S.W.2d 32 (1998) and Burris v.
State, 330 Ark. 66, 73, 954 S.W.2d 209, 213 (1997), the trial court stated in the letter of
findings that the supreme court had previously held that a law enforcement officer's mistake
of law does not negate probable cause; instead, "all that is required is that the officer had
probable cause to believe that a traffic violation had occurred." Hinojosa entered a conditional
plea of guilty, reserving his right to appeal the suppression ruling under Ark. R. Crim. P.
24.3(b), and filed a timely notice of appeal.
163

....
When this court grants a petition for review of a decision by the court of appeals, it reviews
the case as though it had originally been filed with this court. Brookshire v. Adcock, 2009
Ark. 207, 307 S.W.3d 22. In reviewing a circuit court's denial of a motion to suppress
evidence, the appellate court conducts a de novo review based on the totality of the
circumstances, reviewing findings of historical facts for clear error and determining whether
those facts give rise to reasonable suspicion or probable cause, giving due weight to
inferences drawn by the circuit court. Sims v. State, 356 Ark. 507, 157 S.W.3d 530 (2004).
This court will reverse the circuit court only if the ruling is clearly against the preponderance
of the evidence. Id. Additionally, this court defers to the circuit court's superior position to
judge the credibility of witnesses. Id.
....
Ark. Sup. Ct. & Ct. App. R. 4-2(a), 5-2(b), https://courts.arkansas.gov/rules-andadministrative-orders/rules-of-the-supreme-court-and-court-of-appeals-of-thestate-of-arkansas.
Rule 4-2. Contents of briefs.
(a) Contents.
The contents of the brief shall be in the following order:
....
(7) Argument. Arguments shall be presented under subheadings numbered to correspond to
the outline of points to be relied upon. For each issue, the applicable standard of review shall
be concisely stated at the beginning of the discussion of the issue. Citations of decisions of the
Arkansas Supreme Court and Court of Appeals must be from the official reports, and all
citations to both official and unofficial reports shall follow the format prescribed in Rule 5-2.
All citations of decisions of any other court must state the style of the case and cite the official
reporter (including a regional reporter so designated by the issuing court) in which the case is
found. If the case is also reported by unofficial publishers, including an unofficial electronic
database, one of these should also be cited. Reference in the argument portion of the parties’
briefs to material found in the abstract and addendum shall be followed by a reference to the
page number of the abstract or addendum at which such material may be found. . . .
Rule 5-2. Opinions.
....
(b) Official Reports.
(1) The Arkansas Reports and the Arkansas Appellate Reports shall contain the official report
of decisions of the Supreme Court and Court of Appeals issued before February 14, 2009. The
official report of decisions issued after that date shall be an electronic file created,
164

authenticated, secured, and maintained by the Reporter of Decisions on the Arkansas
Judiciary website.
(2) After an opinion is announced, the Reporter shall post a preliminary report of the
opinion’s text on the website. This version is subject to editorial corrections. After the
mandate has issued, and any needed editorial corrections are made, the Reporter shall replace
the preliminary report with an authenticated and secure electronic file containing the
permanent and final report of the decision.
(3) Every report of every decision shall contain an official citation created by the Reporter.
This citation shall include the year in which the decision was issued, the abbreviated name of
the issuing court, and the sequential appellate decision number for the year. For example, the
citation White v. Green, 2010 Ark. 171, reflects that the decision was issued in 2010, by the
Arkansas Supreme Court, and was the one hundred seventy-first opinion issued by that court
that calendar year. The citation Roe v. State, 2010 Ark. App. 745, reflects that this decision
was made by the Court of Appeals and was the seven hundred forty-fifth appellate opinion
issued by that court in calendar year 2010.
(c) Precedential Value. Every Supreme Court and Court of Appeals opinion issued after July
1, 2009, is precedent and may be relied upon and cited by any party in any proceeding.
Opinions of the Supreme Court and Court of Appeals issued before July 1, 2009, and not
designated for publication shall not be cited, quoted, or referred to by any court or in any
argument, brief, or other materials presented to any court (except in continuing or related
litigation upon an issue such as res judicata, collateral estoppel, or law of the case).
(d) Uniform citation.
(1) Decisions included in the Arkansas Reports and Arkansas Appellate Reports shall be cited
in all court papers by referring to the volume and page where the decision can be found and
the year of the decision. Parallel citations to the regional reporter, if available, are required.
Pinpoint citations to specific pages are strongly encouraged. For example:
Smith v. Jones, 338 Ark. 556, 558, 999 S.W.2d 669, 670 (1999).
Doe v. State, 74 Ark. App. 193, 198, 45 S.W.3d 860, 864 (2001).
(2) Published decisions issued between February 14, 2009, and July 1, 2009, and all decisions
issued after July 1, 2009, and available on the Arkansas Judiciary website shall be cited in all
court papers by referring to the case name, the year of the decision, the abbreviated court
name, and the appellate decision number. Arkansas Supreme Court shall be abbreviated
“Ark.” Arkansas Court of Appeals shall be abbreviated “Ark. App.” Parentheticals containing
a date or court abbreviation shall not be used. Parallel citations to the regional reporter, if
available, are required. If the regional reporter citation is not available, then parallel citations
to unofficial sources, including unofficial electronic databases, may be provided. Pinpoint
citations to specific pages are strongly encouraged. A pinpoint citation to the official version
of a decision on the Arkansas Judiciary website shall refer to the page of the electronic file
where the matter cited appears. For example:
165

Smith v. Hickman, 2009 Ark. 12, at 1, 273 S.W.3d 340, 343.
Doe v. State, 2009 Ark. App. 318, at 7, 2009 WL 240613, at *8.
White v. Green, 2010 Ark. 171, at 3, 2010 WL 3109899, at *2.
Roe v. State, 2010 Ark. App. 745, at 6, 279 S.W.3d 495, 497.
(3) When an unpublished decision may be cited in continuing or related litigation pursuant to
subdivision (c), the opinion’s date determines the citation form. Opinions issued before
February 14, 2009, shall be cited by referring to the case name, the appellate docket number,
the abbreviated name of the issuing court and the complete date of the opinion in the first
parenthetical, and including “unpublished” in a second parenthetical. Opinions issued after
February 14, 2009, and before July 1, 2009, shall be cited by referring to the case name, the
year of the decision, the abbreviated court name, the appellate decision number, and including
“unpublished” in a parenthetical. Parallel citations to unofficial sources, including unofficial
electronic databases, may be provided. For example:
Holt v. Newbern, No. CA07-345, slip op. at 4, 2008 WL 30117, at *2 (Ark. App. Apr. 16,
2008) (unpublished).
Byrd v. Battle, 2009 Ark. App. 114, at 8, 2009 WL 47129, at *6 (unpublished).

California: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Zuckerman v. Bd. of Chiropractic Exam'rs, 29 Cal. 4th 32, 53
P.3d 119, 124 Cal. Rptr. 2d 701 (2002)
....
Under California law, the State Board of Chiropractic Examiners (Board) may discipline any
chiropractor who engages in professional misconduct. A chiropractor accused of misconduct
is entitled to a hearing before an administrative law judge, whose proposed decision is
reviewed by the Board. A chiropractor found to have committed misconduct may be ordered
to pay the "reasonable costs of investigation and prosecution of the case," including attorney
fees, that the Board incurred "up to the date of the hearing . . . ." ( Cal. Code Regs., tit. 16, §
317.5.)
....
Hearings are ordinarily held before an administrative law judge employed by the Office of
Administrative Hearings. ( Gov. Code, §§ 11502, 11517.) After a hearing, the administrative
law judge submits a proposed decision to the Board (id., § 11517, subd. (c)), which may adopt
it, reduce the proposed penalty, or, as occurred in this case, reject the proposed decision and
decide the case itself. If the Board chooses the latter option, it may base its decision on the
record of the hearing before the administrative law judge (as occurred here) or it may take
166

new evidence. (Ibid.) The Board's decisions are subject to judicial review by administrative
mandamus. ( Code Civ. Proc., § 1094.5.)
....
Zuckerman argues that regulation 317.5 is facially unconstitutional. He claims it violates his
due process rights by discouraging chiropractors whom the Board has accused of misconduct
from requesting a hearing on the charges. We evaluate the merits of a facial challenge by
considering [*39] "only the text of the measure itself, not its application to the particular
circumstances of an individual." ( Tobe v. City of Santa Ana (1995) 9 Cal. 4th 1069, 1084, [40
Cal. Rptr. 2d 402, 892 P.2d 1145].) A plaintiff challenging the facial validity of a statute
"cannot prevail by suggesting that in some future hypothetical situation constitutional
problems may possibly arise as to the particular application of the statute." ( Pacific Legal
Foundation v. Brown (1981) 29 Cal.3d 168, 180, [172 Cal. Rptr. 487, 624 P.2d 1215].)
....
Zuckerman also argues that the Board's enabling legislation does not authorize regulation
317.5, and that the regulation therefore exceeds the Board's jurisdiction. The Court of Appeal
summarily rejected the claim, relying on Oranen v. State Board of Chiropractic Examiners
(1999) 77 Cal. App. 4th 258, 261-263 [90 Cal. Rptr. 2d 287], which held that regulation 317.5
is authorized by sections 4 and 10 of the Act. We do not address this issue because it is not
within the scope of our order granting the Board's petition for review.
....
Cal. Ct. R. 1.200,
http://www.courtinfo.ca.gov/cms/rules/index.cfm?title=one&linkid=rule1_200.
Rule 1.200 Format of Citations
Citations to cases and other authorities in all documents filed in the courts must be in the style
established by either the California Style Manual or The Bluebook: A Uniform System of
Citation, at the option of the party filing the document. The same style must be used
consistently throughout the document.
Cal. Ct. R. 3.1113,
http://www.courtinfo.ca.gov/cms/rules/index.cfm?title=three&linkid=rule3_1113.
(c) Case citation format
A case citation must include the official report volume and page number and year of decision.
The court must not require any other form of citation.

167

Colorado: Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Colo. Oil & Gas Conservation Comm'n v. Grand Valley Citizens'
Alliance, 2012 CO 52, 279 P.3d 646
¶1 Grand Valley Citizens’ Alliance, along with Cary Weldon, Ruth Weldon, Wesley Kent,
Marcia Kent, and Western Colorado Congress (collectively, “GVC”) filled a complaint
against the Colorado Oil and Gas Conversation Commission and others (the “Commission”)
alleging that it was entitled to a hearing on an application for permit to drill (“APD”) pursuant
to section 34-60-108(7), C.R.S. (2011), of the Oil and Gas Conservation Act (the “Act”) and
section 24-4-105, C.R.S. (2011), of the Colorado Administrative Procedure Act. The trial
court dismissed the complaint opf the ground that GVC had no standing to request a hearing.
¶2 GVC appealed and the court of appeals reversed. . . .
....
¶15 Here, the Commission promulgated a rule stating that any person seeking to drill must file
an APD. 2 Colo. Code Regs. § 404-1:303.a (as amended 2009). However, only the operator,
surface owner, or the relevant local government may request a hearing on an APD under the
Commission’s rule. 2 Colo. Code Regs. § 404-1:503.b.7 (as amended 2009). GVC cannot
seek a hearing under the Commission’s rule because it is not the operator, surface owner, or
relevant local government.
¶16 This is not to say, however, that GVC cannot participate in the process and voice its
concerns. Under Rule 303.m.(1), the director “may withhold approval of any [APD] … based
on information supplied in a written complaint submitted by any party with standing under
Rule 522.a.(1).” 2 Colo. Code Regs. § 404-1 (2009). Rule 522.a.(1) states, in part, that a
complaint can be filed by “any other person who may be directly and adversely affected or
aggrieved as the result of [an] alleged violation.” 2 Colo. Code Regs. § 404-1 (2009). Under
these rules, GVC’s request to intervene was properly treated as a complaint.
¶17 In this case, the legislature granted the Commission broad authority under section 34-60106(1)(f) to regulate the permitting process. Here, the Commission has determined, pursuant
to its rules, that only a limited number of parties, not including GVC may request a hearing on
an APD. We see no grounds for disturbing that determination. See Colorado Ground Water
Comm’n v. Eagle Peak Farms, 919 P.2d 212, 217 (Colo. 1996) (agency rules are “presumed
valid” and any challenging party has “a heavy burden” to establish that the agency violated
constitutional or statutory law, exceeded its authority, or lacked a basis in the record).
....
Colo. C.J. Directive 12-01,
http://www.courts.state.co.us/Courts/Supreme_Court/Directives/CJD%201201.pdf.
168

PUBLIC DOMAIN CITATION FORMAT FOR COLORADO SUPREME COURT
AND COLORADO COURT OF APPEALS CASES
Given the increasing amount of legal research being conducted via the internet and other
electronic resources and the desire to promote equal access to Colorado’s system of justice,
this Chief Justice Directive establishes a public domain citation format that will support the
use of Colorado case law in both book and electronic formats.
Legal practitioners and self-represented parties will be permitted—but not required—to use
the public domain citation format instead of citing to the Pacific Reporter. Irrespective of
which citation format is used, a parallel citation to the other format is also not required.
Beginning January 1, 2012, the Clerk of the Colorado Supreme Court and the Clerk of the
Colorado Court of Appeals shall assign to all opinions announced for publication a citation
that shall include:
1

The calendar year in which the opinion is announced;

2
Followed by the court designator “CO” for published opinions announced by the
Colorado Supreme Court, or followed by the court designator “COA” for published
opinions announced by the Court of Appeals; and
3
Followed by a consecutive Arabic numeral, beginning in each new calendar year
with the number “1”; for example: “2012 CO 1” for the first published opinion announced
by the Colorado Supreme Court in 2012, and “2012 COA 1” for the first published opinion
announced by the Colorado Court of Appeals in 2012.
This public domain citation shall appear on the title page of each published opinion
announced by the Supreme Court and by the Court of Appeals. All publishers of Colorado
Supreme Court and Colorado Court of Appeals materials are requested to include this public
domain citation within the heading of each Colorado opinion they publish on or after January
1, 2012. In addition:
Numbered paragraphs. Beginning with the first paragraph of text, each paragraph in every
published opinion shall be numbered consecutively beginning with a “¶” symbol followed by
an Arabic numeral—beginning with the number “1”—flush with the left margin, opposite the
first word of the paragraph. Paragraph numbers shall continue consecutively throughout the
text of the majority opinion and on through any concurrence or dissent. Footnotes and
paragraphs within footnotes shall not be numbered, nor shall markers, captions, headings, or
numerated titles that merely divide sections of opinions. Block-indented, single-spaced
portions of a paragraph shall not be numbered as a separate paragraph. All publishers of
Colorado Supreme Court and Colorado Court of Appeals materials are requested to include
these paragraph numbers in each opinion they publish.
Unpublished opinions. Opinions that are not designated for official publication pursuant to
C.A.R. 35(f) shall not be assigned a public domain citation.

169

Modification, revision, or other substantive amendment. In the case of opinions that are
modified, revised, or otherwise substantively amended by subsequent order of the Supreme
Court or of the Court of Appeals, the public domain citation of the modified, revised, or
amended opinion shall be the same as the original public domain citation but followed by the
letter “M”; for example, “2012 CO 1M” in the case of a modified Colorado Supreme Court
opinion, and “2012 COA 1M” in the case of a modified Colorado Court of Appeals opinion.
In the event an opinion is modified, revised, or otherwise substantively amended more than
once, the public domain citation of any additional modified, revised, or amended opinion shall
be the same as the original public domain citation but designated with the letter “M” followed
by a hyphen and the appropriate Arabic numeral; for example: “2012 CO 1M-2” in the case of
a Colorado Supreme Court opinion modified a second time, and “2012 CO 1M-3” in the case
of a Colorado Supreme Court opinion modified a third time, and so on.
Withdrawn, vacated, and reissued opinions. In the case of opinions that are withdrawn or
vacated by a subsequent order of the Supreme Court or of the Court of Appeals, the public
domain citation of the withdrawing or vacating order shall be the same as the original public
domain citation but followed by the letter “W”; for example, “2012 CO 1W” in the case of a
withdrawn or vacated Colorado Supreme Court opinion, and “2012 COA 1W” in the case of a
withdrawn or vacated Colorado Court of Appeals opinion. In addition, the withdrawn or
vacated opinion shall be removed from the electronic database of opinions maintained by the
Supreme Court, and all publishers of Colorado Supreme Court and Colorado Court of
Appeals materials are requested to remove withdrawn or vacated opinions from their
electronic databases. An opinion that is reissued in place of a withdrawn or vacated opinion
shall be assigned the next consecutive number appropriate to the date on which the reissued
opinion is announced.
Examples of proper public domain citation format. The public domain citation format
applies to published opinions announced by the Colorado Supreme Court and the Colorado
Court of Appeals on or after January 1, 2012. The following examples are not real cases and
are used for illustrative purposes only:
Colorado Supreme Court:
Primary citation:
Smith v. Jones, 2012 CO 22.
Primary citation with pinpoint citation:
Smith v. Jones, 2012 CO 22, ¶¶ 13–14.
Subsequent citation with pinpoint citation:
Smith, ¶¶ 13–14.
Id. citation with pinpoint citation:
Id. at ¶¶ 13–14.

170

Colorado Court of Appeals:
Primary citation:
Jones v. Smith, 2012 COA 35.
Primary citation with pinpoint citation:
Jones v. Smith, 2012 COA 35, ¶¶ 44–45.
Subsequent citation with pinpoint citation:
Jones, ¶¶44–45.
Id. citation with pinpoint citation:
Id. at ¶¶44–45.

Connecticut: Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Ruffin v. Dep't of Pub. Works, 50 Conn. Supp. 98, 914 A.2d 617
(2006)
....
The failure to place the plaintiff's name on the reemployment list for those laid off and to have
hired her from it cannot be considered in excess of statutory authority because the plaintiff
lost her job due to a disability as opposed to a lack of work. While the plaintiff's position was
not held for her while on her last medical leave of absence, it remained open and she could
have been placed in it if she was able to return to public works' financial management unit.
The position was lost to public works only after the plaintiff's separation from state service. A
layoff is for "any cause other than disability, delinquency, incompetency, misconduct or
neglect of duty . . . ." General Statutes § 5-241(a); Regs., Conn. State Agencies § 5-241-2. A
layoff is a separation from state service by reason of the state's economic situation as opposed
to disability. Sullivan v. Morgan, 160 Conn. 176, 183, 276 A.2d 899 (1970). State employees
who have been laid off, unlike those state employees who are separated from service due to a
disability, are entitled to the placement of their names on the reemployment list for laid off
employees. General Statutes § 5-241; Regs., Conn. State Agencies § 5-241-2. The defendants,
then, acted in compliance with the applicable statutes and regulations.
....
The plaintiff's construction of the State Personnel Act fails to read its provisions as a whole
and is contrary to its terms. The defendants would have acted in excess of their statutory
authority only if they had put the plaintiff's name on the reemployment list for laid off
employees and rehired her from that list because that would have been in violation of the
State Personnel Act. This is factually distinguishable from Cox v. Aiken, 86 Conn. App. 587,
590, 862 A.2d 319 (2004), cert. granted on other grounds, 273 Conn. 916, 871 A.2d 370
(2005), where the plaintiff alleged that the state acted in excess of statutory authority when it
laid off a state employee with less seniority than Cox in violation of § 5-241.
171

....
Conn. R. App. P § 67-11, www.jud.ct.gov/publications/PracticeBook/PB.pdf.
Sec. 67-11. Table of Authorities; Citation of Cases
(a) In the table of authorities, citations to state cases shall be to the official reporter first, if
available, followed by the regional reporter. Citations to cases from jurisdictions having no
official reporter shall identify the court rendering the decision. Citations to opinions of the
United States Supreme Court shall be to the United States Reports, if therein; otherwise, such
citations shall be to the Supreme Court Reporter, the Lawyer’s Edition, or United States Law
Week, in that order of preference.
(b) In the argument portion of a brief, citations to Connecticut cases shall be to the official
reporter only. Citations to other state cases may be to either the official reporter or the
regional reporter. United States Supreme Court cases should be cited as they appear in the
table of authorities.
(c) If a case is not available in print and is available on an electronic database, such as LEXIS.
Westlaw, CaseBase or LOIS, the case shall be cited to that database. In the table of
authorities, citations to such cases shall include the case name; docket number; name of the
database and, if applicable, numeric identifiers unique to the database; court name; and full
date of the disposition of the case. Screen, page or paragraph numbers shall be preceded by an
asterisk. In the argument portion of a brief, such cases shall be cited only by name and
database. If such a case is published in a print reporter after the filing of the party's brief, but
prior to the case on appeal being orally argued or submitted for decision on the record and
briefs, the party who cited the unreported case shall, by letter, inform the chief clerk of the
print citation of that case.

Delaware: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Del. Bd. of Nursing v. Gillespie, 41 A.3d 423 (Del. 2012)
....
Any physician, and any other person in the healing arts including any person licensed to
render services in medicine, osteopathy, dentistry, any intern, resident, nurse, school
employee, social worker, psychologist, medical examiner or any other person who knows or
in good faith suspects child abuse or neglect shall make a report in accordance with § 904 of
this title. In addition to and not in lieu of reporting to the Division of Family Services, any
such person may also give oral or written notification of said knowledge or suspicion to any
police officer who is in the presence of such person for the purpose of rendering assistance to
the child in question or investigating the cause of the child's injuries or condition. Del.Code
Ann. tit. 16, § 903 (2003).

172

This provision was amended in 2010, and now expressly provides that the duty to report
applies to all persons. 77 Del. Laws ch. 320, § 1 (2010).
Title 24, section 1922(a)(8) of the Delaware Code provides that the Board may impose
sanctions when it finds a licensee guilty of any offense described therein, including
"unprofessional conduct as shall be determined by the Board, or the willful neglect of a
patient[.]" Del.Code Ann. tit. 24, § 1922(a)(8) (2005). Board Rule 10.4.1 further provides that
"[n]urses whose behavior fails to conform to legal standards and accepted standards of the
nursing profession and who thus may adversely affect the health and welfare of the public
may be found guilty of unprofessional conduct." 24 Del. Admin. Code § 1900-10.4.1.
....
"The goal of statutory construction is to determine and give effect to legislative intent." LeVan
v. Independence Mall, Inc., 940 A.2d 929, 932 (Del. 2007) (quoting Eliason v. Englehart, 733
A.2d 944, 946 (Del. 1999)).
....
Del. Sup. Ct. R. 14(g),
http://courts.delaware.gov/forms/download.aspx?id=39368.
14. Briefs and appendices; contents.
....
(g) Form of citations.
The following shall be the form of citations:
(i) Reported Opinions. The style of citation shall be as set forth in THE BLUEBOOK: A
UNIFORM SYSTEM OF CITATION, with no reference to State Reporter Systems or
other parallel citations. For example:
Melson v. Allman , 244 A.2d 85 (Del. 1968).
Prince v. Bensinger , 244 A.2d 89 (Del. Ch. 1968).
State v. Pennsylvania R.R. Co. , 244 A.2d 80 (Del. Super. Ct. 1968).
(ii) Unreported Opinions. The style of citation shall be any of the
three alternatives set forth below:
LEXIS Citation Form: Fox v. Fox , 1998 Del. LEXIS 179 (Del. Supr.).
OR
Westlaw Citation Form: Fox v. Fox , 1998 WL 280361 (Del. Supr.).
OR
Delaware Citation Form: Fox v. Fox , Del. Supr., No. 510, 1997,
Berger, J. (May 14, 1998).

173

(iii) Other Authority. The style of citation to any other type of authority, including but not
limited to statutes, books, and articles, shall be as set forth in THE BLUEBOOK: A
UNIFORM SYSTEM OF CITATION.

D.C. : Court of Appeals citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Dorsey v. District of Columbia, 917 A.2d 639 (D.C. 2007)
....
D.C. Code § 50-2303.03 (b) (2001 & 2006 Supp.) requires that "[a] duplicate of each notice
of infraction shall be served on the person to whom it is issued" and that "[t]he original or a
facsimile thereof shall be filed with the Department [of Motor Vehicles]…." Pursuant to
regulation, a notice of infraction may be issued from a hand-held electronic device. 18 DCMR
§3000.7 (2006). 18 DCMR § 3000.9 (2006), in turn, provides that "[u]ploading of the data
contained in hand-held electronic devices into the automatic ticket database shall be deemed
the filing of a facsimile with the Department . . . ." Mr. Dorsey complains that this regulation
violates the statute because the detailed printout produced by the data base is not an "exact
copy" of the notice of infraction.
....
Many of Mr. Dorsey's complaints are generalized, and we will not consider them because he
has not alleged injury in fact. See generally York Apartments Tenants Ass'n v. District of
Columbia Zoning Comm'n, 856 A.2d 1079, 1084 (D.C. 2004) (discussing the requirements for
standing). The complaint does identify three parking tickets he received, and he does have
standing to complain about them. Yet, so far as the complaint alleges or we could discern
from oral argument, Mr. Dorsey did not appear at a hearing to contest those tickets. Moreover,
he did not move to set aside the default judgments entered against him. He stated that he had
concluded from years of experience that it would be futile to move to vacate those judgments.
....
D.C. Code § 1-301.42 (2001) provides that "[f]or any speech or debate made in the course of
their legislative duties, the members of the Council shall not be questioned in any other
place." Patterned after the Speech or Debate Clause of the Constitution, Art. I, § 6, cl. 1, this
statute was enacted in part to provide Council members with the same protection afforded to
members of Congress "against civil actions and criminal prosecutions that threaten to delay
and disrupt the legislative process." COUNCIL OF THE DISTRICT OF COLUMBIA,
COMMITTEE ON THE JUDICIARY AND CRIMINAL LAW, REPORT ON BILL 1-34,
THE "LEGISLATIVE PRIVILEGE ACT OF 1975," at 2 (Dec. 4, 1975). See Gross v. Winter,
277 U.S. App. D.C. 406, 414-15, 876 F.2d 165, 173-74 (1989) (discussing purpose of D.C.
statute, which previously was codified at D.C. Code § 1-223 (1981)).
....
174

D.C. Ct. App. R 28(g),
http://www.dcappeals.gov/internet/documents/DCCA_Rules-1-01-11.pdf.
(g) Citations.
A published opinion or order of this court may be cited in any brief. Unpublished orders or
opinions of this court may not be cited in any brief, except when relevant (1) under the
doctrines of law of the case, res judicata, or collateral estoppel; (2) in a criminal case or
proceeding involving the same defendant; or (3) in a disciplinary case involving the same
respondent.
D.C. Super. Ct. Civ. P.R. 12-I(e),
http://www.dccourts.gov/internet/documents/Civil-Rules-Jan-2012.pdf.
. . . . All citations to cases decided by the United States Court of Appeals for the District of
Columbia Circuit shall include the volume number and page of both U.S. App. D.C. and the
Federal Reporter.

Note: The format of citations in the published opinions of the D.C. Court of Appeals is the
subject of a detailed guide, Citation and Style Guide (2009),
http://www.dccourts.gov/internet/documents/RevisedCitationGuide2009.pdf.

Florida: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from North Lauderdale v. SMM Properties, Inc., 825 So. 2d 343 (Fla.
2002)
....
Pursuant to Florida law, "first response medical aid" is considered one of the routine duties of
a firefighter, and firefighters are required to take 40 hours of training of first response medical
aid. See §§ 401.435(1), 633.35(2), Fla. Stat. (1997); Fla. Admin. Code R. 4A-37.055(21).
First response medical aid is routinely provided by policemen, firefighters, lifeguards, etc., as
necessary "on-scene patient care before emergency medical technicians or paramedics arrive."
§ 401.435(1), Fla. Stat. The duties of the medical response teams in Lake County seem to fit
precisely within the parameters of routine "first response medical aid" because the teams there
had the duty to "stabilize patients and provide them with initial medical care." 695 So. 2d
667-69; see also Water Oak Management Corp. v. Lake County, 673 So. 2d 135 (Fla. 5th
DCA 1996). There was no mention of the provision of comprehensive emergency medical
transportation services as part of the integrated fire protection service discussed in Lake
County.
175

....
Having concluded that the facts of the instant case differ from Lake County, we must
determine whether the special assessment at issue here nonetheless meets the first prong of
the special assessment test; in other words, whether the special assessment for emergency
medical services provides a special benefit to the assessed property. We traditionally defer to
the legislative body's determination of special benefits. See City of Boca Raton v. State, 595
So. 2d 25, 30 (Fla. 1992); South Trail Fire Control Dist. v. State, 273 So. 2d 380, 383 (Fla.
1973) (determination of special benefits is one of fact for legislative body and apportionment
of the assessments is a legislative function). "The standard is the same for both prongs; that is,
the legislative determination as to the existence of special benefits and as to the
apportionment of costs of those benefits should be upheld unless the determination is
arbitrary." Sarasota County v. Sarasota Church of Christ, 667 So. 2d 180, 184 (Fla. 1995).
....
Fla. R. App. P. 9.800, http://www.4dca.org/applellate rules.pdf#page=74.
RULE 9.800. UNIFORM CITATION SYSTEM
This rule applies to all legal documents, including court opinions. Except for citations to case
reporters, all citation forms should be spelled out in full if used as an integral part of a
sentence either in the text or in footnotes. Abbreviated forms as shown in this rule should be
used if the citation is intended to stand alone either in the text or in footnotes.
(a) Florida Supreme Court.
(1) 1846-1886: Livingston v. L'Engle, 22 Fla. 427 (1886).
(2) Fenelon v. State, 594 So. 2d 292 (Fla. 1992).
(3) For recent opinions not yet published in the Southern Reporter, cite to Florida Law
Weekly:
Traylor v. State, 17 Fla. L. Weekly S42 (Fla. Jan. 16, 1992).
If not therein, cite to the slip opinion:
Traylor v. State, No. 70,051 (Fla. Jan. 16, 1992).
(b) Florida District Courts of Appeal.
(1) Sotolongo v. State, 530 So. 2d 514 (Fla. 2d DCA 1988); Buncayo v. Dribin, 533 So.2d
935 (Fla. 3d DCA 1988).
(2) For recent opinions not yet published in Southern Reporter, cite to Florida Law Weekly:
Myers v. State, 16 Fla. L. Weekly D1507 (Fla. 4th DCA June 5, 1991).
If not therein, cite to the slip opinion: Myers v. State, No. 90-1092 (Fla. 4th DCA June 5,
1991).
(c) Florida Circuit Courts and County Courts.
(1) Whidden v. Francis, 27 Fla. Supp. 80 (Fla. 11th Cir. Ct. 1966).
(2) State v. Alvarez, 42 Fla. Supp. 83 (Fla. Dade Cty. Ct. 1975).
176

(3) For opinions not published in Florida Supplement, cite to Florida Law Weekly:
State v. Campeau, 16 Fla. L. Weekly C65 (Fla. 9th Cir. Ct. Nov. 7, 1990).
If not therein, cite to the slip opinion:
State v. Campeau, No. 90-4363 (Fla. 9th Cir. Ct. Nov. 7, 1990).
(d) Florida Administrative Agencies. (Cite if not in Southern Reporter.)
(1) For decisions of the Public Employees Relations Commission: Indian River Educ. Ass'n v.
School Bd., 4 F.P.E.R. 4262 (1978).
(2) For decisions of the Florida Public Service Commission: In re Application of Tampa Elec.
Co., 81 F.P.S.C. 2:120 (1981).
(3) For decisions of all other agencies: Insurance Co. v. Department of Ins., 2 F.A.L.R. 648-A
(Fla. Dept. of Insurance 1980).
(e) Florida Constitution. (Year of adoption should be given if necessary to avoid confusion.)
Art. V, § 3(b)(3), Fla. Const.
(f) Florida Statutes (Official).
§ 350.34, Fla. Stat. (1973).
§ 120.53, Fla. Stat. (Supp. 1974).
(g) Florida Statutes Annotated. (To be used only for court-adopted rules, or references to
other nonstatutory materials that do not appear in an officialpublication.)
32 Fla. Stat. Ann. 116 (Supp. 1975).
(h) Florida Laws. (Cite if not in Fla. Stat. or if desired for clarity or adoption reference.)
(1) After 1956: Ch. 74-177, § 5, at 473, Laws ofFla.
(2) Before 1957: Ch. 22000, Laws of Fla. (1943).
(i) Florida Rules.
Fla. R. Civ. P. 1.180.
Fla. R. Jud. Admin. 2.035.
Fla. R. Crim. P. 3.850.
Fla. R. Work. Comp. P. 4.113.
Fla. Prob. R. 5.120.
Fla. R. Traf. Ct. 6.165.
Fla. Sm. Cl. R. 7.070.
Fla. R. Juv. P. 8.070.
Fla. R. App. P. 9.100.
Fla. R. Med. 10.010.
Fla. R. Arb. 11.010.
Fla. Fam. L. R. P. 12.010.
Fla. Admin. Code R. 8H-3.02.
177

Fla. Code Jud. Conduct, Canon 5B.
Fla. Bar Code Prof. Resp. D.R. 1-101(A).
R. Regulating Fla. Bar 4-1.10.
Fla. Bar Found. By-Laws, art. 2.18(b).
Fla. Bar Found. Charter, art. 3.4.
Fla. Bar Integr. R., art XI, rule 11.09.
Fla. Bd. Bar Exam. R. III.
Fla. Jud. Qual. Comm'n R. 9. Fla. Std. Jury Instr. (Civ.) 6.4(c).
Fla. Std. Jury Instr. (Crim.) 2.03.
Fla. Std. Jury Instr. (Crim.) Robbery.
Fla. Stds. Imposing Law. Sancs. 9.3.
Fla. Stds. Imposing Law. Sancs. (Drug Cases) 3.
Fla. Bar Admiss. R., art. III.
(j) Florida Attorney General Opinions.
Op. Att'y Gen. Fla. 73-178 (1973).
(k) United States Supreme Court.
Sansone v. United States, 380 U.S. 343 (1965). (Cite to United States Reports, if published
therein; otherwise cite to Supreme Court Reporter, Lawyer's Edition, or United States Law
Week, in that order of preference. For opinions not published in these reporters, cite to Florida
Law Weekly Federal: California v. Hodari D., 13 Fla. L. Weekly Fed. S249(U.S. Apr. 23,
1991).
(l) Federal Courts of Appeals.
Gulf Oil Corp. v. Bivins, 276 F.2d 753 (5th Cir.1960). For opinions not published in the
Federal Reporter, cite to Florida Law Weekly Federal: Cunningham v. Zant, 13 Fla. L.
Weekly Fed. C591 (11th Cir. March 27,1991).
(m) Federal District Courts.
Pugh v. Rainwater, 332 F. Supp. 1107 (S.D. Fla. 1971). For opinions not published in the
Federal Supplement, cite to Florida Law Weekly Federal: Wasko v. Dugger, 13 Fla. L.
Weekly Fed. D183 (S.D. Fla. Apr. 2, 1991).
(n) Other Citations. When referring to specific material within a Florida court's opinion,
pinpoint citation to the page of the Southern Reporter where that material occurs is optional,
although preferred. All other citations shall be in the form prescribed by the latest edition of
The Bluebook: A Uniform System of Citation, The Harvard Law Review Association,
Gannett House, Cambridge, Mass. 02138. Citations not covered in this rule or in The
Bluebook shall be in the form prescribed by the Florida Style Manual published by the Florida
State University Law Review, Tallahassee, Fla. 32306.

178

(o) Case Names.
Case names shall be underscored (or italicized) in text and in footnotes.

Georgia: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Hollingsworth Concrete Prods., Inc., 274 Ga. 210, 553 S.E.2d
270 (2001)
....
Donald Kendrix sought workers' compensation benefits following an accident that occurred
while he was working for Hollingsworth Concrete Products, Inc. The Administrative Law
Judge denied the claim because Kendrix tested positive for marijuana and cocaine after the
accident and failed to rebut the presumption found in O.C.G.A. § 34-9-17 (b) (2) that the
accident was caused by the illegal use of controlled substances. The appellate division
affirmed, as did the superior court. We granted Kendrix's application to appeal to consider
whether O.C.G.A. § 34-9-17 (b) (2) violates equal protection by differentiating between legal
and illegal drug use. Because there is a rational basis for distinguishing between workers who
are injured while taking prescription medication and those who are injured while taking illegal
substances, we affirm.
....
When a controlled substance is given by prescription, the use of that drug is regulated by
several factors that are not present when a drug is taken illegally. A physician determines the
proper dosage and duration the medication should be taken. The doctor also informs the
patient of any limitations on activities that should be observed while on the medication.
Additionally, the regulations governing the pharmacist who fills the prescription provide
another safeguard against misuse of a controlled substance. Ga. Comp. R. & Regs. r. 480-1 et
seq.
....
The presumption in O.C.G.A. § 34-9-17 (b) (2) furthers the state's legitimate goal of reducing
workplace accidents and increasing productivity by discouraging illegal drug use. Georgia
Self-Insurers Guaranty Trust Fund v. Thomas, 269 Ga. 560, 562 (501 S.E.2d 818) (1998); see
also Ester v. National Home Centers, Inc., 335 Ark. 356, 981 S.W.2d 91, 96 (Ark. 1998)
(upholding constitutionality of similar provision in Arkansas law).
....

179

Ga. Sup. Ct. R. 22, http://www.gasupreme.us/rules/#22.
Rule 22. BRIEFS: ARGUMENT AND AUTHORITY.
Any enumerated error not supported by argument or citation of authority in the brief shall be
deemed abandoned. All citations of authority must be full and complete. Georgia citations
must include the volume and page number of the official Georgia reporters (Harrison, Darby
or Lexis). Cases not yet reported shall be cited by the Supreme Court or Court of Appeals
case number and date of decision. The enumeration of errors shall be deemed to include and
present for review all judgments necessary for a determination of the errors specified.
Ga. Ct. App. R. 24(c), http://www.gaappeals.us/rules2/rules.php?name=BRIEFS.
Rule 24. Preparation.
....
(d) Citations. All citations of cases shall be by name of the case as well as by volume, page
and year of the Official Report. Cases not yet reported shall be cited by the Court of Appeals
or Supreme Court case number and date of decision.

Hawaii: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State v. Kotis, 91 Haw. 319, 984 P.2d 78 (1999)
....
On September 10, 1992, Kotis was indicted for (1) murder in the second degree, in violation
of Hawai'i Revised Statutes (HRS) § 707-701.5(1) (1993), (2) kidnapping, in violation of
HRS § 707-720(1)(e) (1993), and (3) terroristic threatening in the first degree, in violation of
HRS § 707-716(1)(d) (1993). The charges arose from an incident that occurred on or about
September 7, 1992, in which Kotis allegedly threatened his wife, Lynne Kotis, and her
companion, Gregory Wittman, with a knife, restrained Lynne with intent to terrorize her, and
caused Lynne's death while in possession of a firearm.
....
The Department of Health appears to have arrived at the same conclusion, as demonstrated by
HAR § 11-175-45 (1988), the rule promulgated to enforce HRS § 334E-2. That rule provides
in relevant part . . . .
Because Kotis was involuntarily hospitalized by order of the circuit court, HAR § 11-17545(b)(3) applies to his case and authorizes the director's motion for an order of involuntary
medication. Administrative rules, like statutes, have the force and effect of law. State v. Kirn,
180

70 Haw. 206, 208, 767 P.2d 1238, 1239-40 (1989) (citing Abramson v. Board of Regents,
University of Hawaii, 56 Haw. 680, 548 P.2d 253 (1976), and Aguiar v. Hawaii Hous. Auth.,
55 Haw. 478, 522 P.2d 1255 (1974)); Baldeviso v. Thompson, 54 Haw. 125, 129, 504 P.2d
1217, 1221 (1972) (citing State v. Kimball, 54 Haw. 83, 503 P.2d 176 (1972)).
....
Hawaii R. App. P. 28,
http://www.courts.state.hi.us/docs/court_rules/rules/hrap.htm#Rule%2028.
Rule 28. BRIEFS
....
(b) Opening Brief.
Within 40 days after the filing of the record on appeal, the appellant shall file an opening
brief, containing the following sections in the order here indicated:
(1) A subject index of the matter in the brief with page references and a table of authorities
listing the cases, alphabetically arranged, text books, articles, statutes, treatises, regulations,
and rules cited, with references to the pages in the brief where they are cited. Citation to
Hawai‘i cases since statehood shall include both the state and regional reporters. Citation to
foreign cases may be to only the regional reporters. Where cases are generally available only
from electronic databases, citation may be made thereto, provided that the citation contains
enough information to identify the database, the court, and the date of the opinion.

Idaho: Supreme Court citation practice | Citation Rule(s) Contents | Index | Help | < | >
Examples from Am. Falls Reservoir Dist. No. 2 v. Idaho Dep't of Water Res., 143
Idaho 862, 154 P.3d 433 (2007)
....
In 1994, pursuant to statutory authority found in Idaho Code sections 42-603 and 42-1805, the
Director of the Idaho Department of Water Resources (Director), promulgated the CM Rules
to provide the procedures for responding to delivery calls "made by the holder of a seniorpriority surface or ground water right against the holder of a junior-priority ground water right
in an area having a common ground water supply." IDAPA 37.03.11.001. Thereafter, the CM
Rules were submitted to the Idaho Legislature in 1995 pursuant to I.C. § 67-5291.
....
In an appeal from an order granting summary judgment, the standard of review is the same as
the standard used by the district court in ruling on a motion for summary judgment. State v.
Rubbermaid Incorporated, 129 Idaho 353, 355-356, 924 P.2d 615, 617-618 (1996); Thomson
181

v. Idaho Ins. Agency, Inc., 126 Idaho 527, 529, 887 P.2d 1034, 1036 (1994). Upon review, the
Court must liberally construe facts in the existing record in favor of the nonmoving party, and
draw all reasonable inferences from the record in favor of the nonmoving party. Id.; Bonz v.
Sudweeks, 119 Idaho 539, 541, 808 P.2d 876, 878 (1991). Summary judgment is appropriate
if "the pleadings, depositions, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact and that the moving party is entitled
to a judgment as a matter of law." McCoy v. Lyons, 120 Idaho 765, 769, 820 P.2d 360, 364
(1991). If there are conflicting inferences contained in the record or reasonable minds might
reach different conclusions, summary judgment must be denied. Bonz, 119 Idaho at 541, 808
P.2d at 878.
....
The court further justified its incorporation of this case's facts into its analysis by asserting
that I.C. § 67-5278 "contemplates the use of a factual history of a case when determining a
rule's validity." Idaho Code section 67-5278 provides a means by which a party may gain
standing before a district court, prior to exhausting administrative remedies, in order to seek a
declaratory judgment on a rule's validity. The statute requires that the rule itself or its
"threatened application" interfere with or impair, or threaten to interfere with or impair, the
legal rights or privileges of the petitioner. I.C. § 67-5278; Rawson v. Idaho State Bd. Of
Cosmetology, 107 Idaho 1037, 1041, 695 P.2d 422, 426 (Ct.App. 1985).
....
Idaho S. Ct. Internal R 15,
http://www.isc.idaho.gov/rules/Internal_Rules_ISC_2008.pdf.
(e) Uniform System of Citation.
Citations appearing in opinions shall be in conformity with statutory provision of this state,
the rules of this Court and if not therein covered, in conformity with the current edition of “A
Uniform System of Citation,” published and distributed by the Harvard Law Review
Association, or the “ALWD (Association of Legal Writing Directors) Citation Manual: A
Professional System of Citation.”

Illinois: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Hines v. Dep't of Pub. Aid, 221 Ill. 2d 222, 850 N.E.2d 148 (2006)
....
Following briefing and a hearing, the circuit court entered a detailed order, recounting the
pertinent facts of the case and reviewing the governing law. In the circuit court's view, section
5-13 of the Public Aid Code (305 ILCS 5/5-13 (West 2002)) and 89 Ill. Adm. Code §
102.200, an administrative regulation based on that statute, permitted the Department to seek
reimbursement from Beverly's estate for the Medicaid payments it had made on Julius' behalf.
182

....
Where, as here, the language of a statute is clear and unambiguous, the court must enforce it
as written. It may not annex new provisions or substitute different ones, or read into the
statute exceptions, limitations, or conditions which the legislature did not express. People ex
rel. Department of Professional Regulation v. Manos, 202 Ill. 2d 563, 568, 782 N.E.2d 237,
270 Ill. Dec. 43 (2002), quoting Bronson v. Washington National Insurance Co., 59 Ill. App.
2d 253, 261-62, 207 N.E.2d 172 (1965). Moreover, as the appellate court correctly observed,
it is a basic principle of statutory construction that "'the enumeration of exceptions in a statute
is construed as an exclusion of all other exceptions.'" 358 Ill. App. 3d at 232, quoting People
ex rel. Sherman v. Cryns, 203 Ill. 2d 264, 286, 786 N.E.2d 139, 271 Ill. Dec. 881 (2003). In
cases such as this, where a statute specifies exceptions to a general rule, no exceptions other
than those designated will be recognized. In re Estate of Tilliski, 390 Ill. 273, 283, 61 N.E.2d
24 (1945). The appellate court was therefore correct to conclude that the Medicaid Act cannot
be construed as permitting the state to look to the estate of a spouse of a recipient of medical
assistance for reimbursement of costs correctly paid on the recipient's behalf.
....
Ill. Sup. Ct. R. 6, http://www.state.il.us/court/SupremeCourt/Rules/Art_I/ArtI.htm.
Rule 6. Citations
Citation of Illinois cases filed prior to July 1, 2011, and published in the Illinois Official
Reports shall be to the Official Reports, but the citation to the North Eastern Reporter and/or
the Illinois Decisions may be added. For Illinois cases filed on or after July 1, 2011, and for
any case not published in the Illinois Official Reports prior to that date and for which a
public-domain citation has been assigned, the public-domain citation shall be given and,
where appropriate, pinpoint citations to paragraph numbers shall be given; a citation to the
North Eastern Reporter and/or the Illinois Decisions may be added but is not required.
Citation of cases from other jurisdictions that do not utilize a public-domain citation shall
include the date and may be to either the official state reports or the National Reporter
System, or both. If only the National Reporter System citation is used, the court rendering the
decision shall also be identified. For other jurisdictions that have adopted a public-domain
system of citation, that citation shall be given along with, where appropriate, pinpoint
citations to paragraph numbers; a parallel citation to an additional case reporter may be given
but is not required. Textbook citations shall include the date of publication and the edition.
Illinois statutes shall generally be cited to the Illinois Compiled Statutes (ILCS) but citations
to the session laws of Illinois or to the Illinois Revised Statutes shall be made when
appropriate.Citations of cases must be by title, to the page of the volume where the case
begins, and to the pages upon which the pertinent matter appears in at least one of the
reporters cited. It is not sufficient to use only supra or infra. Citation of Illinois cases shall be
to the official reports, but the citation to the North Eastern Reporter and/or the Illinois
Decisions may be added. Quotations may be cited from either the official reports or the North
Eastern Reporter or the Illinois Decisions. Citation of cases from other jurisdictions shall
include the date and may be to either the official State reports or the National Reporter
System, or both. If only the National Reporter System citation is used, the court rendering the
decision shall also be identified. Textbook citations shall include the date of publication and
183

the edition. Illinois statutes shall generally be cited to the Illinois Compiled Statutes (ILCS)
but citations to the session laws of Illinois shall be made when appropriate. Prior to January 1,
1997, statutory citations may be made to the Illinois Revised Statutes instead of or in addition
to the Illinois Compiled Statutes.

Indiana: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Caesars Riverboat Casino, LLC v. Kephart, 934 N.E.2d 1120
(Ind. 2010)
....
In 1988, voters approved a referendum to amend the Indiana Constitution by deleting the
general prohibition against lotteries. The General Assembly then authorized lotteries
conducted by the State Lottery Commission and horse race gambling in 1989. See Pub. L. No.
341-1989, 1989 Ind. Acts 2308 (special session) (codified at Ind.Code 4-30, 4-31). In 1993
riverboat gambling was authorized subject to regulation by the Indiana Gaming Commission.
See Pub. L. No. 277-1993 § 124, 1993 Ind. Acts 4821 (special session) (codified at I.C. 4-33).
Aside from these exceptions, gambling in this state continues to be strictly prohibited by antigaming laws. Schrenger v. Caesars Indiana, 825 N.E.2d 879, 883 (Ind. Ct. App.2005), trans.
denied; see I.C. §§ 35-45-5-2, 35-45-5-2 (criminalizing gambling and professional gambling
such as pool-selling and bookmaking); L.E. Servs., Inc. v. State Lottery Comm'n of Ind., 646
N.E.2d 334, 340 (Ind. Ct. App.1995), trans. denied (holding the offering of out-of-state
lottery tickets for sale to the public strictly prohibited by Indiana's anti-gaming laws).
....
In this case, not only does the statutory scheme cover the entire subject of riverboat gambling,
but the statutory scheme and Kephart's common law claim are so incompatible that they
cannot both occupy the same space. As the sole regulator of riverboat gambling, the
Commission has adopted detailed regulations at the legislature's direction. See 68 Ind. Admin.
Code §§ 1-1-1 to 19-1-5. Indiana Code sections 4-33-4-3(a)(9) and (c) require the
Commission to enact a voluntary exclusion program. See 68 I.A.C. §§ 6-1-1 to 6-3-5. Under
this program any person may make a request to have his or her name placed on a voluntary
exclusion list by following the required procedures. 68 I.A.C. § 6-3-2. To request exclusion,
applicants must provide contact information, a physical description, and desired time frame of
exclusion — one year, five years, or lifetime. Id. Casinos must have procedures by which
excluded individuals are not allowed to gamble, do not receive direct marketing, and are not
extended check cashing or credit privileges. 68 I.A.C. § 6-3-4. A casino's failure to comply
with the regulations makes it subject to disciplinary action under 68 Indiana Administrative
Code article 13.
....
Ind. R. App. P. 22, http://www.in.gov/judiciary/rules/appellate/.
184

Rule 22. Citation Form
Unless otherwise provided, a current edition of a Uniform System of Citation (Bluebook)
shall be followed.
A. Citation to Cases. All Indiana cases shall be cited by giving the title of the case followed
by the volume and page of the regional and official reporter (where both exist), the court of
disposition, and the year of the opinion, e.g., Callender v. State, 193 Ind. 91, 138 N.E. 817
(1922); Moran v. State, 644 N.E.2d 536 (Ind. 1994). If the case is not contained in the
regional reporter, citation may be made to the official reporter. Where both a regional and
official citation exist and pinpoint citations are appropriate, pinpoint citations to one of the
reporters shall be provided. Designation of disposition of petitions for transfer shall be
included, e.g., State ex rel. Mass Transp. Auth. of Greater Indianapolis v. Indiana Revenue
Bd., 144 Ind. App. 63, 242 N.E.2d 642 (1968), trans. denied by an evenly divided court 251
Ind. 607, 244 N.E.2d 111 (1969); Smith v. State, 717 N.E.2d 127 (Ind. Ct. App. 1999), trans.
denied.
B. Citations to Indiana Statutes, Regulations and Court Rules.
1. Citation to Indiana statutes, regulations, and court rules shall comply with the following
citation format for initial references and subsequent references:
•
•
•
•
•
•
•
•
•
•
•
•
•

INITIAL
o SUBSEQUENT
Ind. Code §34-1-1-1 (20xx)
o I.C. §34-1-1-1
Ind. Admin. Code tit. 34, r. 12-5-1 (2004)
o 34 I.A.C. 12-5-1
29 Ind. Reg. 11 (Oct. 1, 2005)
o 29 I.R. 11
Ind. Trial Rule 56
o T.R. 56
Ind. Crim. Rule 4(B)(1)
o Crim. R. 4(B)(1)
Ind. Post-Conviction Rule 2(2)(b)
o P-C.R. 2(2)(b)
Ind. Appellate Rule 8
o App. R. 8
Ind. Original Action Rule 3(A)
o Orig. Act. R. 3(A)
Ind. Child Support Rule 2
o Child Supp. R. 2
Ind. Child Support Guideline 3(D)
o Child Supp. G. 3(D)
Ind. Small Claims Rule 8(A)
o S.C.R. 8(A)
Ind. Tax Court Rule 9
o Tax Ct. R. 9
185

•
•
•
•
•
•
•

Ind. Administrative Rule 7(A)
o Admin. R. 7(A)
Ind. Judicial Conduct Rule 2.1
o Jud. Cond. R. 2.1
Ind. Professional Conduct Rule 6.1
o Prof. Cond. R. 6.1
Ind. Alternative Dispute Resolution Rule 2
o A.D.R. 2
Ind. Admission and Discipline Rule 23(2)(a)
o Admis. Disc. R. 23(2)(a)
Ind. Evidence Rule 301
o Evid. R. 301
Ind. Jury Rule 12
o J.R. 12

Effective July 1, 2006, the Indiana Administrative Code and the Indiana Register are
published electronically by the Indiana Legislative Services Agency. For materials published
in the Indiana Administrative Code and Indiana Register prior to that date, use the citation
forms set forth above. For materials published after that date, reference to the appropriate
URL is necessary for a reader to locate the official versions of these materials. The following
citation format for initial references and subsequent references shall be used for materials
published in the Indiana Administrative Code and Indiana Register on and after July 1, 2006:
Initial: 34 Ind. Admin. Code 12-5-1 (2006)
(see http://www.in.gov/legislative/iac/)
Subsequent: 34 I.A.C. 12-5-1
Initial: Ind. Reg. LSA Doc. No. 05-0065 (July 26, 2006)
(see http://www.in.gov/legislative/register/irtoc.htm)
Subsequent: I.R. 05-0065
2. Citations to County Local Court Rules adopted pursuant to Ind. Trial Rule 81 shall be cited
by giving the county followed by the citation to the local rule, e.g. Adams LR01-TR3.1-1.
C. References to the Record on Appeal. Any factual statement shall be supported by a
citation to the page where it appears in an Appendix, and if not contained in an Appendix, to
the page it appears in the Transcript or exhibits, e.g., Appellant’s App. p.5; Tr. p. 231-32. Any
record material cited in an appellate brief must be reproduced in an Appendix or the
Transcript or exhibits. Any record material cited in an appellate brief that is also included in
an Addendum to Brief should include a citation to the Appendix or Transcript and to the
Addendum to Brief.
D. References to Parties. References to parties by such designations as “appellant” and
“appellee” shall be avoided. Instead, parties shall be referred to by their names, or by
descriptive terms such as “the employee,” “the injured person,” “the taxpayer,” or “the
school.”

186

E. Abbreviations. The following abbreviations may be used without explanation in citations
and references: Addend. (addendum to brief), App. (appendix), Br. (brief), CCS
(chronological case summary), Ct. (court), Def. (defendant), Hr. (hearing), Mem.
(memorandum), Pet. (petition), Pl. (plaintiff), Supp. (supplemental), Tr. (Transcript).

Iowa: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Al-Khattat v. Eng'g & Land Surveying Examining Bd., 644
N.W.2d 18 (Iowa 2002)
....
There are two ways to become licensed as a professional engineer in Iowa: (1) licensure by
examination; and (2) licensure by comity. The first method applies to applicants seeking
original licensure as a professional engineer in Iowa. To obtain initial licensure, an applicant
must satisfy each of the following requirements:
a. (1) Graduation from a course in engineering of four years or more in a school or college
which, in the opinion of the board, will properly prepare the applicant for the examination
in fundamental engineering subjects.
....
b. Successfully passing a written, oral, or written and oral examination in fundamental
engineering subjects which is designed to show the knowledge of general engineering
principles. . . . [i.e., the Fundamentals of Engineering examination]
c.. . . [A] specific record of four years or more of practical experience in engineering work
which is of a character satisfactory to the board.
d. Successfully passing a written, oral, or written and oral examination designed to
determine the proficiency and qualifications to engage in the practice of engineering. . . .
[i.e., the Principles and Practice of Engineering examination]
Iowa Code § 542B.14(1). The NCEES prepares the two examinations administered to initial
licensure applicants. Iowa Admin. Code r. 193C--1.4(4) (1997). Both are written, uniform
examinations. Id. The Fundamentals exam "covers general engineering principles," id. r.
193C--1.4(4)(a), and is intended to satisfy the requirements of section 542B.14(1)(b), while
the Principles and Practice exam addresses "proficiency and qualification to engage in the
practice of professional engineering," id. r. 193C--1.4(4)(b), and is intended to satisfy the
requirements of section 542B.14(1)(d).
....
187

Furthermore, the Board has consistently interpreted section 542B.20 to reject comity licensure
where the applicant has not satisfied standards comparable to those required of initial
licensure applicants in Iowa. See Horner v. State Bd. of Eng'g Exam'rs, 253 Iowa 1, 8-9, 110
N.W.2d 371, 375 (1961). No evidence was produced indicating the Board has issued comity
licensure to an applicant who has not taken an examination comparable in design to the
Principles and Practice of Engineering examination.
....
Iowa R. App. P. 6.904, http://www.legis.state.ia.us/DOCS/ACO/CR/LINC/02-022011.chapter.6.pdf.
Rule 6.904 Briefs.
....
6.904(2) To legal authorities.
a. Cases. In citing cases, the names of parties must be given. In citing Iowa cases, reference
must be made to the volume and page where the case may be found in the North Western
Reporter. If the case is not reported in the North Western Reporter, reference must be made to
the volume and page where the case may be found in the Iowa Reports. In citing cases,
reference must be made to the court that rendered the opinion and the volume and page where
the opinion may be found in the National Reporter System, if reported therein. E.g., _ N.W.2d
_ (Iowa 20_); _ N.W.2d _ (Iowa Ct. App. 20_); _ S.W.2d _ (Mo. Ct. App. 20_); _ U.S._, _ S.
Ct._, _ L. Ed. 2d _ (20_); _ F.3d_ (_Cir. 20_); _ F. Supp. 2d _ (S.D. Iowa 20_). When quoting
from authorities or referring to a particular point within an authority, the specific page or
pages quoted or relied upon shall be given in addition to the required page references.
b. Iowa Court Rules. When citing the Iowa Court Rules parties shall use the following
references: (1) "Iowa R. Civ. P."; "Iowa R. Crim. P."; "Iowa R. Evid."; "Iowa R. App. P.";
"Iowa R. of Prof’l Conduct"; and "Iowa Code of Judicial Conduct" when citing those rules.
(2) "Iowa Ct. R." when citing all other rules.
c. Unpublished opinions or decisions. An unpublished opinion or decision of a court or
agency may be cited in a brief if the opinion or decision can be readily accessed
electronically. Unpublished opinions or decisions shall not constitute controlling legal
authority. When citing an unpublished opinion or decision a party shall include an electronic
citation indicating where the opinion may be readily accessed online. E.g., No. _______,
______ WL _________, at *___ (____ 20__).
d. Other authorities. When citing other authorities, references shall be made as follows:
(1) Citations to codes shall include the section number and date.
(2) Citations to treatises, textbooks, and encyclopedias shall include the edition, section,
and page.
188

(3) Citations to all other authorities shall include the page or pages.When treatises or
textbooks are cited, the edition must be designated. In citing authorities other than cases,
references shall be made as follows: Codes, to section number; treatises, textbooks and
encyclopedias, to section and page; all others, to page or pages. Use of the “supra” and
“infra” forms of citation is discouraged.
e. Internal cross-references. Use of "supra" and "infra" is not permitted.

Kansas: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Schmidt v. Kan. State Bd. of Technical Professions, 271 Kan.
206, 21 P.3d 542 (2001)
....
Michael Schmidt, a licensed engineer, appeals the decision of the Shawnee County District
Court affirming an order of the Kansas State Board of Technical Professions (the Board). The
Board determined that certain construction drawings prepared by Schmidt constituted the
practice of architecture as defined by K.S.A. 2000 Supp. 74-7003. The Board further held that
Schmidt, unlicensed to practice architecture, was in violation of the regulations pertaining to
professional conduct established by K.A.R. 66-6-4(e) (1995 Supp.) which regulations prohibit
a licensee from affixing a signature, seal, or both, to a plan dealing with a subject matter
outside the licensee's field of competence. The Board publicly censured Schmidt because he
affixed his engineer's seal to documents dealing with the subject matter of architecture, an
area which it held to be outside his field of competence as established by his education,
training and licensing. The Board also required that he pay costs of $ 5,000, an amount the
Board determined was a portion of the Board's investigative cost, expenses, and attorneys fees
in prosecuting the matter, and an amount equal to the statutory limit.
....
Because the primary issue in this appeal involves the interpretation of statutes and regulations,
the rules of statutory construction set forth in Todd v. Kelly, 251 Kan. 512, 516, 837 P.2d
381(1992), apply. "'"In order to ascertain the legislative intent, courts are not permitted to
consider only a certain isolated part or parts of an act, but are required to consider and
construe together all parts thereof in pari materia."'" Landry v. Graphic Technology, Inc., 268
Kan. 359, 365, 2 P.3d 758 (2000) (quoting Todd, 251 Kan. at 516).
Similarly, when interpreting administrative regulations, the courts generally will defer to an
agency's interpretation of its own regulations. The agency's interpretation will not be
disturbed unless it is clearly erroneous or inconsistent with the regulation. Murphy v. Nelson,
260 Kan. 589, 595, 921 P.2d 1225 (1996). However, the administrative agency may not use
its power to issue regulations which alter the legislative act which is being administered. In re
Tax Appeal of Newton Country Club Co., 12 Kan. App. 2d 638, 647, 753 P.2d 304, rev.
denied 243 Kan. 779 (1988).
189

....
Kan. Ct. R. 6.08,
http://www.kscourts.org/rules/Appellate_Rules/Rule%206.08.pdf.
Rule 6.08 References Within Briefs
In the body of a brief, unless the context particularly requires a distinction between parties as
appellant or appellee, they should normally be referred to by their status in the district court,
e.g., plaintiff, defendant, etc., or by name. References to court cases shall be by the official
citations followed by any generally recognized reporter system citations.

Kentucky: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Adams v. NHC Healthcare, 199 S.W.3d 163 (Ky. 2006)
....
Noting that the facts complied with both KRS 342.730(1)(c)1 and 2, the ALJ determined that
the claimant could return immediately to other regular employment at the same or a greater
wage and awarded benefits under KRS 342.730(1)(c)2. Although the Workers' Compensation
Board affirmed on the first two issues and found no error in the corrected order denying
reconsideration, it determined that the evidence and Fawbush v. Gwinn, 103 S.W.3d 5 (Ky.
2003), compelled an award under KRS 342.730(1)(c)1. The Court of Appeals reversed on that
issue but affirmed otherwise.
The claimant raises four arguments. He asserts that 803 KAR 25:010, § 14(2) entitled him to
introduce evidence regarding his social security disability award after proof time closed; that
overwhelming evidence compelled the ALJ to find him totally disabled; that the corrected
order on his petition for reconsideration violated KRS 342.125; and that the ALJ misapplied
Fawbush v. Gwinn, supra, when finding that he could work as a med tech despite ordering the
employer to pay for a walker. Having concluded that nothing required the ALJ to consider
evidence submitted after proof time closed; that substantial evidence supported the finding of
partial disability; that the entry of a corrected order denying consideration did not violate KRS
342.125 or the regulations; and that substantial evidence supported the application of KRS
342.730(1)(c)2, we affirm.
....
Ky. Civ. R. 76.12(4)(g), http://kybar.org/documents/cr/cr_76.12.pdf.
76.12 BRIEFS
....
(4)(g) Form of citations.
190

All citations of Kentucky Statutes shall be made from the official edition of the Kentucky
Revised Statutes and may be abbreviated "KRS." The citation of Kentucky cases reported
after January 1, 1951, shall be in the following form for decisions of the Supreme Court and
its predecessor court: Doe v. Roe, ___ S.W.2d ___ or ___ S.W.3d ___ (Ky. [date]), or for
reported decisions of the present Court of Appeals, Doe v. Roe, ___ S.W.2d ___ or ___
S.W.3d ___ (Ky. App. [date]). For cases reported prior thereto both Kentucky Reports and
Southwestern citations shall be given.

Louisiana: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State v. Alfonso, 99-1546 (La. 12/07/99), 753 So. 2d 156
....
La. Adm. Code tit. 76, Part VII, § 343E5 (1995), as adopted by the Wildlife and Fisheries
Commission (Commission) purportedly pursuant to La. Rev. Stat. 56:333A, requires each
mullet permit holder to file information returns monthly during the three-month mullet season
fixed by the Legislature, reporting the number of pounds of mullet taken commercially during
the preceding month and the commercial dealers to whom the mullet were sold. The criminal
charges filed against the forty defendants were apparently based on audits of seafood dealers
and commercial fishermen by enforcement personnel of the Department of Wildlife and
Fisheries (DWF).
....
La. Rev. Stat. 56:6(25)(a), pertaining to all wildlife and fish, authorizes the Commission to
"promulgate rules and regulations, subject to the provisions of the Administrative Procedures
Act, to set seasons, times, places, size limits, quotas, daily take, and possession limits, based
upon biological and technical data . . . ."
....
This court, while recognizing that the Louisiana Constitution unequivocally mandates the
separation of powers among the three branches of state government, has traditionally
distinguished in delegation cases between delegation of legislative authority, which
necessarily violates the separation of powers, and delegation of ministerial or administrative
authority, which does not. State v. All Pro Paint and Body Shop, Inc., 93-1316, pp. 6-7 (La.
7/5/94), 639 So. 2d 707, 711. Accordingly, although the Legislature may not delegate primary
legislative power, it may declare its will and, after fixing a primary standard, may confer upon
administrative officers in the executive branch the power to "fill up the details" by prescribing
administrative rules and regulations. Adams v. State Dep't of Health, 458 So. 2d 1295, 1298
(La. 1984). Thus the Legislature may delegate to administrative boards and agencies of the
state the power "to ascertain and determine the facts upon which the laws are to be applied
and enforced." State v. Taylor, 479 So. 2d 339, 341 (La. 1985).
....
191

La. Sup. Ct. Gen. Admin. R. § 8,
http://www.lasc.org/rules/supreme/PartGSection8.asp.
Section 8. Citation of Louisiana Appellate Decisions.
A. The following rules of citation of Louisiana appellate court decisions shall apply:
(1) Opinions and actions issued by the Supreme Court of Louisiana and the Louisiana Court
of Appeal following December 31, 1993 shall be cited according to a uniform public domain
citation form with a parallel citation to West's Southern Reporter.
(a) The uniform public domain citation form shall consist of the case name, docket number
excluding letters, court abbreviation, and month, day and year of issue, and be followed by a
parallel citation to West's Southern Reporter, e.g.:
Smith v. Jones, 93-2345 (La. 7/15/94); 650 So. 2d 500, or Smith v. Jones, 93-2345 (La.App. 1
Cir. 7/15/94); 660 So.2d 400.
(b) If a pinpoint public domain citation is needed, the page number designated by the court
shall follow the docket number and be set off with a comma and the abbreviation "p.", and
may be followed by a parallel pinpoint citation to West's Southern Reporter, e.g.:
Smith v. Jones, 94-2345, p. 7 (La. 7/15/94); 650 So.2d 500, 504
(2) Opinions issued by the Supreme Court of Louisiana for the period between December 31,
1972 and January 1, 1994, and all opinions issued by the Courts of Appeal from the beginning
of their inclusion in West's Southern Reporter in 1928 until January 1, 1994, shall be cited
according to the form in West's Southern Reporter:
(a) The citation will consist of the case name, Southern Reporter volume number, title
abbreviation, page number, court designation, and year, e.g.:
Smith v. Jones, 645 So.2d 321 (La. 1990)
(b) A parallel public domain citation following the same format as that for post-January 1,
1994 opinions may be added after the Southern Reporter citation, but is not required.
(3) Opinions issued by the Supreme Court of Louisiana prior to the discontinuation of the
official Louisiana Reports in 1972 and opinions issued by the Court of Appeal prior to their
inclusion in the Southern Reporter in 1928 shall be cited in accordance with pre-1994
practice, as follows:
(a) Cite to Louisiana Reports, Louisiana Annual Reports, Robinson, Martin, Reports of the
Louisiana Courts of Appeal, Peltier, Teisser, or McGloin if therein, and to the Southern
Reporter or Southern 2d therein.
(b) A parallel public domain citation following the same format as that for post-January 1,
1994 opinions may be added, but is not required.
192

B. These rules shall apply to all published actions of the Supreme Court of Louisiana and the
Louisiana Courts of Appeal issued after December 31, 1993. Citation under these rules in
court documents shall become mandatory for all documents filed after July 1, 1994.
La. Unif R. Ct. App. 2-12.4, http://www.la-fcca.org/index.php/clerks-office/uniformrules/11-uniform-rules-rule-2.
2-12.4. Appellant's Brief
Citation of Louisiana cases shall be in conformity with Section VIII of the Louisiana Supreme
Court General Administrative Rules. Citations of other cases shall be to volume and page of
the official reports (and when possible to the unofficial reports). It is recommended that where
United States Supreme Court cases are cited, all three reports be cited, e.g., Miranda v.
Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966). When a decision from another
state is cited, a copy thereof should be attached to the brief.
The argument on a specification or assignment of error in a brief shall include a suitable
reference by volume and page to the place in the record which contains the basis for the
alleged error. The court may disregard the argument on that error in the event suitable
reference to the record is not made.

Maine: Supreme Judicial Court citation practice | Citation rule(s) Contents | Index | Help | <
|>

Examples from Powers Trust v. Bd. of Envtl. Prot., 2011 ME 40, 15 A.3d 1273
....
[¶ 2] On April 7, 2009, Evergreen filed an application with the Department of Environmental
Protection for permits to construct the Oakfield Wind Project, a fifty-one-megawatt wind
energy generation facility, in the Town of Oakfield. See 35-A M.R.S. §§ 3452-3455 (2008);
38 M.R.S. §§ 480-A to 480-GG, 481-490 (2008). Evergreen's project involves the
construction of thirty-four wind turbines, to be located along the ridgelines of Sam Drew
Mountain and Oakfield Hills; access roads and a crane path; approximately twelve miles of an
electrical collector line; an electrical collector substation; four meteorological towers; and an
operations and maintenance building. This project is an "expedited wind energy development"
because it is "a grid-scale wind energy development that is proposed for location within an
expedited permitting area." 35-A M.R.S. § 3451 (2010).
....
[¶ 4] With its application, Evergreen submitted a "Sound Level Assessment" prepared by an
engineering company, which concluded that "sound levels from operation of the Oakfield
Wind Project will not exceed Maine DEP sound level[] limits during construction or routine
operation." See 38 M.R.S. § 484(3)(B); 2 C.M.R. 06 096 375-6 to -15 § 10 (2001). To
193

"verify" compliance with the Department's sound level limits, the engineering company
recommended that Evergreen monitor actual sound levels during operation of the project.
....
[¶ 9] On appeal, the Trust contends that the Board was required to hold a public hearing. We
addressed this exact argument in Concerned Citizens to Save Roxbury v. Board of
Environmental Protection, 2011 ME 39, ¶¶ 18-23, 15 A.3d 1263, 1270-71. In that case, we
determined that the Board has discretion to decide whether to hold a public hearing when
reviewing the Commissioner's decision on an application for an expedited wind energy
development. Concerned Citizens to Save Roxbury, 2011 ME 39, ¶ 23, 15 A.3d at 1271; see
also 38 M.R.S. § 345-A(1-A), (2) (2010); 38 M.R.S. § 341-D(4), (4)(D) (2009); 2 C.M.R. 06
096 002-4 to -5, -12 §§ 7(B)-(C), 24(B)(7) (2003).
....
Me. Admin. Order, No. SJC-216 (Aug. 20, 1996).
The order of this Court, dated January 27, 1966, as amended by the order of December 1,
1982, is further amended to read as follows:
1. The Atlantic Reporter is the official publication of the Court's opinions commencing
January 1, 1966.
2. Opinions issued on or after January 1, 1966, and before January 1, 1997, shall be cited in
the following style:
Westman v. Armitage, 215 A.2d 919 (Me. 1966)
3. Opinions issued on or after January 1, 1997, shall include the calendar year, the sequential
number assigned to the opinion within that calendar year, and shall be cited in the following
style:
Smith v. Jones, 1997 ME 7, 685 A.2d 110
4. The sequential decision number shall be included in each opinion at the time it is made
available to the public and the paragraphs in the opinion shall be numbered. The official
publication of each opinion issued on or after January 1, 1997 shall include the sequential
number in the caption of the opinion and the paragraph numbers assigned by the Court.
5. Pinpoint citations shall be made by reference to paragraph numbers assigned by the Court
in the following style:
Smith v. Jones, 1997 ME 7, para 14, 685 A.2d 110
6. Memorandum Decisions and Summary Orders shall not be published in the Atlantic
Reporter and shall not be cited as precedent for a matter addressed therein.
194

[This order and all others of its vintage were withdrawn in 2005. See Me. Admin. Order, No.
JB-05-01 (Aug. 1, 2005), http://www.courts.state.me.us/rules_adminorders/adminorders/JB05-1.html. However, it continues to govern citation practice in Maine.]

Note: See also University of Maine School of Law, Uniform Maine Citations (2012 ed.),
http://mainelaw.maine.edu/academics/pdf/UMC2012.pdf (which seeks to aid Maine
practitioners in preparing legal briefs and memoranda, and Maine justices and judges in
writing opinions, by providing a system of citation for the materials most frequently cited in
the state).

Maryland: Court of Appeals citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State Comm'n on Human Relations v. Talbot County Det. Ctr.,
370 Md. 115, 803 A.2d 527 (2002)
....
The Maryland Commission on Human Relations ("Commission") is an independent agency
charged with investigating complaints of discrimination in employment, housing and public
accommodations under Article 49B of the Maryland Code and bringing legal and equitable
actions pertaining to those violations. See Md. Code (1957, 1998 Repl. Vol.), Art. 49B, § 10.
....
The Detention Center, in its response dated July 3, 2001, asserted that the Circuit Court
lacked subject matter jurisdiction over the Petition for Temporary Injunctive Relief. The
Detention Center further alleged that the Commission's authority to investigate was limited to
the investigative mechanisms set forth in Title 14, Subtitle 3 of the Code of Maryland
Regulations. Specifically, the Detention Center argued that the Commission is only allowed
to: (1) require a fact-finding conference; (2) require the respondent to promptly provide
answers to requests for information; (3) serve interrogatories on a respondent; and (4) issue
subpoenas, if necessary, to compel the attendance and testimony of witnesses or the
production of documents. See COMAR 14.03.01.04. With respect to the latter, the Detention
Center claimed that the use of the word "testimony" indicated that the Commission's
interviews of the witnesses should be formal recorded proceedings, and thus the Commission
had no authority to conduct interviews confidentially and in the absence of a representative
from the Detention Center. 4
....
Maryland's anti-discrimination laws are embodied in Article 49B of the Maryland Code, as is
the Commission's investigatory and enforcement authority with respect to the antidiscrimination legislation. The Commission's comprehensive investigatory powers include the
authority to hold investigatory hearings for fact finding, file civil actions for injunctive relief,
195

receive and issue complaints alleging discrimination, conduct investigations into
discrimination complaints, endeavor to reach conciliation between the parties, and initiate and
pursue litigationto enforce compliance. See Md. Code, Art. 49B, §§ 3, 4, 9A . 10, 11, 12;
Molesworth v. Brandon, 341 Md. 621, 631, 672 A.2d 608, 613 (1996) (citing Weathersby v.
Kentucky Fried Chicken Nat'l Management Co., 86 Md. App. 533, 545, 587 A.2d 569, 574
(1991); rev'd on other grounds, 326 Md. 663, 607 A.2d 8 (1992)); Gutwein v. Easton
Publishing Co., 272 Md. 563, 564-65, 325 A.2d 740, 741 (1974). The Commission's
enforcement powers, then, cover the gamut, from investigation to commencement and pursuit
of litigation.
....
Generally, appellate courts review a trial court's determination to grant or deny injunctive
relief for an abuse of discretion because trial courts, sitting as courts of equity, are granted
broad discretionary authority to issue equitable relief. See J. L. Matthews, Inc. v. MarylandNational Capital Park & Planning Comm., 368 Md. 71, 93, 792 A.2d 288, 301 (2002). See El
Bey v. Moorish Sci. Temple of Am., 362 Md. 339, 354-55, 765 A.2d 132, 140 (2001)(stating
that while normally a trial court's decision to grant or deny injunctive relief is reviewed for an
abuse of discretion, "no such deference [is given] when we find 'an obvious error in the
application of the principles of equity'") (quoting Western Md. Dairy, Inc. v. Chenowith, 180
Md. 236, 244, 23 A.2d 660, 665 (1941)); Colandrea v. Wilde Lake Community Ass'n, Inc.,
361 Md. 371, 394, 761 A.2d 899, 911 (2000).
....

Md. R. 1-104, 8-504, http://www.lexisnexis.com/hottopics/mdcode/.
Rule 1-104. Unreported opinions.
(a) Not authority.- An unreported opinion of the Court of Appeals or Court of Special Appeals
is neither precedent within the rule of stare decisis nor persuasive authority.
(b) Citation.- An unreported opinion of either Court may be cited in either Court for any
purpose other than as precedent within the rule of stare decisis or as persuasive authority. In
any other court, an unreported opinion of either Court may be cited only (1) when relevant
under the doctrine of the law of the case, res judicata, or collateral estoppel, (2) in a criminal
action or related proceeding involving the same defendant, or (3) in a disciplinary action
involving the same respondent. A party who cites an unreported opinion shall attach a copy of
it to the pleading, brief, or paper in which it is cited.
Rule 8-504. Contents of brief.
a) Contents.
A brief shall comply with the requirements of Rule 8-112 and include the following items in
the order listed:
196

(1) A table of contents and a table of citations of cases, constitutional provisions, statutes,
ordinances, rules, and regulations, with cases alphabetically arranged. When a reported
Maryland case is cited, the citation shall include a reference to the official Report.

Massachusetts: Supreme Judicial Court citation practice | Citation rule(s) Contents
| Index | Help | < | >

Examples from City Council of Agawam v. Energy Facilities Siting Bd., 437
Mass. 821, 776 N.E.2d 1002 (2002)
....
Pursuant to its statutory mission to "provide a reliable energy supply for the commonwealth
with a minimum impact on the environment at the lowest possible cost," G. L. c. 164, § 69H,
the board is charged with issuing construction permits for energy generation facilities. G. L. c.
164, § 69J 1/4, inserted by St. 1997, c. 164, § 210. On June 20, 1995, Berkshire filed a
petition to construct, requesting such a permit from the board.
....
The board's regulations regarding the issuance of certificates divide the certificate application
process into two parts: an initial petition, 980 Code Mass. Regs. § 6.02 (1993); and an
application, 980 Code Mass. Regs. § 6.03 (1993). When an energy generating company files
an initial petition for a certificate, the board may either grant the initial petition (and proceed
to consider the subsequent application) or consolidate that petition with the application and
consider them both in a combined hearing. 980 Code Mass. Regs. § 6.02 (4). The board in this
case chose the latter course.
....
The scope of our review of board decisions is limited to determining whether they conform to
the Massachusetts and Federal Constitutions, the provisions of §§ 69H-69O, and the board's
rules and regulations; whether they are supported by substantial evidence in the record of the
board's proceedings; and whether they were arbitrary, capricious, or an abuse of the Board's
discretion. G. L. c. 164, § 69P. See Andover v. Energy Facilities Siting Bd., 435 Mass. 377,
378-379, 758 N.E.2d 117 (2001). The party appealing from a decision of the board bears the
burden of showing that the decision is invalid. Id. at 379.
....

197

Mass. R. App. P. 16(g),
http://www.lawlib.state.ma.us/source/mass/rules/appellate/mrap16.html.
RULE 16. BRIEFS
....
(g) Massachusetts Reports between 17 Massachusetts and 97 Massachusetts shall be cited by
the name of the reporter. Any other citation shall include, wherever reasonably possible, a
reference to any official report of the case or to the official publication containing statutory or
similar material. References to decisions and other authorities should include, in addition to
the page at which the decision or section begins, a page reference to the particular material
therein upon which reliance is placed, and the year of the decision; as, for example: 334 Mass.
593, 597-598 (1956). Quotations of Massachusetts statutory material shall include a citation
to either the Acts and Resolves of Massachusetts or to the current edition of the General Laws
published pursuant to a resolve of the General Court.

Michigan: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Great Wolf Lodge of Traverse City, LLC v. PSC, 489 Mich. 27,
799 N.W.2d 155 (2011)
....
A court reviewing an administrative agency's interpretation of a statute should give the
agency's interpretation "respectful consideration" and, if it is persuasive, should not overrule it
without "cogent reasons." In re Complaint of Rovas Against SBC Mich., 482 Mich. 90, 108,
754 N.W.2d 259 (2008). We have held that "[i]n construing administrative rules, courts apply
principles of statutory construction." Detroit Base Coalition for Human Rights of the
Handicapped v. Dep't of Social Servs., 431 Mich. 172, 185, 428 N.W.2d 335 (1988), citing
Gen. Motors Corp. v. Bureau of Safety & Regulation, 133 Mich.App. 284, 349 N.W.2d 157
(1984). All rates, fares, charges, classification and joint rates, regulations, practices, and
services prescribed by the PSC are presumed, prima facie, to be lawful and reasonable. MCL
462.25; see also Mich. Consol. Gas Co. v. Pub. Serv. Comm., 389 Mich. 624, 635-636, 209
N.W.2d 210 (1973).
....
The Court of Appeals reasoned that MCL 460.558 does not apply solely in cases of "wilful or
knowing failure to comply with a lawful PSC order; it also applies in the event of negligent
noncompliance." We disagree. Under the Court of Appeals' construction, MCL 460.558
would require that a fine be imposed any time a utility or its agent fails to comply with a PSC
order. If that construction were what the Legislature intended in enacting MCL 460.558, there
would have been no need to include the modifiers "wilfully or knowingly." Rather, the
198

Legislature could simply have mandated a fine in cases in which a party "fails or neglects" to
obey a PSC order.
....
We hold that a utility's right of first entitlement under Mich. Admin Code, R 460.3411(11)
entails the right to serve the entire premises. That right is not extinguished when there is a
new customer, i.e., new "buildings and facilities served," on the premises. We also hold that,
absent a statutory mandate to do so, the PSC need not impose interest when it awards a refund
to a party. Finally, we hold that the PSC is required to impose a fine pursuant MCL 460.558
only when a utility willfully or knowingly neglects to comply with its order. Therefore, we
reverse the judgment of the Court of Appeals and reinstate the decision of the PSC.
....
Mich. Admin. Order 2006-3,
http://courts.mi.gov/Courts/MichiganSupremeCourt/CurrentCourtRules/9Michig
anUniformSystemOfCitation.pdf.
I. Citation of Authority
A. Citation of Cases
1. Initial Citation.
The first time a case is cited in an opinion, either in the body of the text or in a footnote,
cite in full the official reporter of its jurisdiction (where available), and include the parallel
citation of the regional reporter.
Mayberry v Pryor, 422 Mich 579; 374 NW2d 683 (1985).
If a case is first cited in an order, either in the body of the text or in a footnote, cite the
official report only.
Mayberry v Pryor, 422 Mich 579 (1985).
Where an official citation is not yet available, provide blanks for the volume and page
numbers.
Mayberry v Pryor, _____ Mich ____; 374 NW2d 683 (1985).
2. Subsequent Citation.
a. Once cited in full in the text, a case need not be cited again in full in the text or a
footnote. Subsequent reference in the text or in a footnote may use any of the following
shortened forms:

199

E.g., Mayberry; Mayberry, supra; Mayberry v Pryor. (N.B.: "Id." may be used as a
subsequent reference only if no other authority intervenes between the previous citation
of the same source and "id.")
b. Where a case is cited in full in a footnote, a subsequent short-form citation may be used
in a subsequent footnote to refer the reader to the full citation:
Mayberry, n 4 supra.
3. Point or "jump" citation.
a. To refer to an internal page of an opinion, cite the official reporter where available:
1) initial citation: include the "jump" page in the complete citation:
Mayberry v Pryor, 422 Mich 579, 587; 374 NW2d 683 (1985); or
2) subsequent citation: append the "jump" page to any short-form citation:
Mayberry, supra, p 587; Mayberry, supra at 587; Mayberry, p 587; id., p 587; id. at 587;
422 Mich 587.
(N.B.: The form of the short-form citation must be consistent throughout an opinion. Do
not mix Mayberry, supra, p 587, with Mayberry, supra at 587.)
b. If the official report of a case is not yet available, refer to the "jump" page in an
unofficial report:
1) initial citation: Galster v Woods (On Rehearing), 173 Cal App 3d 529, ____; 219 Cal
Rptr 500, 509 (1985);
2) subsequent citation: Galster, supra, 219 Cal Rptr 509; or id., 219 Cal Rptr 509; or 219
Cal Rptr 509 (N.B.: it is mandatory in this situation that the identity of the unofficial
reporter be shown because references to pages not otherwise identified are presumed to
be to the official reporter.)
4. Case names.
a. Italicizing. Names of cases should be italicized both in the text of an opinion and in
footnotes. Underscoring no longer should be used to indicate italics.
b. Official sources. Cite the name of a case as set forth on the first page of the official
reporter as fully as necessary for recognition. Do not show et al., et ux., or like references
to other parties in a case name, but do show ex rel (for on the Relation of or for the use and
benefit of) and the relator's name.

200

Note: The full order sets out a complete Michigan Uniform System of Citation, "a
comprehensive scheme for citation of authority in documents filed with or issued by Michigan
courts."

Minnesota: Supreme Court citation practice Contents | Index | Help | < | >
Examples from Breza v. City of Minnetrista, 725 N.W.2d 106 (Minn. 2006)
....
Breza sought a writ of mandamus from the district court. The district court found that Breza
"applied for an exemption for the 5,757 square feet that had been filled," n6 and that the city
took more than one year to respond to the application. The court held that Breza's request was
approved by operation of law under Minn. Stat. § 15.99, and issued a writ of mandamus
compelling the city to approve his exemption request. The city appealed to the Minnesota
Court of Appeals, which reversed. Breza v. City of Minnetrista, 706 N.W.2d 512, 519 (Minn.
App. 2005). That court held that because the city did not have the authority to grant an
exemption for more than 400 square feet, the city had fully satisfied its official duties and a
writ of mandamus was therefore not appropriate. Id. at 518-519.
....
Breza brought this action seeking a writ of mandamus. To be entitled to mandamus relief,
Breza must show that: 1) the city "failed to perform an official duty clearly imposed by law";
2) he "suffered a public wrong" and was specifically injured by the city's failure; and 3) he has
"no other adequate legal remedy." See N. States Power Co. v. Minn. Metro. Council, 684
N.W.2d 485, 491 (Minn. 2004). The district court's decision to issue the writ was based on the
determination that Breza's application was approved by operation of law. When a decision on
a writ of mandamus is based solely on a legal determination, we review that decision de novo.
See Castor v. City of Minneapolis, 429 N.W.2d 244, 245 (Minn. 1988).
....
Finally, the legislature has defined ten specific types of activites for which an exemption from
the no-filling-without-replacement prohibition can be approved. Local government units
(LGUs) like the city have the authority to grant exemptions. Minn. R. 8420.0210 (1999)
("Local government units may offer exemption certificates as part of the wetland program in
their jurisdiction.").
....

201

Mississippi: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Alford v. Miss. Div. of Medicaid, 30 So. 3d 1212 (Miss. 2010)
....
¶ 11. In order to be eligible for Medicaid, the applicant must meet certain financial and nonfinancial criteria. See Miss. Code Ann. § 43-13-115 (Rev.2009). Married applicants who
receive long-term care (i.e., institutionalized spouses) have specific limitations on their
income and resources. The Division must determine the couple's income and resources and
allocate resources between the institutionalized spouse and the community spouse when
determining eligibility. See 42 U.S.C. § 1396r-5 (2006). . . .
....
¶ 17. When reviewing an issue of subject matter jurisdiction, this Court applies a de novo
standard of review. Schmidt v. Catholic Diocese of Biloxi, 18 So.3d 814, 821 (Miss.2009).
....
¶ 29. We find that the opinions of the Arkansas Supreme Court and the Missouri Court of
Appeals provide a more compelling interpretation of the spousal-impoverishment provisions.
Notably, 42 U.S. Code Section 1396r-5(e) specifically provides a mechanism for
administrative review and revision of the CSMIA, MMMNA, and CSRA. Furthermore,
Mississippi Code Section 43-13-116 sets forth the administrative-hearing process and
provides that an aggrieved claimant "is entitled to seek judicial review in a court of proper
jurisdiction." Miss.Code Ann. § 43-13-116(3)(e)(xvii) (Rev.2009). This Court previously has
ruled that "`where a remedy before an administrative agency is provided, relief must be
sought by exhausting this remedy before the courts will act.'" Davis v. Barr, 250 Miss. 54,
157 So.2d 505, 507 (1963) (quoting 2 Am.Jur.2d Administrative Law, § 595, p. 426). This
Court also has described the doctrine of primary jurisdiction, which is relevant to the case sub
judice:
the courts cannot or will not determine a controversy involving a question which is
within the jurisdiction of an administrative tribunal prior to the decision of that
question by the administrative tribunal, where the question demands the exercise of
sound administrative discretion requiring the special knowledge, experience, and
services of the administrative tribunal to determine technical and intricate matters
of fact, and a uniformity of ruling is essential to comply with the purposes of the
regulatory statute administered.
Ill. Cent. R. Co. v. M.T. Reed Const. Co., 51 So.2d 573, 575 (Miss.1951) (quoting 42 Am.Jur.
Public Administrative Law, § 254). However, Mrs. Alford argues that the doctrine of
administrative remedies should not apply, as the Division's rule states:

202

The CS [community spouse] share of total countable resources is the maximum
allowed under federal law. In order for a CS to receive a share larger than the
federal maximum, a court order would be required granting the CS a greater share
of total resources after Medicaid had made a decision regarding spousal shares.
Code Miss. R. 13 000 036 at § 9210 (Rev. 1999) (emphasis added). Mrs. Alford argues that
the Division's own rules limit its authority to grant the requested relief, and as such, an
administrative appeal is futile and a waste of resources.
....
Miss. R. App. P. 28(f),
http://www.mssc.state.ms.us/rules/msrulesofcourt/rules_of_appellate_procedu
re.pdf.
RULE 28. BRIEFS
....
(f) References in Briefs to the Record and Citations. All briefs shall be keyed by reference to
page numbers (1) to the record excerpts filed pursuant to Rule 30 of these Rules, and (2) to
the record itself.
(1) The Supreme Court and the Court of Appeals shall assign paragraph numbers to the
paragraphs in all published opinions. The paragraph numbers shall begin at the first paragraph
of the text of the majority opinion and shall continue sequentially throughout the majority
opinion and any concurring or dissenting opinions in the order that the opinions are arranged
by the Court.
(2) All Mississippi cases shall be cited to either:
(i) the Southern Reporter and, in cases decided prior to 1967, the official Mississippi
Reports (e.g., Smith v. Jones, 699 So.2d 100 (Miss. 1997)); or
(ii) for cases decided from and after July 1, 1997, the case numbers as assigned by the
Clerk's Office (e.g., Smith v. Jones, 95-KA-01234-SCT (Miss. 1997)).
(3) Quotations from cases and authorities appearing in the text of the brief shall be cited in
one of the following ways:
(i) preceded or followed by a reference to the book and page in the Southern Reporter
and/or the Mississippi Reports where the quotation appears (e.g., Smith v. Jones, 699 So.2d
100, 102 (Miss. 1997)); or
(ii) in cases decided from and after July 1, 1997, preceded or followed by a reference to the
case number assigned by the Clerk's Office and paragraph number where the quotation
appears (e.g., Smith v. Jones, 95-KA-01234-SCT (¶1) (Miss. 1997)); or
(iii) in cases decided from and after July 1, 1997, preceded or followed by a reference to
the book and paragraph number in the Southern Reporter where the quotation appears (e.g.,
Smith v. Jones, 699 So.2d 100 (¶1) (Miss. 1997)); or
203

(iv) in cases decided prior to July 1, 1997, preceded or followed by a reference to the case
number assigned by the Clerk's Office and paragraph number where the quotation appears
when the case is added to the Court's Internet web site in the new format, i.e., with
paragraph numbers (e.g., Smith v. Jones, 93-CA-05678-SCT (¶1) (Miss. 1995)); or
(v) preceded or followed by a parallel citation using both the book citation and the case
number citation.

Missouri: Supreme Court citation practice Contents | Index | Help | < | >
Examples from State ex rel. Sunshine Enters. of Mo., Inc. v. Bd. of Adjustment,
64 S.W.3d 310 (Mo. 2002)
....
The city denied Sunshine a merchant's license, based on the zoning district of the address. See
sec. 94.270 RSMo 2000. Sunshine appealed to the Board, for approval or a variance. After the
appeal was filed, but before the hearing, the city passed Ordinance 2074, amending the
"definitions" in the zoning code.
....
Under-$ 500 lending has the same or similar characteristics as personal services and financial
institutions. Sections 400.370.B, D, H. Short-term consumer loans are similar to a personal
service, as indicated by the exclusion of pawn shops and check cashing establishments.
Section 400.370.B. Under-$ 500 lenders - like banks, savings and loan associations, and credit
unions - offer unsecured loans to consumers. See secs. 362.105, 369.144(15), 369.229,
369.695.1, 370.070(2), 370.300, 370.310 RSMo 2000; 4 CSR 140-20.046 (2001). Thus, under$ 500 lending is a permitted use. Sections 400.370.B, D, H.
....
The city claims that, even if permitted by section 400.370, Sunshine is excluded by Ordinance
2074. The city views Ordinance 2074 as a land use "zoning" regulation. See secs. 89.010-040
RSMo 2000. Zoning ordinances are presumptively within the police power. Flora Realty and
Inv. Co. v. City of Ladue, 362 Mo. 1025, 246 S.W.2d 771, 778 (Mo. banc 1952); State ex rel.
Helujon, Ltd. v. Jefferson County, 964 S.W.2d 531, 536 (Mo. App. 1998). This Court has long
held that ordinances that are regulatory, but not prohibitory, do not conflict with state law.
Teefey, 24 S.W.3d at 685-86; Page Western, Inc. v. Community Fire Prot. Dist., 636 S.W.2d
65, 67 (Mo. banc 1982); State ex rel. Hewlett v. Womach, 355 Mo. 486, 196 S.W.2d 809, 814
(Mo. banc 1946).
....

Montana: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
204

Examples from Briese v. Mont. Pub. Emples. Ret. Bd., 2012 MT 192, 366 Mont.
148, 285 P.3d 550
....
¶ 14 Mootness is a threshold issue which must be resolved before addressing the underlying
dispute. Med. Marijuana Growers Ass'n v. Corrigan, 2012 MT 146, ¶ 18, 365 Mont. 346, 281
P.3d 210 (citing Povsha v. City of Billings, 2007 MT 353, ¶ 19, 340 Mont. 346, 174 P.3d
515). The mootness doctrine is one of several doctrines designed to limit the judicial power of
this Court to justiciable controversies—that is, controversies "upon which a court's judgment
will effectively operate, as distinguished from . . . dispute[s] invoking a purely political,
administrative, philosophical, or academic conclusion." Progressive Direct Ins. Co. v.
Stuivenga, 2012 MT 75, ¶ 16, 364 Mont. 390, 276 P.3d 867. The fundamental question to be
answered in any review of possible mootness is "whether it is possible to grant some form of
effective relief to the appellant." Stuivenga, ¶ 37.
¶ 15 MPERB claims that it is impossible to grant effective relief to Erene because, once the
payments commenced, MPERB had fully discharged its obligations under the law. MPERB
cites § 19-2-803, MCA, in support of its position.
....
¶ 18 When denying Erene's initial claim for benefits in 2008, MPERA did not inform her of
her right to challenge the denial by appeal to MPERB. Under Admin. R. M. 2.43.1501(2)
(2003), Erene had the right to appeal MPERA's decision to MPERB. MPERA, in two separate
letters to Erene dated May 30, 2008, (1) stated that MPERA was "require[d]" to honor the
2006 change of beneficiaries, and (2) informed Erene that she "must complete, have notarized
and return to this office" the claim forms for the children before being provided with the
payment options that were available. It gave no indication that further review was available by
appeal to MPERB under Admin. R. M. 2.43.1501(2) at that time. As a matter of due process,
MPERA was obligated to inform Erene of any right to appeal and the procedures for seeking
such appeal. See Pickens v. Shelton-Thompson, 2000 MT 131, ¶ 13, ¶ 15, 300 Mont. 16, 3
P.3d 603 (citing Mont. Const. art. II, § 17; Dorwart v. Caraway, 1998 MT 191, ¶ 76, 290
Mont. 196, 966 P.2d 1121).
....
Mont. Sup. Ct. Internal Op. Rules, § VII,
http://courts.mt.gov/content/library/docs/cite_cases.pdf.
(1) At the time of issuance, this Court shall assign to all opinions and to those orders
designated by this Court for publication (hereinafter referred to as substantive orders), a
citation which shall include the calendar year in which the opinion or substantive order is
issued followed by the Montana U.S. Postal Code (MT) followed by a consecutive number
beginning each year with "1" (for example, 1998 MT 1). This citation shall be known as the
public domain or neutral-format citation and shall appear on the title page of each opinion and
on the first page of each substantive order issued by this Court. State Reporter Publishing
205

Company and West Group are requested to publish this public domain, neutral-format citation
within the heading of each opinion or substantive order published by those companies.
(2) Beginning with the first paragraph of text, each paragraph in every such opinion and
substantive order shall be numbered consecutively beginning with a ¶ symbol followed by an
Arabic numeral, flush with the left margin, opposite the first word of the paragraph. Paragraph
numbers shall continue consecutively throughout the text of the majority opinion or
substantive order and any concurring or dissenting opinions or rationale. Paragraphs within
footnotes shall not be numbered nor shall markers, captions, headings or Roman numerals
which merely divide opinions or sections thereof. Block-indented single-spaced portions of a
paragraph shall not be numbered as a separate paragraph. State Reporter Publishing Company
and West Group are requested to publish these paragraph numbers in each opinion or
substantive order published by those companies.
(3) In the case of opinions which are not to be cited as precedent (variously referred to as
unpublished, "noncite," or memorandum opinions) and in the case of all substantive orders
(unless otherwise specifically designated by this Court), the consecutive number in the public
domain or neutral-format citation shall be followed by the letter "N" to indicate that the
opinion or substantive order is not to be cited as precedent in any brief, motion or document
filed with this Court or elsewhere (for example, 1998 MT 1N). Any "N" citation,
nevertheless, shall be listed along with the result, case title and Supreme Court cause number
in the quarterly table of noncitable cases issued by this Court and published by State Reporter
Publishing Company and West Group.
(4) In the case of opinions or substantive orders which are withdrawn or vacated by a
subsequent order of this Court, the public domain, neutral-format citation of the withdrawing
or vacating order shall be the same as the original public domain, neutral-format citation but
followed by a letter "W" (for example, 1998 MT 1W). An opinion or substantive order issued
in place of one withdrawn or vacated shall be assigned the next consecutive number
appropriate to the date on which it is issued.
(5) In the case of opinions or substantive orders which are amended by a subsequent order of
this Court, the public domain, neutral-format citation of the amending order shall be the same
as the original public domain, neutral-format citation but followed by a letter "A" (for
example, 1998 MT 1A). Amended paragraphs shall contain the same number as the paragraph
being amended. Additional paragraphs shall contain the same number as the immediately
preceding original paragraph but with the addition of a lower case letter (for example, if two
new paragraphs are added following paragraph 13 of the original opinion, the new paragraphs
will be numbered ¶ 13a and ¶ 13b). If a paragraph is deleted, the number of the deleted
paragraph shall be skipped in the sequence of paragraph numbering in any subsequently
published version of the amended opinion or substantive order, provided that at the point
where the paragraph was deleted, there shall be a note indicating the deletion of that
paragraph.
(6)The following are examples of citations to Montana Supreme Court opinions:
For cases decided before January 1, 1998:
206

Primary cite: Roe v. Doe (1997), 284 Mont. 301, 989 P.2d 472.
Primary cite with pinpoint cite: Roe v. Doe (1997), 284 Mont. 301, 305, 989 P.2d 472, 475.
Pinpoint cite alone: Roe, 284 Mont. at 305, 989 P.2d at 475.
For cases decided from and after January 1, 1998:
Primary cite: Doe v. Roe, 1998 MT 12, 286 Mont. 175, 989 P.2d 1312.
Primary cite with pinpoint cite: Doe v. Roe, 1998 MT 12, ¶¶ 44-45, 286 Mont. 175, ¶¶ 4445, 989 P.2d 1312, ¶¶ 44-45.
Pinpoint cite: Doe, ¶¶ 44-45.
IT IS FURTHER ORDERED that the citation formats adopted herein are in addition to and
supplement the current citation formats used by this Court. The Montana Reports is the
official reporter of this Court's opinions and this Court will continue to cite to both its official
reporter and to the regional, Pacific, reporter in addition to the public domain, neutral-format
citation. This Court encourages the adoption and use of these formats in all briefs, memoranda
and other documents filed in this Court.
Mont. Sup.Ct. Order of Jan. 22, 2009
Pursuant to its authority under Article VII, Section 2(3) of the Constitution of the State of
Montana, this Court filed an order on December 16, 1997, adopting citation formats for use in
its opinions, including a public domain or neutral-format citation. The Court has now
determined to simplify the format set forth in that order for pinpoint citations to opinions
decided after January 1, 1998, by eliminating the requirement that paragraph number(s) be
repeated for all three sources cited.
THEREFORE, IT IS ORDERED that, effective immediately, proper pinpoint citations to
opinions decided by this Court after January 1, 1998, shall be in the form shown in the
following example:
Doe v. Roe, 1998 MT 12, ¶¶ 44-45, 286 Mont. 175, 989 P.2d 1312
In all other respects, the Court’s order filed December 16, 1997, shall remain unchanged.

207

Nebraska: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Bethesda Found. v. Neb. Dep't of Soc. Serv., 243 Neb. 130, 498
N.W.2d 86 (1993)
....
The Nebraska Department of Social Services is responsible for the administration of the
medicaid program pursuant to Neb. Rev. Stat. § 68-1018 et seq. (Reissue 1990). In
administering the program, the department reimburses medicaid-certified nursing home
facilities for the cost of care to medicaid-eligible patients. The department determines
payment or reimbursement rates for a nursing home based on allowable costs incurred by the
facility. Payment for long-term-care services is set forth in 471 Neb. Admin. Code, § 12-011
et seq. (1987). Rates paid to long-term-care providers must be "reasonable and adequate to
meet the costs which must be incurred by efficiently and economically operated facilities to
provide services in conformance with state and federal laws, regulations, and quality and
safety standards." 471 Neb. Admin. Code § 12-011.02.
....
Since October 17, 1977, the Nebraska medicaid program has recognized depreciation as an
allowable cost. The regulations also provide for the recapture of depreciation upon the sale
of a long-term-care facility for a profit. Depreciation in 471 NAC 12-011.08D refers to real
property only. A long term care facility which is sold for a profit and has received NMAP
payments for depreciation, shall refund to the Department the lower of - 1. The amount of
depreciation allowed and paid by the Department between July 1, 1976, and the time of
sale of the property; or 2. The product of the ratio of depreciation paid by the Department
since July 1, 1976, to the total depreciation accumulated by the facility (adjusted to total
allowable depreciation under the straight-line method, if any other method has been used)
times the difference in the sale price of the property over the book value of the assets sold. .
..
471 Neb. Admin. Code § 12-011.08D.
....
This court has previously determined that the department's change in its depreciation
recapture regulation did not have a retroactive effect and therefore could not violate a
provider's right to due process. See H.H.N.H., Inc. v. Department of Soc. Servs., 234 Neb.
363, 451 N.W.2d 374 (1990). Bethesda is not entitled to conclude that its depreciation
reimbursement was not subject to being recaptured upon the sale of its facilities, and it did not
have a constitutionally protected property right in those reimbursements.
....

208

Neb. Ct. R. App. Pract. 2-109,
http://www.supremecourt.ne.gov/supreme-court-rules/1738/%C2%A7-2-109briefs.
9. BRIEFS.
....
C. General Rules for Preparation of Briefs.
In the preparation of the brief, the following general rules shall be observed:
....
(4) Every reference to a reported case shall set forth the title thereof, the volume and page
where found, the tribunal deciding the case, and the year decided. If the cited opinion is long,
it shall also refer to the page where the pertinent portion of the opinion is found. Nebraska
cases shall be cited by the Nebraska Reports and/or Nebraska Appellate Reports, but may
include citation to such other reports as may contain such cases.
(5) If a current statute is relied upon, it must be cited from the last published revision or
compilation of the statutes, or supplement thereto, if contained therein; if not contained
therein, to the session laws wherein contained, or the legislative bill as enacted.
(6) Citations to textbooks, encyclopedias, and other works shall give the title, edition, year of
publication, volume number, section, and page where found.

Nevada: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Nev. Tax Comm'n v. Nev. Cement Co., 36 P.3d 418 (Nev. 2001)
....
In contrast to a retail sale, items that are sold for resale are tax exempt. These items are
purchased for the purpose of being resold. More specifically, no sales tax applies to property
purchased for resale in the regular course of business. This sale-for-resale exemption from the
sales tax is found under the definition of "retail sale" in NRS 372.050, which provides that a
retail sale is "a sale for any purpose other than resale in the regular course of business of
tangible personal property."
....
Our decision finds support in the Department's tax regulation pertaining to property used in
manufacturing. We have previously stated that the interpretation by the agency charged with
administering a statute is persuasive, and that great deference should be given to that
interpretation if it is within the language of the statute. See Collins Discount Liquors v. State
209

of Nevada, 106 Nev. 766, 768, 802 P.2d 4, 5 (1990); Nevada Power Co. v. Public Serv.
Comm'n, 102 Nev. 1, 4, 711 P.2d 867, 869 (1986). NAC 372.370(1) states that a tax applies to
the sale of tangible personal property purchased "for the purpose of use in manufacturing,
producing, or processing tangible personal property and not for the purpose of physically
incorporating it into the manufactured article to be sold." Subsection (2) of that regulation
states that a tax does not apply to the sale of tangible personal property purchased "for the
purpose of incorporating it into the manufactured article to be sold." NAC 372.370 focuses on
the purpose for which property is purchased. The requirement that the purpose be "primary" is
implicit. NAC 372.370 is therefore consistent with NRS 372.050, and sets forth a primarypurpose test.
....
Nev. Sup. Ct. R. 123.
RULE 123. Citation to unpublished opinions and orders
An unpublished opinion or order of the Nevada Supreme Court shall not be regarded as
precedent and shall not be cited as legal authority except when the opinion or order is (1)
relevant under the doctrines of law of the case, res judicata or collateral estoppel; (2) relevant
to a criminal or disciplinary proceeding because it affects the same defendant or respondent in
another such proceeding; or (3) relevant to an analysis of whether recommended discipline is
consistent with previous discipline orders appearing in the state bar publication.

New Hampshire: Supreme Court citation practice | Citation rule(s) Contents | Index | Help
|<|>

Examples from State v. Caswell, 146 N.H. 243, 769 A.2d 387 (2001)
....
We next consider the defendant's argument that the trial court erred by admitting Sergeant
Bourque's testimony to establish that the Intoxilyzer was properly certified and operating
properly at the time of the test. RSA 265:85 (Supp. 2000) provides that "no tests of . . . breath
authorized by RSA 265:84, IV shall be considered as evidence in any proceeding before any .
. . court unless such test is performed in accordance with methods prescribed by the
commissioner of the department of health and human services." These rules are codified in
New Hampshire Code of Administrative Rules, Part He-P 2207, and became effective April 1,
1996. As a result, we review the evidence presented at trial in accordance with these rules.
....
Rule He-P 2207.05 (a) provides that "the forensic breath testing supervisor II shall conduct a
preventive maintenance check on each approved instrument 6 months after the initial check
and at 6 month intervals." This rule further states that the "the forensic breath testing
supervisor II shall certify the accuracy of the approved instrument by signing and dating the
210

preventive maintenance check form, pursuant to RSA 265:90, II." N.H. Admin. Rules, He-P
2207.05 (d). It is incumbent upon the State to establish that the breath test has been conducted
in accordance with the rules, including the successful completion of the required preventive
maintenance check and the certification of the Intoxilyzer's accuracy. See RSA 265:85, IV
(Supp. 2000).
....
There are no administrative rules or statutes governing the admissibility of radar evidence. It
is a "fundamental principle that the results of scientific tests are inadmissible unless there is
proof that the test device was operating accurately and that the test was performed by
qualified individuals." State v. Ahern, 122 N.H. 744, 745, 449 A.2d 1224 (1982). "This
imposes a responsibility upon the proponent seeking admission of such evidence to establish
the prima facie reliability of any test results." State v. Lee, 134 N.H. 392, 395, 593 A.2d 235
(1991).
....
N.H. Sup. Ct. R. 16, http://www.courts.state.nh.us/rules/scr/scr-16.htm.
Rule 16. Briefs.
....
(9) All references in a brief or memorandum of law to the appendix or to the record must be
accompanied by the appropriate page number.
Citations to Supreme Court of the United States cases that cannot be made to the official
United States Reports or to the Supreme Court Reporter shall include the month, day, and
year of decision or a reference to United States Law Week. Citations to other federal decisions
not presently reported shall identify the court, docket number, and date.
Citations to the decisions of this court may be to the New Hampshire Reports only. Citations
to other State court decisions may either be: (a) to the official report and to the West Reporter
system, with the year of decision; or (b) to the West Reporter only, in which case the citation
should identify the State court by name or level, and should mention the year of decision.

211

New Jersey: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Toll Bros., Inc. v. Township of W. Windsor, 173 N.J. 502, 803
A.2d 53 (2002)
....
This is a second round Mount Laurel exclusionary zoning case brought by Toll Brothers, Inc.
(Toll Brothers) against the Township of West Windsor, the Township Committee of the
Township of West Windsor, and the Planning Board of the Township of West Windsor
(collectively "West Windsor" or the "Township"). Toll Brothers, the owner of a 293 acre tract
of land located in West Windsor, alleged below that the Township had engaged in
exclusionary zoning in violation of the New Jersey Constitution and the Fair Housing Act of
New Jersey (FHA), N.J.S.A. 52:27D-301 to -329, and sought a builder's remedy from the trial
court.
....
Under N.J.A.C. 5:93-5.15(d)1 to -5.15(d)2, COAH outlines its bonus credit system for rental
units. For every one rental unit made available to the general public, COAH grants the
municipality two units of credit, id. at -5.15(d)1; age-restricted rental units produce 1.33 units
of credit. Id. at -5.15(d)2.
....
Our analysis of these issues entails a two-tiered inquiry, each subject to a separate and distinct
standard of review. The determination whether market demand should be considered in
assessing whether a municipality's zoning ordinances are exclusionary is a question of law
that we review de novo. Balsamides v. Protameen Chem., Inc., 160 N.J. 352, 372, 734 A.2d
721 (1999) (stating that "matters of law are subject to a de novo review"). We give deference
to the trial court's factual findings, e.g., that West Windsor's sewer requirements are cost
generative, as such findings should not be disturbed "when supported by adequate, substantial
and credible evidence." Rova Farms Resort, Inc. v. Investors Ins. Co. of Am., 65 N.J. 474,
484, 323 A.2d 495 (1974).
....
N.J. Ct. R. 2:6-2, http://www.judiciary.state.nj.us/rules/r2-6.htm.
2:6-2. Contents of Appellant's Brief
(a) Formal Brief. Except as otherwise provided by R. 2:6-4(c)(1) (statement in lieu of brief),
by R. 2:9-11 (sentencing appeals), and by paragraph (b) of this rule, the brief of the appellant
shall contain the following material, under distinctive titles, arranged in the following order:
....
212

(5) The legal argument for the appellant, which shall be divided, under appropriate point
headings, distinctively printed or typed, into as many parts as there are points to be argued.
New Jersey decisions shall be cited to the official New Jersey reports by volume number but
if not officially reported that fact shall be stated and unofficial citation made. All other state
court decisions shall be cited to the National Reporter System, if reported therein and, if not,
to the official report. In the citation of all cases the court and year shall be indicated in
parentheses except that the year alone shall be given in citing the official reports of the United
States Supreme Court, the Supreme Court of New Jersey, and the highest court of any other
jurisdiction.

Note: The format of citations in the opinions of the New Jersey courts is the subject of a
detailed Manual of Style for Legal Citation in New Jersey,
http://www.judiciary.state.nj.us/appdiv/manualonstyle.pdf.

New Mexico: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State v. Johnson, 2009-NMSC-049, 147 N.M. 177, 218 P.3d 863
(2009)
{1} After allegedly striking three private security guards while visiting Gallup High School,
Defendant Derrick Johnson was charged with three counts of battery on school personnel,
contrary to NMSA 1978, Section 30-3-9(E) (1989), which prohibits battery upon "school
employee[s]." The district court dismissed the charges, concluding that because the security
guards were providing contractual services at the high school, they were not "school
employees" as defined in Section 30-3-9(A)(2). The State appealed.
....
{6} The district court granted Defendant's motion to dismiss, concluding that Moeckle,
Cachini and King "[were] not `school employees' as defined by NMSA 1978, § 30-39(A)(2)[.]" The Court of Appeals affirmed in a split decision. State v. Johnson, 2008-NMCA106, ¶ 1, 144 N.M. 629, 190 P.3d 350. To determine whether the security guards were "school
employees" within the meaning of Section 30-3-9, the Court of Appeals majority stated that
its task was to give the words of the statute their ordinary meaning. Johnson, 2008-NMCA106, ¶ 8. It concluded that this determination "is informed by the undisputed relationship
between the school board and the school security guards." Id. ¶ 9. Thus, the Court of Appeals'
analysis was guided by cases that analyze whether an employer-employee relationship exists
by determining whether the employer had the right to control the details of the work to be
performed by the employee. Id.
....
{15} The purpose of the battery upon school personnel statute is to decrease incidents of
violence at schools by enhancing the penalties for crimes committed against "employees" of
213

the school. The law enacting Section 30-3-9 was entitled "An Act Relating to Public School
Violence and Vandalism[.]" 1989 N.M. Laws, ch. 344. Thus, one of the Legislature's explicit
purposes was to reduce violence in schools. Indeed, the State Board of Education has
recognized that school boards throughout New Mexico have the "authority and responsibility
to provide a safe environment for student learning" in order to effectively educate New
Mexico's children. 6.11.2.6 NMAC.
{16} We also look to related provisions of the Administrative Code to examine whether
security guards are traditionally viewed as school employees. In the section of the Code that
declares the rights and responsibilities of public schools and public school students, the State
Board of Education defines "[s]chool personnel" as "all members of the staff, faculty and
administration employed by the local school board [,] ... includ[ing] school security
officers[.]" 6.11.2.7(T) NMAC (emphasis added). Among the provisions of these regulations,
a student may be appropriately disciplined for endangering the health or safety of "school
personnel," meaning that if a student commits an act that endangers the health or safety of a
security guard, that student may be disciplined. 6.11.2.10(C)(1) NMAC. We acknowledge that
these regulations are not an interpretation of Section 30-3-9. However, they nonetheless
demonstrate two important principles: (1) they support our conclusion that the ordinary
meaning of "school employee" includes school security guards; and (2) they demonstrate that
deterring assaults on security guards furthers the policy to provide a safe environment in
which students can learn. It is to this policy, shared by Section 30-3-9, that we now turn.
....

N. M. Sup. Ct. R. 23-112,
http://www.nmcompcomm.us/nmrules/NMRules/23-112_5-31-2013.pdf.
23-112. Citations for pleadings and other papers.
A. Applicability; citation rule appendix. This rule governs the form of citations included in
pleadings and papers filed in the courts of this state. Additional citation guidelines and
examples of correct forms of citation are included in an appendix immediately following this
rule and are posted on the Supreme Court’s website at nmsupremecourt.nmcourts.gov.
B. Citation to New Mexico appellate opinions.
(1) Official citation. All precedential opinions issued by the Supreme Court of
New Mexico and the New Mexico Court of Appeals shall be assigned an official
citation by the Clerk of the Supreme Court that includes the year the opinion was
released, the initials of the Court that issued the opinion, and a three-digit number
assigned sequentially as opinions are released for publication each calendar year.
(2) Official citation required; use of parallel citation. Use of the official citation
form is required for citations to all opinions of the Supreme Court and the Court of
Appeals. When a pinpoint citation is used, it shall consist of a paragraph symbol
and a paragraph number placed after the official citation. Parallel citation to the
214

New Mexico Reports is mandatory, and citation to the Pacific Reporter is
discretionary. Do not cite the unofficial hardbound volumes of the New Mexico
Appellate Reports.
(3) Exception for papers and pleadings filed by a self-represented litigant. A selfrepresented litigant may cite an opinion of the Supreme Court or the Court of
Appeals using either the official citation, a citation to the New Mexico Reports, or a
citation to the Pacific Reporter. The self-represented litigant’s use of any parallel
citation is discretionary.
C. Citation to New Mexico statutes. Citations to the New Mexico statutes shall be to the
chapter, article, and section of the official 1978 compilation of the New Mexico Statutes
Annotated (NMSA 1978), followed by parentheses containing the year of the statute’s
enactment or the most recent amendment applicable to the pending case. The official
compilation of the NMSA 1978 is published by the New Mexico Compilation Commission,
the official legal publisher for the State of New Mexico.
D. Citation to New Mexico court rules, uniform jury instructions, and forms. Citations to
the rules, uniform jury instructions, and forms promulgated or approved by the Supreme
Court shall be to the set and rule number of the New Mexico Rules Annotated (NMRA), which
is the official compilation of New Mexico state court rules published by the New Mexico
Compilation Commission.
E. Citation to the New Mexico Administrative Code. Citations to the rules or regulations of
a state agency shall be to the title, chapter, part, and section of the New Mexico Administrative
Code (NMAC).
E. Citation to New Mexico statutes. Citations to the New Mexico statutes shall be to the
chapter, article and section of the 1978 compilation of the New Mexico Statutes Annotated
(NMSA).
F. Bluebook citations. Except as provided in this rule and its appendix, all pleadings and
other papers filed in all courts in this state shall follow the form of citations set forth in the
current edition of The Bluebook: A Uniform System of Citation.

Note: The appendix to Rule 21-113 is to be found at:
http://www.nmcompcomm.us/nmrules/NMRules/23-112%20Appendix_5-31-2013.pdf.

215

New York: Court of Appeals citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Aliessa v. Novello, 96 N.Y.2d 418, 754 N.E.2d 1085, 730 N.Y.S.2d
1 (2001)
....
Plaintiffs brought a class action in Supreme Court seeking a declaration that Social Services
Law § 122 violates article XVII, sections 1 and 3 of the New York State Constitution and the
Equal Protection Clauses of the United States and New York State Constitutions. The putative
class consists of "all Lawful Permanent Residents who entered the United States on or after
September 22, 1996 and all [PRUCOLs] who, but for the operation of New York Social
Services Law § 122, would be eligible for Medicaid coverage in New York State." The State
moved to dismiss or, in the alternative, for summary judgment, for which plaintiffs crossmoved. Deferring its decision on class certification, Supreme Court denied the State's motion
and granted in part plaintiff's motion for summary judgment, declaring that section 122 of the
Social Services Law violates article XVII, § 1 of the New York State Constitution and the
Equal Protection Clauses of the United States and New York Constitutions. (Aliessa v
Whalen, 181 Misc 2d 334.)
Three days later, the Appellate Division decided Alvarino v Wing (261 AD2d 255). In that
case, resident aliens argued that Social Services Law § 95 unconstitutionally denied them
food assistance. The court held that because the State enacted the statute in direct response to
a Federal supplemental appropriations bill (Pub L 105-18), the challenged classification
should be evaluated, for equal protection purposes, under a rational basis standard rather than
the strict scrutiny standard Supreme Court had employed.
....
If a State wants to extend Medicaid benefits to others, it is free to proceed at its own expense.
New York has done so. It has provided non-federally subsidized Medicaid benefits to certain
categories of individuals, including residents between the ages of 21 and 65 whose income
and resources fall below a statutory "standard of need" and who are not otherwise entitled to
federally subsidized Medicaid (see, Social Services Law § 366 [1]; 18 NYCRR 360-3.3 [b]).
Thus, New York State's Medicaid system has two components: one that is federally
subsidized and one that the State funds entirely on its own.
....
The State argues that the allocation scheme here does not contravene Tucker. It contends that
the Constitution affords it discretion to set levels of benefits for the needy and, in the exercise
of that discretion, it has provided plaintiffs full safety net assistance and emergency medical
treatment. We agree that article XVII, § 1 affords the State wide discretion in defining who is
needy and in setting benefit levels. Indeed, in Matter of Barie v Lavine (40 NY2d 565, 566),
this Court upheld a regulation that required welfare recipients to participate in a work referral
program and denied them benefits for 30 days if they failed to comply.
216

....
In this context, plaintiffs and amici argue that when such patients are treated in emergency
settings, the hospitals are not permitted to release them without a discharge plan for necessary
continuing health care services, citing Public Health Law § 2803 (1) (g). Because they cannot
be readily discharged, many remain in hospital facilities. Those who are discharged
experience a cycle of emergency, recovery, stabilization, deterioration and the onset of
another emergency. All of this, plaintiffs and amici contend, could be avoided through
ongoing medical treatment.
....
N.Y. Ct. App. R. Pract. § 500.1(g),
http://www.courts.state.ny.us/ctapps/500rules10.htm#500_1.
....
(g) Citation form. Where New York authorities are cited in any submissions, New York
Official Law Report citations shall be included, if available.

Note: The format of citations in the published opinions of the New York courts is the subject
of a detailed manual of the New York State Law Reporting Bureau, the New York Official
Reports Style Manual (2012), http://www.courts.state.ny.us/reporter/Styman_Menu.htm.

North Carolina: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | <
|>

Examples from Craig v. County of Chatham, 356 N.C. 40, 565 S.E.2d 172 (2002)
....
The enactment and operation of a general, statewide law does not necessarily prevent a county
from regulating in the same field. However, preemption issues arise when it is shown that the
legislature intended to implement statewide regulation in the area, to the exclusion of local
regulation. See N.C.G.S. § 160A-174(b) (5) (2001). "'Municipal by-laws and ordinances must
be in harmony with the general laws of the State, and whenever they come in conflict with the
general laws, the by-laws and ordinances must give way.'" State v. Williams, 283 N.C. 550,
552, 196 S.E.2d 756, 757 (1973) (quoting Town of Washington v. Hammond, 76 N.C. 33, 36.
(1877)). The law of preemption is grounded in the need to avoid dual regulation. See, e.g.,
283 N.C. at 554, 196 S.E.2d at 759.
....

217

Turning now to the Health Board Rules enacted by the Chatham County Board of Health, we
note that they contain more stringent rules than those established in the EMC regulations.
However, N.C.G.S. § 130A-39 specifically grants local boards of health the power to enact
rules which are more strict when they are "required to protect the public health." N.C.G.S. §
130A-39(b). In an effort to protect the environment, the EMC has created a system of
permitting and inspection which regulates waste management systems on farms, including
swine farms of more than 250 swine. See 15A NCAC 2H .0217(a) (1) (A) (Sept. 2001).
....
In holding that the Swine Ordinance and the Health Board Rules were preempted by state law,
the Court of Appeals reasoned that the Chatham County Board of Commissioners and the
Chatham County Board of Health sought to regulate an area in which the General Assembly
had provided a "complete and integrated regulatory scheme" of swine farm regulations. Craig
v. County of Chatham, 143 N.C. App. 30, 545 S.E.2d 455 (2001); see also N.C.G.S. § 160A174(b) (5). We concur in this assessment.
....
N.C. R. App. P., App. B,
http://www.aoc.state.nc.us/www/public/html/pdf/therules.pdf.
TABLE OF CASES AND AUTHORITIES
Immediately following the index and before the inside caption, all briefs, petitions, and
motions that are ten pages or greater in length shall contain a table of cases and authorities.
Cases should be arranged alphabetically, followed by constitutional provisions, statutes,
regulations, and other textbooks and authorities. The format should be similar to that of the
index. Citations should be made according to the most recent edition of A Uniform System of
Citation. Citations to regional reporters shall include parallel citations to official state
reporters.

North Dakota: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < |
>

Examples from Zarrett v. Zarrett, 1998 ND 49, 574 N.W.2d 855
....
[¶8] A trial court has continuing power to modify an earlier child support order. E.g., Steffes
v. Steffes, 1997 ND 49, ¶14, 560 N.W.2d 888; Eklund v. Eklund, 538 N.W.2d 182, 185 (N.D.
1995). Child support orders are given only "limited finality," resulting in an exception to the
rule of claim preclusion. Eklund, 538 N.W.2d at 185. Thus, res judicata ordinarily will not
prevent reexamination of a child support order, and, if the motion to modify support comes
more than one year after the earlier order, N.D.C.C. § 14-09-08.4(3) "directs the court to
modify it to meet the guidelines." Eklund, 538 N.W.2d at 186; see also Nelson, 547 N.W.2d at
218

744. The statutory scheme clearly envisions periodic reviews of child support orders to ensure
support is at all times consistent with the current guidelines amount. See N.D.C.C. § 14-0908.4. The trial court erred in applying the doctrine of res judicata in this case.
....
[¶12] Robert asserts that, even if the stipulation is unenforceable, the court could have
nevertheless reached the same result by treating the $33,000 college payments as a "continued
or fixed expense" over which he had no control under N.D.A.C. § 75-02-04.1-09(2)(j),
thereby rebutting the presumptively correct amount under the guidelines. The trial court made
no specific finding the presumptively correct amount had been rebutted, as required by the
guidelines. See, e.g., In re L.D.C., 1997 ND 104, ¶8, 564 N.W.2d 298. Furthermore, deviation
from the guidelines amount is appropriate only if the court first finds by a preponderance of
the evidence that a deviation "is in the best interest of the supported children." N.D.A.C. § 7502-04.1-09(2). There is no evidence in this record, nor a finding by the court, that it is in
Diana and David's best interest to allow Robert to pay less than the guidelines amount for
their support.
....
N.D. R. Ct. 11.6,
http://www.court.state.nd.us/Court/Rules/NDROC/RULE11.6.htm.
(a) Citations Before January 1, 1997. The initial citation of any published opinion of the
Supreme Court released before January 1, 1997, contained in a brief, memorandum, or other
document filed with any trial or appellate court and a citation in the table of cases in a brief
must include a reference to the volume and page number of the North Western Reporter in
which the opinion is published. Subsequent citations within a brief, memorandum, or other
document must include the page number and sufficient reference to identify the initial
citation.
(b) Citations After January 1, 1997. When available, initial citations must include the volume
and initial page number of the North Western Reporter in which the opinion is published. The
initial citation of any published opinion of the Supreme Court or Court of Appeals released on
or after January 1, 1997, contained in a brief, memorandum, or other document filed with any
trial or appellate court and the citation in the table of cases in a brief must also include a
reference to the calendar year in which the decision was filed, followed by the court
designation of "ND" for the Supreme Court or "ND App" for the Court of Appeals followed
by a sequential number assigned by the Clerk of the Supreme Court. A paragraph citation
should be placed immediately following the sequential number assigned to the case.
Subsequent citations within the brief, memorandum or other document must include the
paragraph number and sufficient references to identify the initial citation.

219

EXPLANATORY NOTE
Rule 11.6 was adopted, effective March 5, 1997, subject to comment, to implement the use of
medium-neutral case citations in North Dakota.
For Illustrative Purposes.
Cite to a North Dakota Supreme Court Opinion published prior to January 1, 1997 as follows:
Smith v. Jones, 500 N.W.2d 600, 601 (N.D. 1994).
Smith, 500 N.W.2d at 601.
Id. at 602.
Black v. Black, 79 N.D. 100, 101, 60 N.W.2d 500, 501 (1953).
Black, 79 N.D. at 101, 60 N.W.2d at 501.
Id. at 103, 60 N.W.2d at 502.
Cite to a North Dakota Supreme Court Opinion published after January 1, 1997, as follows:
Before publication in North Western Reporter:
Smith v. Jones, 1997 ND 15.
After publication in North Western Reporter:
Smith v. Jones, 1997 ND 15, 600 N.W.2d 900.
Spot cite to a North Dakota Supreme Court Opinion published after January 1, 1997, as
follows:
Before publication in North Western Reporter:
Smith v. Jones, 1997 ND 15, ¶ 21.
Smith, 1997 ND 15, ¶¶ 21-25.
Id. at ¶ 15.
After publication in North Western Reporter:
Smith v. Jones, 1997 ND 15, ¶ 21, 600 N.W.2d 900.
Smith, 1997 ND 15, ¶¶ 21-25, 600 N.W.2d 900.
Id. at ¶¶ 15.
The use of the ¶ symbol in spot citations is necessary to distinguish paragraph numbers from
page numbers. "N.D." (with periods) refers to the "North Dakota Reports," which were
published between 1890 and 1953. "ND" (without periods) refers to the database containing
the electronic version of opinions filed after January 1, 1997. North Dakota Court of Appeals
220

cases filed after January 1, 1997 are to be cited in the same manner as North Dakota Court
Supreme Court cases using the database identifier "ND App" (without periods).

Ohio: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State ex rel. Kolcinko v. Ohio Police & Fire Pension Fund, 2012
Ohio 46, 131 Ohio St. 3d 111, 961 N.E.2d 178
....
{¶2} "Because the final OP & F board decision is not appealable, mandamus is available to
correct an abuse of discretion by the board in denying disability benefits." State ex rel.
Tindira v. Ohio Police & Fire Pension Fund, 130 Ohio St.3d 62, 2011 Ohio 4677, 955 N.E.2d
963, ¶ 28. A clear legal right to the requested relief in mandamus exists "where the board
abuses its discretion by entering an order which is not supported by 'some evidence.'" Kinsey
v. Bd. of Trustees of Police & Firemen's Disability & Pension Fund of Ohio, 49 Ohio St.3d
224, 225, 551 N.E.2d 989 (1990).
{¶3} In November 2009, the board of trustees upheld its previous decision denying
Kolcinko's application for disability-retirement benefits. Kolcinko claimed entitlement to an
award of benefits under R.C. 742.38(D)(1), which provides, "A member of the fund who is
permanently and totally disabled as the result of the performance of the member's official
duties as a member of a police or fire department shall be paid annual disability benefits in
accordance with division (A) of section 742.39 of the Revised Code." "'Totally disabled'
means a member of the fund is unable to perform the duties of any gainful occupation for
which the member is reasonably fitted by training, experience, and accomplishments," and
"'[p]ermanently disabled' means a condition of disability from which there is no present
indication of recovery." R.C. 742.38(D)(1)(a) and (b).
....
{¶7} Under R.C. 742.38 and Ohio Adm.Code 742-3-05, the OP & F board is vested with the
exclusive authority to evaluate the weight and credibility of the medical evidence in
determining a member's entitlement to disability-retirement benefits. Notwithstanding Dr.
Poa's and Dr. Resnick's conclusion that Kolcinko was permanently disabled, they further
noted that Dr. Francis McCafferty had observed that Kolcinko complained of "certain patterns
or combinations of features that are unusual or atypical in clinical populations but relatively
common among individuals feigning mental disorder." Dr. Poa and Dr. Resnick opined that
Kolcinko had a lower whole-person impairment (12 percent) than the 15 percent figure
determined by Dr. Smarty.
....

221

Ohio Sup. Ct. R. for the Reporting of Decisions (2012),
http://www.supremecourt.ohio.gov/LegalResources/rules/reporting/Report.pdf.
Rule 2.5 Format.
....
All text of opinions of the Supreme Court shall have numbered paragraphs to assist in the
pinpoint citation of specific portions of the opinion. Numbering shall exclude paragraphs of
the syllabus, footnotes, headings, block quotations, and editorial content from legal
publishers. In all respects, the format of opinions posted to the Supreme Court website shall
conform to the conventions adopted by the Supreme Court Reporter of Decisions.
....
Rule 2.6. Citations.
Citations in opinions of the Supreme Court shall follow the Writing Manual adopted by the
Supreme Court.
....
Rule 3.2. Supreme Court Website Designated the Ohio Official Reports.
The Supreme Court hereby designates the Supreme Court website as the Ohio Official
Reports for opinions of the courts of appeals and the Court of Claims as of July 1, 2012.

Note: The manual referenced in the reporter’s rules contains detailed citation rules. By its
term they apply only to the format of Ohio Supreme Court opinions. However, to quote from
the manual’s preface “Although judges and lawyers are not required to conform to the
Writing Guide, they are strongly encouraged to use it in writing opinions and briefs.” See
Ohio Sup. Ct., Writing Manual: A Guide to Citations, Style, and Opinion Writing (2012),
http://www.sconet.state.oh.us/ROD/manual.pdf.

222

Oklahoma: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Rogers v. Quiktrip Corp., 2010 OK 3, 230 P.3d 853
....
¶ 3 The defendants moved to dismiss the action asserting (1) the petition failed to state a
claim upon which relief could be granted and (2) the Oklahoma Corporation Commission
(Commission) has exclusive jurisdiction over the dispute. The trial judge denied this motion.
He ruled (1) the trial court had jurisdiction to entertain the cause and (2) the plaintiffs' theories
of liability may be supported by the duty created by the terms of 52 O.S. § 391. The
defendants moved to secure the trial judge's certification of the 4 December 2008 order which
denied the defendants' motion to dismiss for immediate interlocutory review. They urge the
issues presented affect the entirety of the merits of the controversy and an immediate appeal
will advance the ultimate termination of the litigation. The trial judge certified his nonfinal
ruling for appeal under the provisions of Supreme Court Rule 1.50. This court granted
certiorari to review the certified interlocutory order.
¶ 4 When reviewing a trial court's dismissal of an action an appellate court examines the
issues de novo. Lockhart v. Loosen, 1997 OK 103, ¶ 4, 943 P.2d 1074, 1077; Washington v.
State ex rel. Dept. of Corrections, 1996 OK 139, ¶ 7, 915 P.2d 359, 361; Indiana Nat. Bank v.
State Dept. of Human Services, 1994 OK 98, ¶ 2, 880 P.2d 371, 375. . . .
¶ 5 The defendants first assert the plaintiffs' claims fall within the exclusive jurisdiction of the
Corporation Commission and not of the district court. According to the defendants, the
plaintiffs' claims do not deal merely with the adjudication of private rights between
individuals. They are an inherent challenge to the public-policy determinations over which the
Commission has exclusive jurisdiction. In their supplemental brief the defendants cite the
following statutes and administrative rules dealing with fuel in support of their claim that the
Commission has exclusive jurisdiction over this dispute: 83 O.S. §§ 111, 112 (directing the
Commission to promulgate standards, rules and regulations concerning measuring devices for
petroleum products); OAC § 165: 15-7-2 (deals with the characteristics of gasoline and
labeling of measuring devices); 2 O.S. § 11-22(E), (authorizing the Commission to
promulgate rules to govern the sale of ethanol and gasoline mixtures); 52 O.S. § 325
(conferring jurisdiction on the Commission to prescribe rules and specifications for safety and
quality of fuels and burning oils, including gasoline); OAC § 165:15-1-1 (purpose of this
chapter is to provide a comprehensive regulatory program governing the sale and use of
gasoline and other fuels); and OAC § 165:15-9-3 (providing that the alcohol content of motor
fuel sold at airports for fueling aircraft must be labeled but disclosure of fuel additives for
other retail sellers to be permissive).
....
¶ 9 The defendants next assert the trial judge incorrectly determined that the provisions of 52
O.S. § 391—whose terms provide that it is unlawful for an entity to sell any liquid fuels
which deceive the purchaser concerning the nature, quality or identity of the product sold—
223

imposed a duty on sellers to disclose the ethanol content of their fuel. They rely on 17 O.S.
Supp. 2003 § 620 whose terms specifically provide that sellers of motor fuel are not required
to post information concerning the presence of fuel additives. According to the defendants,
they were under no duty to disclose the content of fuel additives before 1 July 2008 when the
terms of 52 O.S. Supp. 2008 § 347 became effective. In absence of any duty to provide this
information, the defendants contend they cannot be held liable for the plaintiffs' asserted
claims against them for breach of contract, breach of express and implied warranties and for
violation of the Consumer Protection Act, 15 O.S. § 751 et seq.
....
Okla. Sup. Ct. R. 1.11, 1.200,
http://www.oscn.net/applications/oscn/index.asp?ftdb=STOKRUSC&level=1.
1.11
....
(L) CITATION TO AUTHORITY.
The citation to opinions of the Oklahoma Supreme Court and the Oklahoma Court of Civil
Appeals shall be in accordance with Rule 1.200(c), (d) and (e). The citation of other
authorities shall be to the volume and page of the National Reporter System, if applicable, or
to some selected case system, if practical. Where a decision cited in the brief is not included
in the National Reporter System a copy may be included in an appendix to the brief. See
Rules 1.11(i)(1) and 1.191(d). Citations to decisions of the United States Supreme Court shall
be to the official reporter, the United States Reports, and may also include parallel citations to
other reporters, or to some selected case system, if practical.
1.200
....
(E) CITATION TO DESIGNATION BY SUPREME COURT AND REPORTERS.
Published opinions of the Oklahoma Supreme Court promulgated after May 1, 1997 shall bear
as an official cite the Oklahoma Supreme Court's paragraph citation form in accordance with
this Rule. Opinions of the Oklahoma Court of Civil Appeals that are published after May 1,
1997 shall bear as an official citation form the Oklahoma Supreme Court's paragraph citation
form in accordance with this Rule. The numbers of the paragraphs are assigned by the Court.
The parallel cite to the official reporter is also required.
The court designation for the Oklahoma Supreme Court is OK when the paragraph citation
form is used. The Court designation for the Oklahoma Court of Civil Appeals is "OK CIV
APP" for the purposes the Supreme Court paragraph citation form. The court designation for
Court of Appeals of Indian Territory is IT when the paragraph citation form is used to cite
opinions of that court.
224

Prior to January 1, 1998 citation to opinions of the Oklahoma Supreme Court and Court of
Civil Appeals shall include citations to Pacific and Pacific 2d Reporters. Citation to the
Supreme Court's paragraph citation is allowed as a parallel cite, but not required. Effective
January 1, 1998, Citation to opinions of the Oklahoma Supreme Court shall be as follows:
1. Oklahoma Supreme Court Opinions Promulgated Prior to May 1, 1997. Opinions
promulgated (filed) prior to May 1, 1997 shall be cited by reference to the Pacific and Pacific
2nd Reporters. Parallel citation to the Supreme Court's official paragraph citation form is
strongly encouraged for opinions promulgated prior to May 1, 1997. Parallel citation to
Oklahoma Reports is allowed. However, parallel citation to Oklahoma Reports shall not be
made when the Supreme Court's official paragraph citation form is used.
Examples of permissible citation form for opinions prior to May 1, 1997:
Skinner v. Braum's Ice Cream Store, 1995 OK 11, 890 P.2d 922.
Skinner v. Braum's Ice Cream Store, 1995 OK 11, ¶9, 890 P.2d 922.
Skinner v. Braum's Ice Cream Store, 1995 OK 11, 890 P.2d 922, 925.
Skinner v. Braum's Ice Cream Store, 890 P.2d 922 (Okla.1995)
Skinner v. Braum's Ice Cream Store, 890 P.2d 922, 925 (Okla.1995).
Skinner v. Braum's Ice Cream Store, 890 P.2d 922 (Okla.1995).
Skinner v. Braum's Ice Cream Store, 890 P.2d 922, 925 (Okla.1995).
Skinner v. Braum's Ice Cream Store, Okl., 890 P.2d 922 (1995).
Skinner v. Braum's Ice Cream Store, Okl., 890 P.2d 922, 925 (1995).
In "Skinner v. Braum's Ice Cream Store, 1995 OK 11, ¶9, 890 P.2d 922" "1995" refers to the
year the opinion was promulgated, "OK" is the court designation for the Oklahoma Supreme
Court, "11" is the number of the opinion in 1995 assigned to that opinion by the Oklahoma
Supreme Court, " ¶9" is paragraph number 9 of the opinion as designated by the Supreme
Court, and "890 P.2d 922" is the parallel citation to Pacific 2d Reporter.
2. Oklahoma Supreme Court Opinions Promulgated After May 1, 1997. Opinions
promulgated (filed) after May 1, 1997 shall be cited by reference to the Supreme Court's
official paragraph citation form. Parallel citation to Pacific 2nd and subsequent Pacific
Reporters is REQUIRED. The parallel cite to Pacific 2d Reporter may include a cite to the
specific page of that Reporter if a specific paragraph is cited. When the Supreme Court
paragraph citation form is used citation to a footnote need not include the paragraph number
where the note occurs in the opinion.
Examples of citation form for post-May 1, 1997 opinions using a pre-May 1, 1997 opinion:
Skinner v. Braum's Ice Cream Store, 1995 OK 11, 890 P.2d 922.
Skinner v. Braum's Ice Cream Store, 1995 OK 11, ¶9, 890 P.2d 922.
Skinner v. Braum's Ice Cream Store, 1995 OK 11, ¶9, 890 P.2d 922, 925.
Skinner v. Braum's Ice Cream Store, 1995 OK 11, n. 10, 890 P.2d 922.
An opinion cited subsequent to issuance of the mandate therein but prior to official
publication shall be cited using the following as an example: Wilkinson v. Dean Witter
Reynolds, Inc., 1997 OK 20, P.2d , (mandate issued April 3, 1997).
225

In a matter where no mandate issues an opinion may be cited prior to official publication
when the time to file a petition for rehearing has lapsed and no petition for rehearing was
filed. The following is an example: Edwards v. Basel Pharmaceuticals, 1997 OK 22, P.2d ,
(petition for rehearing not filed).
3. Opinions of the Oklahoma Court of Civil Appeals. Published opinions of the Oklahoma
Court of Civil Appeals promulgated after May 1, 1997 shall be cited by reference to the
Supreme Court's official paragraph citation form. Parallel citation to Pacific 2nd Reporters is
required. Published opinions prior to May 1, 1997 shall be cited using the Pacific Reporter 2d,
and parallel citation to the paragraph citation form is strongly encouraged. Opinions of the
Court of Civil Appeals, no matter when published, are subject to the other provisions of Rule
1.200.
4. Citation to Opinions Supported by Less Than a Majority. The paragraph citation form is
also used to designate material in a published opinion where that opinion is supported by less
than a majority of the members of the Supreme Court. When material from such an opinion is
cited the name of the author, names of any Justices joining the opinion, and the type of
opinion MUST be designated in the cite. For example, to cite paragraph number nine of the
dissenting opinion in Edwards v. Basel Pharmaceuticals, 1997 OK 22, P.2d . The correct
citation form is: Edwards v. Basel Pharmaceuticals, 1997 OK 22, ¶9, P.2d , (Opala, J.,
dissenting in part). A footnote of this dissenting opinion is cited thus: Edwards v. Basel
Pharmaceuticals, 1997 OK 22, n.12, P.2d , (Opala, J., dissenting in part). A published
opinion, or part thereof, of the Supreme Court has no precedential effect unless a majority of
the Court have joined therein.
Okla. Crim. App. R. 3.5(C),
http://www.oscn.net/applications/oscn/Index.asp?ftdb=STOKRUCR&level=1.
C. Argument and Citation of Authorities.
(1) Both parties must provide a brief argument, exhibiting a clear statement of the point of law
or fact to be discussed, with a reference to the pages of the record filed and the authorities
relied upon in support of each point raised.
(2) Citation to opinions of the Oklahoma Court of Criminal Appeals shall include citations to
Pacific, Pacific 2nd, and Pacific 3rd Reporters. Citation to the Court’s official paragraph
citation form is allowed as a parallel cite, but not required. Effective January 1, 1998, citation
to opinions of the Oklahoma Court of Criminal Appeals shall be as follows:
(a) Oklahoma Court of Criminal Appeals Opinions in which mandate has issued prior to
January 1, 1954, shall include citations to Pacific and Pacific 2nd Reporters. Parallel
citation to Oklahoma Criminal Reports is strongly encouraged. Examples of permissible
citation form include:
(i) Hunter v. State, 97 Okl.Cr. 402, 264 P.2d 997 (1953).
(ii) Hunter v. State, 97 Okl.Cr. 402, 264 P.2d 997, 998 (1953).
226

(iii) Hunter v. State, 97 Okl.Cr. 402, 403, 264 P.2d 997, 998 (1953).
(iv) Hunter v. State, 264 P.2d 997 (Okl.Cr.1953).
(v) Hunter v. State, 264 P.2d 997, 998 (Okl.Cr.1953).
(b) Oklahoma Court of Criminal Appeals Opinions in which mandate has issued after
January 1, 1954, shall include citations to Pacific, Pacific 2nd, and Pacific 3rd Reporters.
Parallel citation to the official paragraph citation form of the Oklahoma Court of Criminal
Appeals is strongly encouraged. Examples of permissible citation form include:
(i) Burns v. State, 1955 OK CR 46, 282 P.2d 258.
(ii) Burns v. State, 1955 OK CR 46, 282 P.2d 258, 259.
(iii) Burns v. State, 1955 OK CR 46, ¶9, 282 P.2d 258, 259.
(iv) Burns v. State, 282 P.2d 258 (Okl.Cr.1955).
(v) Burns v. State, 282 P.2d 258, 259 (Okl.Cr.1955).
In "Burns v. State, 1955 OK CR 46, ¶9, 282 P.2d 258", "1955" refers to the year the
mandate issued, "OK CR" is the court designation for the Oklahoma Court of Criminal
Appeals, "46" is the number of that 1955 opinion assigned by the Court, "¶9" is
paragraph number 9 of the opinion as designated by the Court, and "282 P.2d 258" is the
parallel citation to the Pacific 2nd reporter.
(c) An opinion cited subsequent to issuance of the mandate but prior to official publication
shall include citation to the Oklahoma Bar Journal. Parallel citation to the official
paragraph citation form of the Oklahoma Court of Criminal Appeals is strongly
encouraged. Examples of permissible citation form include:
(i) Robinson v. State, 1997 OK CR 24, 68 OBJ 1379 (1997).
(ii) Robinson v. State, 1997 OK CR 24, 68 OBJ 1379, 1381(1997).
(iii) Robinson v. State, 1997 OK CR 24, ¶3, 68 OBJ 1379, 1381 (1997).
(iv) Robinson v. State, 68 OBJ 1379 (Okl.Cr.1997).
(v) Robinson v. State, 68 OBJ 1379, 1381 (Okl.Cr.1997).
(d) Opinions of the Oklahoma Court of Criminal Appeals issued for publication shall be
published on the Court’s World Wide Web site, www.occa.state.ok.us. Such opinions may
not be cited as authority in a subsequent appellate opinion nor used as authority by a trial
court until the mandate in the matter has issued. After the mandate has issued, the opinion
as published on the Web site shall constitute the official paragraph citation form of the
Oklahoma Court of Criminal Appeals. See Rule 1.0 (D) for citation to Rules.
227

(3) In all instances, an unpublished opinion is not binding on this Court. However, parties
may cite and bring to the Court’s attention the unpublished opinions of this Court provided
counsel states that no published case would serve as well the purpose for which counsel cites
it, and provided further that counsel shall provide opposing counsel and the Court with a copy
of the unpublished opinion.
(4) Citation to opinions of the United States Supreme Court shall include each of the
following: U.S., S.Ct., L.Ed. (year).
(5) Citation to Oklahoma Uniform Jury Instructions - Criminal (Second) shall be as follows:
Instruction No. ____, OUJI-CR(2d); and citation to revised instructions shall be noted with
the addition of (Supp. _____) (Year).
(6) Failure to present relevant authority in compliance with these requirements will result in
the issue being forfeited on appeal. See Stafford v. State, 800 P.2d 738 , 741 (Okl.Cr.1990);
Walton v. State, 744 P.2d 977 , 979 (Okl.Cr.1987); S.R.S. v. State, 728 P.2d 515 , 518
(Okl.Cr.1986).

Oregon: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Coats v. State, 334 Or. 587, 54 P.3d 610 (2002)
....
The Oregon Bureau of Labor and Industries (BOLI) had promulgated administrative rules
construing ORS 279.350(1) to apply to all workers at the "site of work." See OAR 839-0160004(19). Plaintiff and ODOT agreed to incorporate those rules as terms of their contract. As
explained below, central to the parties' contract dispute in this case are two subsections of a
BOLI rule that identified the circumstances under which rock quarries, or so-called "borrow
pits," would be considered part of the "site of work."
....
The state moved to dismiss the complaint for lack of subject matter jurisdiction, citing Alto v.
State Fire Marshall, 319 Or 382, 876 P2d 774 (1994), for the proposition that a circuit court
lacks jurisdiction to review the validity of agency rules in the context of a declaratory
judgment action. While that motion was pending, ODOT withheld payments on the contract.
Plaintiff then filed an amended complaint in which he alleged that he had complied with the
terms of the contract, including the prevailing wage rules, and that ODOT's decision to
withhold payments was a breach of the parties' contract. In addition, because ODOT's
decision was based on a determination that plaintiff had failed to comply with the prevailing
wage rules, plaintiff argued that the circuit court had acquired subject matter jurisdiction to
review the validity of those rules under this court's decision in Hay v. Oregon Dep't of
Transportation, 301 Or 129, 719 P2d 860 (1986). ODOT counterclaimed for breach of
contract, and both parties then moved for summary judgment.
228

....

Or. R. App. P. 5.20, 5.35,
http://www.publications.ojd.state.or.us/docs/RULE211.pdf.
Rule 5.20 REFERENCE TO EVIDENCE AND EXHIBITS; CITATION OF
AUTHORITIES
....
(4) Guidelines for style and conventions in citation of authorities may be found in the Oregon
Appellate Courts Style Manual.
(5) Cases affirmed without opinion by the Court of Appeals should not be cited as authority.
Rule 5.35 APPELLANT'S BRIEF: INDEX
The appellant's combined brief and excerpt shall begin with:
....
(3) an index of all authorities referred to, classified by cases (alphabetically arranged and with
complete citations), constitutional and statutory provisions, texts, treatises, and other
authorities, and indicating the pages of the brief where the authorities are cited. Citations are
to be in the form prescribed by the Oregon Appellate Courts Style Manual. Reference to
"passim'' or ''et seq.'' in the index of authorities is discouraged.

Note: The Oregon Appellate Courts Style Manual (2002),
http://www.publications.ojd.state.or.us/docs/UpdatedStyleManual2002.pdf, lays out
distinctive citation conventions for a full range of legal authority.

Pennsylvania: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < |
>

Examples from Commonwealth v. Beam, 567 Pa. 492, 788 A.2d 357 (2002)
....
Following a hearing, the common pleas court denied the request for preliminary injunction
and, on Beam's motion, granted summary judgment in his favor and dismissed the
Department's complaint. The Department appealed, and the Commonwealth Court affirmed.
See Commonwealth, Dep't of Transp. v. Beam, 756 A.2d 1179 (Pa. Cmwlth. 2000). In their
229

reasoning, the reviewing courts focused on the Department's capacity to seek injunctive relief
in a judicial forum. While recognizing that the Department's enumerated powers included the
authority to issue airport licenses, see 74 Pa.C.S. § 5301(b)(1), and that its regulations
establish procedures for license revocation and suspension, see 67 Pa. Code § 471.3(g), the
courts nevertheless found no statute or regulation conferring authority to commence a civil
action. Stressing the precept that an agency charged with the administration of a statute can
act only within the strict confines of that statute, and therefore can seek to enforce compliance
only with specific legislative authorization, the Commonwealth Court and the common pleas
court concluded that the Department bore airport licensing enforcement responsibility but
presently lacked the means by which to compel compliance. See 756 A.2d at 1181-82. We
allowed appeal to consider this conclusion.
....
This Court has long adhered to the precept that the power and authority exercised by
administrative agencies must be conferred by legislative language that is clear and
unmistakable. See United Artists' Theater Circuit, Inc. v. City of Phila., 535 Pa. 370, 389, 635
A.2d 612, 622 (1993) ("A doubtful power does not exist." (citations omitted));
Commonwealth, Dep't of Envtl. Resources v. Butler County Mushroom Farm, 499 Pa. 509,
513, 454 A.2d 1, 3 (1982). At the same time, we recognize that the General Assembly has
prescribed that legislative enactments are generally to be construed in such a manner as to
effect their objects and promote justice, see 1 Pa.C.S. § 1928(c), and, in assessing a statute,
courts are directed to consider the consequences of a particular interpretation, as well as other
factors enumerated in the Statutory Construction Act. See Butler County Mushroom Farm,
499 Pa. at 516-17, 454 A.2d at 5-6 (citing 1 Pa.C.S. § 1921(a))(observing that "statutory
construction is not an exercise to be undertaken without considerations of practicality, precept
and experience[, "as ignoring such considerations may result in a forced and narrow
interpretation that does not comport with legislative intent). Based upon such considerations,
the rule requiring express legislative delegation is tempered by the recognition that an
administrative agency is invested with the implied authority necessary to the effectuation of
its express mandates. See Butler County Mushroom Farm, 499 Pa. at 513, 454 A.2d at 4;
Pennsylvania Human Relations Com. v. St. Joe Minerals Corp., Zinc Smelting Div., 476 Pa.
302, 310, 382 A.2d 731, 736; Day v. Public Service Comm'n (Yellow Cab Co.), 312 Pa. 381,
384, 167 A. 565, 566 (1933).
....
Pa. R. App. P. 2119(b),
http://www.pacode.com/secure/data/210/chapter21/s2119.html.
(b) Citations of authorities.
Citations of authorities must set forth the principle for which they are cited. Citations of
uncodified statutes shall make reference to the book and page of the Laws of Pennsylvania
(Pamphlet Laws) or other official edition, and also to a standard digest, where the statutes
may be found. Citations of provisions of the Pennsylvania Consolidated Statutes may be in
the form: “1 Pa.C.S. § 1928 (rule of strict and liberal construction)” and the official
codifications of other jurisdictions may be cited similarly. Quotations from authorities or
230

statutes shall also set forth the pages from which they are taken. Opinions of an appellate
court of this or another jurisdiction shall be cited from the National Reporter System, if
published therein, and to the official reports of Pennsylvania appellate courts, if published
therein.

Rhode Island: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < |
>

Examples from Cullen v. Town Council of Lincoln, 893 A.2d 239 (R.I. 2006)
....
There can be no doubt that the town's ability to adopt ordinances that govern the construction
and regulation of a public sewer system is both provided for by law, P.L. 1984, ch. 270, and
falls squarely within the municipal police power, see Mill Realty Associates v. Crowe, 841
A.2d 668, 674 (R.I. 2004) ("maintaining a public water supply and requiring that builders
construct extensions to the town's public water system falls squarely within [a municipality's]
police power"); Munroe v. Town of East Greenwich, 733 A.2d 703, 710 (R.I. 1999) ("zoning,
land development and subdivision regulations constitute a valid exercise of [a municipality's]
police power"). Proper exercise of this police power is accomplished exclusively by enacting
municipal ordinances; however, a town council has discretion to impose requirements
additional to an ordinance when provided for in the ordinance itself.
....
We think that this case does not warrant excepting petitioners from the ordinary requirement
that they make at least one meaningful application to a state agency before seeking a remedy
in the courts by pleading futility. First, the council was presented with evidence that DEM
might not be so quick to deny petitioners' application. In addition, petitioners' self-serving
conclusion that traversing designated wetlands would present as grave a danger as their
proposed pump station route is ultimately only meaningless speculation since DEM is the
agency vested with the exclusive power to make precisely this determination. See generally
G.L. 1956 §§ 2-1-18 through 2-1-24. Furthermore, while DEM's regulations may require it to
deny a particular tie-in route if an alternate is available which does not traverse a designated
area, see Rules and Regulations Governing the Administration and Enforcement of the
Freshwater Wetlands Act, Department of Environmental Management, 12 Code R.I. Reg.
190-25-9.05(E)(2)(b) (2001), it is unclear what DEM would do if the pump station route is no
longer available due to the council's denial of petitioners' application.
....
R.I. Sup. Ct. R. 16(j),
http://www.courts.ri.gov/Courts/SupremeCourt/Supreme%20Court%20Rules/Su
preme-Rules-Article1.pdf.

231

(j) Unpublished orders. Unpublished orders will not be cited by the Court in its opinions and
such orders will not be cited by counsel in their briefs. Unpublished orders shall have no
precedential effect.

South Carolina: Supreme Court citation practice | Citation rule(s) Contents | Index | Help |
<|>

Examples from Johnson v. Collins Entm't Co., 349 S.C. 613, 564 S.E.2d 653
(2002)
....
The defendants argue plaintiffs cannot rely on S.C. Code Ann. § 12-21-2804(B) as a
"predicate act" for their RICO claim because in Video Gaming Consultants, Inc. v. South
Carolina Dep't of Revenue, 342 S.C. 34, 535 S.E.2d 642 (2000), this Court declared all of
section 12-21-2804(B) unconstitutional. We disagree. In Video Gaming, we limited our
holding to the first clause of section 12-21-2804(B).
....
"When the issue is the constitutionality of a statute, every presumption will be made in favor
of its validity and no statute will be declared unconstitutional unless its invalidity appears so
clearly as to leave no doubt that it conflicts with the constitution." State v. Jones, 344 S.C. 48,
58, 543 S.E.2d 541, 546 (2001) (citations omitted). This general presumption of validity can
be overcome only by a clear showing the act violates some provision of the constitution. Main
v. Thomason, 342 S.C. 79, 535 S.E.2d 918 (2000); State v. Brown, 317 S.C. 55, 451 S.E.2d
888 (1994); see also Westvaco Corp. v. South Carolina Dep't of Revenue, 321 S.C. 59, 467
S.E.2d 739 (1995).
....
The Court of Appeals correctly ruled on this issue in Justice v. Pantry, 330 S.C. 37, 496
S.E.2d 871 (Ct. App. 1998), aff'd as modified, 335 S.C. 572, 518 S.E.2d 40 (1999).
....
Furthermore, although the statute itself does not define "special inducement," the regulations
of DOR do clarify the term. 27 S.C. Code Reg. 117-190.1 provides:
Any attempt to influence a person to play video game machines is an inducement and is
strictly prohibited by the statute. A location will be subject to the various civil or criminal
penalties imposed by the statute for offering any of the following inducements . . . .

232

S.C. App. Pract. R. 268,
http://www.sccourts.org/courtReg/displayRule.cfm?ruleID=268.0&subRuleID=&
ruleType=APP.
CITATION OF SOUTH CAROLINA AUTHORITY
To provide guidance on citing South Carolina authority, the following forms of citation are
given. Once cited in the form given, the authority may thereafter be cited in an abbreviated
form. Additional guidance on citation of authority may be found in A Uniform System of
Citation published by the Harvard Law Review Association, A Guide to South Carolina Legal
Research and Citation published by the S.C. Bar C.L.E. Division, or other publications.
(a) South Carolina Constitution. The South Carolina Constitution should be cited in the
following manner: S.C. Const. art. IV, § 4.
(b) Statutes and Regulations.
(1) Statutes which appear in a hardbound volume of the Code of Laws of South Carolina
should be cited in the following form: S.C. Code Ann. § 1-2-345 (1976). Where the statute
appears in a replacement hardbound volume, the citation should include the date appearing
on the spine of the volume or the copyright date of the volume in the following form: S.C.
Code Ann. § 11-35-1210 (1986). Statutes which appear in the supplement to the Code of
Laws of South Carolina should be cited in the following form: S.C. Code Ann. § 6-7-890
(Supp. 1988).
(2) Statutes which have not yet been codified should be cited by the number of the Act, and
the year and page number where it appears in the South Carolina Acts and Joint
Resolutions in the following form: Act No. 100, 1985 S.C. Acts 277.
(3) Regulations which appear in the Code of Laws of South Carolina should be cited in the
following manner: 23 S.C. Code Ann. Regs. 19-501 (1976). Regulations which appear in
the supplement to the Code of Laws of South Carolina should be cited in the following
manner: 24A S.C. Code Ann. Regs. 61-40 (Supp. 1988). The date used in the citation shall
be the latest copyright date of the volume or supplement.
(c) Court Rules. Court rules should be cited by the rule number and the abbreviations shown:
(1) South Carolina Appellate Court Rules: Rule ___, SCACR.
(a) Rules of Professional Conduct, Rule ___, RPC, Rule 407, SCACR.
(b) Rules for Lawyer Disciplinary Enforcement, Rule ___, RLDE, Rule 413 SCACR.
(c) Code of Judicial Conduct, Rule ___, CJC, Rule 501, SCACR.
(d) Rules for Judicial Disciplinary Enforcement, Rule ___, RJDE, Rule 502, SCACR.
(2) South Carolina Rules of Civil Procedure: Rule ___, SCRCP.
233

(3) South Carolina Rules of Criminal Procedure: Rule ___, SCRCrimP.
(4) South Carolina Rules of Family Court: Rule ___, SCRFC.
(5) South Carolina Rules of Probate Court: Rule ___, SCRPC.
(6) South Carolina Rules of Magistrates Court: Rule ___, SCRMC.
(7) South Carolina Rules of Evidence: Rule ___, SCRE.
(d) Appellate Court Decisions.
(1) Published opinions or orders of the Supreme Court or Court of Appeals should be cited
in the following manner: State v. Williams, 297 S.C. 404, 377 S.E.2d 309 (1989); Andrews
v. Piedmont Air Lines, 297 S.C. 367, 377 S.E.2d 127 (Ct. App. 1989). If a published
opinion does not appear in a reporter, it should be cited in the following manner: Donahue
v. Donahue, Op. No. 23083 (S.C. Sup. Ct. filed Sept. 25, 1989); Satcher v. Berry, Op. No.
1383 (S.C. Ct. App. filed July 31, 1989). Further, if the opinion has been published in the
Advance Sheets published by the Supreme Court, the opinion should be cited in the
following manner: State v. Victor, Op. No. 23118 (S.C. Sup. Ct. filed Dec. 11, 1989)
(Davis Adv. Sh. No. 29 at 5). If a published order does not appear in a reporter, it should be
cited by its order number: State v. Smith, 89-OR-25 (S.C. Ct. App. dated March 1, 1989), or
by reference to the date of the order if no order number has been assigned: State v. Smith,
S.C. Sup. Ct. Order dated March 1, 1989. Further, if the order has been published on the
front of the Advance Sheets the order should be cited in the following manner: State v.
Foster, S.C. Sup. Ct. Order dated June 9, 1989 (Davis Adv. Sh. No. 14).
(2) Memorandum opinions and unpublished orders have no precedential value and should
not be cited except in proceedings in which they are directly involved. Memorandum
opinions may be cited in the following form: Burns v. Burns, Op. No. 89-MO-110 (S.C. Ct.
App. filed July 31, 1989). Unpublished orders may be cited in a similar manner as provided
for published orders under Rule 239(d)(1).
(3) The South Carolina Equity Reports, beginning with 1 Desaussure Equity and ending
with 14 Richardson Equity should be cited in the following manner: Taylor v. Taylor, 4
S.C.Eq. (4 Des. Eq.) 165 (1811). The following table of cross references is provided:
•
•
•
•
•
•

Reporter
o Citation to be Used
1 Desaussure
o 1 S.C. Eq. (1 Des. Eq.)
2 Desaussure
o 2 S.C. Eq. (2 Des. Eq.)
3 Desaussure
o 3 S.C. Eq. (3 Des. Eq.)
4 Desaussure
o 4 S.C. Eq. (4 Des. Eq.)
Harper
234

5 S.C. Eq. (Harp. Eq.)
1 McCord
o 6 S.C. Eq. (1 McCord Eq.)
2 McCord
o 7 S.C. Eq. (2 McCord Eq.)
Bailey
o 8 S.C. Eq. (Bail. Eq.)
Richardson's Cases
o 9 S.C. Eq. (Rich. Cas.)
1 Hill
o 10 S.C. Eq. (1 Hill Eq.)
2 Hill
o 11 S.C. Eq. (2 Hill Eq.)
Riley
o 12 S.C. Eq. (Ril. Eq.)
Dudley
o 13 S.C. Eq. (Dud. Eq.)
Rice
o 14 S.C. Eq. (Rice Eq.)
Cheves
o 15 S.C. Eq. (Chev. Eq.)
McMullen
o 16 S.C. Eq. (McMul. Eq.)
Speers
o 17 S.C. Eq. (Speers Eq.)
1 Richardson
o 18 S.C. Eq. (1 Rich. Eq.)
2 Richardson
o 19 S.C. Eq. (2 Rich. Eq.)
1 Strobhart
o 20 S.C. Eq. (1 Strob. Eq.)
2 Strobhart
o 21 S.C. Eq. (2 Strob. Eq.)
3 Strobhart
o 22 S.C. Eq. (3 Strob. Eq.)
4 Strobhart
o 23 S.C. Eq. (4 Strob. Eq.)
3 Richardson
o 24 S.C.Eq. (3 Rich.Eq.)
4 Richardson
o 25 S.C.Eq. (4 Rich.Eq.)
5 Richardson
o 26 S.C.Eq. (5 Rich.Eq.)
6 Richardson
o 27 S.C.Eq. (6 Rich.Eq.)
7 Richardson
o 28 S.C.Eq. (7 Rich.Eq.)
8 Richardson
o

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

235

29 S.C.Eq. (8 Rich.Eq.)
9 Richardson
o 30 S.C.Eq. (9 Rich.Eq.)
10 Richardson
o 31 S.C.Eq. (10 Rich.Eq.)
11 Richardson
o 32 S.C.Eq. (11 Rich.Eq.)
12 Richardson
o 33 S.C.Eq. (12 Rich.Eq.)
13 Richardson
o 34 S.C.Eq. (13 Rich.Eq.)
14 Richardson
o 35 S.C.Eq. (14 Rich.Eq.)
o

•
•
•
•
•
•

(4) The South Carolina Law Reports beginning with 1 Bay and ending with 15 Richardson
should be cited in the following manner: Roche v. Chaplin, 17 S.C.L. (1 Bail.) 419 (1830).
The following table of cross references is provided:
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

Reporter
o Citation to be Used
1 Bay
o 1 S.C.L. (1 Bay)
2 Bay
o 2 S.C.L. (2 Bay)
1 Brevard
o 3 S.C.L. (1 Brev.)
2 Brevard
o 4 S.C.L. (2 Brev.)
2 Brevard
o 5 S.C.L. (3 Brev.)
1 Treadway
o 6 S.C.L. (1 Tread.)
2 Treadway
o 7 S.C.L. (2 Tread.)
1 Mill (Constitutional)
o 8 S.C.L. (1 Mill)
2 Mill (Constitutional)
o 9 S.C.L. (2 Mill)
1 Nott and McCord
o 10 S.C.L. (1 Nott & McC.)
2 Nott and McCord
o 11 S.C.L. (2 Nott & McC.)
1 McCord
o 12 S.C.L. (1 McCord)
2 McCord
o 13 S.C.L. (2 McCord)
3 McCord
o 14 S.C.L. (3 McCord)
236

•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•
•

4 McCord
o 15 S.C.L. (4 McCord)
Harper
o 16 S.C.L. (Harp.)
1 Bailey
o 17 S.C.L. (1 Bail.)
2 Bailey
o 18 S.C.L. (2 Bail.)
1 Hill
o 19 S.C.L. (1 Hill)
2 Hill
o 20 S.C.L. (2 Hill)
3 Hill
o 21 S.C.L. (3 Hill)
Riley
o 22 S.C.L. (Ril.)
Dudley
o 23 S.C.L. (Dud.)
Rice
o 24 S.C.L. (Rice)
Cheves
o 25 S.C.L. (Chev.)
1 McMullen
o 26 S.C.L. (1 McMul.)
2 McMullen
o 27 S.C.L. (2 McMul.)
1 Speers
o 28 S.C.L. (1 Speers)
2 Speers
o 29 S.C.L. (2 Speers)
1 Richardson
o 30 S.C.L. (1 Rich.)
2 Richardson
o 31 S.C.L. (2 Rich.)
1 Strobhart
o 32 S.C.L. (1 Strob.)
2 Strobhart
o 33 S.C.L. (2 Strob.)
3 Strobhart
o 34 S.C.L. (3 Strob.)
4 Strobhart
o 35 S.C.L. (4 Strob.)
5 Strobhart
o 36 S.C.L. (5 Strob.)
3 Richardson
o 37 S.C.L. (3 Rich.)
4 Richardson
o 38 S.C.L. (4 Rich.)
237

•
•
•
•
•
•
•
•
•
•
•

5 Richardson
o 39 S.C.L. (5 Rich.)
6 Richardson
o 40 S.C.L. (6 Rich.)
7 Richardson
o 41 S.C.L. (7 Rich.)
8 Richardson
o 42 S.C.L. (8 Rich.)
9 Richardson
o 43 S.C.L. (9 Rich.)
10 Richardson
o 44 S.C.L. (10 Rich.)
11 Richardson
o 45 S.C.L. (11 Rich.)
12 Richardson
o 46 S.C.L. (12 Rich.)
13 Richardson
o 47 S.C.L. (13 Rich.)
14 Richardson
o 48 S.C.L. (14 Rich.)
15 Richardson
o 49 S.C.L. (15 Rich.)

South Dakota: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < |
>

Examples from State v. Britton, 2009 SD 75, 772 N.W.2d 899
....
[¶ 4.] In recent years, federal and state courts have grappled with many contentious South
Dakota cases dealing with the challenged use and reliability of drug detection dogs. See, e.g.,
Chavez v. Weber, 497 F.3d 796 (8th Cir.2007); United States v. Olivera-Mendez, 484 F.3d
505 (8th Cir. 2007); State v. Bergee, 2008 SD 67, 753 N.W.2d 911; State v. Nguyen, 2007 SD
4, 726 N.W.2d 871; State v. Lockstedt, 2005 SD 47, 695 N.W.2d 718; State v. Mattson, 2005
SD 71, 698 N.W.2d 538; State v. Chavez, 2003 SD 93, 668 N.W.2d 89; State v. DeLaRosa,
2003 SD 18, 657 N.W.2d 683; State v. Ballard, 2000 SD 134, 617 N.W.2d 837; State v.
Hanson, 1999 SD 9, 588 N.W.2d 885. At the heart of many of these cases is the question of
the competence and reliability of the drug dog and its handler.
[¶ 5.] In 2004, perhaps in response to these continuing questions, the South Dakota
Legislature supervened with a statute requiring mandatory certification. "Each law
enforcement canine team in the state shall be initially certified and annually recertified in one
or more of the following specialties: ... The detection of the odors of drugs and controlled
substances[.]" DCL 23-3-35.4(1) (emphasis added). As part of the certification process, the
Legislature imposed on the Law Enforcement Officers Standards and Training Commission
238

the mandatory duty to "establish standards and criteria for canine certification and
recertification." SDCL 23-3-35.5. In June 2005, the Commission adopted standards and
criteria for police canine certification. ARSD 2:01:13:01 et seq. These standards prohibit a
"state, county, or municipal agency, and [a] state, county, or municipal law enforcement
agency or [a] law enforcement officer" from using a canine to assist in drug detection, "unless
the canine and its handler are certified by the commission as a canine team." ARSD
2:01:13:02. Certification by the Commission expires one year from the date of issuance unless
the canine team renews its certificate. ARSD 2:01:13:04.
....
S.D. R. Civ. App. P. § 15-26A-69.1,
http://legis.state.sd.us/statutes/DisplayStatute.aspx?Type=Statute&Statute=1526A-69.1.
(1) The initial citation of any published opinion of the Supreme Court released prior to
January 1, 1996, in a brief, memorandum, or other document filed with the Court and the
citation in the table of cases in a brief shall include a reference to the volume and page
number of the South Dakota Reports or North Western Reporter in which the opinion is
published. Subsequent citations within the brief, document, or memorandum shall include the
page number and sufficient references to identify the initial citation.
(2) The initial citation of any published opinion of the Supreme Court released on or after
January 1, 1996, in a brief, memorandum, or other document filed with the Court and the
citation in the table of cases in a brief shall include a reference to the calendar year in which
the decision was announced, the Court designation of "S.D.", and a sequential number
assigned by the Clerk of the Supreme Court. Citation to specific portions of the opinion shall
be made to the paragraph number assigned by the Clerk of the Supreme Court. A paragraph
citation should be placed immediately following the sequential number assigned to the case.
Subsequent citations within the brief, document, or memorandum shall include the paragraph
number and sufficient references to identify the initial citation.
When available, initial citations shall include the volume and initial page number of the North
Western Reporter in which the opinion is published.

Tennessee: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Furlough v. Spherion Atl. Workforce, LLC, 397 S.W.3d 114
(Tenn. 2013)
....
The trial court granted Employee's petition to set aside the settlement, citing two distinct
rationales. First, the trial court premised relief on its holding that "Mr. Furlough did not
receive substantial benefits provided by the workers' compensation laws." See Tenn. Code
Ann. § 50-6-206(c)(1)(B) (2008 & Supp. 2012). Second, the trial court held that because
239

Employee was "not represented" by counsel, the settlement should have been court approved,
see Tenn. Code Ann. § 50-6-206(c)(3)(B), and Employee thoroughly informed as to the
benefits available under the workers' compensation law, see Tenn. Code Ann. § 50-6206(c)(1)(B). The trial court determined that "Approving Specialist Jim McGraft [sic] did not
go over with Mr. Furlough any information in the settlement statement itself."
....
The Special Workers' Compensation Appeals Panel did not reach the merits of this dispute;
instead, the Panel dismissed the appeal and vacated the trial court's judgment on a procedural
issue not raised by the parties: "A settlement approved by the department shall not become
final until the statistical data form required by this section is fully completed and received by
the department." Tenn. Code Ann. § 50-6-244(d) (2008 & Supp. 2012). The "statistical data
form required by this section" is known as the "Form SD-1" or "SD-1 form." Corum v.
Holston Health & Rehab. Ctr., 104 S.W.3d 451, 452 (Tenn. 2003). The Panel found that
"many parts of the form were left blank" and held that "the proposed settlement did not
become final" due to the "clear and unambiguous" language of section 50-6-244(d). While
recognizing that the benefit review conference process is exhausted upon the "[r]eaching of a
mediated settlement, as evidenced by a signed document executed by the proper parties,"
Tenn. Comp. R. & Reg. 0800-2-5-.09(1)(b) (2008), the Panel nonetheless held that the parties
had failed to exhaust the benefit review conference process. . . .
....
Whether a trial court has subject matter jurisdiction over a case is a question of law that we
review de novo with no presumption of correctness. Word v. Metro Air Servs., Inc., 377
S.W.3d 671, 674 (Tenn. 2012). This appeal also involves an issue of statutory construction,
which we review de novo with no presumption of correctness. Mills v. Fulmarque, Inc., 360
S.W.3d 362, 366 (Tenn. 2012). On the other hand, we review the trial court's factual findings
"de novo upon the record of the trial court, accompanied by a presumption of correctness of
the finding[s], unless the preponderance of the evidence is otherwise." Tenn. Code Ann. § 506-225(e)(2).
....
Tenn. R. App. P. 27(h), http://www.tsc.state.tn.us/rules/rules-appellateprocedure/27.
Rule 27. Content of Briefs.
....
(h) Citation of Authorities.
Citation of cases must be by title, to the page of the volume where the case begins, and to the
pages upon which the pertinent matter appears in at least one of the reporters cited. It is not
sufficient to use only supra or infra without referring to the page of the brief at which the
complete citation may be found. Citation of Tennessee cases may be to the official or South
240

Western Reporter or both. Citation of cases from other jurisdictions must be to the National
Reporter System or both the official state reports and National Reporter System. If only the
National Reporter System citation is used, the court rendering the decision must also be
identified. All citations to cases shall include the year of decision. Citation of textbooks shall
be to the section, if any, and page upon which the pertinent matter appears and shall include
the year of publication and edition if not the first edition. Tennessee statutes shall generally be
cited to the Tennessee Code Annotated, Official Edition, but citations to the session laws of
Tennessee shall be made when appropriate. Citations of supplements to the Tennessee Code
Annotated shall so indicate and shall include the year of publication of the supplement.

Texas: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Gilbert v. El Paso County Hosp. Dist., 38 S.W.3d 85 (Tex. 2001)
....
The Texas Constitution and the Texas Tax Code contain truth-in-taxation provisions that
require local government units to tell their taxpayers each year how the next year's property
tax rates will compare with the current year's. See TEX. CONST. art. VIII, § 21; TEX. TAX
CODE § 26.04. As part of this taxpayer notice, taxing units must show how much money, if
any, they estimate that they will have left over from previous years' maintenance and
operations and debt service funds. See TEX. TAX CODE § 26.04(e)(2). We must decide
whether this disclosure requirement covers only property taxes left over in these funds, or
whether it also covers revenues accumulated from other sources.
....
The El Paso Hospital District operates R.E. Thomason General Hospital in El Paso.
Constitutionally and by statute, the District has "full responsibility for furnishing medical and
hospital care for indigent and needy persons residing in the district." TEX. HEALTH &
SAFETY CODE § 281.046; see also TEX. CONST. art. IX, § 4. To discharge this
responsibility and to perform its other functions, the District is authorized to assess a tax on
property in the District. See TEX. CONST. art. IX, § 4. In addition to property taxes, the
District receives money from paying patients, its cafeteria, and Medicaid.
The District participates in the Medicaid Disproportionate Share Program, which provides
extra revenue to hospitals that serve a high proportion of indigent patients. See 1 TEX.
ADMIN. CODE § 355.8065(a). This revenue is significant to the District; in 1997, the
District received almost as much in Disproportionate Share ("Dispro") Funds as it received in
property taxes. n1 The District must use Dispro revenues to serve poor patients, but the parties
agree that this requirement is the only relevant limit on the District's use of Dispro money.
....
The Tax Code authorizes the taxing unit to adopt a rate for each fiscal year that is high
enough to pay its debts and to meet its maintenance and operation needs. See id. § 26.05(a).
241

Depending on the unit's debts, service plans, and accumulated surplus or deficit, this rate may
be lower than, higher than, or equal to the previous year's rate. See Texas Co. v. Panhandle
Indep. Sch. Dist., 72 S.W.2d 957, 959 (Tex. Civ. App.--Amarillo 1934, writ ref'd) (holding
overall tax levy, within statutory limits, to be a discretionary matter for the taxing authority).
If the unit wishes to adopt a rate higher than either the effective tax rate or the rollback tax
rate, however, the taxing unit must hold a public hearing before adopting it. See TEX. TAX
CODE § 26.05(d). Moreover, in a special election after the taxing unit has adopted the annual
tax rate, voters can cut taxes back to the rollback tax rate, perhaps forcing the taxing unit to
alter its plans. See id. § 26.07; Vinson v. Burgess, 773 S.W.2d 263 (Tex. 1989).
....
Note:
While there is no required citation form statewide, one Texas appellate court requires citation
in accordance with the Texas Rules of Form, published by the Texas Law Review, and others
encourage its use.

Utah: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Menzies v. Galetka, 2006 UT 81, 150 P.3d 480
....
¶19 . . . The current regulations contain a tiered system for the payment of attorney fees,
which compensates counsel according to the procedural stage of the post-conviction
proceedings reached. See Utah Admin. Code r. 25-14-4. Under this system, the maximum
amount of compensation an attorney may receive for representing a petitioner in a postconviction death penalty case is $ 37,500. Id. Under these rules, the Division of Finance will
also "pay reasonable litigation expenses not to exceed a total of $ 20,000 in any one case for
court-approved investigators, expert witnesses, and consultants." Utah Admin. Code r. 25-145.
....
¶48 On April 22, 2004, Menzies filed a notice of appeal with the district court indicating that
he would seek review of the court's denial of 60(b) relief as well as the order regarding the
destruction of the inadmissible documents. Menzies' appeal is now before this court. We have
jurisdiction pursuant to Utah Code Ann. § 78-2-2(3)(i) (2002).
....
¶65 The first question we must consider is whether Menzies' 60(b) motion was timely. A
motion under 60(b) must "be made within a reasonable time and for reason[] (1) . . . not more
than 3 months after the judgment . . . was entered." Utah R. Civ. P. 60(b). In cases where
subsection (b)(1) applies, a movant may not attempt to circumvent the three-month filing
242

period by relying on another subsection. Russell v. Martell, 681 P.2d 1193, 1195 (Utah 1984);
Laub v. S. Cent. Utah Tel. Ass'n., 657 P.2d 1304, 1308 (Utah 1982); Richins v. Delbert
Chipman & Sons Co., 817 P.2d 382, 387 (Utah Ct. App. 1991). Under rule 60(b), a reasonable
time "depends upon the facts of each case, considering such factors as the interest in finality,
the reason for the delay, the practical ability of the litigant to learn earlier of the grounds
relied upon, and prejudice to other parties." Gillmor v. Wright, 850 P.2d 431, 435 (Utah 1993)
(citations and internal quotation marks omitted). In general, the moving party satisfies the
reasonable time requirement if she shows "that she acted diligently once the basis for relief
became available, and that the delay in seeking relief did not cause undue hardship to the
opposing party." Workman v. Nagle Constr., Inc., 802 P.2d 749, 752 (Utah Ct. App. 1990)
(citation and internal quotation marks omitted).
....
¶68 The problem with the State's argument is that the State fails to distinguish between a
motion that is properly supported for purposes of the particularity requirement and a motion
that is timely filed for purposes of avoiding the limitations provisions of 60(b). Both rule 7
and rule 4-501 are designed to "promote the policies of (1) mitigating prejudice to opposing
parties by allowing that party to respond to the motion . . . and (2) assuring that a court can be
apprised of the basis of a motion and rule upon it with a proper understanding." See Holmes
Dev., LLC v. Cook, 2002 UT 38, ¶ 58, 48 P.3d 895 (discussing requirements for motions to
amend). If a party fails to "comply with Utah's formal motion practice rules," a district court
may, within its discretion, deny the motion on the grounds that it is insufficient. Id. ¶ 59.
However, sufficiency is not a logically necessary component of timeliness. A party can timely
move the court for relief despite the fact that its motion may be insufficient because, for
example, it lacks particularity. In such a situation, the court has the discretion, consistent with
the policy concerns noted above, either to deny the motion as being insufficient or to allow
the party to supplement the originally insufficient motion. In the case before us, the district
court chose the latter option, holding that Menzies' 60(b) motion was timely filed and that
Menzies should be allowed to supplement the motion under the circumstances. The district
court was entirely within its discretion to do so.
....
Utah Sup. Ct. Standing Order 4,
http://www.utcourts.gov/resources/rules/urap/Supctso.htm#4.
Effective March 1, 2000, the initial citation of any published opinion of the Utah Supreme
Court or the Utah Court of Appeals, released on or after January 1, 1999, in any brief, table of
cases in the brief, memorandum, or other document filed in the Utah Supreme Court or the
Utah Court of Appeals, shall include the case name, the year the opinion was issued,
identification of the court that issued the opinion (UT for Utah Supreme Court and UT App
for the Utah Court of Appeals), and the sequential number assigned to the opinion by the
respective court. Citation to specific portions of the opinion shall be made by reference to the
paragraph numbers assigned by the court. A comma and then a paragraph symbol (¶) should
be placed immediately following the sequential number assigned to the case. Subsequent
citations within the brief, document, or memorandum should include the paragraph number
and sufficient references to identify the initial citation. Initial citations shall also include the
243

volume and initial page number of the Pacific Reporter in which the opinion is published.
When an opinion is in slip form awaiting inclusion in a Pacific Reporter volume, the slip
opinion form should be used. A pinpoint citation is not required in the parallel citation to the
Pacific Reporter since the paragraph numbers assigned by the court are included in the Pacific
Reporter version. Likewise, it is not necessary to include the year the case was published
since that will be evident from the initial citation.
Examples of an initial citation to a Utah Supreme Court opinion or a Utah Court of Appeals
opinion issued on or after January 1, 1999, using fictitious decisions, would be as follows:
Before publication in Utah Advance Reports:
Smith v. Jones, 1999 UT 16.
Smith v. Jones, 1999 UT App 16.
Before publication in Pacific Reporter but after publication in Utah Advance Reports:
Smith v. Jones, 1999 UT 16, 380 Utah Adv. Rep. 24.
Smith v. Jones, 1999 UT App 16, 380 Utah Adv. Rep. 24.
After publication in Pacific Reporter:
Smith v. Jones, 1999 UT 16, 998 P.2d 250.
Smith v. Jones, 1999 UT App 16, 998 P.2d 250.
Examples of a pinpoint citation to a Utah Supreme Court opinion or a Utah Court of Appeals
opinion issued on or after January 1, 1999, would be as follows:
Before publication in Utah Advance Reports:
Smith v. Jones, 1999 UT 16, ¶21.
Smith v. Jones, 1999 UT App 16, ¶21.
Smith v. Jones, 1999 UT App 16, ¶¶21-25.
Before publication in Pacific Reporter but after publication in Utah Advance Reports:
Smith v. Jones, 1999 UT 16, ¶21, 380 Utah Adv. Rep. 24.
Smith v. Jones, 1999 UT App 16, ¶21, 380 Utah Adv. Rep. 24.

244

After publication in Pacific Reporter:
Smith v. Jones, 1999 UT 16, ¶21, 998 P.2d 250.
Smith v. Jones, 1999 UT App 16, ¶21, 998 P.2d 250.
If the immediately preceding authority is a post-January 1, 1999, opinion, cite to the
paragraph number:
Id. at ¶15.

Vermont: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from City of Montpelier v. Barnett, 2012 VT 32, 49 A.3d 120
....
¶ 13. The validity of the City's ordinances is a question of law and therefore subject to de
novo review. See In re Vill. Assocs. Act 250 Land Use Permit, 2010 VT 42A, ¶ 7, 188 Vt.
113, 998 A.2d 712. In addressing this question, however, we accept the trial court's findings
of fact as long as they are supported by the evidence. See Whippie v. O'Connor, 2010 VT 32,
¶ 12, 187 Vt. 523, 996 A.2d 1154.
....
¶ 26. Although the 1926 prohibition has not been explicitly repealed, the entire statutory
scheme that authorized the order has been eliminated. The 1926 order was made under the
authority of a law granting the Board of Health the authority to issue orders prohibiting
activities judged to potentially pollute a source of water. See 1917 G.L. § 6313; see also
Quattropani, 99 Vt. at 362, 133 A. at 353. The law at the time further provided that "[a]
person who violates a rule, regulation or order made under the provisions of this chapter shall
be imprisoned not more than one year or fined not more than five hundred dollars." 1917 G.L.
§ 6322. Subject to minor amendments and reorganization, these provisions continued largely
intact until 1989. See 1947 V.S. §§ 7462-7475; 18 V.S.A. §§ 1201-1214 (repealed 1989). In
particular, the law continued to recognize the authority of the Board of Health to issue orders
pertaining to public water supplies and continued to impose criminal penalties for the
violation of such orders. See 1947 V.S. §§ 7468, 7475; 18 V.S.A. §§ 1207, 1214 (repealed
1989). These provisions were repealed in 1989, when the basic source protection processes in
existence today were created — the only difference being that the authority that has been
vested with ANR since 1991 was at that time vested with the Vermont Department of Health.
See 1989, No. 105, §§ 1, 5. Compare 18 V.S.A. §§ 1231-1239 (repealed 1991), with 10
V.S.A. §§ 1671-1679. The 1989 law makes no reference to authority to issue orders nor does
it impose penalties for violation of orders.
....

245

¶ 30. ANR did promulgate a new set of rules, known collectively as the Water Supply Rule.
See Water Supply Rule, 12 Code of Vt. Rules 12 030 003, available at
http://www.michie.com/vermont. Section 16 sets forth the rules protecting public water
supplies from contamination. The central provision is that public water supplies are required
to have a "source protection plan" approved by ANR, the purpose of which is to identify
potential sources of contamination in a specific area, known as the "source protection area."
See id. § 16.1. Both of these terms of art figure into the question of whether the State — in
particular ANR — has adopted the 1926 health order.
....
Vt. R. App. P. 28.2, http://www.lexisnexis.com/hottopics/vtstatutesconstctrules.
CITATIONS
(a) Form of Opinions.
(1) All opinions issued by the Supreme Court on or after January 1, 2003, will be sequentially
numbered within the year of issuance, beginning with the number "1".
(2) Within each opinion, each paragraph will be numbered, beginning with the number "1".
(3) Any official or unofficial publication of an opinion issued after January 1, 2003, must
include the sequential number of the opinion in the caption of the opinion and the paragraph
numbers in the body of the text.
(b) Citation of Vermont Opinions.
(1) The citation of any opinion of the Vermont Supreme Court issued on or after January 1,
2003, must, immediately after the title of the case:
(A) indicate the year of issuance in four digits followed by the abbreviation "VT";
(B) include the sequential opinion number; and
(C) be followed by citations to the official and unofficial print reporters.
(2) Pinpoint citations may be made only by reference to the paragraph numbers in the body of
the text. Citations must be made in the following style: Smith v. Jones, 2001 VT 1, ¶ 12, 169
Vt. 203, 850 A.2d 421.
(c) Citation of Other Opinions. An opinion of any other court that has been published with
sequential and paragraph numbering similar to that required by Rule 28.2(a) must be cited in a
form similar to that provided in Rule 28.2(b).
(d) Citation of Unpublished Judicial Dispositions Permitted.
(1) A party may cite any unpublished judicial opinion, order, judgment, or other written
disposition notwithstanding that it may have been designated as "unpublished," "not
precedent," or the like.
(2) If a party cites an unpublished judicial opinion, order, judgment, or other written
disposition, the party must file and serve a copy of that opinion, order, judgment, or
disposition with the brief or other paper in which it is cited.

246

Virginia: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Davenport v. Little-Bowser, 269 Va. 546, 611 S.E.2d 366 (2005)
....
In its brief and in much of its oral argument, the Commonwealth argued that "this Court
should defer to the Executive Branch's interpretation unless that interpretation is patently
unreasonable and represents an abuse of discretion" and that "it is well established that the
interpretation of the agency entrusted with the administration of a statute is entitled to
deference by this Court." In support of these contentions, the Commonwealth cites
Department of Taxation v. Westmoreland Coal Co., 235 Va. 94, 366 S.E. 2d 78, 4 Va. Law
Rep. 2024 (1988); Forst v. Rockingham Poultry Mktg. Coop., 222 Va. 270, 279 S.E. 2d 400
(1981); Commonwealth v. Lucky Stores, Inc., 217 Va. 121, 225 S.E. 2d 870 (1976);
Commonwealth v. Bluefield Sanitarium, 216 Va. 686, 222 S.E. 2d 526 (1976); and
Commonwealth v. Appalachian Elec. Power Co., 193 Va. 37, 68 S.E. 2d 122 (1951).
....
The Commonwealth's first statutory interpretation argument involves 12 VAC § 5-550-100
involving a certificate of live birth and 12 VAC § 5-550-330 concerning the issuance of a new
certificate after, among other circumstances, adoption. The Commonwealth reasons that a
certificate of live birth provides for listing of a mother and a father and a new certificate "shall
be on the form in use at the time of birth." 12 VAC § 5-550-330. The Commonwealth argues
that Code § 32.1-261(B) provides that "when a new certificate of birth is established pursuant
to subsection A of this section ...it shall be substituted for the original certificate of birth."
Because the statute requires "substitution" and the certificate of live birth provides for a
listing of a mother and a father, any new certificate "on the same form in use at the time of
birth" is inadequate to list two same-sex adoptive parents.
....
Additionally, the Court of Appeals of Virginia has stated that
"'the interpretation which an administrative agency gives its [law] must be accorded great
deference. ' Virginia Real Estate Bd. v. Clay, 9 Va. App. 152, 159, 384 S.E. 2d 622, 626, 6
Va. Law Rep. 663 (1989). 'The trial courts may reverse the administrative agency's
interpretation only if the agency's construction of its [law] is arbitrary or capricious or fails
to fulfill the agency's purpose as defined by its basic law. ' Id. at 161, 384 S.E. 2d at 627."
Jackson v. W., 14 Va. App. 391, 400-401, 419 S.E. 2d 385, 390, 8 Va. Law Rep. 2880 (1992).
Applying the well-established precedent of this Court and of the Court of Appeals, I would
accord the Registrar's interpretation of Code § 32.1-261 the deference to which it is entitled,
and I would affirm the judgment of the circuit court.
....
247

Va. Sup. Ct. R 5:27(a), 5:28(a),
http://www.courts.state.va.us/courts/scv/rulesofcourt.pdf.
Opening Brief of Appellant.
The opening brief of appellant shall contain:
(a) A table of contents and table of authorities with cases alphabetically arranged. Citations of
all authorities shall include the year thereof.

Note: Similar rules apply to other filings with the court.

Washington: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Dot Foods, Inc. v. Dep't of Revenue, 166 Wash. 2d 912, 215 P.3d
185 (2009)
¶1 C. Johnson, J. - This case involves a challenge to the Department of Revenue's
(Department) interpretation of RCW 82.04.423, which provides a tax exemption for certain
out-of-state sellers. Until 2000, the Department treated Dot Foods, Inc. Click for Enhanced
Coverage Linking Searches, an out-of-state seller, as exempt from Washington's business and
occupation (B&O) tax. At all relevant times, Dot sold consumer and nonconsumer products
through its direct seller's representative, Dot Transportation, Inc. (DTI), and some of the
consumer products ultimately ended up in permanent retail establishments. In 1999, in
amending WAC 458-20-246, the Department revised its interpretation of the qualifications
needed for the exemption. This revision changed the Department's prior interpretation, and
under the new interpretation, Dot no longer qualified for the exemption for any of its sales.
Dot filed suit challenging this interpretation, and the trial court entered summary judgment in
favor of the Department, which the Court of Appeals affirmed. We reverse.
....
¶3 For many years, Dot received a B&O tax exemption for 100 percent of its sales pursuant to
RCW 82.04.423, which exempts from the tax “gross income derived from the business of
making sales at wholesale or retail” if the seller meets several criteria listed in the statute.
RCW 82.04.423(1). Among these criteria, the out-of-state seller must “[m]ake[?] sales in this
state exclusively to or through a direct seller's representative.” RCW 82.04.423(1)(d). Under
the statute, a “direct seller's representative” is one who buys, sells, or solicits the sale of
consumer products in places other than a permanent retail establishment. RCW 82.04.423(2).
Between 1997 and 2000, Dot received B&O tax-exempt status even though it sold both
consumer and nonconsumer products. Also, Dot received this tax exemption during this time
even though some of the products purchased from Dot were later sold to permanent retail
establishments without Dot's or DTI's involvement.
248

....
¶14 The Department argues that its statutory interpretation is entitled to judicial deference.
While we give great deference to how an agency interprets an ambiguous statute within its
area of special expertise, “such deference is not afforded when the statute in question is
unambiguous.” Densley v. Dep't of Ret. Sys., 162 Wn.2d 210, 221, 173 P.3d 885 (2007). The
Department's argument for deference is a difficult one to accept, considering the Department's
history interpreting the exemption. Initially, and shortly after the statutory enactment, the
Department adopted an interpretation which is at odds with its current interpretation. One
would think that the Department had some involvement or certainly awareness of the
legislature's plans to enact this type of statute. As a general rule, where a statute has been left
unchanged by the legislature for a significant period of time, the more appropriate method to
change the interpretation or application of a statute is by amendment or revision of the statute,
rather than a new agency interpretation.
....
Wash. Gen. R. 14,
http://www.courts.wa.gov/court_rules/?fa=court_rules.display&set=GR&ruleid=
gagr14.
14. Format for Pleadings and Other Papers
....
(d) Citation Format. Citations shall conform with the format prescribed by the Reporter of
Decisions. (See Appendix 1.)
The opening brief of appellant shall contain:
(a) A table of contents and table of authorities with cases alphabetically arranged. Citations of
all authorities shall include the year thereof.

Note: While a prior rule more explicitly requiring that citations in a brief conform to the form
used in the current volumes of the Washington Reports has been rescinded, the style sheet of
the state's Office of Reporter of Decisions, referred to above, continues to be a useful guide.
The Bluebook is largely incorporated by reference modified by a set of local abbreviations, in
the Appendix 1 to Rule 14(d),
http://www.courts.wa.gov/appellate_trial_courts/supreme/?fa=atc_supreme.style.
A 2004 order of the Washington Supreme Court directs the publisher of Washington appellate
decisions to add paragraph numbers to them. Order No. 25700-B-447,
http://www.courts.wa.gov/appellate_trial_courts/supreme/?fa=atc_supreme.paraOrder. The
order authorizes but does not require the use of those paragraph numbers for pinpoint
citations. "After an opinion is published in the official reports, a pinpoint citation should be
249

made to page numbers in the official reports, to paragraph numbers from the official reports,
or to both." Id.

West Virginia: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < |
>

Examples from Sedgmer v. McElroy Coal Co., 220 W.Va. 66, 640 S.E.2d 129
(2006)
....
We proceed, having held that "[a] circuit court's entry of summary judgment is reviewed de
novo." Syl. Pt. 1, Painter v. Peavy, 192 W. Va. 189, 451 S.E.2d 755 (1994). Furthermore, we
observe that "[a] motion for summary judgment should be granted only when it is clear that
there is no genuine issue of fact to be tried and inquiry concerning the facts is not desirable to
clarify the application of the law." Syl. Pt. 3, Aetna Cas. & Sur. Co. v. Federal Ins. Co. of
New York, 148 W. Va. 160, 133 S.E.2d 770 (1963); Syl. Pt. 1, Williams v. Precision Coil,
Inc., 194 W. Va. 52, 459 S.E.2d 329 (1995). With these standards in mind, we turn to the case
before us.
....
West Virginia law expressly provides an exemption from employee civil liability claims for
work-related injuries to employers who are in good standing with the Workers' Compensation
laws of the state W. Va. Code § 23-2-6 (1991).
....
While Consolidation Coal was initially cited for a violation of 36 C.S.R. 33-4.1, the West
Virginia Office of Miners' Health, Safety & Training later reviewed the evidence. The Notice
of Violation was subsequently vacated, with the Coal Mine Safety Board of Appeals noting
that, "[t]he evidence indicates that the cited regulation was not violated as alleged in the
Notice of Violation."
....
W. Va. Tr. Ct. R. 6.02, http://www.courtswv.gov/legal-community/courtrules/trial-court/chapter-1.html.
6.02 Citation Form
Citations in motions and memoranda must be in a generally accepted citation form.
Note:

250

Case holdings are generally cited to syllabus points in the format illustrated by the example
above.

Wisconsin: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from State v. T.J. Int'l, Inc., 2001 WI 76, 244 Wis. 2d 481, 628 N.W.2d
774
....
¶4 We conclude that the definition of "business closing" in Wis. Stat. § 109.07(1)(b) does not
include the sale of business assets where there is no actual operational shutdown--permanent
or temporary--of the employment site. Where, as here, the transfer of ownership continues
rather than interrupts or ceases the operation of the employment site, there is no "business
closing" under the statute, and no 60-day notice of the sale is required. Accordingly, we
affirm the court of appeals' reversal of the judgment of the circuit court.
....
¶18 The court of appeals reversed, concluding that the plain language of the statute's
definition of "business closing" required a "permanent or temporary shutdown of an
employment site," and because the Hawkins plant never shut down, there was no "business
closing" within the meaning of the statute. State v. T.J. Int'l, Inc., 2000 WI App 181, ¶10, 238
Wis. 2d 173, 617 N.W.2d 256. We accepted the State's petition for review.
¶19 We review a circuit court order granting or denying a motion for summary judgment
independently, using the same methodology as the circuit court. Jankee v. Clark County, 2000
WI 64, ¶48, 235 Wis. 2d 700, 612 N.W.2d 297. Summary judgment is appropriate when there
are no genuine issues of material fact in dispute and the moving party is entitled to judgment
as a matter of law. Wis. Stat. § 802.08(2).
....
¶32 We note that Wis. Admin. Code § DWD 279.002 (Apr., 2001), entitled "Interpretation"
specifies that "whenever possible, this chapter will be interpreted in a manner consistent with
the Federal Worker Adjustment and Retraining Notification Act, 29 USC 2101 et seq., the
federal regulations and court decisions interpreting that Act to the extent that the provisions of
federal and state law are the same." Both defendants cite federal cases interpreting the WARN
Act in support of their positions. We agree with the State that none of these cases is
particularly helpful to our analysis of the Wisconsin law.
....
Wis. App. P. R. 809.19(e),
http://docs.legis.wisconsin.gov/1987/statutes/statutes/809.pdf.
251

[The brief must contain:]
(e) An argument, arranged in the order of the statement of issues presented. The argument on
each issue must be preceded by a one sentence summary of the argument and is to contain the
contention of the appellant, the reasons therefor, with citations to the authorities, statutes and
parts of the record relied on as set forth in the Uniform System of Citation and SCR 80.02.
Wis. Sup. Ct. R. chapt. 80, http://www.wicourts.gov/supreme/sc_rules.jsp.
SCR 80.001 Definition.
In this chapter, "public domain citation" means the calendar year in which an opinion, rule,
order, or other item that is to be published is issued or ordered to be published, whichever is
later, followed by the designation of the court issuing the opinion, rule, order, or other item,
followed by the sequential number assigned to the opinion, rule, order, or other item by the
clerk of the court, in the following form:
2000 WI 14
2001 WI App 9
SCR 80.01 Official publications.
(1) The supreme court designates the Wisconsin Reports as published by Lawyers
Cooperative Publishing and the Wisconsin Reporter edition of the North Western Reporter
published by West Group as official publications of the opinions, rules, and orders of the
court of appeals and the supreme court and other items designated by the supreme court. If
any authorized agency of this state publishes the opinions, rules, orders, and other matters of
the court of appeals and the supreme court in a format approved by the supreme court after
January 1, 1979, that publication shall also be designated as an official publication.
(2) The official publication of each opinion, rule, order, and other item of the supreme court
issued on or after January 1, 2000, shall set forth the public domain citation of the opinion,
rule, order, or other item and shall include the paragraph numbering of the opinion.
(3) The official publication of each opinion, rule, order, and other item of the court of appeals
ordered to be published on or after January 1, 2000, shall set forth the public domain citation
of the opinion, rule, order, or other item and shall include the paragraph numbering of the
opinion.
SCR 80.02 Proper citation.
(1) The citation of any published opinion of the court of appeals or the supreme court in the
table of cases in a brief and the initial citation in a memorandum or other document filed with
the court of appeals or the supreme court shall include, in the order set forth, a reference to
each of the following:
(a) the public domain citation, if it exists;
252

(b) the volume and page number of the Wisconsin Reports in which the opinion is
published;
(c) the volume and page number of the North Western Reporter in which the opinion is
published;
(2) Subsequent citations shall include at least one of the references in sub. (1) and shall be
internally consistent.
(3)
(a) Citation to specific portions of an opinion issued or ordered to be published prior to
January 1, 2000, shall be by reference to page numbers, in the following form:
Smith v. Jones, 214 Wis. 2d 408, 412.
Doe v. Roe, 595 N.W.2d 346, 352.
(b) Citation to specific portions of an opinion issued on or after January 1, 2000, shall be by
reference to paragraph numbers, in the following form:
Smith v. Jones, 2000 WI 14, ¶6
Smith v. Jones, 214 Wis. 2d 408, ¶12
Doe v. Roe, 2001 WI App 9, ¶17
Doe v. Roe, 595 N.W.2d 346, ¶27
(c) Citation to specific portions of an opinion issued prior to January 1, 2000, and ordered
to be published after January 1, 2000, shall be by reference to paragraph numbers if they
exist or to page numbers if paragraph numbers do not exist.

Wyoming: Supreme Court citation practice | Citation rule(s) Contents | Index | Help | < | >
Examples from Lane-Walter v. State ex rel. Wyo. Workers' Safety & Comp. Div.,
2011 WY 52, 250 P.3d 513
....
[¶ 16] We apply the standard of review we articulated in Dale v. S & S Builders, LLC, 2008
WY 84, ¶¶ 22-24, 188 P.3d 554, 561 (Wyo. 2008). . . .
....
[¶ 19] The burden of proof that the Medical Commission appears to have attempted to place
on Lane-Walter is that which the Division claims to arise from Wyo. Stat. Ann. § 27-14102(a)(xii) (LexisNexis 2009) (emphasis added):

253

(xii) "Medical and hospital care" when provided by a health care provider means
any reasonable and necessary first aid, medical, surgical or hospital service,
medical and surgical supplies, apparatus, essential and adequate artificial
replacement, body aid during impairment, disability or treatment of an employee
pursuant to this act including the repair or replacement of any preexisting artificial
replacement, hearing aid, prescription eyeglass lens, eyeglass frame, contact lens or
dentures if the device is damaged or destroyed in an accident and any other health
services or products authorized by rules and regulations of the division. "Medical
and hospital care" does not include any personal item, automobile or the
remodeling of an automobile or other physical structure, public or private health
club, weight loss center or aid, experimental medical or surgical procedure, item of
furniture or vitamin and food supplement except as provided under rule and
regulation of the division and paragraph (a)(i) of this section for impairments or
disabilities requiring the use of wheelchairs[.]
3 Weil's Code of Wyoming Rules, Department of Employment, Workers' Compensation
Rules, Regulations and Fee Schedules, 025 0220 001-1 through 025 0220 001-21 flesh out
how the Division views the above language. For instance, ch. 1, § 4(al), 025 0220 001-5
(Sept. 2008) (emphasis added), provides: "Medically Necessary. `Medically necessary
treatment' means those health services for a compensable injury that are reasonable and
necessary for the diagnosis and cure or significant relief of a condition consistent with any
applicable treatment parameter." Ch. 7, § 3(a)(i), 025 0220 001-20 (Oct. 2006) provides that
"[workers] with injuries compensable under the Act shall be provided reasonable and
necessary health care benefits as a result of such injuries." See Palmer v. State ex rel. Wyo.
Workers' Safety & Comp. Div., 2008 WY 105, ¶¶ 17-18, 192 P.3d 125, 129-30 (Wyo. 2008).
....
Wyo. Sup. Ct., Order Adopting a Uniform or Neutral-Format Citation (Oct. 2,
2000), http://www.courts.state.wy.us/LawLibrary/univ_cit.pdf, as amended by
Order dated Aug. 19, 2005,
http://www.courts.state.wy.us/LawLibrary/univ_cit_amend.pdf.
This Matter came before the Court by direction of the Board of Judicial Policy and
Administration, in recognition of the increasing level of legal research being conducted via
the Internet and other electronic resources, to adopt a public domain, neutral-format citation
which will support use of legal sources in both the traditional book and electronic formats.
Accordingly, IT IS ORDERED that, from and after January 1, 2001:
(1) At the time of issuance, this Court shall assign to all opinions and to those orders
designated by this Court for publication (hereinafter referred to as substantive orders) a
citation which shall include the calendar year in which the opinion or substantive order is
issued followed by the Wyoming U.S. Postal Code (WY) followed by a consecutive number
beginning each year with "1" (for example, 2001 WY 1). This public domain, neutral-format
citation shall appear on the title page of each opinion and on the first page of each substantive
order issued by this Court. All publishers of Wyoming Supreme Court materials are requested
to include this public domain, neutral-format citation within the heading of each opinion or
substantive order they publish.
254

(2) Beginning with the first paragraph of text, each paragraph in every such opinion and
substantive order shall be numbered consecutively beginning with a symbol followed by an
Arabic numeral, flush with the left margin, opposite the first word of the paragraph. Paragraph
numbers shall continue consecutively throughout the text of the majority opinion or
substantive order and any concurring or dissenting opinions or rationale. Paragraphs within
footnotes shall not be numbered nor shall markers, captions, headings or Roman numerals,
which merely divide opinions or sections thereof. Block-indented single-spaced portions of a
paragraph shall not be numbered as a separate paragraph. All publishers of Wyoming
Supreme Court materials are requested to include these paragraph numbers in each opinion or
substantive order they publish.
(3) In the case of opinions which are not to be cited as precedent (per curium opinions) and in
the case of all substantive orders (unless otherwise specifically designated by this Court), the
consecutive number in the public domain or neutral-format citation shall be followed by the
letter "N" to indicate that the opinion or substantive order is not to be cited as precedent in
any brief, motion or document filed with this Court or elsewhere (for example, 2001 WY 1N).
(4) In the case of opinions or substantive orders which are withdrawn or vacated by a
subsequent order of this Court, the public domain, neutral-format citation of the withdrawing
or vacating order shall be the same as the original public domain, neutral-format citation but
followed by a letter "W" (for example, 2001 WY 1W). An opinion or substantive order issued
in place of one withdrawn or vacated shall be assigned the next consecutive number
appropriate to the date on which it is issued.
(5) In the case of opinions or substantive orders which are amended by a subsequent order of
this Court, the public domain, neutral-format citation of the amending order shall be the same
as the original public domain, neutral-format citation but followed by a letter "A" (for
example, 2001 WY 1A). Amended paragraphs shall contain the same number as the
paragraph being amended. Additional paragraphs shall contain the same number as the
immediately preceding original paragraph but with the addition of a lower case letter (for
example, if two new paragraphs are added following paragraph 13 of the original opinion, the
new paragraphs will be numbered 13a and 13b). If a paragraph is deleted, the number of the
deleted paragraph shall be skipped in the sequence of paragraph numbering in any
subsequently published version of the amended opinion of substantive order, provided that at
the point where the paragraph was deleted, there shall be a note indicating the deletion of that
paragraph.
(6) For cases decided between January 1, 2001, and December 31, 2003, for documents filed
with the Court, a proper citation shall also include the volume and initial page number of the
West Pacific Reporter in which the opinion is published. For cases decided after December
31, 2003, reference to the volume and initial page number of the West Pacific Reporter in
which the opinion is published shall be optional in documents filed with the Court. The
Wyoming Reporter will remain the official reporter of this Court's opinions and, where West
Pacific Reporter citations are available at the time an opinion is issued, this Court will
continue to cite to the West Pacific Reporter in addition to the public domain, neutral-format
citation in all of its opinions.
(7) The following are examples of proper citations to Wyoming Supreme Court opinions:
255

For cases decided before January 1, 2001:
Primary cite:
Roe v. Doe, 989 P.2d 472 (Wyo. 1997).
Primary cite with pinpoint cite:
Roe v. Doe, 989 P.2d 472, 475 (Wyo. 2001).
Pinpoint cite alone:
Roe, 989 P.2d at 475.
For cases decided from and after January 1, 2001 to December 31, 2003:
Primary cite:
Doe v. Roe, 2001 WY 12, 989 P.2d 1312 (Wyo. 2001).
Primary cite with pinpoint cite:
Doe v. Roe, 2001 WY 12, ¶44, 989 P.2d 1312, 1320 (Wyo. 2001).
Pinpoint cite:
Doe, ¶44-45.
For cases decided from and after December 31, 2003:
Primary cite:
Doe v. Roe, 2001 WY 12 or
Doe v. Roe, 2001 WY 12, 989 P.2d 1312 (Wyo. 2001).
Primary cite with pinpoint cite:
Doe v. Roe, 2001 WY 12, ¶44-45. or
Doe v. Roe, 2001 WY 12, ¶44, 989 P.2d 1312, 1320 (Wyo. 2001).
Pinpoint cite:
Doe, ¶44-45.

256

TOPICAL INDEX Contents | Index | Help | < | >
This index contains links to the many topics covered in this introduction to legal citation. It
can be used like a print index. Its entries are alphabetically arrayed with linked cross
references. To find and then scroll through the entries beginning with a particular letter, click
on the letter or range of letters you want.
A-B | C | D-F | G-K | L-O | P-R | S-Z
A
Abbreviations
(see also Citation principles, compaction principles and Purposes of citation)
court of decision
journals, most often cited
months
party names
periods in
prior history phrases
reporter names
spacing
state names
subsequent history phrases
"Accord"
(see also Signals)
Address principles
Administrative Agencies
adjudications
reports
regulations
Advisory opinions
ALWD Citation Manual cross reference table
American Law Reports (A.L.R.)
Annotations, citation of
Arbitrations, citation of
Attorney general opinions (see Advisory opinions)
257

Author's name
(see also Book citations and Journals)
books, individual authors
books, multiple authors
journal articles
B
Bankruptcy Reporter
Bills, citation to
Bluebook rules cross reference table
Book citations
(see also Parenthetical references, books)
by institutional authors
examples
in general
services
short forms
Book reviews (see Journals)
Briefs
citation form in briefs
citations to
"But cf."
(see also Signals)
"But see"
(see also Signals)

258

C
Case citations
(see also Dates, Ordinal numbers, Party names, Reporters, Signals and State decisions)
address or ID
conditional items in case citations
dictum
dissenting opinion
electronically reported
examples
federal decisions
in general
in-state citation
initials in party names
looseleaf services
media-neutral citation
omissions in party names
order of citation
out-of-state citation
parallel citation
parenthetical references
parties' names (see also Abbreviations)
plurality opinion
prior history, explanatory phrases
procedural phrases in case names
recent decisions
sentences, citation in
short forms
slip opinions
state decisions
subsequent history, explanatory phrases
unreported decisions
Case documents (see Documents)
"Cf."
(see also Signals)
Citation
learning
levels of mastery
media-neutral
259

purposes
types of principles
Citation clauses
Citation principles
address principles
compaction principles
content principles
format principles
generally
Citation sentences
"City of," in party names
Code of Federal Regulations (C.F.R.)
Codes (see Statute citations)
Compaction principles
"Compare...with"
(see also Signals)
Constitution citations
examples
in general
punctuation in citations to
short forms
"Contra"
(see also Signals)
Content principles
Court of decision
parenthetical reference
Court documents (see Documents)
Court of Claims Reports (Ct. Cl.)
260

Courts
federal citation examples
parenthetical reference to
state citation examples
D
Dates
in case citations
month abbreviations
year of decision
Decisions (see Case citations)
Docket number
when required
Documents
(see also Parenthetical references, documents)
citation to case documents
E
"E.g."
(see also Signals)
Electronic databases
"Et al."
in book citations
in journal citations
Evidence, rules of
"Ex rel." in case name
Executive orders

261

F
Federal decisions, examples
Federal Register
Federal regulations (see Regulation citations)
Federal Regulations, Code of
Federal Reporter, examples of citation
Federal reporters, abbreviations
Federal Rules Decisions, examples of citation
Federal statutes
(see also Statute citations)
Federal Supplement, examples of citation
Footnotes
Format principles
Full address principles
G
Geographic abbreviations
H
History, words indicating
I
"In re," in case names
"In rem," in case names

262

Initials
in party names
in book author names
in journal author names
Institutional services (see Services)
Internal Revenue Code
International agreements (see Treaties)
Italics
J
Journals
abbreviations, most often cited
article citations
book reviews
citation forms, in general
examples
short form citation
student writings
symposia
title spacing
L
Law journals (see Journals)
Law reviews (see Journals)
Lawyer's Edition, examples of citation
LEXIS
Local ordinances
Location phrases, in party names
Looseleaf services
cases reported in

263

M
Memorandum, citations to
Military Justice Reporter, examples of citation
Minimum content principles
Model codes
Month, abbreviations
Municipal ordinances (see Local Ordinances)
N
Names
abbreviations in party names
given names, in cases, articles, and books, (see Initials)
omissions in party names
Numbers (see Ordinal numbers)
O
"Of America," in party names
Omissions, in party names
Order of citation
(see also Signals)
Ordinal numbers
Ordinances (see Local Ordinances)
P
Parallel citation
agency material
cases
electronic sources
264

Parenthetical references
arbitration citations
books
court of decision
date of decision
dictum or dissenting opinion
documents
in quotations
journal articles
regulations
services
session laws
statutes
with signals
Party names
abbreviations
in general
omissions in
states in party names
Presidential proclamations
Prior history
explanatory phrases, examples
Procedural phrases, in case names
Procedure, rules of
Publisher services (see Services)
Publisher's name
in book citations
state code citations
unofficial code citations
Punctuation
(see also Citation principles and Format principles)
Purposes of citation

265

Q
Quotations
R
Reading citations
Recent decisions
Records (see Documents)
Redundancy (see Citation principles, compaction principles)
Regulation citations
(see also Parenthetical references, regulations)
Code of Federal Regulations (C.F.R.)
examples
Federal Register
federal regulations
short form citation
state regulations
uncodified regulations
Reporters
(see also Case citations, address or ID)
federal abbreviations
looseleaf services
state and D.C. abbreviations
Reports of the United States Tax Court, examples of citation
Restatements
Rules of procedure
Rules of evidence
S
"See"
(see also Signals)
266

"See also"
(see also Signals)
"See generally"
(see also Signals)
Sentences, citation in
Sentencing guidelines
Services
Session laws
(see also Parenthetical references, session laws)
Short forms
Signals
"accord"
"but cf."
"but see"
"cf."
"compare...with"
"contra"
"e.g."
generally
multiple signals
order of signals and citations
preceding signal, none
" see"
"see also"
"see generally"
Spacing conventions
State abbreviations
State decisions
administrative rulings
cases, examples of citation
"State of," in party names
267

State statutes
(see also Statute citations)
Statute citations
(see also Parenthetical references, statutes)
bills
division identification in state codes
federal statutes
Internal Revenue Code
named statutes
official versus unofficial codifications
pocket parts
session laws
short form citation
state statutes
supplements
uniform acts
Student work, in journal citations
Subsequent actions, omitted in case names
Subsequent history
(see also Citation principles, content principles)
explanatory phrases
Supreme Court Reporter, examples of citation
T
Territorial abbreviations
"The," in case names
Treaties and other international agreements
Treatises (see Book citations)

268

U
Underlining or italics
Uniform acts
"United States," in case names
United States Claims Court Reporter, examples of citation
United States Reports, examples of citation
Unreported or unpublished cases
V
Volume Numbers
books
case reports
journals
W
WESTLAW
Y
Year
of decision
of regulatory compilation
of statutory compilation

269

